Exhibit 10.7

EXECUTION VERSION

$2,500,000,000

SECURED NOTE AGREEMENT

among

GENERAL MOTORS COMPANY,

as the Issuer,

THE GUARANTORS

and

UAW RETIREE MEDICAL BENEFITS TRUST,

as the Noteholder

Dated as of July 10, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    SECTION 1       DEFINITIONS   

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   30

1.3

  

Conversion of Foreign Currencies

   31    SECTION 2       AMOUNT AND TERMS OF LOANS   

2.1

  

Issuance of Note

   31

2.2

  

[Intentionally Omitted]

   31

2.3

  

Payment of Notes; Evidence of Debt

   31

2.4

  

Optional Prepayments

   32

2.5

  

Mandatory Prepayments

   32

2.6

  

Interest Rates and Payment Dates

   35

2.7

  

Calculations of Scheduled Payment Amounts, Acceleration Payment Amounts

     

and Default Interest; Payment Dates

   35

2.8

  

[Intentionally Omitted]

   36

2.9

  

Treatment of Payments

   36

2.10

  

[Intentionally Omitted]

   36

2.11

  

[Intentionally Omitted]

   36

2.12

  

Taxes

   36

2.13

  

Requirements of Law

   39    SECTION 3       REPRESENTATIONS AND WARRANTIES   

3.1

  

Existence

   40

3.2

  

Financial Condition

   40

3.3

  

Litigation

   40

3.4

  

No Breach

   40

3.5

  

Action, Binding Obligations

   41

3.6

  

Approvals

   41

3.7

  

Taxes

   41

3.8

  

Investment Company Act

   42

3.9

  

[Intentionally Omitted]

   42

3.10

  

Chief Executive Office; Chief Operating Office

   42

 

-i-



--------------------------------------------------------------------------------

          Page

3.11

  

Location of Books and Records

   42

3.12

  

True and Complete Disclosure

   42

3.13

  

ERISA

   42

3.14

  

[Intentionally Omitted]

   43

3.15

  

Subsidiaries

   43

3.16

  

Capitalization

   43

3.17

  

Fraudulent Conveyance

   44

3.18

  

USA PATRIOT Act

   44

3.19

  

Embargoed Person

   44

3.20

  

[Intentionally Omitted]

   45

3.21

  

Representations Concerning the Collateral

   45

3.22

  

Labor Matters

   45

3.23

  

Survival of Representations and Warranties

   46

3.24

  

[Intentionally Omitted]

   46

3.25

  

Intellectual Property

   46

3.26

  

JV Agreements

   47

3.27

  

[Intentionally Omitted]

   47

3.28

  

Excluded Collateral

   47

3.29

  

Mortgaged Real Property

   47

3.30

  

No Change

   47

3.31

  

Certain Documents

   47

3.32

  

Insurance

   47    SECTION 4       CONDITIONS PRECEDENT   

4.1

  

Conditions to Effectiveness

   48    SECTION 5       AFFIRMATIVE COVENANTS   

5.1

  

Financial Statements

   51

5.2

  

Notices; Reporting Requirements

   53

5.3

  

Existence

   54

5.4

  

Payments of Taxes

   54

5.5

  

[Intentionally Omitted]

   55

5.6

  

Maintenance of Property; Insurance

   55

5.7

  

Further Identification of Collateral

   55

5.8

  

Defense of Title

   55

5.9

  

Preservation of Collateral

   55

5.10

  

[Intentionally Omitted]

   56

5.11

  

Maintenance of Licenses

   56

5.12

  

[Intentionally Omitted]

   56

5.13

  

OFAC

   56

 

-ii-



--------------------------------------------------------------------------------

          Page

5.14

  

Investment Company

   56

5.15

  

Further Assurances

   56

5.16

  

[Intentionally Omitted]

   57

5.17

  

[Intentionally Omitted]

   57

5.18

  

[Intentionally Omitted]

   57

5.19

  

[Intentionally Omitted]

   57

5.20

  

[Intentionally Omitted]

   57

5.21

  

[Intentionally Omitted]

   57

5.22

  

Modification of Canadian Facility Documents and UST Facility

   57

5.23

  

Additional Guarantors

   57

5.24

  

[Intentionally Omitted]

   57

5.25

  

[Intentionally Omitted]

   57

5.26

  

SEC Reporting Requirements

   58

5.27

  

[Intentionally Omitted]

   58

5.28

  

[Intentionally Omitted]

   58

5.29

  

[Intentionally Omitted]

   58

5.30

  

Intellectual Property

   58

5.31

  

Various Agreements

   58

5.32

  

ERISA Exemption

   58    SECTION 6       NEGATIVE COVENANTS   

6.1

  

Prohibition on Fundamental Changes

   58

6.2

  

[Intentionally Omitted]

   59

6.3

  

[Intentionally Omitted]

   59

6.4

  

Limitation on Liens

   59

6.5

  

Restricted Payments

   59

6.6

  

Amendments to Transaction Documents

   60

6.7

  

[Intentionally Omitted]

   60

6.8

  

Negative Pledge

   60

6.9

  

Indebtedness

   60

6.10

  

[Intentionally Omitted]

   60

6.11

  

[Intentionally Omitted]

   60

6.12

  

Limitation on Sale of Assets

   60

6.13

  

[Intentionally Omitted]

   61

6.14

  

[Intentionally Omitted]

   61

6.15

  

[Intentionally Omitted]

   61

6.16

  

Clauses Restricting Subsidiary Distributions

   61

6.17

  

[Intentionally Omitted]

   62

6.18

  

[Intentionally Omitted]

   62

6.19

  

[Intentionally Omitted]

   62

6.20

  

Conflict with Canadian Facility

   62

6.21

  

[Intentionally Omitted]

   62

6.22

  

Conflict with UST Facility

   62

 

-iii-



--------------------------------------------------------------------------------

          Page    SECTION 7       EVENTS OF DEFAULT   

7.1

  

Events of Default

   62

7.2

  

Remedies upon Event of Default

   66    SECTION 8       MISCELLANEOUS   

8.1

  

Amendments and Waivers

   67

8.2

  

Notices

   68

8.3

  

No Waiver; Cumulative Remedies

   69

8.4

  

Survival of Representations and Warranties

   70

8.5

  

Payment of Expenses

   70

8.6

  

Successors and Assigns; Participations and Assignments

   71

8.7

  

Set-off

   75

8.8

  

Counterparts

   75

8.9

  

Severability

   75

8.10

  

Integration

   75

8.11

  

Governing Law

   76

8.12

  

Submission to Jurisdiction; Waivers

   76

8.13

  

Acknowledgments

   76

8.14

  

Release of Guarantees

   77

8.15

  

Confidentiality

   77

8.16

  

Waivers of Jury Trial

   77

8.17

  

USA PATRIOT Act

   77

 

-iv-



--------------------------------------------------------------------------------

ANNEXES: I    Form of Budget II    Business Plan SCHEDULES: 1.1A    Initial
Noteholder Wire Instructions 1.1B    Guarantors 1.1C    Mortgaged Property 1.1D
   Pledgors 1.1E    [Intentionally Omitted] 1.1F    [Intentionally Omitted] 1.1G
   Certain Excluded Subsidiaries 3.3    Material Litigation 3.10    Chief
Executive Office and Chief Operating Office 3.11    Location of Books and
Records 3.15    Subsidiaries 3.16    Ownership of North American Group Members
3.21    Jurisdictions and Recording Offices 3.25    Intellectual Property 3.26
   JV Agreements 3.28    Excluded Collateral EXHIBITS: A    Form of Guaranty and
Security Agreement B-1    Form of Secretary’s Certificate B-2    Form of
Officer’s Certificate C    Form of Assignment and Assumption D    [Intentionally
Omitted] E-1    Form of Legal Opinion of Weil, Gotshal & Manges LLP E-2    Form
of Legal Opinion of In-House Counsel E-3    Form of Legal Opinion of Cadwalader,
Wickersham & Taft LLP E-4    Form of Legal Opinion of Honigman Miller Schwartz
and Cohn LLP E-5    Form of Legal Opinion of Gunderson Law Firm, a Professional
Corporation F    Form of Compliance Certificate G    Form of Note H    Form of
Transfer Representation Letter I    Form of Environmental Agreement J    Form of
Mortgage K    Form of Intellectual Property Pledge Agreement L    Form of Equity
Pledge Agreement

 

-v-



--------------------------------------------------------------------------------

SECURED NOTE AGREEMENT (this “Agreement”), dated as of July 10, 2009 by and
among GENERAL MOTORS COMPANY, a Delaware corporation (the “Issuer”), the
Guarantors (as defined below), and UAW RETIREE MEDICAL BENEFITS TRUST, as the
noteholder hereunder (the “Initial Noteholder” and, together with its permitted
assigns, the “Noteholder”).

W I T N E S S E T H:

WHEREAS, pursuant to (a) the Amended and Restated Master Sale and Purchase
Agreement dated as of June 26, 2009 (as amended by the First Amendment dated as
of June 30, 2009 and the Second Amendment dated as of July 5, 2009, the “Master
Transaction Agreement”) among General Motors Corporation, a Delaware corporation
(“GM Oldco”), a debtor and debtor-in-possession in a case pending under chapter
11 of the Bankruptcy Code (as defined below) and certain other sellers party
thereto (collectively, the “Sellers”) and the Issuer, and (b) the other
Transaction Documents (as defined below), and in accordance with the Bankruptcy
Code, on the date hereof (i) the Sellers sold, transferred, assigned, conveyed
and delivered to the Issuer and certain of its Subsidiaries, and the Issuer and
certain of its Subsidiaries directly or indirectly purchased, accepted and
acquired from the Sellers, the Purchased Assets (as defined in the Master
Transaction Agreement) and assumed the Assumed Liabilities (as defined in the
Master Transaction Agreement) and (ii) the Sellers and the Issuer and one or
more of their respective Subsidiaries have entered into the other Related
Transactions (as defined below);

WHEREAS, pursuant to the Master Transaction Agreement, on or prior to the
Closing (as defined in the Master Transaction Agreement), the Issuer and the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America (the “UAW”) will enter into the UAW Retiree Settlement
Agreement (as defined herein), which will become legally binding on the Issuer
and the UAW through court approval and provides, among other things, for the
issuance of the Note (as defined herein) to the Noteholder;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto agree that on the Effective Date, the Issuer shall
issue the Note to the Noteholder on the terms and subject to the conditions set
forth herein and in the other Secured Note Documents:

SECTION 1

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“1908 Holdings”: 1908 Holdings Ltd., a Subsidiary of General Motors of Canada
Limited.



--------------------------------------------------------------------------------

“Acceleration Payment Amount”: as defined in Section 2.7(b).

“Additional First Lien Indebtedness”: as of any date of determination, principal
amount of Indebtedness (other than Indebtedness described in clauses (a) through
(r) (inclusive) of the definition of “Permitted Indebtedness”) in excess of
$6,000,000,000 secured on a first priority basis by the Collateral or the
Canadian Collateral or any portion of either of the foregoing (including,
without limitation, Structured Financing), provided that, (i) on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio shall be less than
3.00 to 1.00 after giving pro forma effect to the incurrence of such
Indebtedness, (ii) a portion of the Net Cash Proceeds of such Indebtedness
(other than revolving credit loans) are used to prepay the Notes in accordance
with Section 2.5(a), (iii) the aggregate amount of commitments under revolving
credit facilities, if any, together with any revolving credit facilities
constituting Excluded First Lien Indebtedness, shall not exceed $4,000,000,000,
(iv) with respect to any revolving credit facility, the amount of Indebtedness
thereunder for the purpose of determining compliance with clauses (i) and
(iii) of this definition shall equal the commitment thereunder and (v) the
lenders party thereto (or an agent on behalf of such lenders) shall have
executed and delivered an intercreditor agreement in form and substance
reasonably satisfactory to the Approving Party. Such intercreditor agreement
shall preserve the relationship in the Intercreditor Agreement between the
Treasury and the Noteholder (including the terms of Section 2.4 of the
Intercreditor Agreement) and may take the form of an amendment, restatement,
modification or supplement to the Intercreditor Agreement.

“Additional Guarantor”: as defined in Section 5.23.

“Affiliate”: with respect to any Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this Agreement, “control” (together with the correlative
meanings of “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise. For the avoidance of doubt, pension plans
of a Person and entities holdings the assets of such plans, shall not be deemed
to be Affiliates of such Person. Notwithstanding the foregoing, none of (i) the
Government of the United States (or any branch or agency thereof), (ii) the
Government of Canada (or any branch or agency thereof), (iii) the Government of
Ontario (or any branch or agency thereof), or (iv) the Initial Noteholder or the
UAW, shall be considered an Affiliate of the Issuer or any of its Subsidiaries.

“Agreement”: as defined in the preamble hereto.

“Applicable Law”: as to any Person, all laws (including common law), statutes,
regulations, ordinances, treaties, judgments, decrees, injunctions, writs and
orders of any court, governmental agency or authority and rules, regulations,
orders, directives, licenses and permits of any Governmental Authority
applicable to such Person or its property or in respect of its operations.

“Applicable Net Cash Proceeds”: with respect to any Additional First Lien
Indebtedness, Permitted Unsecured Indebtedness or Attributable Obligations under
each

 

-2-



--------------------------------------------------------------------------------

applicable Sale/Leaseback Transaction, an amount equal to the VEBA Facility
Percentage of an amount equal to 41.949% of the Net Cash Proceeds of such
Indebtedness or Attributable Obligations, as applicable.

“Applicable Rate”: for each day on which (a) no Event of Default has occurred on
such day or is continuing (but including each day on which an Event of Default
is cured), the Implied Interest Rate and (b) an Event of Default has occurred on
such day or is continuing (but excluding each day on which an Event of Default
is cured), the Default Rate.

“Applicable Rejected Prepayment Amount”: on any date of determination:

(a) with respect to any Canadian Lender Rejection Notice, an amount equal to
(i) the amount of the mandatory prepayment rejected by the Canadian Lender
pursuant to Section 2.07(d) of the Canadian Facility multiplied by (ii) a
percentage equal to (x) the aggregate Outstanding Principal of the Notes held by
the Initial Noteholder on such date divided by (y) the sum of the aggregate
outstanding amount of the Loans (as defined in the UST Facility) held by the
Treasury on such date and the aggregate Outstanding Principal of the Notes held
by the Initial Noteholder on such date; and

(b) with respect to any UST Rejection Notice, an amount equal to (i) the amount
of the mandatory prepayment rejected by the Treasury pursuant to Section 2.5(g)
of the UST Facility multiplied by (ii) a percentage equal to (x) the aggregate
Outstanding Principal of the Notes held by the Initial Noteholder on such date
divided by (y) the sum of the aggregate Outstanding Principal of the Notes held
by the Initial Noteholder on such date and the aggregate outstanding principal
balance of the loans held by the Canadian Lender under the Canadian Facility on
such date.

“Approving Party”: on any date of determination, (x) until the occurrence of the
earlier to occur of (i) the Treasury Control Change Date and (ii) the UST
Secured Obligations Payment Date, the Treasury in its capacity as lender under
the UST Facility, and (y) thereafter, the Noteholders.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property occurring contemporaneously (other than any Excluded Disposition) that
yields gross proceeds to any Group Member (other than Excluded Subsidiaries)
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of (i) $25,000,000 if received by
a Group Member that is a Foreign Subsidiary, or (ii) $15,000,000 if received by
a Group Member that is not a Foreign Subsidiary. The term “Asset Sale” shall not
include any issuance of Capital Stock or any event that constitutes a Recovery
Event.

“Assignee”: as defined in Section 8.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C, including an agreement by the assignee thereunder to be bound
by the terms and provisions of the Intercreditor Agreement.

 

-3-



--------------------------------------------------------------------------------

“Attributable Obligations”: in respect of a Sale/Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
implicit in the transaction) of the total obligations of the lessee for rental
payments required to be paid during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP; provided, however, that if
such Sale/Leaseback Transaction results in a Capital Lease Obligation, the
amount of Indebtedness represented thereby shall be determined in accordance
with the definition of “Capital Lease Obligations.” For purposes of calculating
the Consolidated Leverage Ratio, the aggregate amount of Attributable
Obligations outstanding as of any date of determination shall be
(i) $500,000,000 plus (ii) the amount of Attributable Obligations entered into
after the Effective Date.

“Bankruptcy Code”: the United States Bankruptcy Code, 11 U.S.C. Section 101 et
seq.

“Bankruptcy Court”: the United States Bankruptcy Court for the Southern District
of New York (together with the District Court for the Southern District of New
York, where applicable).

“Bankruptcy Exceptions”: limitations on, or exceptions to, the enforceability of
an agreement against a Person due to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or the application of general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

“Benefit Plan”: any employee benefit plan within the meaning of section 3(3) of
ERISA and any other plan, arrangement or agreement which provides for
compensation, benefits, fringe benefits or other remuneration to any employee,
former employee, individual independent contractor or director, including
without limitation, any bonus, incentive, supplemental retirement plan, golden
parachute, employment, individual consulting, change of control, bonus or
retention agreement, whether provided directly or indirectly by any Issuer Party
or otherwise.

“Budget”: a budget substantially in the form of Annex I, (a) with respect to the
budget of the Issuer in effect on the Effective Date, covering the remainder of
fiscal year 2009 (presented on a monthly basis) together with a budget with
respect to the four immediately succeeding fiscal years (presented on an annual
basis); and (b) with respect to each budget delivered after the Effective Date,
covering the periods and presented in accordance with Section 5.2(k).

“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close.

“Business Plan”: as defined in Section 4.1(t).

“Canadian Collateral”: the “Collateral” as defined in the Canadian Facility.

 

-4-



--------------------------------------------------------------------------------

“Canadian Facility”: the Second Amended and Restated Loan Agreement, dated as of
the date hereof, by and among GM Canada, as borrower, the other loan parties
party thereto, and the Canadian Lender, as lender, in form and substance
substantially similar to the UST Facility as the same may be amended, restated,
supplemented or modified from time to time hereafter in accordance with the
other Secured Note Documents.

“Canadian Guarantors”: shall mean the “Guarantors” under and as defined in the
Canadian Facility.

“Canadian Lender”: Export Development Canada, a corporation established pursuant
to the laws of Canada, and its successors and assigns.

“Canadian Lender Rejection Notice”: a notice from the Canadian Lender to GM
Canada rejecting a mandatory prepayment under the Canadian Facility following
the initial offer to repay the loans thereunder in accordance with
Section 2.07(d) of the Canadian Facility.

“Canadian Subscriber”: 7176384 Canada, Inc.

“Canadian Subscription Agreement”: as defined in the Canadian Facility.

“Canadian Subsidiary”: each direct or indirect Subsidiary of the Issuer
incorporated under the laws of Canada or any state, province, commonwealth or
territory thereof.

“Capital Lease Obligations”: for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock”: any and all equity interests, including any shares of stock,
membership or partnership interests, participations or other equivalents whether
certificated or uncertificated (however designated) of a corporation, limited
liability company, partnership or joint venture or any other entity, and any and
all similar ownership interests in a Person and any and all warrants or options
to purchase any of the foregoing.

“Cases”: the cases commenced on June 1, 2009 by GM Oldco, Saturn, LLC, a
Delaware limited liability company, Saturn Distribution Corporation, a Delaware
corporation, and Chevrolet-Saturn of Harlem, Inc., a Delaware corporation, in
connection with voluntary petitions filed by each of the foregoing in the
Bankruptcy Court for relief.

“Cash Equivalents”: (a) U.S. Dollars, or money in other currencies received in
the ordinary course of business, (b) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or Canadian government or any agency thereof, (c) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States or Canada, by any political subdivision or taxing authority of any such
state, province, commonwealth or territory or by any foreign government, the
securities of which state, province, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the

 

-5-



--------------------------------------------------------------------------------

case may be) are rated at least “A” by S&P or “A” by Moody’s or equivalent
rating; (d) demand deposit, certificates of deposit and time deposits with
maturities of one year or less from the date of acquisition and overnight bank
deposits of any commercial bank, supranational bank or trust company having a
credit rating of “F-1” or higher by Fitch (or the equivalent rating by S&P or
Moody’s), (e) repurchase obligations with respect to securities of the types
(but not necessarily maturity) described in clauses (b) and (c) above, having a
term of not more than 90 days, of banks (or bank holding companies) or
subsidiaries of such banks (or bank holding companies) and non-bank
broker-dealers listed on the Federal Reserve Bank of New York’s list of primary
and other reporting dealers (“Repo Counterparties”), which Repo Counterparties
have a credit rating of at least “F-1” or higher by Fitch (or the equivalent
rating by S&P or Moody’s), (f) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one year after the day of acquisition,
(g) short-term marketable securities of comparable credit quality, (h) shares of
money market mutual or similar funds which invest at least 95% in assets
satisfying the requirements of clauses (a) through (g) of this definition
(except that such assets may have maturities of 13 months or less), and (i) in
the case of a Foreign Subsidiary, substantially similar investments, of
comparable credit quality relative to the sovereign credit risk of the Foreign
Subsidiary’s country, denominated in the currency of any jurisdiction in which
such Foreign Subsidiary conducts business.

“Challenge Period”: as defined in the Final DIP Order.

“Change of Control”: with respect to the Issuer, the acquisition, after the
Effective Date, by any other Person, or two or more other Persons acting in
concert other than the Permitted Holders, the Noteholders, the Treasury or the
Canadian Lender or any Affiliate of the Noteholders, the Treasury or the
Canadian Lender, of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of outstanding shares of voting stock of the Issuer at any
time if after giving effect to such acquisition such Person or Persons owns 20%
or more of such outstanding voting stock.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property and assets of the Issuer Parties of every kind or
type whatsoever, including tangible, intangible, real, personal or mixed,
whether now owned or hereafter acquired or arising, wherever located, and all
proceeds, rents and products of the foregoing other than Excluded Collateral.

“Collateral Documents”: means, collectively, the Guaranty, the Equity Pledge
Agreement, the Intellectual Property Pledge Agreement, each Mortgage and each
other collateral assignment, security agreement, pledge agreement, agreement
granting Liens in intellectual property rights, or similar agreements delivered
to the Noteholders to secure the Obligations as may be amended from time to
time.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit F.

“Consolidated”: the consolidation of accounts in accordance with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as of any date, the ratio of (a) Consolidated
Total Debt, less the sum of cash and Cash Equivalents held by the Issuer and its
Subsidiaries, excluding Restricted Cash, on such day to (b) EBITDA for the
period of four fiscal quarters ended on the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.1.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Issuer and its Subsidiaries that would be reflected on the
consolidated balance sheet of the Issuer and its Subsidiaries as of such date in
accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: as defined in the definition of “Affiliate”.

“Controlled Affiliate”: as defined in Section 3.18(a).

“Copyright Licenses”: all licenses, contracts or other agreements, whether
written or oral, naming an Issuer Party as licensee or licensor and providing
for the grant of any right to reproduce, publicly display, publicly perform,
distribute, create derivative works of or otherwise exploit any works covered by
any Copyright (including, without limitation, all Copyright Licenses set forth
in Schedule 3.25 hereto).

“Copyrights”: all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship (including,
without limitation, all marketing materials created by or on behalf of any
Issuer Party), acquired or owned by an Issuer Party (including, without
limitation, all copyrights described in Schedule 3.25 hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, renewals, restorations,
extensions or revisions thereof.

“Default”: any event, that with the giving of notice, the lapse of time, or
both, would become an Event of Default.

“Default Rate”: a rate equal to the Implied Interest Rate plus 2% per annum,
compounded annually, on the basis of a 360-day year consisting of 12 30-day
months.

“DIP Credit Agreement”: the $33,300,000,000 Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of June 3, 2009, among GM Oldco,
certain guarantors, the Treasury, the Canadian Lender and the other lenders from
time to time parties thereto.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than (i) exclusive licenses that do not materially impair the relevant Issuer
Party’s ability to use or exploit the relevant

 

-7-



--------------------------------------------------------------------------------

Intellectual Property as it has been used or exploited by the Issuer Parties as
of the Closing Date (as defined in the DIP Credit Agreement) or
(ii) nonexclusive licenses); and the terms “Dispose” and “Disposed of” shall
have correlative meanings.

“DOL”: as defined in Section 4.1(d).

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount as
determined by the Approving Party in accordance with normal banking industry
practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent, the Approving
Party shall use the relevant Exchange Rate in effect on the date on which a
Dollar Equivalent is required to be determined pursuant to the provisions of
this Agreement. As appropriate, amounts specified herein as amounts in Dollars
shall include any relevant Dollar Equivalent amount.

“Dollars” and “$”: the lawful money of the United States.

“Domestic 956 Subsidiary”: any U.S. Subsidiary substantially all of the value of
whose assets consist of equity of one or more Foreign 956 Subsidiaries for U.S.
federal income tax purposes.

“Domestic Subsidiary”: any Subsidiary that is organized or existing under the
laws of the United States or Canada or any state, province, commonwealth or
territory of the United States or Canada.

“EBITDA”: for any period, Net Income plus, to the extent deducted in determining
Net Income, the sum of: (a) Interest Expense, amortization or write-off of debt
discount, other deferred financing costs and other fees and charges associated
with Indebtedness, plus (b) tax expense, plus (c) depreciation, plus
(d) amortization, write-offs, write-downs, asset revaluations and other non-cash
charges, losses and expenses, plus (e) impairment of intangibles, including
goodwill, plus (f) extraordinary expenses or losses (as determined in accordance
with GAAP) including an amount equal to any extraordinary loss, plus (g) any net
loss realized by the Issuer or any of its Subsidiaries in connection with any
Disposition or the extinguishment of Indebtedness, plus (h) special charges
(including restructuring costs), plus (i) losses (but minus gains) due solely to
the fluctuations in currency values or the mark-to-market impact of commodities
derivatives, in each case in accordance with GAAP, plus (j) losses attributable
to discontinued operations, plus (k) losses (but minus gains) attributable to
the cumulative effect of a change in accounting principles, plus
(l) non-recurring costs, charges and expenses during such period, plus (m) the
amount of fees associated with advisory, consulting or other professional work
done for equity offerings, minus (n) to the extent included in Net Income,
extraordinary gains (as determined in accordance with GAAP), together with any
related provision for taxes on such extraordinary gain, all calculated without
duplication for the Issuer and its Subsidiaries on a consolidated basis for such
period. For purposes of this Agreement, EBITDA shall (to the extent required to
comply with Regulation S-X promulgated under the Securities Act) be adjusted on
a pro forma basis to include, as of the first day of any applicable period, any
acquisition and any Disposition contemplated by the Business Plan to be
consummated during such period,

 

-8-



--------------------------------------------------------------------------------

including, without limitation, adjustments reflecting any non-recurring costs
and any extraordinary expenses of any acquisition and any Disposition
consummated during such period and any Pro Forma Cost Savings attributable
thereto, each calculated on a basis consistent with GAAP or as otherwise
approved by the Approving Party in its sole discretion.

“Effective Date”: July 10, 2009.

“EISA”: the Energy Independence and Security Act of 2007, Public Law
No. 110-140, effective as of January 1, 2009, as may be amended and in effect
from time to time.

“Embargoed Person”: as defined in Section 3.19.

“Environmental Agreement”: the Environmental Agreement dated as of the date
hereof, executed by the Issuer Parties for the benefit of the Noteholder,
substantially in the form of Exhibit I.

“Environmental Laws”: any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.

“Equity Pledge Agreement”: the Equity Pledge Agreement dated as of the date
hereof, made by each Pledgor in favor of the Noteholder substantially in the
form of Exhibit L.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any corporation or trade or business or other entity, whether
or not incorporated, that is a member of any group of organizations
(i) described in Section 414(b), (c), (m) or (o) of the Code of which any Issuer
Party is a member or (ii) which is under common control with any Issuer Party
within the meaning of section 4001 of ERISA.

“ERISA Event”: (i) any Reportable Event or a determination that a Plan is “at
risk” (within the meaning of Section 302 of ERISA); (ii) the incurrence by the
Issuer or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of the Issuer or any of its respective ERISA Affiliates from any Plan or
Multiemployer Plan; (iii) the receipt by the Issuer or any ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(iv) the receipt by the Issuer or any ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Issuer or any ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (v) the occurrence
of a nonexempt “prohibited transaction” with respect to which the Issuer, the
other Issuer Parties or their ERISA Affiliates is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Issuer or any ERISA Affiliate could otherwise be liable.

 

-9-



--------------------------------------------------------------------------------

“ERISA Exemption”: as defined in Section 4.1(d).

“Event of Default”: as defined in Section 7.1.

“Exchange Act”: the Securities and Exchange Act of 1934, as amended.

“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars, as set forth at
11:00 a.m. (New York time) on such day on the applicable Bloomberg currency page
with respect to such currency. In the event that such rate does not appear on
the applicable Bloomberg currency page, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the Approving
Party and the Issuer or, in the absence of such agreement, such Exchange Rate
shall instead be the spot rate of exchange of a reference institution selected
by the Approving Party in the London Interbank market or other market where such
reference institution’s foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 a.m. (New York time) on
such day for the purchase of Dollars with such currency, for delivery two
Business Days later; provided, however, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the Approving
Party may use any reasonable method it deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.

“Excluded Collateral”: as defined on Schedule 3.28; provided that, Excluded
Collateral shall include the cash on deposit in any Escrow Account (as defined
in the UST Facility) and any proceeds thereof.

“Excluded Dispositions”:

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions of obsolete or worn-out property in the ordinary course of
business, including leases with respect to facilities that are temporarily not
in use or pending their Disposition;

(c) Dispositions of accounts receivable more than 90 days past due in connection
with the compromise, settlement or collection thereof on market terms;

(d) Dispositions of any Capital Stock of any JV Subsidiary in accordance with
the applicable joint venture agreement relating thereto;

(e) any Disposition of (i) any Guarantor’s or Pledged Entity’s Capital Stock or
other assets or Property of the Issuer or any Guarantor to the Issuer or any
Guarantor, or (ii) any Group Member’s (other than a Guarantor’s or Pledged
Entity’s) Capital Stock or other assets or Property of any Group Member (other
than the Issuer or any Guarantor) to the Issuer, any Guarantor or any other
Group Member;

(f) any Disposition of Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Secured Note Documents;

 

-10-



--------------------------------------------------------------------------------

(g) any Disposition by the Issuer or any of its Subsidiaries of any dealership
property or Capital Stock in a dealership Subsidiary to the operating management
of a dealership or any Disposition of property in connection with the dealer
optimization plan, in each case in the ordinary course of business;

(h) [intentionally omitted];

(i) [intentionally omitted]; and

(j) the licensing and sublicensing of Patents, Trademarks and other Intellectual
Property or other general intangibles to third persons on customary terms as
determined by the board of directors, or such other individuals as they may
delegate, in good faith and the ordinary course of business.

“Excluded First Lien Indebtedness”: Indebtedness secured on a first priority
basis by the Collateral or the Canadian Collateral or any portion of either of
the foregoing (other than Indebtedness described in clauses (a) through
(r) (inclusive) of the definition of “Permitted Indebtedness”) in an aggregate
amount not exceeding $6,000,000,000 comprised of term loan and/or revolving
credit loan facilities (including without limitation Structured Financing),
provided that, (i) the aggregate amount of commitments under the revolving
credit facilities, if any, together with any revolving credit facilities
constituting Additional First Lien Indebtedness, shall not exceed
$4,000,000,000, (ii) with respect to any revolving credit facility, the amount
of Indebtedness thereunder for the purpose of determining compliance with clause
(i) of this definition shall equal the commitment thereunder and (iii) the
lenders party thereto (or an agent on behalf of such lenders) shall have
executed and delivered an intercreditor agreement in form and substance
reasonably satisfactory to the Approving Party. Such intercreditor agreement
shall preserve the relationship in the Intercreditor Agreement between the
Treasury and the Noteholders (including the terms of Section 2.4 of the
Intercreditor Agreement) and may take the form of an amendment, restatement,
modification or supplement to the Intercreditor Agreement.

“Excluded Subsidiary”: (i) any JV Subsidiary in which any Group Member owns less
than 80% of the voting or economic interest, (ii) any Subsidiary that is a
dealership, (iii) the Subsidiaries identified on Schedule 1.1G and any of the
following, to the extent they become Subsidiaries after the Effective Date:
(A) any Securitization Subsidiary; (B) any Financing Subsidiary; (C) any
Insurance Subsidiary; and (D) any Subsidiary (and any parent or holding company
thereof) that is primarily engaged in the investment management business or that
is regulated by the Office of the Comptroller of the Currency.

“Excluded Taxes”: as defined in Section 2.12.

“Executive Order”: as defined in Section 3.19.

“Existing Agreements”: the agreements of the Issuer Parties and their
Subsidiaries in effect (giving effect, where applicable, to their assumption by
the applicable Person pursuant to any Transaction Document) on the Effective
Date and any extensions, renewals and replacements thereof so long as any such
extension, renewal and replacement could not reasonably be expected to have a
material adverse effect on the rights and remedies of the Noteholders under any
of the Secured Note Documents.

 

-11-



--------------------------------------------------------------------------------

“Extraordinary Receipts”: any (i) insurance proceeds (other than the proceeds of
self-insurance) that are not the proceeds of a Recovery Event, (ii) downward
purchase price adjustments (other than purchase price adjustments resulting from
tax refunds received by Canadian Subsidiaries), (iii) tax refunds (other than
tax refunds received by Canadian Subsidiaries), judgments and litigation
settlements, pension plan reversions and indemnity payments, and (iv) similar
receipts outside of the ordinary course of business in each case received by any
Group Member (other than an Excluded Subsidiary), in excess of (A) $25,000,000
if received by an applicable Group Member that is a Foreign Subsidiary, or
(B) $15,000,000 if received by an applicable Group Member that is not a Foreign
Subsidiary.

“Final DIP Order”: Final Order Pursuant to Bankruptcy Code Sections 105(a), 361,
362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001 and 6004 (a) Approving a
DIP Credit Facility and Authorizing the Debtors to Obtain Post-Petition
Financing Pursuant Thereto, (b) Granting Related Liens and Super-Priority
Status, (c) Authorizing the Use of Cash Collateral and (d) Granting Adequate
Protection to Certain Pre-Petition Secured Parties, dated June 25, 2009 by the
United States Bankruptcy Court for the Southern District of New York, In re
General Motors Corporation et al., chapter 11 case no. 09-50026 (REG) (jointly
administered).

“Financing Subsidiary”: any Subsidiary that is primarily engaged in financing
activities including, without limitation (a) debt issuances to, or that are
guaranteed by, governmental or quasi-governmental entities (including any
municipal, local, county, regional, state, provincial, national or international
organization or agency), (b) lease transactions (including synthetic lease
transactions and Sale/Leaseback Transactions permitted hereunder) and (c) lease
and purchase financing provided by such Subsidiary to dealers and consumers.

“Fitch”: Fitch, Inc. d/b/a Fitch IBCA.

“Foreign Assets Control Regulations”: as defined in Section 3.19.

“Foreign 956 Subsidiary”: any Non-U.S. Subsidiary of the Issuer that is a
“controlled foreign corporation” as defined in Code Section 957.

“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.

“GAAP”: generally accepted accounting principles as in effect from time to time
in the United States.

“GM Canada”: General Motors of Canada Limited, a corporation established
pursuant to the laws of Canada.

“GM Oldco”: as defined in the recitals hereto.

“GM Oldco Parties”: GM Oldco and its Subsidiaries that were Subsidiaries of GM
Oldco immediately prior to the Effective Date.

“GMAC”: GMAC LLC, a Delaware limited liability company, and its Subsidiaries.

 

-12-



--------------------------------------------------------------------------------

“GMAC Reorganization”: any transactions consummated for the purpose of or in
connection with the Issuer or any of its Affiliates (a) not being in control of
GMAC for purposes of the Bank Holding Company Act of 1956, (b) not being an
affiliate of GMAC for purposes of Sections 23A or 23B of the Federal Reserve
Act, or (c) otherwise complying with the commitments made by the Issuer to the
Federal Reserve System with regard to GMAC, including but not limited to, in
each case, (i) the Disposition of all or any portion of the Capital Stock owned
by the Issuer in GMAC to one or more trusts, and (ii) the Disposition of all or
any portion of such Capital Stock by any trustee of any such trust.

“Governmental Authority”: any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or a foreign jurisdiction.

“Group Members”: the collective reference to the Issuer and its Subsidiaries.

“Guarantee Obligation”: as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee Obligation” shall not include (i) endorsements for collection or
deposit in the ordinary course of business, or (ii) obligations to make
servicing advances for delinquent taxes and insurance, or other obligations in
respect of the Collateral, to the extent required by the Approving Party. The
amount of any Guarantee Obligation of a Person shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated Indebtedness in respect thereof
as determined by such Person in good faith. The terms “Guarantee” and
“Guaranteed” used as verbs shall have correlative meanings.

“Guarantor”: each Person listed on Schedule 1.1B and each other Person that
becomes an Additional Guarantor.

“Guaranty”: the Guaranty and Security Agreement dated as of the date hereof,
executed and delivered by the Issuer and each Guarantor, substantially in the
form of Exhibit A.

“Implied Interest Rate”: a rate of 9% per annum, compounded annually, on the
basis of a 360-day year consisting of 12 30-day months.

“Indebtedness”: for any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person (other than any repurchase obligations accounted for as operating
leases)); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services (other than trade payables or
obligations associated with the purchase of tooling, machinery, equipment and
engineering and design services, in each case incurred in the ordinary course of
business); (c) indebtedness of others of the type referred to in clauses (a),
(b), (d), (e), (f), (g) and (i) of this definition secured by a Lien on the
Property

 

-13-



--------------------------------------------------------------------------------

of such Person, whether or not the respective indebtedness so secured has been
assumed by such Person (provided, that for purposes of this Agreement the amount
of such Indebtedness shall be deemed to be the lower of (x) the book value of
such Property and (y) the principal amount of the indebtedness secured by such
Property); (d) obligations (contingent or otherwise) of such Person in respect
of letters of credit or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person; (e) Capital Lease
Obligations or Attributable Obligations of such Person; (f) [intentionally
omitted]; (g) indebtedness of others of the type referred to in clauses (a),
(b), (d), (e), (f), (h) and (i) of this definition guaranteed by such Person;
(h) all purchase money indebtedness of such Person; (i) indebtedness of general
partnerships of which such Person is a general partner unless the terms of such
indebtedness expressly provide that such Person is not liable therefor;
(j) [intentionally omitted]; (k) [intentionally omitted]; and (l) any other
indebtedness of such Person evidenced by a note, bond, debenture or similar
instrument; provided, however, that Indebtedness shall exclude any obligations
related to the hourly pension plan(s) for Delphi Corporation and its Affiliates.

“Indemnified Liabilities”: as defined in Section 8.5.

“Indemnitee”: as defined in Section 8.5.

“Initial Note”: as defined in Section 4.1(a)(vi).

“Initial Noteholder”: as defined in the recitals hereto.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of section 4245 of ERISA.

“Insurance Subsidiary”: shall mean (i) any Subsidiary that is required to be
licensed as an insurer or reinsurer or that is primarily engaged in insurance or
reinsurance any (ii) any Subsidiary of a Person described in clause (i) above.

“Intellectual Property”: all Patents, Trademarks and Copyrights owned by any
Issuer Party, and all rights under any Licenses to which an Issuer Party is a
party.

“Intellectual Property Pledge Agreement”: the Intellectual Property Pledge
Agreement, dated as of the date hereof, by and among each Issuer Party and the
Noteholder, substantially in the form of Exhibit K.

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, by and among the Issuer, the Treasury and the Initial Noteholder.

“Interest Expense”: for any Person for any period, consolidated total interest
expense of such Person and its Subsidiaries for such period and including, in
any event, costs under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and interest rate insurance for such
period.

“Investments”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or any other investment in, any Person.

 

-14-



--------------------------------------------------------------------------------

“Issuer”: as defined in the preamble hereto.

“Issuer’s Organizational Documents”: the Amended and Restated Certificate of
Incorporation of the Issuer dated June 9, 2009 and filed with the Secretary of
State of the State of Delaware, together with the Amended and Restated Bylaws of
the Issuer, dated as of July 9, 2009 as the same may be further amended,
restated, supplemented or replaced from time to time in accordance with the
terms and conditions hereof and of the other Secured Note Documents.

“Issuer Parties”: the Issuer and each Guarantor.

“JV Agreement”: each partnership or limited liability company agreement (or
similar agreement) between a North American Group Member or one of its
Subsidiaries and the relevant JV Partner as the same may be amended, restated,
supplemented or otherwise modified from time to time, in accordance with the
terms hereof.

“JV Partner”: each Person party to a JV Agreement that is not an Issuer Party or
one of its Subsidiaries.

“JV Subsidiary”: any Subsidiary of a Group Member which is not a Wholly Owned
Subsidiary and as to which the business and management thereof is jointly
controlled by the holders of the Capital Stock therein pursuant to customary
joint venture arrangements.

“Licenses”: collectively, the Copyright Licenses, the Trademark Licenses and the
Patent Licenses.

“Lien”: any mortgage, pledge, security interest, lien or other charge or
encumbrance (in the nature of a security interest and other than licenses of
Intellectual Property), including the lien or retained security title of a
conditional vendor, upon or with respect to any property or assets.

“Master Transaction Agreement”: as defined in the recitals.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of (i) the
North American Group Members (taken as a whole) or (ii) the Group Members (taken
as a whole), (b) the ability of the Issuer Parties (taken as a whole) to perform
their obligations under any of the Secured Note Documents to which they are a
party, (c) the validity or enforceability in any material respect of any of the
Secured Note Documents to which the Issuer Parties are a party, (d) the rights
and remedies of the Noteholders under any of the Secured Note Documents, or
(e) the Collateral (taken as a whole); provided that (w) the taking of any
action by the Issuer and its Subsidiaries, including the cessation of
production, pursuant to and in accordance with the Budget, (x) the filing and
continuance of the Cases and the orders thereunder, and (y) any action taken
pursuant to the Section 363 Sale Order shall not be taken into consideration.

 

-15-



--------------------------------------------------------------------------------

“Material North American Group Member”: any North American Group Member that is
a “Significant Subsidiary” as defined in Regulation S-X promulgated under the
Securities Act.

“Maturity Date”: the date that is the earlier to occur of (a) July 15, 2017 and
(b) the acceleration of the Notes in accordance with the terms of this
Agreement.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Mortgage”: each of the mortgages and deeds of trust made by the Issuer or any
Guarantor in favor of, or for the benefit of, the Noteholder, substantially in
the form of Exhibit J, taking into consideration the law and jurisdiction in
which such mortgage or deed of trust is to be recorded or filed, to the extent
applicable.

“Mortgaged Property”: each property listed on Schedule 1.1C, as to which the
Noteholder shall be granted a Lien pursuant to the Mortgages.

“Multiemployer Plan”: a multiemployer plan defined as such in Section 3(37) of
ERISA to which contributions are required to be made by any Issuer Party or any
ERISA Affiliate or to which any Issuer Party or any ERISA Affiliate may have any
direct or indirect liability or obligation contingent or otherwise.

“Net Cash Proceeds”: with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than the Notes)
secured by such asset or otherwise subject to mandatory prepayment or lease
obligations, as applicable, as a result of such event and (iii) the amount of
all taxes paid (or reasonably estimated to be payable, including under any tax
sharing arrangements) and, with respect to amounts that will be expatriated as a
result of any event attributable to a Non-U.S. Subsidiary, the amount of any
taxes that will be payable by any applicable Group Member as a result of the
expatriation, and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Responsible Officer); provided that, Net Cash Proceeds shall exclude funds that
GM Canada or any of the Canadian Guarantors are required to use to repay the
loans under the Canadian Facility.

“Net Income”: for any period, the net income (or loss) of the Issuer and its
Subsidiaries calculated on a consolidated basis for such period determined in
accordance with GAAP.

 

-16-



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in Section 2.12.

“Non-U.S. Noteholder”: as defined in Section 2.12.

“Non-U.S. Subsidiary”: any Subsidiary of any Issuer Party that is not a U.S.
Subsidiary.

“North American Group Members”: collectively, the Issuer Parties and each
Domestic Subsidiary of an Issuer Party that is not an Excluded Subsidiary.

“Note” or “Notes”: collectively, the Initial Note and any promissory notes
issued in connection with an assignment as contemplated by Section 2.3(b).

“Noteholder”: as defined in the preamble hereto.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Notes and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Issuer Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Notes and all other obligations and liabilities of any
Issuer Party to the Noteholders, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other
Secured Note Document or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Noteholders that are required to be paid by any Issuer Party pursuant hereto) or
otherwise.

“OFAC”: the Office of Foreign Assets Control of the Treasury.

“Other Foreign 956 Subsidiary”: any Non-U.S. Subsidiary substantially all of the
value of whose assets consist of equity of one or more Foreign 956 Subsidiaries
for U.S. federal income tax purposes.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Secured Note Document
(excluding, in each case, amounts imposed on an assignment, a grant of a
Participation or other transfer of an interest in a Note or any Secured Note
Document).

“Outstanding Amount”: as of any date of determination (a) with respect to
Indebtedness, the aggregate outstanding principal amount thereof, (b) with
respect to banker’s acceptances, letters of credit or letters of guarantee, the
aggregate undrawn, unexpired face amount thereof plus the aggregate unreimbursed
drawn amount thereof, (c) with respect to hedging obligations, the aggregate
amount recorded by the Issuer or any Subsidiary as its net termination liability
thereunder calculated in accordance with the Issuer’s customary accounting
procedures, (d) with respect to cash management obligations or guarantees, the
aggregate

 

-17-



--------------------------------------------------------------------------------

maximum amount thereof (i) that the relevant cash management provider is
entitled to assert as such as agreed from time to time by the Issuer or any
Subsidiary and such provider or (ii) the principal amount of the Indebtedness
being guaranteed or, if less, the maximum amount of such guarantee set forth in
the relevant guarantee and (e) with respect to any other obligations, the
aggregate outstanding amount thereof.

“Outstanding Principal”: as of any date of determination, $2,500,000,000,
accreted to such date of determination at the Applicable Rate for each day
commencing on and including July 15, 2009 and ending on but excluding such date
of determination as may be recalculated pursuant to Section 2.7 from time to
time.

“Participant”: as defined in Section 8.6(c).

“Participation”: as defined in Section 8.6(c).

“Patent Licenses”: all licenses, contracts or other agreements, whether written
or oral, naming an Issuer Party as licensee or licensor and providing for the
grant of any right to manufacture, use, lease, or sell any invention, design,
idea, concept, method, technique, or process covered by any Patent (including,
without limitation, all Patent Licenses set forth in Schedule 3.25 hereto).

“Patents”: all domestic and foreign letters patent, design patents, utility
patents, industrial designs, and all intellectual property rights in inventions,
trade secrets, ideas, concepts, methods, techniques, processes, proprietary
information, technology, know-how, formulae, and other general intangibles of
like nature, now existing or hereafter acquired or owned by an Issuer Party
(including, without limitation, all domestic and foreign letters patent, design
patents, utility patents, industrial designs, inventions, trade secrets, ideas,
concepts, methods, techniques, processes, proprietary information, technology,
know-how and formulae described in Schedule 3.25 hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
re-examinations, divisions, continuations, continuations in part and extensions
or renewals thereof.

“Payment Date”: (a) with respect to the Scheduled Payments, July 15 in each of
the years 2013, 2015 and 2017 and (b) with respect to any other payment made in
respect hereof, the date of such payment.

“PBGC”: the Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

“Permitted Holders”: any holder of any Capital Stock of the Issuer as of the
Effective Date, including, with respect to Capital Stock held by any GM Oldco
Party, (i) a “liquidating trust,” within the meaning of Treas. Reg. §
301.7701-4, to which such GM Oldco Party’s assets are distributed, or (ii) any
other entity established for the sole purpose of liquidating the assets of such
GM Oldco Party.

 

-18-



--------------------------------------------------------------------------------

“Permitted Indebtedness”:

(a) Indebtedness created under any Secured Note Document;

(b) purchase money Indebtedness for real property, improvements thereto or
equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by, or Capital Lease Obligations of, any North
American Group Member, provided that, the aggregate principal balance of such
Indebtedness shall not exceed $1,000,000,000 at any one time outstanding;

(c) trade payables, if any, in the ordinary course of its business;

(d) Indebtedness existing on the Effective Date;

(e) intercompany Indebtedness of a North American Group Member in the ordinary
course of business; provided that, the right to receive any repayment of such
Indebtedness (other than any scheduled payments so long as no Event of Default
has occurred and is continuing) shall be subordinated to the Noteholders’ rights
to receive repayment of the Obligations;

(f) Indebtedness under the Canadian Facility and the guarantee by the Issuer of
the obligations thereunder;

(g) Indebtedness existing at the time any Person merges with or into or becomes
a North American Group Member and not incurred in connection with, or in
contemplation of, such Person merging with or into or becoming a North American
Group Member; provided that any such merger shall comply with Section 6.1;

(h) Swap Agreements that are not entered into for speculative purposes;

(i) Indebtedness, including letters of credit, bankers’ acceptances and similar
instruments issued in the ordinary course of business, in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, completion guaranties, “take or pay”
obligations in supply agreements, reimbursement obligations regarding workers’
compensation claims, indemnification, adjustment of purchase price and similar
obligations incurred in connection with the acquisition or disposition of any
business or assets, and sales contracts, coverage of long-term counterparty risk
in respect of insurance companies, purchasing and supply agreements, rental
deposits, judicial appeals and service contracts;

(j) Indebtedness incurred in the ordinary course of business in connection with
cash management and deposit accounts and operations, netting services, employee
credit card programs and similar arrangements and Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

(k) any guarantee by any Issuer Party of Permitted Indebtedness;

 

-19-



--------------------------------------------------------------------------------

(l) Indebtedness entered into under Section 136 of EISA;

(m) any extensions, renewals, exchanges or replacements of Indebtedness of the
kind in clauses (a), (d), (e), (f), (g), (h), (i) and (l) of this definition to
the extent (i) the principal amount of or commitment for such Indebtedness is
not increased (except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable fees and expenses incurred in connection with such
extension, renewals or replacement), (ii) neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased and
(iii) such Indebtedness, if subordinated in right of payment to the Noteholders
of the Indebtedness under this Agreement, remains so subordinated on terms no
less favorable to the Noteholders;

(n) any Sale/Leaseback Transaction; provided that, if on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio is greater than or
equal to 3.00 to 1.00 after giving pro forma effect to such Indebtedness, an
amount equal to the Applicable Net Cash Proceeds of the Attributable Obligations
under such Sale/Leaseback Transaction shall be applied as a prepayment of the
Notes in accordance with Section 2.5(a);

(o) [intentionally omitted];

(p) any transactions undertaken by the Canadian Subsidiaries with 1908 Holdings,
Parkwood Holdings Ltd., or GM Overseas Funding LLC in the ordinary course,
consistent with past practice of the GM Oldco Parties;

(q) Indebtedness under the UST Facility;

(r) Indebtedness under the Supplier Receivables Facility;

(s) Excluded First Lien Indebtedness and Additional First Lien Indebtedness; and

(t) Permitted Unsecured Indebtedness.

“Permitted Liens”: with respect to any Property of the Issuer or any of its U.S.
Subsidiaries:

(a) Liens created under the Secured Note Documents;

(b) Liens on Property of a U.S. Subsidiary existing on the date hereof
(including Liens on Property of a U.S. Subsidiary pursuant to Existing
Agreements; provided that such Liens, and any renewal, replacement, amendment,
extension or modification in whole or in part thereof, shall secure only those
obligations that they secure on the date hereof and any permitted refinancing
thereof);

(c) any Lien existing on any Property prior to the acquisition thereof by the
Issuer or a U.S. Subsidiary or existing on any Property of any Person that
becomes a U.S. Subsidiary after the date hereof prior to the time such Person
becomes a U.S. Subsidiary;

 

-20-



--------------------------------------------------------------------------------

provided that (x) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a U.S. Subsidiary, (y) such Lien
does not apply to any other Property or assets of the Issuer or a U.S.
Subsidiary, and (z) such Lien, and any renewal, replacement, amendment,
extension or modification in whole or in part thereof, secures only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a U.S. Subsidiary, as the case may be;

(d) Liens for taxes, assessments, governmental charges and utility charges not
yet due or that are being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided for in accordance with GAAP;

(f) Liens securing Indebtedness permitted by clause (i) of the definition of
“Permitted Indebtedness”; provided that, the aggregate principal balance of the
Indebtedness at any one time outstanding secured by such Liens shall not exceed
the greater of (x) $800,000,000 and (y) the maximum amount of Liens securing
such Indebtedness permitted to be issued or incurred by North American Group
Members and Structured Financing Subsidiaries under any Excluded First Lien
Indebtedness and Additional First Lien Indebtedness;

(g) Liens securing Swap Agreements permitted by clause (h) of the definition of
“Permitted Indebtedness”;

(h) Liens securing Indebtedness permitted by clause (j) of the definition of
“Permitted Indebtedness”;

(i) customary Liens in favor of trustees and escrow agents, and netting and
set-off rights, banker’s liens and the like in favor of counterparties to
financial obligations and instruments;

(j) Liens securing Indebtedness incurred under Section 136 of EISA;

(k) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment or other insurance and other social
security laws or regulations;

(l) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety, customs and appeal bonds, performance bonds and other
obligations of a like nature, or to secure the payment of import or customs
duties, in each case incurred in the ordinary course of business;

 

-21-



--------------------------------------------------------------------------------

(m) zoning and environmental restrictions, easements, licenses, encroachments,
covenants, servitudes, rights-of-way, restrictions on use of real property or
groundwater, institutional controls and other similar encumbrances or deed
restrictions incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Issuer or any U.S. Subsidiary;

(n) purchase money security interests in real property, improvements thereto or
equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by the Issuer or a U.S. Subsidiary, including
pursuant to Capital Lease Obligations; provided that (i) such security interests
secure Indebtedness permitted by Section 6.9, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Issuer or any U.S. Subsidiary;

(o) judgment Liens securing judgments not constituting an Event of Default under
Section 7.1(n);

(p) any Lien consisting of rights reserved to or vested in any Governmental
Authority by statutory provision;

(q) Liens securing Indebtedness described in clauses (d), (e), (f), (n), (q) and
(s) of the definition of “Permitted Indebtedness”;

(r) pledges or deposits made to secure reimbursement obligations in respect of
letters of credit issued to support any obligations or liabilities described in
clauses (k) or (l) of this definition;

(s) Liens securing the Supplier Receivables Facility;

(t) [intentionally omitted];

(u) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Issuer
and its Subsidiaries under Environmental Laws to which any assets of the Issuer
or any such Subsidiary are subject;

(v) other Liens created or assumed in the ordinary course of business of the
Issuer and the U.S. Subsidiary; provided that the obligations secured by all
such Liens shall not exceed the principal amount of $50,000,000 in the aggregate
at any one time outstanding;

(w) Liens on securities accounts (other than Liens to secure Indebtedness);

 

-22-



--------------------------------------------------------------------------------

(x) Liens under industrial revenue, municipal or similar bonds, only to the
extent the corresponding Indebtedness is Permitted Indebtedness;

(y) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the properties and assets of the Issuer or any Subsidiary consisting of
real property, provided the same are complied with;

(z) Liens arising from security interests granted by Persons who are not
Affiliates of the Issuer in such Person’s co-ownership interest in Intellectual
Property that such Person co-owns together with any Group Member; and

(aa) during the Challenge Period, Liens securing Reserved Claims.

“Permitted Transferee”: (a) (1) a person whom the seller reasonably believes is
a “qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) in a transaction meeting the requirements of Rule 144A or (2) an
institutional “accredited investor” (as defined in Rule 501(a) (1), (2), (3) or
(7) under the Securities Act (an “Institutional Accredited Investor”)) if, prior
to such transfer, in the case of (2) the transferee furnishes the Issuer a
signed letter from the transferee containing certain representations and
agreements in the form attached hereto as Exhibit H or (b) the Issuer or its
Subsidiaries or Affiliates.

“Permitted Unsecured Indebtedness”: unsecured Indebtedness of the Group Members
(other than Excluded Subsidiaries) other than unsecured Indebtedness described
in clauses (a) through (r) inclusive of the definition of “Permitted
Indebtedness”, provided that, (i) solely in the case of such unsecured
Indebtedness incurred by the Issuer or any Domestic Subsidiary (other than
Excluded Subsidiaries), in the event that such unsecured Indebtedness, when
aggregated with all other Permitted Unsecured Indebtedness of the Issuer and its
Domestic Subsidiaries (other than Excluded Subsidiaries) then outstanding or to
be issued or incurred simultaneously with such unsecured Indebtedness, exceeds
$1,000,000,000, then on the date such Indebtedness is incurred, the Consolidated
Leverage Ratio shall be less than 3.00 to 1.00 after giving pro forma effect to
the incurrence of such Indebtedness, (ii) with respect to any revolving credit
facility, the amount of Indebtedness for the purpose of determining compliance
with clause (i) of this definition shall equal the related commitment thereunder
and (iii) a portion of the Net Cash Proceeds of such Indebtedness (other than
revolving credit loans) are used to prepay the Notes in accordance with
Section 2.5(a).

“Person”: any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof) or other entity of whatever nature.

“Plan”: an employee benefit or other plan covered by Title IV of ERISA, other
than a Multiemployer Plan, which is sponsored, established, contributed to or
maintained by any Issuer Party or any ERISA Affiliate, for which any of the
Issuer Parties or any of their respective ERISA Affiliates could have any
liability, whether actual or contingent (whether pursuant to Section 4069 of
ERISA or otherwise) or which any of the Issuer Parties or any of their
respective ERISA Affiliates previously maintained or contributed to during the
six years prior to the Effective Date.

 

-23-



--------------------------------------------------------------------------------

“Pledged Entity”: a Subsidiary of an Issuer Party whose Capital Stock is subject
to a security interest in favor of the Noteholders pursuant to the Collateral
Documents.

“Pledgors”: the parties set forth on Schedule 1.1D and each other Person that
makes a pledge in favor of the Noteholders under the Equity Pledge Agreement.

“Prepayment Date”: the date of any prepayment hereunder pursuant to Section 2.4
or 2.5.

“Pro Forma Cost Savings”: with respect to any period, the reduction in net costs
and related adjustments that (i) were directly attributable to an acquisition or
a Disposition that occurred during the four-quarter period or after the end of
the four-quarter period and on or prior to the applicable calculation date and
calculated on a basis that is consistent with Regulation S-X, (ii) were actually
implemented by the business that was the subject of any such acquisition or
Disposition within six months after the date of the acquisition or Disposition
and prior to the applicable calculation date that are supportable and
quantifiable by the underlying accounting records of such business or
(iii) relate to the business that is the subject of any such acquisition or
Disposition and that the Issuer reasonably determines are probable based upon
specifically identifiable actions to be taken within six months of the date of
the acquisition or Disposition and, in the case of each of (i), (ii) and (iii),
are described, as provided below, in an officers’ certificate, as if all such
reductions in costs had been effected as of the beginning of such period. Pro
Forma Cost Savings described above shall be set forth in a certificate delivered
to the Initial Noteholder from the Issuer’s chief financial officer, treasurer
or assistant treasurer that outlines the specific actions taken or to be taken,
the net cost savings achieved or to be achieved from each such action and that,
in the case of clause (iii) above, such savings have been determined to be
probable.

“Prohibited Jurisdiction”: any country or jurisdiction, from time to time, that
is the subject of a prohibition order (or any similar order or directive),
sanctions or restrictions promulgated or administered by any Governmental
Authority of the United States.

“Prohibited Person”: any Person:

(a) subject to the provisions of the Executive Order;

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is subject to the provisions of the Executive Order;

(c) with whom a Noteholder is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the
Executive Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

-24-



--------------------------------------------------------------------------------

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list; or

(f) who is an Affiliate or affiliated with a Person listed above.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Recalculated Principal”: as defined in Section 2.7(a).

“Recalculation Date”: as defined in Section 2.7(a).

“Records”: all books, instruments, agreements, customer lists, credit files,
computer files, storage media, tapes, disks, cards, software, data, computer
programs, printouts and other computer materials and records generated by other
media for the storage of information maintained by any Person with respect to
the business and operations of the Issuer Parties and the Collateral.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim (other than the proceeds of any self-insurance) or any
condemnation proceeding relating to any asset of any Group Member other than an
Excluded Subsidiary in each case, in excess of (i) $25,000,000 if received by an
applicable Group Member that is a Foreign Subsidiary, or (ii) $15,000,000 if
received by an applicable Group Member that is not a Foreign Subsidiary.

“Register”: as defined in Section 8.6(b).

“Registration Rights Agreement”: the Equity Registration Rights Agreement dated
July 10, 2009 by and among the Issuer, the Treasury, the Canadian Subscriber,
the Initial Noteholder and GM Oldco.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, an
amount equal to the specified portion of the Net Cash Proceeds received by any
applicable Group Member in connection therewith that is intended to be
reinvested as stated in the applicable Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Issuer has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Issuer (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event (or committed to be expended pursuant to a binding
contract) to acquire or repair assets useful in its business.

 

-25-



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended (or
committed to be expended pursuant to a binding contract) prior to the relevant
Reinvestment Prepayment Date to acquire or repair assets useful in the Issuer’s
business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Issuer shall have made a final determination not to,
or shall have otherwise ceased to, acquire or repair assets useful in the
Issuer’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

“Related Transactions”: each of the transactions described in the Transaction
Documents.

“Reportable Event”: any of the events set forth in section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the
thirty day notice period referred to in section 4043(c) of ERISA have been
waived.

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.

“Reserved Claims”: as defined in the Final DIP Order.

“Responsible Officer”: as to any Person, the chief executive officer or, with
respect to financial matters (including, without limitation those matters set
forth in Section 5.2(h)), the chief financial officer, treasurer or assistant
treasurer of such Person, an individual so designated from time to time by such
Person’s board of directors or, for the purposes of Section 5.2 only (other than
Section 5.2(h)), the secretary or an assistant secretary of the Issuer, or, in
the event any such officer is unavailable at any time he or she is required to
take any action hereunder, “Responsible Officer” shall mean any officer
authorized to act on such officer’s behalf as demonstrated by a certificate or
corporate resolution (or equivalent); provided that the Initial Noteholder is
notified in writing of the identity of such Responsible Officer. Unless
otherwise qualified, all references to “Responsible Officer” in this Agreement
shall refer to a Responsible Officer of the Issuer.

“Restricted Cash”: cash, in whatever currency of denomination, and Cash
Equivalents of the Issuer or any of its Subsidiaries (i) that is subject to a
Lien (other than (x) the Liens created pursuant to the Collateral Documents,
(y) ordinary course set-off rights of depository banks for charges and fees
related to amounts held therewith and (z) Liens for the benefit of any Issuer
Party arising under intercompany transactions), or (ii) the use of which is
otherwise restricted pursuant to any Requirement of Law or Contractual
Obligation. Notwithstanding the foregoing, none of the cash, in whatever
currency of denomination, and Cash Equivalents of the Issuer or any of its
Subsidiaries deposited with a trustee of the Initial Noteholder or any other
short-term or long-term voluntary employee’s beneficiary association, if any,
which the Issuer or relevant Subsidiary may access on an unrestricted basis for
use in its business shall constitute Restricted Cash.

 

-26-



--------------------------------------------------------------------------------

“Restricted Payments”: as defined in Section 6.5.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies and its successors.

“Sale/Leaseback Transaction”: any arrangement with any Person providing for the
leasing by any Group Member (other than any Excluded Subsidiary, except
Financing Subsidiaries) of real or personal property that has been or is to be
sold or transferred by the applicable Group Member to such Person, including any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the applicable Group Member.

“Scheduled Payment”: the payment of the applicable Scheduled Payment Amount to
be made on the related Payment Date.

“Scheduled Payment Amount”: as of any Payment Date, the amount due on the Notes
pursuant to Section 2.6, as adjusted pursuant to Section 2.7. As of the
Effective Date, each Scheduled Payment Amount is $1,384,000,000.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Section 363 Sale”: as defined in Section 4.1(b).

“Section 363 Sale Order”: as defined in Section 4.1(b).

“Secured Note Documents”: this Agreement, the Notes, the Environmental
Agreement, the Collateral Documents and each post-closing letter or agreement
now and hereafter entered into among the parties hereto.

“Securities Act”: as defined in Section 8.6(e).

“Securitization Subsidiary”: any Subsidiary formed for the purpose of, and that
engages in, one or more receivables or securitization financing facilities and
other activities reasonably related thereto.

“Sellers”: as defined in the recitals hereto.

“Stockholders Agreement”: the Stockholders Agreement dated as of July 10, 2009
among the Issuer, the Treasury, the Canadian Subscriber and the Initial
Noteholder.

“Structured Financing”: Indebtedness (including any Sale/Leaseback Transaction)
issued or incurred by any Structured Financing Subsidiary.

 

-27-



--------------------------------------------------------------------------------

“Structured Financing Subsidiary”: any Financing Subsidiary or Securitization
Subsidiary.

“Subsidiary”: with respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or shall have the right to have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person. Unless otherwise qualified, all references
to a “Subsidiary” or “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Issuer.

“Supplier Receivables Facility”: that certain Credit Agreement, dated as of
April 3, 2009, between Supplier SPV and the Treasury.

“Supplier SPV”: GM Supplier Receivables LLC, a Delaware limited liability
company.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Issuer or any of its
Subsidiaries shall be a “Swap Agreement.”

“taxes”: except as the context otherwise requires, all taxes of any kind or
nature whatsoever together with penalties, fines, additions to tax and interest
thereon.

“Trademark Licenses”: all licenses, contracts or other agreements, whether
written or oral, naming any Issuer Party as licensor or licensee and providing
for the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all inventory now or hereafter owned by any Issuer Party and now or hereafter
covered by such licenses (including, without limitation, all Trademark Licenses
described in Schedule 3.25 hereto).

“Trademarks”: all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade dress, trade names, corporate names, business
names, d/b/a’s, Internet domain names, designs, logos and other source or
business identifiers and all general intangibles of like nature, now or
hereafter owned, adopted, or acquired by any Issuer Party (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade dress, trade names, business names, d/b/as,
Internet domain

 

-28-



--------------------------------------------------------------------------------

names, designs, logos and other source or business identifiers described in
Schedule 3.25 hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks.

“Trading With the Enemy Act”: as defined in Section 3.19.

“Transaction Documents”: Each of, and collectively, (i) the Master Transaction
Agreement, (ii) the Section 363 Sale Order, (iii) the Issuer’s Organizational
Documents, (iv) the UAW Retiree Settlement Agreement, (v) the Transition
Services Agreement and (vi) the related manufacturing agreements, asset purchase
agreements, organizational documents, finance support agreements and all other
related documentation, each as amended, supplemented or modified from time to
time in accordance with Section 6.6.

“Transferee”: any Assignee or Participant.

“Transition Services Agreement”: as defined in the Master Transaction Agreement.

“Treasury”: The United States Department of the Treasury.

“Treasury Control Change Date”: the date on which (a) the Treasury has assigned
or otherwise transferred more than 75% of the outstanding principal balance of
the Loans (as defined in the UST Facility) and (b) the portion of the Loans (as
defined in the UST Facility) then held by the Treasury has an outstanding
principal balance that is less than the Outstanding Principal of the Notes as of
such date.

“U.S. Subsidiary”: any Subsidiary of any Issuer Party that is organized or
existing under the laws of the United States or any state thereof or the
District of Columbia.

“UAW”: as defined in the recitals hereto.

“UAW Retiree Settlement Agreement”: as defined in the Master Transaction
Agreement.

“Uniform Commercial Code”: the Uniform Commercial Code as in effect from time to
time in any applicable jurisdiction.

“United States”: the United States of America.

“USA PATRIOT Act”: as defined in Section 3.18(d).

“UST Facility”: the $7,072,488,605 Secured Credit Agreement, dated as of the
date hereof, among the Issuer, as borrower, the Subsidiaries of the Issuer that
are guarantors, and the Treasury, as lender.

 

-29-



--------------------------------------------------------------------------------

“UST Non-Binding Amendment”: as defined in the Intercreditor Agreement.

“UST Rejection Notice”: a notice from the Treasury to the Issuer rejecting a
mandatory prepayment under the UST Facility following the initial offer to repay
the loans thereunder in accordance with Section 2.5(g) thereof.

“UST Secured Obligations Payment Date”: as defined in the Intercreditor
Agreement.

“VEBA Facility Percentage”: on any date of determination, a percentage equal to
(x) the aggregate Outstanding Principal of the Notes on such date divided by
(y) an amount equal to the sum of (i) the aggregate Outstanding Principal of the
Notes on such date and (ii) the aggregate outstanding principal balance of the
Loans (as defined in the UST Facility) under the UST Facility on such date.

“VEBA’s Percentage”: on any date of determination, (i) in the event that the
Initial Noteholder is the sole Noteholder, 100%, and (ii) in the event that
there is more than one Noteholder, a percentage equal to (x) the aggregate
Outstanding Principal of the Note held by the Initial Noteholder on such date
divided by (y) the aggregate Outstanding Principal of the Notes of all
Noteholders on such date.

“VEBA Rejection Notice”: a notice from the Initial Noteholder to the Issuer
rejecting a mandatory prepayment hereunder following the initial offer to prepay
the Notes hereunder in accordance with Section 2.5(g) hereof.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Secured Note Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

(b) As used herein and in the other Secured Note Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to Group Members not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold

 

-30-



--------------------------------------------------------------------------------

interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time, (vi) references to any Person shall
include its successors and assigns and (vii) references to any statute, rule or
regulation shall be to such statute as amended or modified from time to time and
to any successor legislation, rule or regulation thereto, in each case as in
effect at the time any such reference is operative.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) It is understood and agreed that any reference to the terms “Subsidiary” and
“Affiliate” shall not be deemed or interpreted to include GMAC; provided that,
the ownership thereof by the Issuer does not increase beyond the amount owned
immediately following the consummation of the transactions contemplated by the
GMAC Reorganization.

1.3. Conversion of Foreign Currencies. (a) For purposes of this Agreement and
the other Secured Note Documents, with respect to any monetary amounts in a
currency other than Dollars, the Dollar Equivalent thereof shall be determined
based on the Exchange Rate in effect at the time of such determination (unless
otherwise explicitly provided herein).

(b) The Issuer may round-off amounts hereunder to the nearest higher or lower
amount in whole Dollar and cents to ensure amounts owing by any party hereunder
or that otherwise need to be calculated or converted hereunder are expressed in
whole Dollars and in whole cents, as may be necessary or appropriate.

SECTION 2

AMOUNT AND TERMS OF LOANS

2.1. Issuance of Note. As consideration for the agreement of the parties thereto
to enter into the UAW Retiree Settlement Agreement, the Issuer has issued the
Initial Note in the amount of $2,500,000,000 pursuant to the terms and
conditions of this Agreement.

2.2. [Intentionally Omitted].

2.3. Payment of Notes; Evidence of Debt. (a) The Notes shall mature on the
Maturity Date.

(b) Pursuant to Section 4.1(a), the Issuer shall execute and deliver the Initial
Note on the Effective Date. Following any assignment or transfer of a Note
pursuant to

 

-31-



--------------------------------------------------------------------------------

Section 8.6, the Issuer agrees that, upon the request of the Noteholder, the
Issuer shall promptly execute and deliver to the Noteholders Notes reflecting
the Notes assigned or transferred and the Notes retained by each Noteholder, if
any.

2.4. Optional Prepayments. The Issuer may at any time and from time to time
prepay the Notes, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Noteholders no later than 12:00 noon (New
York City time) three Business Days prior to the date such prepayment is
requested to be made, which notice shall specify the date of such prepayment and
the amount of such prepayment. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein. Partial
prepayments of Notes shall be in an aggregate principal amount of $25,000,000 or
a whole multiple thereof or, if less, the entire Outstanding Principal as of the
date of such prepayment. Upon any partial prepayment pursuant to this
Section 2.4, the Scheduled Payment Amounts shall be recalculated in accordance
with Section 2.7(a).

2.5. Mandatory Prepayments. (a) Unless the Approving Party shall otherwise agree
(and, if the Approving Party is the Treasury, the Treasury concurrently agrees
under the UST Facility), if any Additional First Lien Indebtedness or Permitted
Unsecured Indebtedness is incurred by any Group Member (other than an Excluded
Subsidiary), then promptly upon such incurrence (and in any case not more than
twenty Business Days thereafter), the Notes shall be prepaid by an amount equal
to the Applicable Net Cash Proceeds of such incurrence, as set forth in
Section 2.5(d). If any amount in respect of Attributable Obligations under a
Sale/Leaseback Transaction is required to be applied as a prepayment of the
Notes pursuant to clause (n) of the definition of “Permitted Indebtedness,” then
promptly upon the occurrence of such Sale/Leaseback Transaction (and in any case
not more than twenty Business Days thereafter), the Notes shall be prepaid by an
amount equal to the Applicable Net Cash Proceeds of such Sale/Leaseback
Transaction, as set forth in Section 2.5(d). With respect to any such
Indebtedness incurred by an applicable Non-U.S. Subsidiary, the aggregate amount
of the Applicable Net Cash Proceeds thereof required to be applied pursuant to
Section 2.5(d) to the prepayment of the Notes shall be subject to reduction to
the extent that expatriation of such Applicable Net Cash Proceeds (i) would
result in material adverse tax or legal consequences (including, without
limitation, violation of Contractual Obligations), (ii) would be reasonably
likely to result in adverse personal liability of any director of any applicable
Group Member, or (iii) would result in the insolvency of the applicable Non-U.S.
Subsidiary. The provisions of this Section do not constitute a consent to the
incurrence of any Indebtedness by any Group Member to which consent is otherwise
required under this Agreement or the other Secured Note Documents.
Notwithstanding the foregoing, no prepayment shall be required under this
Section 2.5(a) if (A) the aggregate principal amount of Indebtedness and any
Attributable Obligations incurred by the applicable Group Member on the date of
incurrence does not exceed $5,000,000, or (B) the Indebtedness was incurred or
issued by a Foreign Subsidiary, General Motors China, Inc. or GM APO Holdings
LLC solely for the purpose of funding operations outside the United States and
Canada.

(b) Unless the Approving Party shall otherwise agree (and, if the Approving
Party is the Treasury, the Treasury concurrently agrees under the UST Facility),
if on any date any Group Member other than an Excluded Subsidiary shall receive
Net Cash Proceeds from any Asset Sale, Recovery Event or Extraordinary Receipt,
then unless a Reinvestment Notice shall be

 

-32-



--------------------------------------------------------------------------------

delivered in respect of any Asset Sale or Recovery Event, promptly upon receipt
by such Group Member of such Net Cash Proceeds (and in any case not more than
twenty Business Days thereafter), the Notes shall be prepaid by an amount equal
to the amount of such Net Cash Proceeds, as set forth in Section 2.5(d);
provided that, on each Reinvestment Prepayment Date, the Notes shall be prepaid
by an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event, as set forth in Section 2.5(d). With respect to any
Net Cash Proceeds realized or received by an applicable Non-U.S. Subsidiary in
connection with any Asset Sale, Recovery Event or Extraordinary Receipt, the
aggregate amount of such Net Cash Proceeds required to be applied pursuant to
this Section 2.5(b) to the prepayment of the Notes shall be subject to reduction
to the extent that expatriation of such Net Cash Proceeds (i) would result in
material adverse tax or legal consequences (including, without limitation,
violation of Contractual Obligations), (ii) would be reasonably likely to result
in adverse personal liability of any director of any applicable Group Member, or
(iii) would result in the insolvency of the applicable Non-U.S. Subsidiary. The
provisions of this Section 2.5(b) do not constitute a consent to the
consummation of any Disposition not permitted by Section 6.12.

(c) [Intentionally omitted].

(d) Amounts to be applied in connection with prepayments pursuant to Section 2.4
and this Section 2.5 shall be applied to prepay the Notes and upon the
occurrence of a prepayment pursuant to this Section 2.5, the Outstanding
Principal and each remaining Scheduled Payment Amount shall be recalculated
pursuant to Section 2.7. Any such prepayment shall be accompanied by a notice to
the Noteholders specifying the amount of such prepayment and the remaining
Scheduled Payments Amounts.

(e) [Intentionally omitted].

(f) [Intentionally omitted].

(g) With respect to the amount of any mandatory prepayment required to be made
pursuant to Section 2.5(a) or (b) (the “Mandatory Prepayment Amount”), at any
time when the Initial Noteholder is a Noteholder hereunder, the Issuer may, in
lieu of applying the VEBA’s Percentage of such amount to the prepayment of the
Initial Noteholder’s Note as provided in Section 2.5(a) or (b), as applicable,
on the date specified in Section 2.5(a) or (b), as applicable (the “Offer
Date”), for such prepayment, deliver a written offer to the Initial Noteholder
to permit the Initial Noteholder to decline all or a portion of such mandatory
prepayment; provided that, the Issuer shall pay to each Noteholder other than
the Initial Noteholder such Noteholder’s pro rata share of such mandatory
prepayment as otherwise required by Section 2.5(a) or (b), as applicable. If, no
later than 5 Business Days following the Offer Date (the “Mandatory Prepayment
Date”), (i) the Initial Noteholder and the Issuer have mutually agreed, the
Initial Noteholder may deliver a written notice to reject (a “VEBA Rejection
Notice”) all or a portion of the applicable Mandatory Prepayment Amount (such
rejected amount, the “Rejected Prepayment Amount”), and the Issuer shall offer
to apply the Rejected Prepayment Amount to the Canadian Facility and the UST
Facility in accordance with Section 2.5(h) and (ii) otherwise, the Initial
Noteholder’s Note shall be repaid on the Mandatory Prepayment Date, together
with all accrued and unpaid interest thereon. For avoidance of doubt, the
Initial Noteholder is the sole Noteholder that may reject a mandatory prepayment
pursuant to this Section 2.5(g) and such right shall not be available to any
other Noteholder.

 

-33-



--------------------------------------------------------------------------------

(h) In the event that there is any Rejected Prepayment Amount relating to a
mandatory prepayment required to be made pursuant to Section 2.5(a) and the
Canadian Lender is a lender under the Canadian Facility or the Treasury is a
lender under the UST Facility, the Issuer shall offer to apply the Rejected
Prepayment Amount to the loans under the Canadian Facility and the loans under
the UST Facility on the date that is five Business Days after the date the
Initial Noteholder has delivered a VEBA Rejection Notice, as follows:

(i) if the Treasury is no longer a lender under the UST Facility, the entire
Rejected Prepayment Amount shall be offered to the Canadian Lender as a
prepayment of the loans under the Canadian Facility in accordance with the terms
of Section 2.07(d) of the Canadian Facility;

(ii) if the Canadian Lender is no longer a lender under the Canadian Facility,
the entire Rejected Prepayment Amount shall be offered to the Treasury as a
prepayment of the loans under the UST Facility in accordance with Section 2.5(j)
of the UST Facility; or

(iii) otherwise, the Rejected Prepayment Amount shall be offered to both the
Canadian Lender and the Treasury on a pro rata basis based on the aggregate
outstanding principal balance of the Canadian Lender’s loans under the Canadian
Facility on the date of such offer and the aggregate outstanding principal
balance of the Treasury’s loans outstanding under the UST Facility on the date
of such offer.

Any amounts rejected by the Canadian Lender or the Treasury, as applicable,
following any offer pursuant to this Section 2.5(h) may be retained by the
Issuer. In the event that the Canadian Lender is no longer a lender under the
Canadian Facility and the Treasury is no longer a lender under the UST Facility,
the Issuer may retain any Rejected Prepayment Amount; provided that, the Issuer
may not use any portion of any Rejected Prepayment Amount to make an optional
prepayment pursuant to Section 2.4.

(i) In the event that there is any Rejected Prepayment Amount relating to a
mandatory prepayment required to be made pursuant to Section 2.5(b) and the
Treasury is a lender under the UST Facility, the Issuer shall offer to apply the
Rejected Prepayment Amount to the UST Facility on the date that is five Business
Days after the date the Initial Noteholder has delivered a VEBA Rejection
Notice, in accordance with Section 2.5(j) of the UST Facility. Any amounts
rejected by the Treasury following any offer pursuant to Section 2.5(j) of the
UST Facility may be retained by the Issuer. In the event that the Treasury is no
longer a lender under the UST Facility, the Issuer may retain any Rejected
Prepayment Amount relating to a mandatory prepayment required to be made to the
Initial Noteholder pursuant to Section 2.5(b); provided that, the Issuer may not
use any portion of any Rejected Prepayment Amount to make an optional prepayment
pursuant to Section 2.4.

(j) If on any date, the Issuer or GM Canada shall have received a Canadian
Lender Rejection Notice or a UST Rejection Notice, the Issuer shall at any time
when the Initial

 

-34-



--------------------------------------------------------------------------------

Noteholder is a Noteholder hereunder, deliver a written offer to the Initial
Noteholder to prepay on the date that is five Business Days after the date of
the Canadian Lender Rejection Notice or the UST Rejection Notice, as applicable,
the Notes held by the Initial Noteholder by an amount equal to the Applicable
Rejected Prepayment Amount. The Initial Noteholder may, in its sole discretion,
elect to reject all or a portion of such Applicable Rejected Prepayment Amount.
Any amounts rejected by the Initial Noteholder following any offer pursuant to
this Section 2.5(j) may be retained by the Issuer; provided that, the Issuer may
not use any portion of any Applicable Rejected Prepayment Amount to make an
optional prepayment pursuant to Section 2.4. For the avoidance of doubt, the
Initial Noteholder is the sole Noteholder that shall be offered, and shall have
the right to reject, any Applicable Rejected Prepayment Amount.

(k) Notwithstanding anything to the contrary set forth herein, the Issuer shall
not be required to make an offer to any of the Treasury, the Canadian Lender or
the Initial Noteholder pursuant to Section 2.5(g), (h), (i) or (j) in excess of
the outstanding principal balance of the Treasury’s loans under the UST
Facility, the outstanding principal balance of the Canadian Lender’s loans under
the Canadian Facility, or the Outstanding Principal of the Initial Noteholder
under the Notes, as applicable.

2.6. Interest Rates and Payment Dates. (a) The Notes shall have an implied rate
equal to the Implied Interest Rate accreting from July 15, 2009. Each payment on
the Notes on each Payment Date shall be in an amount equal to the applicable
Scheduled Payment.

(b) [Intentionally omitted].

(c) [Intentionally omitted].

(d) If at any time any Event of Default shall have occurred and be continuing,
all outstanding Notes and all other outstanding Obligations shall bear interest
at the Default Rate.

(e) Interest accruing pursuant to Section 2.6(d) shall be calculated and payable
in accordance with Section 2.7(a).

(f) Payments on the Notes shall be made on each Payment Date.

2.7. Calculations of Scheduled Payment Amounts, Acceleration Payment Amounts and
Default Interest; Payment Dates. (a) On (i) any scheduled Payment Date after an
occurrence of an Event of Default or (ii) any Prepayment Date (each of clause
(i), (ii) and, if the Notes are accelerated, the date of determination of the
Acceleration Payment Amount, a “Recalculation Date”), the Outstanding Principal
of the Notes shall be recalculated to reflect the prepayment of principal from
the Outstanding Principal on such Prepayment Date and/or the incurrence of
default interest, as applicable (as recalculated, the “Recalculated Principal”),
and the remaining Scheduled Payment Amounts shall be adjusted in a manner such
that (x) all remaining Scheduled Payment Amounts are equal, and (y) the present
value of all remaining Scheduled Payment Amounts, discounted to such
Recalculation Date at the Implied Interest Rate, equals the Recalculated
Principal. The Outstanding Principal and Scheduled Payment Amounts shall be
adjusted to take account of each successive prepayment or period of default
interest, as the case may be, in the manner described above. For example, in the
event of a

 

-35-



--------------------------------------------------------------------------------

$1,000,000,000 prepayment occurring on January 1, 2012, each remaining Scheduled
Payment Amount would be adjusted to $ 935,987,673. If an Event of Default occurs
on January 1, 2013 and then ceases to exist on August 1, 2013, the Scheduled
Payment Amount on July 15, 2013 would be $1,397,542,949 and each other remaining
Scheduled Payment Amount would be adjusted to $1,398,602,124.

(b) Upon an acceleration of the Notes pursuant to Section 7.2, the amount due on
the Notes (the “Acceleration Payment Amount”) shall be the Outstanding Principal
of the Notes as of such date of acceleration (determined after taking into
account any recalculation of the Outstanding Principal pursuant to
Section 2.7(a) above). From and including the date of an acceleration to but
excluding the date of the payment of the Acceleration Payment Amount and all
other outstanding Obligations, each of the Acceleration Payment Amount and all
other outstanding Obligations shall bear interest at the Default Rate.

2.8. [Intentionally Omitted].

2.9. Treatment of Payments. (a) [Intentionally omitted].

(b) [Intentionally omitted].

(c) [Intentionally omitted].

(d) All payments (including prepayments) to be made by the Issuer hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 p.m. (New York
City time) on the due date thereof, in Dollars and shall be paid by wire
transfer of immediately available funds; provided that, if the Issuer has not
received wire transfer instructions in writing on or before the 30th day prior
to the date and time such moneys are to be paid to any Noteholder in accordance
with the terms thereof, such payment shall be made by mailing checks payable to
or upon the order of such Noteholder at its last address as it appears on the
Register for such Note as of the fifth (5th) Business Day prior to the date such
payment is due. If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. As of the Effective Date, the Initial Noteholder’s wire
instructions are as set forth on Exhibit 1.1A.

2.10. [Intentionally Omitted].

2.11. [Intentionally Omitted].

2.12. Taxes. (a) Except as required by Applicable Law, all payments made by the
Issuer under this Agreement or any other Secured Note Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net or
overall gross income taxes or net or overall gross profit taxes, franchise taxes
(imposed in lieu of net or overall gross income taxes), capital taxes and branch
profit taxes imposed on a Noteholder as a result of a present or former
connection between such Noteholder and the jurisdiction of the Governmental
Authority imposing such tax or any political

 

-36-



--------------------------------------------------------------------------------

subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Noteholder’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Secured Note Document). If any such non-excluded taxes
(such taxes, excluding Excluded Taxes, “Non-Excluded Taxes”) are required to be
withheld from any amounts payable by the Issuer to a Noteholder hereunder, the
amounts so payable to such Noteholder shall be increased so that after making or
allowing for all such required withholdings (including withholdings applicable
to additional amounts payable under this Section 2.12) such Noteholder receives
an amount equal to the sum it would have received had no such withholdings been
required; provided, however, that the Issuer shall not be required to increase
any such amounts payable to a Noteholder with respect to any Non-Excluded Taxes
that are (i) attributable to such Noteholder’s failure to comply with the
requirements of paragraph (d) of this Section 2.12, (ii) taxes imposed by way of
withholding on net or gross income, but not excluding such taxes arising as a
result of a change in Applicable Law occurring after (A) the date that such
Noteholder became a party to this Agreement (unless after that date such
Noteholder has designated a new lending office, in which case sub-clause
(C) below shall apply), or (B) with respect to an assignment, acquisition or
grant of a participation, the effective date of such assignment, acquisition or
participation, except to the extent that such Noteholder’s predecessor was
entitled to such amounts, or (C) with respect to the designation of a new
lending office, the effective date of such designation, except to the extent
such Noteholder was entitled to receive such amounts with respect to its
previous lending office, and (iii) taxes resulting from such Noteholder’s gross
negligence or willful misconduct (collectively, and together with the taxes
excluded by the first sentence of this Section 2.12, “Excluded Taxes”).

(b) In addition, the Issuer shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Issuer, as
promptly as possible thereafter, the Issuer shall send to the relevant
Noteholder a certified copy of an original official receipt received by the
Issuer showing payment thereof (or if an official receipt is not available, such
other evidence of payment as shall be reasonably satisfactory to such
Noteholder). If the Issuer fails to pay any Non-Excluded Taxes or Other Taxes
required to be paid by the Issuer under this Section 2.12 when due to the
appropriate taxing authority or fails to remit to a Noteholder the required
receipts or other required documentary evidence, the Issuer shall indemnify such
Noteholder and hold such Noteholder harmless against any such Non-Excluded Taxes
or Other Taxes and for any incremental taxes, interest or penalties that may
become payable by such Noteholder as a result of any such failure to remit or
pay. The agreements in this Section 2.12 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

(d) Each Noteholder (or any Transferee) (other than the United States government
(including the Treasury)) that either (A) is not incorporated under the laws of
the United States, any state thereof, or the District of Columbia or (B) whose
name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-U.S. Noteholder”) shall
deliver to the Issuer, so long as such Noteholder is legally entitled to do so,
two originals of either U.S. Internal Revenue Service Form W-9, Form W-8BEN,
Form W-8EXP, Form W-8ECI, or in the case of a Non-U.S. Noteholder claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the

 

-37-



--------------------------------------------------------------------------------

Code with respect to payment of “portfolio interest”, a Form W-8BEN (along with
a statement as to certain requirements in order to claim an exemption for
“portfolio interest” reasonably acceptable to the Issuer), or Form W-8IMY (with
applicable attachments), or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Noteholder
claiming a complete exemption from (or reduced rate of) United States federal
withholding tax on all payments by the Issuer under this Agreement or any other
Secured Note Document. In addition, each Noteholder shall provide any other U.S.
tax forms (with applicable attachments) as will reduce or eliminate United
States federal withholding tax on payments by the Issuer under this Agreement or
any other Secured Note Document. Each Noteholder (other than the United States
government (including the Treasury)) shall provide the appropriate documentation
under this clause (d) at the following times: (1) prior to the first Payment
Date after becoming a party to this Agreement, (2) upon a change in
circumstances or upon a change in law, in each case, requiring or making
appropriate a new or additional form, certificate or documentation, (3) upon or
before the expiration, obsolescence or invalidity of any documentation
previously provided to the Issuer and (4) upon reasonable request by the Issuer.
If a Noteholder is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which the Issuer is located, or any treaty
to which such jurisdiction is a party, with respect to payments under this
Agreement, then such Noteholder shall deliver to the Issuer, at the time or
times prescribed by Applicable Law or reasonably requested by the Issuer, such
properly completed and executed documentation as will permit such payments to be
made without withholding or at a reduced rate, provided that such Noteholder is
legally entitled to complete, execute and deliver such documentation and in the
Noteholder’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Noteholder.

(e) If a Noteholder determines that it has received a refund, credit, or other
reduction of taxes in respect of any Non-Excluded Taxes or Other Taxes paid by
the Issuer, as to which it has been indemnified by the Issuer, or with respect
to which the Issuer has paid additional amounts pursuant to this Section 2.12,
such Noteholder shall within 60 days from the date of actual receipt of such
refund or the filing of the tax return in which such credit or other reduction
results in a lower tax payment, pay over such refund or the amount of such tax
reduction to the Issuer (but only to the extent of such Non-Excluded Taxes or
Other Taxes paid by the Issuer, indemnity payments made by the Issuer with
respect to such Non-Excluded Taxes or Other Taxes, or additional amounts paid by
the Issuer with respect to such Non-Excluded Taxes or Other Taxes, as
applicable), net of all out of pocket expenses of such Noteholder, and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund). Notwithstanding anything to the contrary in this
Agreement, upon the request of a Noteholder, the Issuer agrees to repay any
amount paid over to the Issuer pursuant to the immediately preceding sentence
(plus penalties, interest, or other charges) if such Noteholder is required to
repay such amount to the taxing Governmental Authority. This paragraph shall not
be construed to (i) interfere with the rights of any Noteholder to arrange its
tax affairs in whatever manner it sees fit, (ii) obligate any Noteholder to
claim any tax refund, (iii) require any Noteholder to make available its tax
returns (or any other information relating to its taxes or any computation with
respect thereof which it deems in its sole discretion to be confidential) to the
Issuer or any other Person, or (iv) require any Noteholder to do anything that
would in its sole discretion prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

 

-38-



--------------------------------------------------------------------------------

(f) Each Noteholder that is an Assignee shall be bound by this Section 2.12.

(g) The agreements contained in this Section 2.12 shall survive the termination
of this Agreement or any other Secured Note Document and the payments
contemplated hereunder or thereunder.

2.13. Requirements of Law. (a) If any Requirement of Law or any change in the
interpretation or application thereof or compliance by a Noteholder with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject a Noteholder to any tax of any kind whatsoever with respect to
this Agreement or the Notes or change the basis of taxation of payments to a
Noteholder in respect thereof (provided that, this clause (i) shall not apply to
any withholding taxes or taxes covered by Section 2.12);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement or otherwise impose any cost on a
Noteholder in connection with holding the Notes or other extensions of credit;

(iii) shall impose on a Noteholder any other condition;

(iv) and the result of any of the foregoing is to increase the cost to such
Noteholder, by an amount which such Noteholder deems to be material, of holding
the Notes or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Issuer shall promptly pay such Noteholder such additional
amount or amounts as will compensate such Noteholder for such increased cost or
reduced amount receivable thereafter incurred.

(b) If a Noteholder shall have determined in its sole discretion that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Noteholder
or any Person controlling such Noteholder with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Noteholder’s or such Person’s capital as
a consequence of any obligations hereunder to a level below that which such
Noteholder or such Person (taking into consideration such Noteholder’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by such
Noteholder to be material, then from time to time, the Issuer shall promptly pay
to such Noteholder such additional amount or amounts as will thereafter
compensate such Noteholder for such reduction.

(c) If a Noteholder becomes entitled to claim any additional amounts pursuant to
this Section 2.13, it shall promptly notify the Issuer of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this Section 2.13 submitted by such Noteholder to the Issuer
shall be conclusive in the absence of manifest error.

 

-39-



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Initial Noteholder to enter into this Agreement, each Issuer Party
represents to the Initial Noteholder, with respect to itself and each of its
Subsidiaries that is a North American Group Member, that as of the Effective
Date:

3.1. Existence. Each North American Group Member (a) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.

3.2. Financial Condition. GM Oldco has heretofore furnished to the Initial
Noteholder a copy of its audited Consolidated balance sheet as at December 31,
2008, with the opinion thereon of Deloitte & Touche LLP or such other
independent auditor acceptable to the Initial Noteholder, a copy of which has
been provided to the Initial Noteholder. GM Oldco has also heretofore furnished
to the Initial Noteholder the related Consolidated statements of equity
(deficit) and of cash flows for GM Oldco and its Consolidated Subsidiaries for
its most recent fiscal year, setting forth in comparative form the same
information for the previous year. All such financial statements are materially
complete and correct and fairly present the Consolidated financial condition of
GM Oldco and its Consolidated Subsidiaries and the Consolidated results of their
operations for the fiscal year ended on said date, all in accordance with GAAP
applied on a consistent basis.

3.3. Litigation. Except as set forth on Schedule 3.3 hereto or otherwise
disclosed by a Responsible Officer in writing to the Initial Noteholder from
time to time, there are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against any Issuer Party or
any of their Subsidiaries or affecting any of their respective Property before
any Governmental Authority, (i) as to which individually or in the aggregate
there is a reasonable likelihood of an adverse decision which could reasonably
be expected to have a Material Adverse Effect or (ii) which questions the
validity or enforceability of this Agreement or any of the other Secured Note
Documents or any action to be taken in connection with the transactions
contemplated hereby or thereby and could reasonably be expected to have a
Material Adverse Effect.

3.4. No Breach. Neither the execution and delivery of the Secured Note Documents
nor the consummation of the transactions therein contemplated in compliance with
the terms and provisions thereof will (a) conflict with or result in a breach of
(i) the charter, by laws, certificate of incorporation, operating agreement or
similar organizational document of any

 

-40-



--------------------------------------------------------------------------------

North American Group Member, (ii) any Requirement of Law, (iii) any Applicable
Law, rule or regulation, or any order, writ, injunction or decree of any
Governmental Authority, (iv) any material Contractual Obligation to which any
Issuer Party is a party or by which any of them or any of their Property is
bound or to which any of them or any of their Property is subject, or
(b) constitute a default under any material Contractual Obligation, or
(c) (except for Permitted Liens) result in the creation or imposition of any
Lien upon any property of any Issuer Party pursuant to the terms of any such
agreement or instrument.

3.5. Action, Binding Obligations. (i) Each Issuer Party has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Secured Note Documents to which it is
a party; (ii) the execution, delivery and performance by each Issuer Party of
each of the Secured Note Documents to which it is a party has been duly
authorized by all necessary corporate or other action on its part; and
(iii) each Secured Note Document has been duly and validly executed and
delivered by each Issuer Party party thereto and constitutes a legal, valid and
binding obligation of each Issuer Party party thereto, enforceable against such
Issuer Party in accordance with its terms, subject to the Bankruptcy Exceptions.

3.6. Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by each Issuer Party of the
Secured Note Documents to which it is a party for the legality, validity or
enforceability thereof, except for filings and recordings or other actions in
respect of the Liens pursuant to the Collateral Documents, unless the same has
already been obtained and provided to the Initial Noteholder. The execution,
delivery and performance of the Transaction Documents do not and will not
require any consent, approval, authorization or other order of, action by,
filing with, or notification to, any Governmental Authority, except consents,
approvals, authorizations, filings and notices that have been obtained or made
and which are in full force and effect or which are not required by the terms of
the Transaction Documents to be in effect prior to the Effective Date, except
where the failure to obtain such consent, approval, authorization or action, or
to make such filing or notification, would not prevent or materially delay the
consummation of the Related Transactions and would not have a Purchaser Material
Adverse Effect (as defined in the Master Transaction Agreement).

3.7. Taxes. Each North American Group Member has timely filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed and all such tax returns are true and correct in all material respects and
such North American Group Member has timely paid all material taxes levied or
imposed on it or its property (whether or not shown to be due and payable on
said returns) or on any assessments made against it or any of its property and
all material other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been provided on the books of the relevant North American Group Member).
The charges, accruals and reserves on the books of each North American Group
Member in respect of taxes and other governmental charges are, in the opinion of
such North American Group Member, adequate; any taxes, fees and other
governmental charges payable by any North American Group Member in connection
with the execution and delivery of the

 

-41-



--------------------------------------------------------------------------------

Secured Note Documents have been paid; no tax Lien (except for any Permitted
Liens) has been filed with respect to any North American Group Member or
property of any North American Group Member; each North American Group Member
has satisfied all of its material tax withholding obligations; and no North
American Group Member has ever “participated” in a “listed transaction” within
the meaning of Treasury Regulation section 1.6011-4.

3.8. Investment Company Act. None of the Issuer Parties is required to register
as an “investment company”, or is a company “controlled” by a Person required to
register as an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. No Issuer Party is subject to any Federal or
state statute or regulation which limits its ability to incur Indebtedness.

3.9. [Intentionally Omitted].

3.10. Chief Executive Office; Chief Operating Office. The chief executive office
and the chief operating office on the Effective Date for each Issuer Party is
located at the location set forth on Schedule 3.10 hereto.

3.11. Location of Books and Records. The location where the Issuer Parties keep
their books and records including all Records relating to their business and
operations and the Collateral are located in the locations set forth in Schedule
3.11.

3.12. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished by or on behalf of any North
American Group Member to the Initial Noteholder or its agents or representatives
in connection with the negotiation, preparation or delivery of this Agreement
and the other Secured Note Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading, it being understood that in the case of projections,
such projections are based on reasonable estimates, on the date as of which such
information is stated or certified. All information furnished after the date
hereof by or on behalf of any North American Group Member to the Initial
Noteholder in connection with this Agreement and the other Secured Note
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to a Responsible Officer of any
North American Group Member that, after due inquiry, could reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein,
in the other Secured Note Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to the Initial
Noteholder for use in connection with the transactions contemplated hereby or
thereby.

3.13. ERISA.

(a) (i) Any Benefit Plan that is intended to be a tax-qualified plan of any
North American Group Member has received a favorable determination letter and
such North American Group Member does not know of any reason why such letter
should be revoked;

 

-42-



--------------------------------------------------------------------------------

(ii) the North American Group Members and each of their respective ERISA
Affiliates are in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder;

(iii) (A) as of December 31, 2008, no ERISA Event has occurred that could
reasonably be expected to result in liability to any North American Group Member
or any ERISA Affiliate in excess of $2,000,000,000, (B) as of the Effective
Date, no ERISA Event other than a determination that a Plan is “at risk” (within
the meaning of Section 302 of ERISA) has occurred or is reasonably likely to
occur that could reasonably be expected to result in liability to any North
American Group Member or ERISA Affiliate in excess of $2,000,000,000, (C) as of
December 31, 2008, the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not exceed the fair market value of
the assets of all such underfunded Plans by more than $13,000,000,000, and
(D) as of the Effective Date, there is not, and there is not reasonably expected
to be, any Withdrawal Liability from, or any obligation or liability (direct or
indirect) with respect to, any Multiemployer Plan;

provided that, the representations set forth in the preceding clauses
(i) through (iii) inclusive shall continue to be true and correct on each day
that the Notes are outstanding pursuant to the Agreement except to the extent
that any such change or failure when aggregated with all other changes or
failures in the preceding clauses (i) through (iii) inclusive of this
Section 3.13(a), would not be reasonably expected to result in a Material
Adverse Effect.

(b) There are no Plans or other arrangements which would result in the payment
to any employee, former employee, individual consultant or director of any
amounts or benefits upon the consummation of the transactions contemplated
herein or the exercise by the Approving Party of any right or remedy
contemplated herein other than de minimis amounts under incentive arrangements.
Assets of the North American Group Members or any ERISA Affiliate are not “plan
assets” within the meaning of the DOL Regulation Section 2510.3-101 as amended
by section 3(42) of ERISA.

3.14. [Intentionally Omitted].

3.15. Subsidiaries. All of the Subsidiaries of the Issuer at the date hereof are
listed on Schedule 3.15, which schedule sets forth the name and jurisdiction of
formation of each Subsidiary and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by the Issuer or any of its Subsidiaries.

3.16. Capitalization. One hundred percent (100%) of the issued and outstanding
Capital Stock of each North American Group Member (other than Issuer) is owned
by the Persons listed on Schedule 3.16 and, to the knowledge of each Issuer
Party, such Capital Stock is owned by such Persons, free and clear of all Liens
other than Permitted Liens. No Issuer Party has issued or granted any options or
rights with respect to the issuance of its respective Capital Stock which are
presently outstanding except as set forth on Schedule 3.16 hereto.

 

-43-



--------------------------------------------------------------------------------

3.17. Fraudulent Conveyance. Each Issuer Party will benefit from the Notes
contemplated by this Agreement. No Issuer Party is incurring Indebtedness or
transferring any Collateral with any intent to hinder, delay or defraud any of
its creditors.

3.18. USA PATRIOT Act. (a) No North American Group Member nor any of its
respective Affiliates over which it exercises management control (a “Controlled
Affiliate”) is a Prohibited Person, and such Controlled Affiliates are in
compliance with all applicable orders, rules, regulations and recommendations of
OFAC.

(b) No North American Group Member nor any of its members, directors, officers,
employees, parents, Subsidiaries or Affiliates: (1) is subject to U.S. or
multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or act on behalf of, any governments, corporations, entities or
individuals that are subject to U.S. or multilateral economic or trade sanctions
currently in force; or (3) is a Prohibited Person or is otherwise named,
identified or described on any blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list or other list of individuals or entities with whom U.S. persons
may not conduct business, including but not limited to lists published or
maintained by OFAC, lists published or maintained by the U.S. Department of
Commerce, and lists published or maintained by the U.S. Department of State.

(c) None of the Collateral is traded or used, directly or indirectly by a
Prohibited Person or is located or organized (in the case of a Pledged Entity)
in a Prohibited Jurisdiction.

(d) Each North American Group Member has established an anti-money laundering
compliance program as required by all applicable anti-money laundering laws and
regulations, including without limitation the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA PATRIOT Act”).

3.19. Embargoed Person. As of the date hereof and at all times throughout the
term of the Notes, (a) none of any North American Group Member’s funds or other
assets constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
for the avoidance of doubt shall include but shall not be limited to
(i) Executive Order No. 13224, effective as of September 24, 2001 and relating
to Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (ii) the USA PATRIOT Act), with the result that the
investment in the Issuer (whether directly or indirectly), is prohibited by law
or any Notes issued to a Noteholder is in violation of law (“Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in it with the
result that the investment in it (whether directly or indirectly), is prohibited
by law or the Notes are in violation of law; (c) none of its funds have been
derived from any unlawful

 

-44-



--------------------------------------------------------------------------------

activity with the result that the investment in it (whether directly or
indirectly), is prohibited by law or any Notes is in violation of law; and
(d) neither it nor any of its Affiliates (i) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (ii) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person”. For purposes of determining whether or not a representation with
respect to any indirect ownership is true or a covenant is being complied with
under this Section 3.19, no North American Group Member shall be required to
make any investigation into (i) the ownership of publicly traded stock or other
publicly traded securities or (ii) the ownership of assets by a collective
investment fund that holds assets for employee benefit plans or retirement
arrangements.

3.20. [Intentionally Omitted].

3.21. Representations Concerning the Collateral. (a) No Issuer Party has
assigned, pledged, conveyed, or encumbered any Collateral to any other Person
(other than Permitted Liens) and immediately prior to the pledge of any such
Collateral, an Issuer Party was the sole owner of such Collateral and had good
and marketable title thereto, free and clear of all Liens (other than Permitted
Liens), and no Person, other than the Initial Noteholder has any Lien (other
than Permitted Liens) on any Collateral. No security agreement, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Collateral which has been signed by any Issuer
Party or which any Issuer Party has authorized any other Person to sign or file
or record, is on file or of record with any public office, except such as may
have been filed by or on behalf of an Issuer Party in favor of the Initial
Noteholder pursuant to the Secured Note Documents or in respect of applicable
Permitted Liens.

(b) The provisions of the Secured Note Documents are effective to create in
favor of the Initial Noteholder a valid security interest in all right, title,
and interest of each Issuer Party in, to and under the Collateral, subject only
to applicable Permitted Liens.

(c) Upon the filing of financing statements on Form UCC-1 naming the Initial
Noteholder as “Secured Party” and each Issuer Party as “Debtor”, and describing
the Collateral, in the jurisdictions and recording offices listed on Schedule
3.21 attached hereto, the security interests granted in the Collateral pursuant
to the Collateral Documents will constitute perfected first-priority security
interests under the Uniform Commercial Code in all right, title and interest of
the applicable Issuer Party in, to and under such Collateral, which can be
perfected by filing under the Uniform Commercial Code, in each case, subject to
applicable Permitted Liens.

(d) Each Issuer Party has and will continue to have the full right, power and
authority, to pledge the Collateral, subject to Permitted Liens, and the pledge
of the Collateral may be further assigned by the Initial Noteholder without the
consent of any Issuer Party to the extent provided in Section 8.6.

3.22. Labor Matters. (a) There are no strikes against any North American Group
Member pending or, to the knowledge of any North American Group Member,
threatened; (b) hours worked by and payment made to employees of each North
American Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from each North

 

-45-



--------------------------------------------------------------------------------

American Group Member on account of employee health and welfare benefits, or
health or welfare benefits to any former employees of any North American Group
Member or for which any North American Group Member has any liability or
obligation have been paid or accrued as a liability on the books of such North
American Group Member in accordance with GAAP, except, in the case of each of
the foregoing clauses (a), (b) and (c), where such strike or such failure to
comply or to make or accrue such payments could not reasonably be expected to
have a Material Adverse Effect.

3.23. Survival of Representations and Warranties. All of the representations and
warranties of or in respect of such North American Group Member set forth in
this Section 3 and elsewhere in this Agreement and in the other Secured Note
Documents shall survive for so long as any amount remains owing to the
Noteholders under this Agreement or any of the other Secured Note Documents by
any Issuer Party. All representations, warranties, covenants and agreements made
in this Agreement or in the other Secured Note Documents by or in respect of
each North American Group Member shall be deemed to have been relied upon by the
Noteholders notwithstanding any investigation heretofore or hereafter made by
the Noteholders or on its behalf.

3.24. [Intentionally Omitted].

3.25. Intellectual Property. (a) Except as would not reasonably be expected to
have a Material Adverse Effect, each of the North American Group Members owns
and controls, or otherwise possesses sufficient rights to use, all Intellectual
Property necessary for the conduct of its business in substantially the same
manner as conducted as of the date hereof. Schedule 3.25 hereto sets forth a
true and complete list as of the date hereof of all Patents applications and
issued Patents, and Trademark registrations and applications, and domain name
registrations included in the Trademarks, owned by each North American Group
Member. To the knowledge of each North American Group Member, Schedule 3.25
hereto also sets forth a true and complete list of all registered Copyrights for
which any North American Group Member is the owner of record, provided however,
except for material Copyrights listed on Schedule 3.25, no representation is
made that a North American Group Member owns title to any particular copyright
registration listed therein. Notwithstanding anything to the contrary contained
herein, each North American Group Member (other than any Foreign 956 Subsidiary
or Other Foreign 956 Subsidiary) hereby represents that it grants a security
interest contemplated by this agreement to all Copyrights, that it owns all
material Copyrights, and, to the extent that any such material Copyrights are
registered, a security interest may be recorded against them. Except as would
not reasonably be expected to have a Material Adverse Effect, all Intellectual
Property, other than licenses, of the North American Group Members is subsisting
and in full force and effect, has not been adjudged invalid or unenforceable, is
valid and enforceable and has not been abandoned in whole or in part. Except as
would not reasonably be expected to have a Material Adverse Effect, no such
Intellectual Property owned by any North American Group Member is the subject of
any licensing or franchising agreement that prohibits or restricts any North
American Group Member’s conduct of business as presently conducted, or the
transfer or pledge as collateral of such Intellectual Property. Except as would
not reasonably be expected to have a Material Adverse Effect, (i) the
Intellectual Property owned by the North American Group Members does not
infringe or conflict with the intellectual property rights of any Person,
(ii) to the best knowledge of each North American Group Member, no North
American Group

 

-46-



--------------------------------------------------------------------------------

Member is now infringing or in conflict with any intellectual property rights of
any Person and no other Person is now infringing or in conflict with any such
properties, assets and rights, owned or used by or licensed to any North
American Group Member. Except as would not reasonably be expected to have a
Material Adverse Effect, no North American Group Member has received any notice
that it is violating or has violated the Trademarks, Patents, Copyrights,
inventions, trade secrets, proprietary information and technology, know-how,
formulae, rights of publicity or other Intellectual Property rights of any third
party.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, each License now existing is, and each other License will be, the legal,
valid and binding obligation of the parties thereto, enforceable against such
parties in accordance with its terms. Except as would not reasonably be expected
to have a Material Adverse Effect, to the knowledge of such North American Group
Member, no default thereunder by any such party has occurred, nor does any
defense, offset, deduction, or counterclaim exist thereunder in favor of any
such party.

3.26. JV Agreements. (a) Set forth on Schedule 3.26 is a complete and accurate
list as of the date hereof of all JV Agreements, showing the parties and the
dates of amendments and modifications thereto.

(b) Each JV Agreement (i) is in full force and effect and is binding upon and
enforceable against each party thereto, (ii) has not been otherwise amended or
modified, except as set forth on Schedule 3.26 and (iii) is not in default and
no event has occurred that, with the passage of time and/or the giving of
notice, or both, would constitute a default thereunder, except in the case of
each of clauses (i) through (iii) above, to the extent any such default would
not reasonably be expected to have a Material Adverse Effect.

3.27. [Intentionally Omitted].

3.28. Excluded Collateral. Set forth on Annex I to Schedule 3.28 is a complete
and accurate list as of the Effective Date of all Excluded Collateral that is
Capital Stock of domestic joint ventures, Domestic Subsidiaries, “first-tier”
foreign joint ventures, and Foreign 956 Subsidiaries.

3.29. Mortgaged Real Property. After giving effect to the recording of the
Mortgages, real property identified on Schedule 1.1C shall be subject to a
recorded first lien mortgage, deed of trust or similar security instrument
(subject to Permitted Liens).

3.30. No Change. Since the Effective Date, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.31. Certain Documents. The Issuer has delivered to the Initial Noteholder a
complete and correct copy of the Transaction Documents, including any
amendments, supplements or modifications with respect to any of the foregoing.

3.32. Insurance. The Issuer has maintained on behalf of itself and each Group
Member (other than Excluded Subsidiaries), as appropriate, with insurance
companies that the Issuer believes (in the good faith judgment of the Issuer)
are financially sound and responsible or

 

-47-



--------------------------------------------------------------------------------

through self-insurance, insurance in amounts reasonable and prudent in light of
the size and nature of the Issuer’s business and against at least such risks
(and with such risk retentions) as the Issuer believes (in the good faith
judgment of the Issuer) are reasonable in light of the size and nature of its
business.

SECTION 4

CONDITIONS PRECEDENT

4.1. Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction, prior to or concurrently on the Effective Date, of the
following conditions precedent:

(a) Secured Note Documents. The Initial Noteholder shall have received the
following documents, which shall be in form satisfactory to the Initial
Noteholder:

(i) this Agreement executed and delivered by the Issuer;

(ii) the Guaranty, executed and delivered by each Guarantor;

(iii) the Equity Pledge Agreement, executed and delivered by each Pledgor;

(iv) the Intellectual Property Pledge Agreement, executed and delivered by each
Issuer Party party thereto;

(v) the Environmental Agreement, executed and delivered by each Issuer Party
party thereto; and

(vi) a note of the Issuer, substantially in the form of Exhibit G (the “Initial
Note”), with appropriate insertions as to date and principal amount.

(b) Section 363 Sale Order. The sale of certain assets and the assignment and
assumption of certain contracts of Sellers pursuant to Section 363 of the United
States Bankruptcy Code (the “Section 363 Sale”) shall have been approved by the
Bankruptcy Court pursuant to an order (the “Section 363 Sale Order”) that is in
form and substance satisfactory to the Initial Noteholder (the Initial
Noteholder acknowledges that the Sale Order issued by the Bankruptcy Court on
July 5, 2009 is satisfactory) and that has been entered and not stayed, which
shall, among other things, (i) approve the Section 363 Sale, (ii) authorize the
assumption by and assignment to the Issuer and its Subsidiaries of the contracts
included in the Section 363 Sale pursuant to the procedure approved by the
Bankruptcy Court on June 1, 2009, (iii) approve the terms and conditions of the
Master Transaction Agreement and the other Transaction Documents and other
agreements, including the UAW Retiree Settlement Agreement, (iv) provide that
the Issuer and its Subsidiaries shall acquire the assets and contracts being
transferred pursuant to the Section 363 Sale free and clear of all liens,
claims, encumbrances and other obligations (other than those liens, claims,
encumbrances and other obligations expressly assumed pursuant to the Section 363
Sale), and (v) contain such other terms, conditions and

 

-48-



--------------------------------------------------------------------------------

provisions as are customary in transactions similar to the Section 363 Sale,
including, without limitation, findings that the Issuer and its Subsidiaries are
good faith purchasers pursuant to Section 363 of the Bankruptcy Code, that the
Section 363 Sale is not subject to fraudulent transfer or similar challenge, and
limitations on the Issuer and its Subsidiaries’ successor liabilities.

(c) Related Transactions. The Transaction Documents shall have been duly
executed and delivered by the parties thereto, all conditions precedent to the
Related Transactions set forth in the Transaction Documents which are required
under the Transaction Documents to be consummated prior to or substantially
contemporaneously with the effectiveness of this Agreement shall have been
satisfied, such Related Transactions shall have been consummated pursuant to
such Transaction Documents substantially contemporaneously with the conditions
precedent set forth in this Section 4.1.

(d) ERISA Exemption. The Issuer and the Initial Noteholder shall have reasonable
assurance that the Issuer will receive an exemption from the Department of Labor
(the “DOL”) to permit the Initial Noteholder to acquire, hold and dispose of the
Initial Note, without violating the prohibited transaction provisions under
ERISA and without the imposition of an excise tax under Section 4975 of the Code
(the “ERISA Exemption”).

(e) Lien Searches. The Initial Noteholder shall have received the results of a
recent Lien search in each relevant jurisdiction with respect to the Issuer and
the Guarantors, and such search shall reveal no Liens on any of the assets of
the Issuer or the Guarantors except for Liens permitted by this Agreement or
Liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Initial Noteholder.

(f) [Intentionally omitted].

(g) [Intentionally omitted].

(h) Budgets. The Issuer shall have delivered to the Initial Noteholder a Budget
covering the remainder of fiscal year 2009 through the year ending December 31,
2014.

(i) Canadian Facility. The Canadian Facility shall have become (or
simultaneously with this Agreement, shall become) effective.

(j) [Intentionally omitted].

(k) [Intentionally omitted].

(l) Consents. The Initial Noteholder shall have received all necessary material
third party and governmental waivers and consents, and each Issuer Party shall
have complied with all Applicable Laws, decrees and material agreements.

(m) No Default. No Default or Event of Default shall exist on the Effective Date
or after giving effect to the transactions contemplated to be consummated on the
Effective Date pursuant to the Transaction Documents and the Secured Note
Documents.

 

-49-



--------------------------------------------------------------------------------

(n) Accuracy of Representations and Warranties. All representations and
warranties made by or with respect to the North American Group Members in or
pursuant to the Secured Note Documents shall be true and correct in all material
respects.

(o) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Initial Noteholder shall have received (i) a certificate of
the secretary or assistant secretary of each Issuer Party, dated the Effective
Date, substantially in the form of Exhibit B-1, with agreed insertions and
attachments, including the certificate of incorporation (or equivalent
organizational document) of each Issuer Party, certified by the relevant
authority of the jurisdiction of organization of such Issuer Party, (ii) a
long-form good standing certificate for each Issuer Party from its jurisdiction
of organization or, for each such certificate delivered to the Treasury pursuant
to the DIP Credit Agreement, a copy of such long-form good standing certificate
together with a bring down good standing certification from the relevant Issuer
Party’s jurisdiction of organization and (iii) a certificate of the Issuer and
each Guarantor, dated the Effective Date, to the effect that the conditions set
forth in this Section 4.1 have been satisfied, substantially in the form of
Exhibit B-2.

(p) Legal Opinions. The Initial Noteholder shall have received the executed
legal opinion of (i) Weil, Gotshal and Manges LLP, New York counsel to the
Issuer Parties, substantially in the form of Exhibit E-1, as to New York law,
United States federal law and the Delaware General Corporation Law,
(ii) in-house counsel to the Issuer Parties, substantially in the form of
Exhibit E-2, (iii) Cadwalader, Wickersham & Taft LLP, New York counsel to the
Issuer, substantially in the form of Exhibit E-3, as to New York law,
(iv) Honigman Miller Schwartz & Cohn LLP, Michigan counsel to Grand Pointe
Holdings, Inc., a Guarantor, substantially in the form of Exhibit E-4, as to
Michigan law, and (v) Gunderson Law Firm, a Professional Corporation, counsel to
GM GEFS L.P., a Guarantor, substantially in the form of Exhibit E-5, as to
Nevada law and United States federal law.

(q) [Intentionally omitted].

(r) UST Facility. The UST Facility shall have become (or simultaneously with
this Agreement, shall become) effective and the Initial Noteholder shall have
received all documents, instruments and related agreements in connection with
the UST Facility.

(s) Intercreditor Agreement. The Intercreditor Agreement shall be in form and
substance satisfactory to the Initial Noteholder and shall have become (or
simultaneously with this Agreement, shall become) effective.

(t) Business Plan. The Initial Noteholder shall have received a copy of the
Issuer’s business plan (the business plan delivered to the Initial Noteholder on
the Effective Date and attached hereto as Annex II, the “Business Plan”).

(u) Canadian Pension and OPEB Loan. The Initial Noteholder shall have received
evidence satisfactory to the Approving Party that, on or prior to the Effective
Date, (i) the Canadian Lender shall have irrevocably committed (A) to fund loans
to the Issuer in an aggregate amount of $3,887,000,000 to support certain
pension and other pension and employment benefits obligations of GM Canada
within three Business Days after the Effective

 

-50-



--------------------------------------------------------------------------------

Date and (B) immediately upon funding of such loans, to assign such loans to the
Canadian Subscriber, and (ii) the Canadian Subscriber shall have irrevocably
agreed to use such assigned loans to subscribe on the date of assignment for the
Canadian Subscriber’s remaining shares under the Canadian Subscription
Agreement.

SECTION 5

AFFIRMATIVE COVENANTS

Each Issuer Party jointly and severally covenants and agrees that, so long as
the Notes are outstanding and until payment in full of all Obligations, each
Issuer Party shall and shall cause each North American Group Member and each of
its applicable Subsidiaries to comply with the following covenants:

5.1. Financial Statements. The Issuer shall deliver to the Initial Noteholder:

(a) as soon as reasonably possible after receipt by the Issuer, a copy of any
material report that may be prepared and submitted by the Issuer or the
applicable North American Group Member’s independent certified public
accountants at any time;

(b) [intentionally omitted];

(c) promptly upon their becoming available, copies of such other financial
statements and reports, if any, as any North American Group Member may be
required to publicly file with the SEC or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding governmental commission, department, board, bureau, or
agency, federal or state, including any filing made pursuant to Section 5.26;

(d) as soon as reasonably possible, and in any event within five Business Days
after a Responsible Officer of a North American Group Member knows or has reason
to believe, that any of the events or conditions specified below with respect to
any Plan or Multiemployer Plan has occurred or exists, a statement signed by a
Responsible Officer of the relevant North American Group Member setting forth
details respecting such event or condition and the action, if any, that such
North American Group Member or any ERISA Affiliate proposes to take with respect
thereto (and a copy of any report or notice required to be filed with or given
to PBGC by such Issuer Party or an ERISA Affiliate with respect to such event or
condition);

(i) any Reportable Event which could reasonably be expected to result in a
material liability, any failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to a Plan,
including, without limitation, the failure to make on or before its due date a
required installment under the Code or ERISA regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code, any failure to make any
material contribution to a Multiemployer Plan; and any request for a waiver
under Section 412(d) of the Code for any Plan;

 

-51-



--------------------------------------------------------------------------------

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Issuer Party or an ERISA Affiliate
to terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Issuer Party or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any Issuer
Party or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Issuer Party or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, which could reasonably
be expected to result in a material liability;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Issuer Party or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed in 30 days or is not subject to the automatic
stay under the Bankruptcy Code, which could reasonably be expected to result in
a material liability; and

(vi) any violation of section 401(a)(29) of the Code;

(e) as soon as practicable prior to the effectiveness thereof, copies of
substantially final drafts of any material amendment, supplement, waiver or
other modification with respect to the Transaction Documents;

(f) (i) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Issuer, a copy of the audited Consolidated balance sheet
of the Issuer and its Consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing; and

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Issuer,
the unaudited Consolidated balance sheet of the Issuer and its Consolidated
Subsidiaries as at the end of such quarter and the related unaudited
Consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to the absence of
footnotes and to normal year-end audit adjustments);

 

-52-



--------------------------------------------------------------------------------

all such financial statements shall be complete and correct in all material
respects and be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); provided, that with respect to the quarterly financial
statements to be provided for the third fiscal quarter of 2009, such financial
statements shall be provided on a modified basis within the time frame set forth
in clause (ii) above, with GAAP-compliant versions of such financial statements
to be provided at the same time as the audited financial statements for fiscal
year 2009 described in clause (i) above; and

(g) to the extent that the Issuer prepares quarterly or annual reports as to the
Consolidated balance sheet of the Issuer and its Consolidated Subsidiaries as at
the end of the related quarter or fiscal year (as the case may be) and the
related Consolidated statements of income and of cash flows for such quarter or
fiscal year (as applicable) which set forth in comparison form the figures as of
the end of and for the corresponding period in the previous fiscal year (such
figures for the year ending December 31, 2009 adjusted to reflect the Related
Transactions), the Issuer shall promptly furnish copies of such reports to the
Initial Noteholder.

5.2. Notices; Reporting Requirements. The relevant Issuer Party shall deliver
written notice to the Initial Noteholder of the following:

(a) Defaults. The occurrence of any Default or Event of Default, or any event of
default under any publicly filed material Contractual Obligation of any North
American Group Member (other than Excluded Subsidiaries except for Financing
Subsidiaries) which notice shall be given promptly after a Responsible Officer
or any officer of a North American Group Member with a title of at least
executive vice president becomes aware thereof and shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein;

(b) [Intentionally Omitted];

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) [Intentionally Omitted];

(h) Compliance Certificate. On the date that is the earlier of (x) the date of
delivery of the financial statements referred to in Section 5.1(f) and (y) the
date such financial statements are required to be delivered by Section 5.1(f), a
Compliance Certificate, executed by a Responsible Officer of the Issuer, stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate;

(i) [Intentionally omitted];

 

-53-



--------------------------------------------------------------------------------

(j) [Intentionally omitted]; and

(k) Budget. As soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Issuer but only if the Issuer is required to
deliver a Budget under the UST Facility, a Budget for the five immediately
succeeding fiscal years.

5.3. Existence. The Issuer shall cause each North American Group Member to:

(a) except as permitted under Section 6.1 or with respect to North American
Group Members that are not Material North American Group Members, preserve and
maintain its legal existence and all of its material rights, privileges,
licenses and franchises;

(b) [intentionally omitted];

(c) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities if failure to comply with such requirements
could be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect on any Issuer Party or the Collateral;

(d) [intentionally omitted];

(e) give the Initial Noteholder a written notice not later than ten days after
the occurrence of any (i) change in the location of an Issuer Party’s chief
executive office/chief place of business from that specified in Section 3.10,
(ii) change in its name, identity or corporate structure (or the equivalent) or
change the location where an Issuer Party maintains records with respect to the
Collateral, or (iii) an Issuer Party’s reincorporation or reorganization under
the laws of another jurisdiction, and deliver to the Initial Noteholder all
Uniform Commercial Code financing statements and amendments as the Initial
Noteholder shall request, and take all other actions deemed reasonably necessary
by the Initial Noteholder to continue the Noteholders’ perfected status in the
Collateral with the same or better priority; and

(f) keep in full force and effect the provisions of the Issuer Parties’ charter
documents, certificate of incorporation, by-laws, operating agreements or
similar organizational documents, except as permitted by Section 6.1 and for
such changes that are not materially adverse to the interests of the Noteholder.

5.4. Payments of Taxes. The Issuer shall and shall cause each North American
Group Member (i) to timely file or cause to be filed all federal and material
state and other tax returns that are required to be filed and all such tax
returns shall be true and correct and (ii) to timely pay and discharge or cause
to be paid and discharged promptly all federal and material state and other
taxes, assessments and governmental charges or levies imposed upon the Issuer or
any of the other North American Group Members or upon any of their respective
incomes or receipts or upon any of their respective properties before the same
shall become in default or past due, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might result in the
imposition of a Lien or charge upon such properties or any part thereof;
provided that it shall not constitute a violation of the provisions of this
Section 5.4 if the Issuer or any of the other North American Group Members shall
fail to pay any such tax, assessment,

 

-54-



--------------------------------------------------------------------------------

government charge or levy or claim for labor, materials or supplies which is
being contested in good faith, by proper proceedings diligently pursued, and as
to which adequate reserves have been provided.

5.5. [Intentionally Omitted].

5.6. Maintenance of Property; Insurance. The Issuer shall cause each North
American Group Member to:

(a) keep all property useful and necessary in its business in good working order
and condition;

(b) maintain errors and omissions insurance and blanket bond coverage in such
amounts as are in effect on the Effective Date (as disclosed to the Approving
Party in writing except in the event of self-insurance) and shall not reduce
such coverage without the written consent of the Approving Party, and shall also
maintain such other insurance with financially sound and reputable insurance
companies, and with respect to property and risks of a character usually
maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities. Notwithstanding anything to the
contrary in this Section 5.6, to the extent that any Issuer Party is engaged in
self-insurance with respect to any of its property as of the Effective Date,
such Issuer Party may, if consistent with past practices of (i) in the case of
the Issuer, GM Oldco, or (ii) in the case of any other Issuer Party, such Issuer
Party during such time as it was a GM Oldco Party, continue to engage in such
self-insurance throughout the term of this Agreement; provided, that the Issuer
Party shall promptly obtain third party insurance that conforms to the criteria
in this Section 5.6 at the request of the Approving Party; and

(c) use its best efforts to protect the Intellectual Property that is material
to the conduct of its business in a manner that is consistent with the value of
such Intellectual Property.

5.7. Further Identification of Collateral. Each Issuer Party will furnish to the
Initial Noteholder from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Initial Noteholder may reasonably request, all in
reasonable detail.

5.8. Defense of Title. Each Issuer Party warrants and will defend the right,
title and interest of the Noteholders in and to all Collateral against all
adverse claims and demands of all Persons whomsoever, subject to (x) the
restrictions imposed by the Existing Agreements to the extent that such
restrictions are valid and enforceable under the applicable Uniform Commercial
Code and other Requirements of Law and (y) the rights of holders of any
Permitted Lien.

5.9. Preservation of Collateral. Each Issuer Party shall do all things necessary
to preserve the Collateral so that the Collateral remains subject to a perfected
security interest with the priority provided for such security interest under
the Secured Note Documents. Without limiting the foregoing, each Issuer Party
will comply with all Applicable Laws, rules and regulations of any Governmental
Authority applicable to such Issuer Party or relating to the Collateral and will
cause the Collateral to comply, with all Applicable Laws, rules and regulations
of any such Governmental Authority, except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

 

-55-



--------------------------------------------------------------------------------

5.10. [Intentionally Omitted].

5.11. Maintenance of Licenses. Except where the failure to do so could not
reasonably be likely to have a Material Adverse Effect, the Issuer shall cause
each North American Group Member to (i) maintain all licenses, permits,
authorizations or other approvals necessary for such Issuer Party to conduct its
business and to perform its obligations under the Secured Note Documents,
(ii) remain in good standing under the laws of the jurisdiction of its
organization, and in each other jurisdiction where such qualification and good
standing are necessary for the successful operation of such North American Group
Member’s business, and (iii) shall conduct its business in accordance with
Applicable Law in all material respects.

5.12. [Intentionally Omitted].

5.13. OFAC. At all times throughout the term of this Agreement, each Issuer
Party and its Controlled Affiliates (a) shall be in full compliance with all
applicable orders, rules, regulations and recommendations of OFAC and (b) shall
not permit any Collateral to be maintained, insured, traded, or used (directly
or indirectly) in violation of any United States statutes, rules or regulations,
in a Prohibited Jurisdiction or by a Prohibited Person, and no lessee or
sublessee shall be a Prohibited Person or a Person organized in a Prohibited
Jurisdiction.

5.14. Investment Company. Each North American Group Member will conduct its
operations in a manner which will not subject it to registration as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended from time to time.

5.15. Further Assurances. (a) The Issuer shall, and shall cause each Group
Member other than Excluded Subsidiaries to, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take such actions, as the Initial Noteholder may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Secured Note Documents, or of more
fully perfecting or renewing the rights of the Noteholders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
any applicable Group Member which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Noteholders of any power,
right, privilege or remedy pursuant to this Agreement or the other Secured Note
Documents that requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Issuer will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the Noteholders
may be required to obtain from the Issuer or any applicable Group Member such
governmental consent, approval, recording, qualification or authorization.

(b) In furtherance and not in limitation of the foregoing, until the earlier of
(i) the ninetieth day after the Effective Date and (ii) the date on which the
Issuer shall incur Excluded First Lien Indebtedness, the Issuer shall execute
and deliver, or cause to be executed and delivered, replacement Collateral
Documents (which may be amendments, restatements,

 

-56-



--------------------------------------------------------------------------------

modifications or supplements of or to the Collateral Documents executed and
delivered by the Issuer to the Initial Noteholder on the date hereof) as the
Approving Party may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Secured Note
Documents, or of more fully perfecting or renewing the rights of the Noteholders
with respect to the Collateral pursuant hereto and thereto. The Initial
Noteholder shall have the right to consult with the Approving Party with respect
to the forms of the replacement Collateral Documents.

5.16. [Intentionally Omitted].

5.17. [Intentionally Omitted].

5.18. [Intentionally Omitted].

5.19. [Intentionally Omitted].

5.20. [Intentionally Omitted].

5.21. [Intentionally Omitted].

5.22. Modification of Canadian Facility Documents and UST Facility.

(a) The Issuer shall notify the Initial Noteholder in writing of the
effectiveness of any amendments, supplements, or other modifications to the
documents related to the Canadian Facility not less than five Business Days, if
practicable, prior to the same becoming effective (or concurrently with notice
thereof to the Canadian Lender, if the Issuer gives such notice fewer than five
Business Days prior to the same becoming effective).

(b) Subject to the Intercreditor Agreement, the Issuer shall notify the Initial
Noteholder in writing of the effectiveness of any amendments, supplements, or
other modifications to the documents related to the UST Facility not less than
five Business Days, if practicable, prior to the same becoming effective (or
concurrently with notice thereof to the Treasury, if the Issuer gives such
notice fewer than five Business Days prior to the same becoming effective).

5.23. Additional Guarantors. Except as otherwise agreed to by the Approving
Party, the Issuer shall cause each Domestic Subsidiary of a North American Group
Member who becomes a Subsidiary after the Effective Date to become a Guarantor
(each, an “Additional Guarantor”) in accordance with Section 4.24 of the
Guaranty, other than (i) Excluded Subsidiaries, (ii) any Subsidiaries of GM
Canada, (iii) any Foreign 956 Subsidiary, (iv) any Other Foreign 956 Subsidiary
and (v) any Non-U.S. Subsidiary owned in whole or in part by a Foreign 956
Subsidiary, except in the case of clauses (i) through (iv), any Subsidiaries
that were guarantors under the DIP Credit Agreement or the Existing UST Term
Loan Agreements.

5.24. [Intentionally Omitted].

5.25. [Intentionally Omitted].

 

-57-



--------------------------------------------------------------------------------

5.26. SEC Reporting Requirements. Prior to the filing of a registration
statement under the Securities Act, the Issuer shall file those reports
contemplated to be filed by the Issuer pursuant to that certain no-action relief
letter issued to GM Oldco by the SEC on or about the Effective Date.

5.27. [Intentionally Omitted].

5.28. [Intentionally Omitted].

5.29. [Intentionally Omitted].

5.30. Intellectual Property. Each Issuer Party shall use its best efforts to
ensure that the Noteholders are obtaining through the Secured Note Documents
sufficient rights and assets to enable a subsequent purchaser of the Collateral
(subject to Permitted Liens) in a sale pursuant to its remedies under any
Secured Note Document to manufacture vehicles of substantially the same quality
and nature as those sold by the Issuer as of the date hereof, provided that such
purchaser has access to reasonably common motor vehicle technologies and
manufacturing capabilities appropriate for vehicles of such nature, and to
market such vehicles through substantially similar channels as those employed by
the Issuer.

5.31. Various Agreements. The Issuer shall at all times comply in all material
respects with the Registration Rights Agreement and the Stockholders Agreement.

5.32. ERISA Exemption. The Issuer and the Initial Noteholder will each use its
best efforts and will cooperate to ensure that the DOL will grant the ERISA
Exemption.

SECTION 6

NEGATIVE COVENANTS

Each Issuer Party jointly and severally covenants and agrees that, so long as
the Notes are outstanding and until payment in full of all Obligations, each
Issuer Party shall and shall cause each North American Group Member and each
other applicable Person to comply with the following negative covenants:

6.1. Prohibition on Fundamental Changes. No North American Group Member shall,
at any time, directly or indirectly, enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or Dispose of all or
substantially all of its Property without the Approving Party’s prior consent,
provided that, (a) any North American Group Member may merge with, consolidate
with, amalgamate with, or Dispose of all or substantially all of its Property
(and thereafter wind up or dissolve itself) to, (i) another North American Group
Member or (ii) any other Person pursuant to the Transaction Documents; provided
that (A) such action does not result in the material diminishment of the
Collateral, (B) (x) in the case of a merger, consolidation or amalgamation with
or into the Issuer, the Issuer shall be the continuing or surviving entity or,
in the event that the Issuer is not the continuing or surviving entity, (1) the
surviving entity expressly assumes the obligations of the Issuer under the
Secured Note

 

-58-



--------------------------------------------------------------------------------

Documents and UST Facility and (2) the surviving entity is organized under the
laws of a State in the United States, and (y) in the case of a merger,
consolidation or amalgamation with or into any Guarantor, such Guarantor shall
be the continuing or surviving entity or, in the event that such Guarantor is
not the continuing or surviving entity, (1) the surviving entity expressly
assumes the obligations of such Guarantor under the Secured Note Documents and
UST Facility or promptly after the consummation of such transaction, the
continuing or surviving corporation shall become a Guarantor, and (2) the
surviving entity is organized under the laws of a State in the United States,
and (C) any Guarantor may otherwise merge, consolidate, amalgamate into or
divest of all or substantially all of its Property only to another Issuer Party.

6.2. [Intentionally Omitted].

6.3. [Intentionally Omitted].

6.4. Limitation on Liens. None of the Issuer, any U.S. Subsidiary, nor any
Structured Financing Subsidiary (other than any other Excluded Subsidiary) will,
create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except Permitted Liens.

6.5. Restricted Payments. No North American Group Member shall, (i) declare or
pay any dividend (other than dividends payable solely in common Capital Stock of
the Person making such dividend) on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
any North American Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any North American Group Member
or (ii) optionally prepay, repurchase, redeem or otherwise optionally satisfy or
defease with cash or Cash Equivalents any Indebtedness (other than any Permitted
Indebtedness in accordance with this Agreement) (any such payment referred to in
clauses (i) and (ii), a “Restricted Payment”), other than:

(a) redemptions, acquisitions or the retirement for value or repurchases (or
loans, distributions or advances to effect the same) of shares of Capital Stock
from current or former officers, directors, consultants and employees, including
upon the exercise of stock options or warrants for such Capital Stock, or any
executive or employee savings or compensation plans, or, in each case to the
extent applicable, their respective estates, spouses, former spouses or family
members or other permitted transferees;

(b) any Subsidiary (including an Excluded Subsidiary) may make Restricted
Payments to its direct parent or to the Issuer or any Guarantor that is a Wholly
Owned Subsidiary;

(c) any JV Subsidiary may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements in effect on the
Effective Date (or otherwise as approved by the Approving Party) to holders of
its Capital Stock, provided that, the Issuer and its Subsidiaries have received
their pro rata portion of such Restricted Payments;

 

-59-



--------------------------------------------------------------------------------

(d) any Subsidiary that is not a North American Group Member may make Restricted
Payments to any other Subsidiary or Subsidiaries that are not North American
Group Members;

(e) [intentionally omitted];

(f) the Issuer may make Restricted Payments so long as (i) no Default or Event
of Default shall have occurred and be continuing at the time of such payment and
(ii) immediately prior to and after giving effect to such Restricted Payment,
the Consolidated Leverage Ratio shall be less than 3.00 to 1.00; and

(g) the Issuer may make Restricted Payments in respect of preferred Capital
Stock of the Issuer to the holders thereof.

6.6. Amendments to Transaction Documents. No North American Group Member shall
(a) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the indemnities and licenses furnished to the Issuer
and its successors or any of its Subsidiaries pursuant to the Transaction
Documents (other than as specifically contemplated thereby) such that after
giving effect thereto such indemnities or licenses, taken as a whole, shall be
materially less favorable to the interests of the Issuer and its successors and
Subsidiaries or the Noteholders with respect thereto or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Transaction
Documents (other than as specifically contemplated thereby) in such a manner as
could reasonably be expected to increase the consideration or obligations owed
by the Issuer as “Buyer” thereunder to the Sellers.

6.7. [Intentionally Omitted].

6.8. Negative Pledge. No U.S. Subsidiary (other than an Excluded Subsidiary)
shall enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any North American Group Member to create,
incur, assume or permit to exist any Lien upon any of the Collateral, whether
now owned or hereafter acquired, other than this Agreement, the other Secured
Note Documents, the Existing Agreements, and Permitted Liens; provided that the
agreements excepted from the restrictions of this Section shall include
customary negative pledge clauses in agreements providing refinancing
Indebtedness or permitted unsecured Indebtedness.

6.9. Indebtedness. No North American Group Member nor any Structured Financing
Subsidiary shall create, incur, assume or suffer to exist any Indebtedness
except Permitted Indebtedness.

6.10. [Intentionally Omitted].

6.11. [Intentionally Omitted].

6.12. Limitation on Sale of Assets. Subject to any other applicable provision of
any Secured Note Document, each North American Group Member shall have the right
to Dispose freely of any of its Property (including, without limitation,
receivables and leasehold interests) whether now owned or hereafter acquired;
provided that, to the extent required, the Net Cash Proceeds thereof are applied
in accordance with Section 2.5.

 

-60-



--------------------------------------------------------------------------------

6.13. [Intentionally Omitted].

6.14. [Intentionally Omitted].

6.15. [Intentionally Omitted].

6.16. Clauses Restricting Subsidiary Distributions. The Issuer will not, and
will not permit any Guarantor to, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Guarantor to (a) make Restricted Payments in respect of any Capital Stock of
such Guarantor held by, or pay any Indebtedness owed to, the Issuer or any
Guarantor, (b) make loans or advances to, or other Investments in, the Issuer or
any Guarantor or (c) transfer any of its assets to the Issuer or any Guarantor,
except, in the case of each of clauses (a), (b) and (c) above, for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Secured Note Documents and the UST Facility and, solely with
respect to GM Canada and its Subsidiaries, the Canadian Facility, (ii) any
restrictions with respect to a Guarantor imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Guarantor, (iii) any agreement or
instrument governing Indebtedness assumed in connection with the acquisition of
assets by the Issuer or any Guarantor permitted hereunder or secured by a Lien
encumbering assets acquired in connection therewith, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired, (iv) restrictions on the transfer of assets subject to any Lien
permitted by Section 6.4 imposed by the holder of such Lien or on the transfer
of assets subject to a Disposition permitted by Section 6.12 imposed by the
acquirer of such assets, (v) provisions in joint venture agreements and other
similar agreements (in each case relating solely to the respective joint venture
or similar entity or the Capital Stock therein) entered into in the ordinary
course of business, (vi) restrictions contained in the terms of any agreements
governing purchase money obligations, Capital Lease Obligations or Attributable
Obligations not incurred in violation of this Agreement; provided that, such
restrictions relate only to the Property financed with such Indebtedness,
(vii) restrictions contained in any Existing Agreement, (viii) restrictions
contained in any agreement relating to any Indebtedness to the extent permitted
by the provisions of any Excluded First Lien Indebtedness or Additional First
Lien Indebtedness, (ix) restrictions on cash or other deposits imposed by
customers under contracts or other arrangements entered into or agreed to in the
ordinary course of business, (x) customary non-assignment provisions in leases,
contracts, licenses and other agreements entered into in the ordinary course of
business and consistent with past practices (including past practices of the GM
Oldco Parties, as applicable), or (xi) any amendments, modifications,
restatements, increases, supplements, refundings, replacements, or refinancings
of the contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided, however, that the provisions relating to such encumbrance
or restriction contained in any such amendment, modification, restatement,
increase, supplement, refunding, replacement, or refinancing are not materially
less favorable, taken as a whole, to the Group Members and the Noteholders than
the provisions relating to such encumbrance or restriction contained in
agreements referred to in such clause.

 

-61-



--------------------------------------------------------------------------------

6.17. [Intentionally Omitted].

6.18. [Intentionally Omitted].

6.19. [Intentionally Omitted].

6.20. Conflict with Canadian Facility. Notwithstanding anything to the contrary
herein, nothing contained in this Section 6 shall restrict, limit or otherwise
prohibit GM Canada or any of its Canadian Subsidiaries from complying with any
payment obligation or any other affirmative obligation under the Canadian
Facility.

6.21. [Intentionally Omitted].

6.22. Conflict with UST Facility. Notwithstanding anything to the contrary
herein, nothing contained in this Section 6 shall restrict, limit or otherwise
prohibit the Issuer or any of its Subsidiaries from complying with any payment
obligation or any other affirmative obligation under the UST Facility.

SECTION 7

EVENTS OF DEFAULT

7.1. Events of Default. Each of the following events shall constitute an “Event
of Default”, provided that any requirement for the giving of notice, the lapse
of time, or both, has been satisfied:

(a) the Issuer shall default in the making of any payment on the Notes when due
(whether at stated maturity, upon acceleration or pursuant to Section 2.5 or
2.6); or

(b) any Guarantor shall default in its payment obligations under the Guaranty;
or

(c) any Issuer Party shall default in the payment of any other amount payable by
it hereunder or under any other Secured Note Document after notification by a
Noteholder of such default, and such default shall have continued unremedied for
five (5) Business Days; or

(d) any North American Group Member shall breach any applicable covenant
contained in Section 6 hereof; or

(e) any North American Group Member shall default in performance of or otherwise
breach non-payment obligations or covenants under any of the Secured Note
Documents not covered by another clause in this Section 7, and such default has
not been remedied within the applicable grace period provided therein, or if no
grace period, within 30 calendar days; or

(f) any representation, warranty or certification made or deemed made herein or
in any other Secured Note Document by any North American Group Member or any
certificate furnished to the Noteholders pursuant to the provisions hereof or
thereof, shall prove to have been false or misleading in any material respect as
of the time made or furnished; or

 

-62-



--------------------------------------------------------------------------------

(g) [intentionally omitted]; or

(h) [intentionally omitted]; or

(i) [intentionally omitted]; or

(j) any Material North American Group Member shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, interim
receiver, receiver and manager, custodian, trustee, interim trustee, examiner or
liquidator of itself or of all or a substantial part of its directly-owned
property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, (vi) take any corporate or other
action for the purpose of effecting any of the foregoing, or (vii) generally
fail to pay the Issuer’s or such Material North American Group Member’s (as
applicable) debts as they become due; or

(k) [intentionally omitted]; or

(l) [intentionally omitted]; or

(m) [intentionally omitted]; or

(n) a judgment or judgments as to any obligation for the payment of money in
excess of $100,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of the Approving Party, uninsured and provided that any
insurance or other credit posted in connection with an appeal shall not be
deemed insurance for these purposes) shall be rendered against any North
American Group Member by one or more courts, administrative tribunals or other
bodies having jurisdiction over them and the enforcement thereof shall not be
stayed (by operation of law, the rules or orders of a court with jurisdiction
over the matter or by consent of the party litigants) for ten calendar days; or
there shall be rendered against any North American Group Member a non-monetary
judgment that causes or would reasonably be expected to cause a Material Adverse
Effect on the ability of the Issuer Parties (taken as a whole) to perform their
obligations under the Secured Note Documents and the enforcement thereof shall
not be stayed (by operation of law, the rules or orders of a court with
jurisdiction over the matter or by consent of the party litigants) for ten
calendar days; or

(o) [intentionally omitted]; or

(p) any Secured Note Document shall for whatever reason be terminated, the
Secured Note Documents shall cease to create a valid security interest in any of
the Collateral purported to be covered hereby or thereby, or any North American
Group Member’s material obligations under the Secured Note Documents (including
the Issuer’s Obligations hereunder) shall cease to be in full force and effect,
or the enforceability thereof shall be contested by any North American Group
Member; or

 

-63-



--------------------------------------------------------------------------------

(q) the filing of a motion, pleading or proceeding by any of the other Issuer
Parties which could reasonably be expected to result in a material impairment of
the rights or interests of the Noteholders under any Secured Note Document, or a
determination by a court with respect to a motion, pleading or proceeding
brought by another party that results in a material impairment of the rights or
interests of the Noteholders under any Secured Note Document; or

(r) [intentionally omitted]; or

(s) [intentionally omitted]; or

(t) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or any
other ERISA Event shall occur, (ii) any failure to meet the minimum funding
standards of Section 302 of ERISA, whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC with respect to any such
Plan shall arise on the assets of any North American Group Member or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Approving Party, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Plan shall terminate for purposes of Title IV of
ERISA, (v) any North American Group Member or any ERISA Affiliate shall, or in
the reasonable opinion of the Approving Party is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or reorganization of, a
Multiemployer Plan, (vi) any labor union or collective bargaining unit shall
engage in a strike or other work stoppage, (vii) the assets of any North
American Group Member shall be treated as plan assets under 29 C.F.R. 2510.3-101
as amended by section 3(42) of ERISA, or (viii) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (viii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or

(u) any Change of Control shall have occurred without the prior consent of the
Approving Party; or

(v) any North American Group Member shall grant, or suffer to exist, any Lien on
any Collateral other than Permitted Liens; or the Liens contemplated under the
Secured Note Documents shall cease to be perfected Liens on the Collateral in
favor of the Noteholders of the requisite priority hereunder with respect to
such Collateral (subject to the Permitted Liens); or

(w) [intentionally omitted]; or

(x) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Collateral, or

 

-64-



--------------------------------------------------------------------------------

(except with respect to any Permitted Holder in its capacity as a Permitted
Holder) shall have taken any action to displace the management of any North
American Group Member or to curtail its authority in the conduct of the business
of any Issuer Party, and such action provided for in this subsection (x) shall
not have been discontinued or stayed within 30 days; or

(y) [intentionally omitted]; or

(z) [intentionally omitted]; or

(aa) a custodian, receiver, conservator, liquidator, trustee or similar official
for any Material North American Group Member, or of any of its directly owned
Property (as a debtor or creditor protection procedure), is appointed or takes
possession of such directly owned Property; or any Material North American Group
Member is adjudicated bankrupt or insolvent; or an order for relief is entered
under the Bankruptcy Code, or any successor or similar applicable statute, or
any administrative insolvency scheme, against any Issuer Party; or any of its
directly owned Property is sequestered by court or administrative order; or a
petition is filed against any Material North American Group Member under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, and such petition is not dismissed within
60 days; or

(bb) any Issuer Party shall admit its inability to, or intention not to, perform
any of such party’s material Obligations hereunder; or

(cc) GM Canada shall (i) default in making any payment of any principal of any
Indebtedness under the Canadian Facility on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
Canadian Facility; or (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness (other than a
breach of the COCA (as defined in the Canadian Facility)) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than a breach of the COCA (as
defined in the Canadian Facility)), the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or

(dd) the Issuer shall (i) default in making any payment of any principal of any
Indebtedness under the UST Facility on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the UST
Facility; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness (other than a breach of
the vitality commitment therein) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than a breach of the vitality commitment therein), the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Indebtedness (or a trustee or agent on behalf
of

 

-65-



--------------------------------------------------------------------------------

such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; or

(ee) any North American Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Notes, the Canadian Facility (other than a breach of the COCA (as
defined in the Canadian Facility)) and the UST Facility (other than a breach of
the vitality commitment therein)) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness (including a breach of the COCA (as defined in the Canadian
Facility) or a breach of the vitality commitment in the UST Facility) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (ee)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (ee) shall have occurred and be continuing with
respect to Indebtedness, the Outstanding Amount of which exceeds in the
aggregate $100,000,000.

7.2. Remedies upon Event of Default. (a) If any Event of Default occurs and is
continuing, without limiting the rights and remedies available to the
Noteholders under Applicable Law, the Noteholders may, by written notice to the
Issuer, take any or all of the following actions, at the same or different
times:

(i) declare the principal of and accrued interest on the outstanding Notes to be
immediately due and payable as calculated in accordance with Section 2.7(b);

(ii) set-off any amounts held in any accounts maintained by any Issuer Party
with respect to which the Noteholders are a party to a control agreement; or

(iii) take any other action or exercise any other right or remedy (including,
without limitation, with respect to the Liens in favor of the Noteholders)
permitted under the Secured Note Documents or by Applicable Law.

(b) Notwithstanding the foregoing, if such event is an Event of Default
specified in Section 7.1(j) or 7.1(aa) above with respect to the Issuer,
automatically the Notes (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Secured Note Documents shall
immediately become due and payable as calculated pursuant to Section 2.7(b).

 

-66-



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, subject to Section 8.6(g), the Initial
Noteholder may in its discretion waive any Default, Event of Default or any
right the Noteholders may have to take any enforcement action as a consequence
thereof. Except as expressly provided above in this Section 7.2 or required by
law (and which cannot be waived), presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Issuer.

SECTION 8

MISCELLANEOUS

8.1. Amendments and Waivers. (a) Neither this Agreement, any other Secured Note
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except (i) in accordance with the provisions of this Section 8.1 or as
otherwise expressly provided herein and (ii) on or prior to the Treasury Control
Change Date, with the consent of the Treasury (other than with respect to any
UST Non-Binding Amendments). Subject to the foregoing, the Noteholders and the
Issuer (on its own behalf and as agent on behalf of any other Issuer Party party
to the relevant Secured Note Document) may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Secured
Note Documents for the purpose of adding any provisions to this Agreement or the
other Secured Note Documents or changing in any manner the rights or obligations
of the Noteholder or of the Issuer Parties hereunder or thereunder or
(ii) waive, on such terms and conditions as the Noteholder may specify in such
instrument, any of the requirements of this Agreement or the other Secured Note
Documents or any Default or Event of Default and its consequences.

(b) Any such waiver and any such amendment, supplement or modification shall be
binding upon the Issuer Parties, the Initial Noteholder and all future
Noteholders. In the case of any waiver, the Issuer Parties and the Noteholders
shall be restored to their former position and rights hereunder and under the
other Secured Note Documents, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section 8.1; provided that, delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

(c) On or prior to the Treasury Control Change Date, upon the effectiveness of
any waiver, amendment, modification, supplement, restatement or other revision
to the UST Facility, the Issuer shall deliver notice of such waiver, amendment,
modification, supplement, restatement or other revision to the Initial
Noteholder, together with an executed copy of the agreement effecting such
waiver, amendment, modification, supplement, restatement or other revision. Upon
the effectiveness of any amendment, modification or supplement to the UST
Facility, the corresponding provisions of the Note, this Agreement and the other
Secured Note Documents, as applicable, will be deemed to be automatically so
waived, amended, modified, supplemented restated or otherwise revised mutatis
mutandis, except for any UST Non-Binding Amendment. Any waiver, amendment,
modification, supplement, restatement or other revision made pursuant to this
paragraph shall be deemed to be automatically effective, notwithstanding any
contrary provision in the Note, this Agreement or any other Secured Note
Document.

 

-67-



--------------------------------------------------------------------------------

8.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission or overnight or hand delivery, when received,
addressed as follows in the case of the Issuer and the Noteholder, or to such
other address as may be hereafter notified by the respective parties hereto:

Issuer:

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Attention: Chief Financial Officer

Telecopy: 313-667-4605

with a copy to:

General Motors Company

767 Fifth Avenue, 14th Floor

New York, NY 10153

Attention: Treasurer

Telecopy: 212-418-3630

and

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Attention: Kimberly K. Hudolin

Telecopy: 248-267-4318

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: John J. Rapisardi

Telecopy: 212-504-6666

Telephone: 212-504-6000

 

-68-



--------------------------------------------------------------------------------

and:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

Attention: Stephen Karotkin

                 Richard Ginsburg

                 Soo-Jin Shim

Telecopy: 212-310-8007

Noteholder:

UAW Retiree Medical Benefits Trust

P.O. Box 14309

Detroit, MI 48214

With a copy to:

International Union, United Automobile, Aerospace and

Agricultural Implement Workers of America

8000 East Jefferson Avenue

Detroit, MI 48214

Attention: Daniel W. Sherrick, General Counsel

Telecopy: 313-822-4844

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Richard S. Lincer/David I. Gottlieb

Telecopy: 212-225-3999

provided that any notice, request or demand to or upon the Noteholder shall not
be effective until received.

(b) Notices and other communications to the Initial Noteholders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Initial Noteholder in its sole discretion. The Initial
Noteholder or the Issuer may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

8.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Noteholder, any right, remedy, power or privilege
hereunder or under the other Secured Note Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any

 

-69-



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

8.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Secured Note Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
Notes.

8.5. Payment of Expenses. The Issuer agrees (a) to pay or reimburse the Initial
Noteholder for all its (i) reasonable out-of-pocket costs and expenses incurred
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Secured
Note Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby (including the reasonable out-of-pocket costs
and expenses and professional fees of the advisors and counsel to the Initial
Noteholder), and (ii) costs and expenses incurred in connection with the
enforcement or preservation of any rights or exercise of remedies under this
Agreement, the other Secured Note Documents and any other documents prepared in
connection herewith or therewith in respect of any Event of Default or
otherwise, including the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to the
Initial Noteholder, (b) to pay, indemnify, or reimburse the Initial Noteholder
for, and hold the Initial Noteholder harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying such fees, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Secured Note Documents and any such other documents,
and (c) to pay, indemnify or reimburse the Noteholders, their affiliates, and
their respective officers, directors, partners, employees, advisors, agents,
controlling persons and trustees (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by an Indemnitee or
asserted against any Indemnitee by any third party or by the Issuer or any other
Issuer Party arising out of, in connection with, or as a result of, the
execution or delivery of this Agreement, any other Secured Note Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, including the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations or assets of any Group Member,
including any of the Mortgaged Properties, and the reasonable fees and expenses
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Issuer Party under any Secured Note Document or any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by any third party or by the Issuer or any other Issuer Party,
and regardless of whether any Indemnitee is a party thereto (all the foregoing
in this clause (c), collectively, the “Indemnified Liabilities”), provided that
the Issuer shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities resulted from
the gross negligence or willful

 

-70-



--------------------------------------------------------------------------------

misconduct of, in each case as determined by a final and nonappealable decision
of a court of competent jurisdiction, such Indemnitee, any of its affiliates or
its or their respective officers, directors, partners, employees, agents or
controlling persons. No Indemnitee shall be liable for any damages arising from
the use by unauthorized persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Notes. Without limiting the foregoing,
and to the extent permitted by Applicable Law, the Issuer agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 8.5 shall
be payable not later than 30 days after written demand therefor. Statements
payable by the Issuer pursuant to this Section 8.5 shall be submitted to the
Treasurer of the Issuer as set forth in Section 8.2, or to such other Person or
address as may be hereafter designated by the Issuer in a written notice to the
Initial Noteholder. The agreements in this Section 8.5 shall survive payment of
the Notes and all other amounts payable hereunder.

8.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto, all future Noteholders and their respective successors and assigns
permitted hereby, except that the Issuer may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Initial Noteholder (and any attempted assignment or transfer by the Issuer
without such consent shall be null and void) and no Noteholder may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 8.6.

(b) Any Noteholder may, without the consent of the Issuer, assign or transfer to
one or more assignees that is a Permitted Transferee (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of the Notes at the time owing to it) pursuant to an Assignment and
Assumption or similar agreement which includes an agreement by the assignee
thereunder to be bound by the terms and provisions of the Intercreditor
Agreement, executed by such Assignee and such Noteholder and delivered to the
Issuer for its records, together with any related rights and obligations
thereunder and, in each case, in accordance with any applicable securities laws
of any state of the United States; provided that, in no event may any transfer
of a Note be made if such transfer, or such transfer together with any prior
transfers, would trigger registration requirements under the Exchange Act. The
Issuer or its agent will maintain a register (“Register”) of the Noteholders and
Assignees. The Register shall contain the names and addresses of the Noteholders
and Assignees and the principal amount of the Notes (and stated interest
thereon) held by each Noteholder and each Assignee from time to time. The
entries in the Register shall be conclusive and binding, absent manifest error.
The Issuer shall refuse to register any transfer of any Note in violation of the
foregoing restrictions, the restrictions set forth in Section 8.6(e) or the
restrictions set forth in the Note. The Issuer shall enter into such amendments
or other modifications to this Agreement and the other Secured Note Documents as
are reasonably required to accommodate any such assignments, including, without
limitation, amendments or modifications which provide for the accommodation of
multiple holders and the appointment of

 

-71-



--------------------------------------------------------------------------------

administrative and collateral agents for the Noteholder and such Assignees;
provided that such amendments or modifications do not materially increase the
tax cost to the Issuer of maintaining the Notes. If there is more than one
Noteholder, the Issuer shall provide all information and documents delivered
hereunder to the Initial Noteholder to any other Noteholder upon such
Noteholder’s reasonable request.

The Initial Note and each additional Note issued pursuant to Section 2.3(b) in
connection with an assignment pursuant to this Section 8.6(b) shall bear the
following legend:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCES. THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE SECURITIES ACT
AND THE NOTE EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THE NOTE EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT
SUCH NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(A) (1) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) (1), (2), (3) OR (7) UNDER THE
SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)), IF, IN THE CASE OF
(2) PRIOR TO SUCH TRANSFER, THE TRANSFEREE FURNISHES THE ISSUER A SIGNED LETTER
FROM THE TRANSFEREE CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS (THE FORM
OF WHICH CAN BE OBTAINED FROM THE NOTEHOLDER) OR (B) TO THE ISSUER OR ITS
SUBSIDIARIES AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES; PROVIDED THAT IN NO EVENT MAY ANY
TRANSFER OF A NOTE BE MADE IF SUCH TRANSFER, OR SUCH TRANSFER TOGETHER WITH ANY
PRIOR TRANSFERS, WOULD TRIGGER REGISTRATION REQUIREMENTS UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED OF THE ISSUER OR ANY SUBSIDIARY OR OTHER
AFFILIATE OF THE ISSUER.

(c) Any Noteholder may, without the consent of the Issuer, sell participations
to a Permitted Transferee (a “Participant”) in all or a portion of such
Noteholder’s rights and

 

-72-



--------------------------------------------------------------------------------

obligations under this Agreement (including all or a portion of the Notes owing
to it); provided that (A) such Noteholder’s obligations under this Agreement
shall remain unchanged, (B) such Noteholder shall remain solely responsible to
the other parties hereto for the performance of such obligations, (C) the Issuer
shall continue to deal solely and directly with such Noteholder in connection
with such Noteholder’s rights and obligations under this Agreement and provided,
further, that in no event may any participation in a Note be made if such
indirect transfer, or such indirect transfer together with any prior transfers
or indirect transfers of the Note, would trigger registration requirements under
the Exchange Act. Any agreement pursuant to which a Noteholder sells such a
participation shall provide that such Noteholder shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Noteholder will not, without the consent of the Participant, agree to any
waiver, amendment, modification, supplement, restatement or other revision to
this Agreement or any other Secured Note Document that is a UST Non-Binding
Amendment. Subject to the terms of this Section 8.6(c), the Issuer agrees that
each Participant shall be entitled to the benefits of Section 2.12, and 2.13 to
the same extent as if it were a Noteholder and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 8.6; provided, that the
Noteholders and all Participants shall be entitled to receive no greater amount
in the aggregate pursuant to such Sections than the Noteholder would have been
entitled to receive had no such transfer occurred unless such transfer occurs
while an Event of Default shall have occurred and be continuing. To the extent
permitted by law, and subject to the terms of this Section 8.6(c), each
Participant also shall be entitled to the benefits of Section 8.7 as though it
were the Noteholder. In the event that a Noteholder sells a participation in
such Noteholder’s rights and obligations under this Agreement, such Noteholder,
on behalf of Issuer, shall maintain a register on which it enters the name,
address and interest in this Agreement of all Participants. Each Noteholder
shall refuse to register any transfer of any participation in violation of the
foregoing restrictions, the restrictions set forth in Section 8.6(e) or the
restrictions set forth in the Note.

If any such participation is in certificated form, it shall bear the following
legend:

THIS PARTICIPATION HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCES. THE PARTICIPATION (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS
ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF
THE SECURITIES ACT AND THE PARTICIPATION EVIDENCED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THE PARTICIPATION EVIDENCED HEREBY
AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH NOTE MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED, ONLY (A) (1) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” (AS

 

-73-



--------------------------------------------------------------------------------

DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A OR (2) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501(A) (1), (2), (3) OR (7) UNDER THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)), IF, IN THE CASE OF (2), PRIOR TO SUCH
TRANSFER, THE TRANSFEREE FURNISHES THE ISSUER AND THE NOTEHOLDER A SIGNED LETTER
FROM THE TRANSFEREE CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS (THE FORM
OF WHICH CAN BE OBTAINED FROM THE NOTEHOLDER) OR (B) TO THE ISSUER OR ITS
SUBSIDIARIES AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES; PROVIDED THAT IN NO EVENT MAY ANY
TRANSFER OF A PARTICIPATION BE MADE IF SUCH TRANSFER, OR SUCH TRANSFER TOGETHER
WITH ANY PRIOR TRANSFERS, WOULD TRIGGER REGISTRATION REQUIREMENTS UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED OF THE ISSUER OR ANY SUBSIDIARY OR
OTHER AFFILIATE OF THE ISSUER.

(d) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 8.6 concerning assignments of Notes relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests in Notes, including, without limitation, any pledge
or assignment by a Noteholder of any Note to any Federal Reserve Bank in
accordance with Applicable Law.

(e) The Notes have not been registered under the United States Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws, and,
accordingly, may not be offered or sold except as set forth in the following
sentence. The Notes were originally issued in a transaction exempt from
registration under section 5 of the Securities Act and neither the Note nor any
portion thereof may be offered, sold or otherwise transferred in the absence of
such registration or an applicable exemption therefrom.

(f) Notwithstanding Section 8.6(a), 8.6(b), 8.6(c) and 8.6(e), if at any time
the Notes (as defined in the UST Facility) are registered under the Securities
Act or exchanged for a note that is entitled to demand, shelf or piggyback
registration rights, then the Note will be entitled to demand, shelf, and
piggyback registration rights no less favorable than those of the Notes under
the UST Facility.

(g) Subject to Section 8.1, if there is more than one Noteholder pursuant to
Section 8.6(b), any (i) waiver, amendment, modification, supplement, restatement
or other revision to this Agreement or any other Secured Note Document or
(ii) any advice, consent, vote, action, direction or other matter to be taken,
not taken or determined under this Agreement or any other Secured Note Document
by the Noteholders, in the case of each of clauses (i) and (ii) shall require
the consent or approval of the majority of Noteholders (by Outstanding Principal
as of the date of such determination); provided that the unanimous consent of
all Noteholders shall

 

-74-



--------------------------------------------------------------------------------

be required with respect to any such waiver, amendment, modification,
supplement, restatement or other revision to this Agreement or any other Secured
Note Document that is a UST Non-Binding Amendment.

(h) The Issuer shall be deemed to have satisfied its obligation to provide any
Noteholder (other than the Initial Noteholder) with any report, notice,
financial statement or other information required to be provided under this
Agreement or any other Secured Note Document, by making such report, notice,
financial statement or other information available by electronic media, bulletin
board service or internet website to the extent such action does not conflict
with the terms of this Agreement or Applicable Law. In connection with providing
access to the Issuer’s internet website, the Issuer may take reasonable measures
to ensure that only then current Noteholders may access such information
including, without limitation, requiring registration, a confidentiality
agreement, evidence of ownership and acceptance of a disclaimer.

8.7. Set-off. In addition to any rights and remedies of the Noteholders provided
by law, each Noteholder shall have the right, without prior notice to the
Issuer, any such notice being expressly waived by the Issuer to the extent
permitted by Applicable Law, upon all amounts owing hereunder becoming due and
payable (whether at the stated maturity, by acceleration or otherwise) to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Noteholder or any branch or agency thereof to or for the
credit or the account of the Issuer. Each Noteholder agrees promptly to notify
the Issuer after any such set-off and application made by such Noteholder;
provided that, the failure to give such notice shall not affect the validity of
such set-off and application.

8.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Issuer and the Initial
Noteholder.

8.9. Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.10. Integration. This Agreement and the other Secured Note Documents represent
the entire agreement of the Issuer and the Noteholders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Noteholders relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Note Documents.

 

-75-



--------------------------------------------------------------------------------

8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12. Submission to Jurisdiction; Waivers. All judicial proceedings brought
against any Issuer Party hereto arising out of or relating to this Agreement or
any other Secured Note Document, or any Obligations hereunder and thereunder,
may be brought in the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof. Each Issuer Party hereto hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Secured Note Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 8.2 or at such other address of each Issuer Party
shall have been notified pursuant thereto; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. Each Issuer Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Secured Note Documents;

(b) the Noteholders do not have any fiduciary relationship with or duty to any
Group Member arising out of or in connection with this Agreement or any of the
other Secured Note Documents, and the relationship between the Noteholders, on
one hand, and any Group Member, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Secured Note Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Issuer or any Subsidiary and the Noteholders.

 

-76-



--------------------------------------------------------------------------------

8.14. Release of Guarantees. Notwithstanding anything to the contrary contained
herein or in any other Secured Note Document, the Noteholders hereby agree to
take promptly, any action requested by the Issuer having the effect of
releasing, or evidencing the release of, any guarantee by any Issuer Party of
the Obligations to the extent necessary to permit consummation of any
transaction not prohibited by any Secured Note Document or that has been
consented to in accordance with Section 8.1.

8.15. Confidentiality. Each Noteholder agrees to keep confidential all
non-public information provided to it by any Issuer Party pursuant to this
Agreement that is designated by such Issuer Party as confidential; provided that
nothing herein shall prevent any Noteholder from disclosing any such information
(a) [intentionally omitted], (b) subject to an agreement to comply with the
provisions of this Section 8.15 (or other provisions at least as restrictive as
this Section), to any actual or prospective Transferee or any pledgee of Notes
or any direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap or derivative transaction relating to the Issuer Party and
its obligations, (c) to its affiliates, employees, directors, trustees, agents,
attorneys, accountants and other professional advisors, or those of any of its
affiliates for performing the purposes of a Secured Note Document, subject to
such Noteholder advising such Person of the confidentiality provisions contained
herein, (d) upon the request or demand of any Governmental Authority or
regulatory agency (including self-regulated agencies) having jurisdiction (or
purporting to have jurisdiction) over it upon notice (other than in connection
with routine examinations or inspections by regulators) to the Issuer thereof
unless such notice is prohibited or the Governmental Authority or regulatory
agency shall require otherwise, (e) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Issuer if reasonably feasible, and, if
applicable, after exhaustion of the Group Members’ rights and remedies under
Section 1.6 of the Treasury Regulations, 31 C.F.R. Part 1, Subpart A; Sections
27-29 inclusive and 44 of the Access to Information Act, R.S.C., ch A-1
(1985) and Section 28 and Part IV (Sections 50-56 inclusive) of the Freedom of
Information and Protection of Privacy Act, R.S.O., ch. F.31 (1990), after notice
to the Issuer if reasonably feasible, (f) if requested or required to do so in
connection with any litigation or similar proceeding, after notice to the Issuer
if reasonably feasible, (g) that has been publicly disclosed, other than in
breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about such Noteholder’s investment
portfolio in connection with ratings issued with respect to such Noteholder or
(i) in connection with the exercise of any remedy hereunder or under any other
Secured Note Document.

8.16. Waivers of Jury Trial. EACH OF THE ISSUER PARTIES AND THE NOTEHOLDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER SECURED NOTE DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

8.17. USA PATRIOT Act. The Noteholders hereby notify the Issuer that pursuant to
the requirements of the USA PATRIOT Act, one or more Noteholders may be required
to obtain, verify and record information that identifies each Issuer Party,
which information includes the name and address of each Issuer Party and other
information that will allow any Noteholder subject to such requirement to
identify each Issuer Party in accordance with the USA PATRIOT Act, if
applicable.

 

-77-



--------------------------------------------------------------------------------

[No further text on this page]

 

-78-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GENERAL MOTORS COMPANY, a Delaware corporation

By:  

/s/ David Markowitz

Name:   David Markowitz Title:   President and Secretary

[Signature Page to Secured Note Agreement]



--------------------------------------------------------------------------------

[GUARANTOR] By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Vice President

[Signature Page to Secured Note Agreement]



--------------------------------------------------------------------------------

UAW RETIREE MEDICAL BENEFITS TRUST By:  

/s/ Bob Naftaly

Name:   Bob Naftaly Title:   Chair of the Committee of the UAW   Retiree Medical
Benefits Trust

[Signature Page to Secured Note Agreement]



--------------------------------------------------------------------------------

EXHIBIT B-1

SECRETARY’S CERTIFICATE

General Motors Company

July 10, 2009

Reference is made to that certain $2,500,000,000 Secured Note Credit Agreement
dated as of the date hereof (the “Note Agreement”; terms defined therein being
used herein as therein defined), among General Motors Company (f/k/a NGMCO,
Inc.) (the “Issuer”), as issuer, certain Subsidiaries of the Issuer, as
guarantors, and the UAW Retiree Medical Benefits Trust (the “Noteholder”), as
noteholder.

Pursuant to Section 4.1(o) of the Note Agreement, the undersigned, a duly
elected and appointed Assistant Secretary of the Issuer, hereby certifies, to
his or her actual knowledge, in the name and on behalf of the Issuer, and not
individually, the following:

1. Attached hereto as Annex 1 is a certified and valid copy of the Certificate
of Good Standing of the Issuer, issued by the Office of the Secretary of State
of Delaware.

2. Attached hereto as Annex 2 is the Amended and Restated Certificate of
Incorporation or similar organizational documents (the “Organizational
Documents”) of the Issuer, together with all amendments adopted through the date
hereof, certified by the Secretary of State of Delaware and such Organizational
Documents have not been amended since the date of the last amendment thereto.

3. Attached hereto as Annex 3 is a true and complete copy of the Amended and
Restated Bylaws or other governance documents of the Issuer as in effect on the
date hereof and at all times since the day immediately prior to the date of the
resolutions attached hereto as Annex 4.

4. Attached hereto as Annex 4 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Issuer on the date indicated thereon
authorizing the execution, delivery and performance of the Secured Note
Documents to which the Issuer is a party and each other document to be delivered
by the Issuer from time to time in connection thereof and such resolutions have
not been modified, rescinded or amended and are now in full force and effect.

5. Attached hereto as Annex 5 is a certified and valid copy of a Certificate of
Change of Name Change of the Issuer, issued by the Office of the Secretary of
State of Delaware.

6. As of the date hereof, the persons listed on Annex 6 below are duly elected
and qualified officers of the Issuer holding the offices indicated next to their
respective



--------------------------------------------------------------------------------

names below, and the signatures appearing opposite their respective names below
are true and genuine signatures of such officers, and each of such officers is
duly authorized to execute and deliver on behalf of the Issuer each of the
Secured Note Documents to which the Issuer is a party and any certificate or
other document in connection with the Secured Note Documents on behalf of the
Issuer and each such person constitutes a Responsible Officer of the Issuer for
purposes of the Note Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

[Signature page to Assistant Secretary’s Certificate–General Motors Company]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

Name: Title:

[Signature page to Assistant Secretary’s Certificate–General Motors Company]



--------------------------------------------------------------------------------

ANNEX 1

Certificate of Good Standing

See attached.



--------------------------------------------------------------------------------

ANNEX 2

Organizational Documents

See attached.



--------------------------------------------------------------------------------

ANNEX 3

Governance Documents

See attached.



--------------------------------------------------------------------------------

ANNEX 4

Resolutions

See attached.



--------------------------------------------------------------------------------

ANNEX 5

Certificate of Name Change

See attached.



--------------------------------------------------------------------------------

ANNEX 6

Incumbency

 

Name

 

Title

 

Signature

   

 

   

 



--------------------------------------------------------------------------------

EXHIBIT B-2

OFFICER’S CERTIFICATE

[ISSUER PARTY]

July 10, 2009

Reference is made to that certain $2,500,000,000 Secured Note Agreement dated as
of the date hereof (the “Note Agreement”; terms defined therein being used
herein as therein defined), among General Motors Company (the “Company”), as
issuer, and UAW Retiree Medical Benefits Trust (the “Noteholder”), as
noteholder.

Pursuant to Section 4.1(o) of the Note Agreement, the undersigned, a duly
elected and appointed Responsible Officer of the Company, hereby certifies, to
his or her actual knowledge, in the name and on behalf of [INSERT NAME OF ISSUER
PARTY], and not individually, the following:

 

  1. Each of the conditions set forth in Section 4.1 of the Note Agreement have
been satisfied (or waived by the Noteholder) as of the Effective Date.

 

  2. The representations and warranties of the Company set forth in each of the
Secured Note Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the
Secured Note Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

 

  3. No Default or Event of Default has occurred and is continuing as of the
date hereof.

[Remainder of Page Intentionally Left Blank]

 

Exh. B-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

Name:   Title:  

 

Exh. B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the $2,500,000,000 Secured Note Agreement, dated as of
July 10, 2009, as amended, supplemented or modified from time to time (the “VEBA
Note Agreement”), among General Motors Company (f/k/a NGMCO, Inc.), a Delaware
corporation (the “Issuer”), the Guarantors named therein, and UAW Retiree
Medical Benefits Trust (the “Initial Noteholder” and, together with its
permitted assigns, the “Noteholder”). Unless otherwise defined herein, terms
defined in the VEBA Note Agreement and used herein shall have the meanings given
to them in the VEBA Note Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
VEBA Note Agreement with respect to Notes issued pursuant to the VEBA Note
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Note”; collectively, the “Assigned Notes”), in a principal amount for each
Assigned Note as set forth on Schedule 1 hereto; provided, however, it is
expressly understood and agreed that (i) the Assignor is not assigning to the
Assignee and the Assignor shall retain (A) all of the Assignor’s rights referred
to in Section 8.6 of the VEBA Note Agreement with respect to any cost, reduction
or payment incurred or made prior to the Effective Date, including, without
limitation the rights to indemnification and to reimbursement for taxes, costs
and expenses and (B) any and all amounts paid to the Assignor prior to the
Effective Date and (ii) both Assignor and Assignee shall be entitled to the
benefits of Section 8.6 of the VEBA Note Agreement.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the VEBA Note Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Secured Note Documents or any other instrument or document furnished
pursuant thereto, other than that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim, (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Issuer or the
performance or observance by the Issuer of any of its obligations under the VEBA
Note Agreement or any other Secured Note Document or any other instrument or
document furnished pursuant hereto or thereto and (c) attaches any Notes held by
it evidencing the Assigned Notes and (i) requests that the Noteholder, upon
request by the Assignee,

 

Exh. C-1



--------------------------------------------------------------------------------

exchange the attached Notes for a new Note or Notes payable to the Assignee and
(ii) if the Assignor has retained any interest in the Assigned Note, requests
that the Noteholder exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the VEBA Note Agreement, together with copies of the most recent
financial reports delivered pursuant to Section 5.1 thereof (or if none of such
financial reports shall have then been delivered or filed, then copies of the
financial reports referred to in Section 3.2 thereof) and such other documents
and information as it has deemed appropriate to make its own analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor or the Noteholder, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Secured Note Documents or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Noteholder to take
such action as agent on its behalf and to exercise such powers and discretion
under the Secured Note Documents or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Noteholder by the terms
thereof, together with such powers as are incidental thereto; (e) agrees that it
will be bound by the provisions of the VEBA Note Agreement and will perform in
accordance with its terms all the obligations which by the terms of the VEBA
Note Agreement are required to be performed by it as the Noteholder; and
(f) agrees that it will be bound by the provisions of the Intercreditor
Agreement.

4. Following the execution of this Assignment and Assumption, it will be
delivered to the Issuer. The effective date of this Assignment and Assumption
shall be the date such assignment is delivered to the Issuer pursuant to the
VEBA Note Agreement (the “Effective Date”).

5. From and after the Effective Date, the Issuer shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to the
Effective Date and to the Assignee for amounts which have accrued subsequent to
the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
VEBA Note Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of the Noteholder thereunder and
under the other Secured Note Documents and shall be bound by the provisions
thereof and (b) the Assignor shall, to the extent provided in this Assignment
and Assumption, relinquish its rights and be released from its obligations under
the VEBA Note Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the law of the State of New York.



--------------------------------------------------------------------------------

8. This Assignment and Assumption may be executed in counterparts, each of which
shall be deemed to constitute an original, but all of which when taken together
shall constitute one and the same instrument. Delivery of an executed signature
page of this Assignment and Assumption by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers or representatives on Schedule 1 hereto.

 

[ASSIGNOR]

By:  

 

Name:   Title:  

[ASSIGNEE]

By:  

 

Name:   Title:  

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

Schedule 1

This is Schedule 1 to the Assignment and Assumption with respect to the
$2,500,000,000 Secured Note Agreement, dated as of July 10, 2009, as amended,
supplemented or modified from time to time, among General Motors Company (f/k/a
NGMCO, Inc.), a Delaware corporation (“Issuer”), the Guarantors named herein,
and UAW Retiree Medical Benefits Trust (the “Initial Noteholder” and, together
with its permitted assigns, the “Noteholders”).

Legal Name of Assignor:                                         

Legal Name of Assignee:                                         

 

Note Assigned

 

Original Principal Assigned

 

Percentage of Original

Principal Assigned

[   $   %]

Effective Date of Assignment (the “Effective Date”):             , 20    .

 

Accepted and Consented to:                                          , as
Assignor By:  

 

Name:   Title:  

Exh. F-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

                 , 20    

Pursuant to Section 5.2(h) of the $2,500,000,000 Secured Note Agreement, dated
as of July 10, 2009, as amended, supplemented or modified from time to time (the
“VEBA Note Agreement”), among General Motors Company (f/k/a NGMCO, Inc.), a
Delaware corporation (the “Issuer”), the Guarantors named therein, and UAW
Retiree Medical Benefits Trust, the undersigned hereby certifies in [his] [her]
capacity as an Officer of the Issuer and not in [his] [her] individual capacity,
as follows:

I am the duly elected [insert title of Responsible Officer] of the Issuer;

(i) I have reviewed and am familiar with the contents of this Certificate;

(ii) I have reviewed the terms of the VEBA Note Agreement and the Secured Note
Documents and based upon such review, to my knowledge, no Default or Event of
Default has occurred [except as set forth on Annex I hereto]; and

[signature page follows]

Exh. F-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the calculations set forth in
Schedule I hereto, are made and delivered in my capacity described in paragraph
1 above, and not in an individual capacity, for and on behalf of the Issuer as
of the date first written above.

 

GENERAL MOTORS COMPANY By:  

 

Name:   Title:  

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE I

Financial Information and Calculations

G-1



--------------------------------------------------------------------------------

EXHIBIT G

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER AT 767
FIFTH AVENUE, NEW YORK, NY 10153.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCES. THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE SECURITIES ACT
AND THE NOTE EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THE NOTE EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT
SUCH NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(A) (1) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A) (1), (2), (3) OR (7) UNDER THE
SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)), IF, IN THE CASE OF
(2) PRIOR TO SUCH TRANSFER, THE TRANSFEREE FURNISHES THE ISSUER A SIGNED LETTER
FROM THE TRANSFEREE CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS (THE FORM
OF WHICH CAN BE OBTAINED FROM THE ISSUER) OR (B) TO THE ISSUER OR ITS
SUBSIDIARIES AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES; PROVIDED THAT IN NO EVENT MAY ANY
TRANSFER OF A NOTE BE MADE IF SUCH TRANSFER, OR SUCH TRANSFER TOGETHER WITH ANY
PRIOR TRANSFERS, WOULD TRIGGER REGISTRATION REQUIREMENTS UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED OF THE ISSUER OR ANY SUBSIDIARY OR OTHER
AFFILIATE OF THE ISSUER.

UNLESS (A) THE APPLICABLE HOLDING PERIOD UNDER RULE 144 UNDER THE SECURITIES ACT
HAS EXPIRED, (B) SUCH TRANSFER IS BEING MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (C) THIS SECURITY IS HELD BY
A QUALIFIED INSTITUTIONAL BUYER AND IS BEING TRANSFERRED TO A QUALIFIED
INSTITUTIONAL BUYER, THE HOLDER MUST, IN CONNECTION WITH ANY TRANSFER OF THIS
SECURITY, CHECK THE APPROPRIATE BOX SET FORTH ON THE ASSIGNMENT FORM RELATING TO
THE MANNER OF SUCH TRANSFER AND SUBMIT SUCH ASSIGNMENT FORM AND THIS CERTIFICATE
TO THE ISSUER AND [            ] AS NOTEHOLDER.

 

G-1



--------------------------------------------------------------------------------

THE SECURED NOTE AGREEMENT CONTAINS A PROVISION REQUIRING THE NOTEHOLDER TO
REFUSE TO REGISTER ANY TRANSFER OF ANY NOTE IN VIOLATION OF THE FOREGOING
RESTRICTIONS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY
ANY PURCHASER FROM IT OF THE NOTE EVIDENCED HEREBY OF THE RESTRICTIONS ON
TRANSFER SET FORTH IN THIS LEGEND.

 

G-2



--------------------------------------------------------------------------------

No. 1

GENERAL MOTORS COMPANY

$2,500,000,000 Note Due July 15, 2017 (the “Note”)

GENERAL MOTORS COMPANY, a Delaware corporation (hereinafter called the
“Issuer”), for value received, hereby promises to pay to UAW RETIREE MEDICAL
BENEFITS TRUST, A VOLUNTARY EMPLOYEES’ BENEFICIARY ASSOCIATION, or its
registered assigns, the principal sum of TWO BILLION FIVE HUNDRED MILLION
DOLLARS ($2,500,000,000). Except as otherwise set forth in the Agreement
referred to below, said principal amount shall accrue interest at an implied
rate of 9% per annum, until payment of this Note has been made or duly provided
for.

This Note is one of a duly authorized issue of notes of the Issuer (hereinafter
called the “Securities”), all issued or to be issued under and pursuant to a
Secured Note Agreement dated as of July 10, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), duly executed and
delivered by the Issuer and the UAW Retiree Medical Benefits Trust (herein
called the “Initial Noteholder”), to which Agreement reference is hereby made
for a description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Issuer and the holders of the Securities. Terms
used herein and not defined herein shall have the meanings given thereto in the
Agreement.

Except as set forth herein or as provided in the Agreement, this Note shall be
paid in three installments equal to the then current Scheduled Payment, or if
more than one Note is outstanding pursuant to the Agreement, such Note’s
applicable percentage interest of such Scheduled Payment, to the person in whose
name this Note is registered at the close of business on the tenth
(10th) Business Day preceding each Payment Date, the scheduled Payment Dates
being July 15, 2013, July 15, 2015 and July 15, 2017. All payments to be made by
the Issuer hereunder, whether on account of implied principal, implied interest,
fees or otherwise, shall be made without setoff or counterclaim in Dollars and
shall be paid by wire transfer of immediately available funds; provided that if
the Issuer has not received wire transfer instructions in writing on or before
the 30th day prior to the date and time such moneys are to be paid to any
Noteholder, such payment shall be made by mailing checks payable to or upon the
order of such Noteholder at its last address as it appears on the Register for
such Note as of the fifth (5th) Business Day prior to the date such payment is
due.

In case an Event of Default with respect to this Note shall have occurred and be
continuing, the outstanding implied principal and implied interest hereof may be
declared, and upon such declaration shall become, due and payable in the manner,
with the effect and subject to the conditions provided in Section 7.2 of the
Agreement.

On or prior to the Treasury Control Change Date, upon the effectiveness of any
waiver, amendment, modification, supplement, restatement or other revision to
the UST Facility, the Issuer shall deliver notice of such waiver, amendment,
modification, supplement, restatement or other revision to the Initial
Noteholder, together with an executed copy of the agreement effecting such
waiver, amendment, modification, supplement, restatement or other revision.

 

G-3



--------------------------------------------------------------------------------

Upon the effectiveness of any amendment, modification or supplement to the UST
Facility, the corresponding provisions of this Note, the Agreement and the other
Secured Note Documents, as applicable, will be deemed to be automatically so
waived, amended, modified, supplemented restated or otherwise revised mutatis
mutandis, except for any UST Non-Binding Amendment. Any waiver, amendment,
modification or supplement made pursuant to this paragraph shall be deemed to be
automatically effective, notwithstanding any contrary provision in this Note,
the Agreement or any other Secured Note Document.

All of the obligations and liabilities of the Issuer hereunder to the holder of
this Note are qualified by, and limited in accordance with, the terms and
conditions set forth in the Agreement.

No reference herein to the Agreement and no provision of this Note or of the
Agreement shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the outstanding principal of and interest on this Note
in accordance with the terms of this Note and the Agreement.

This Note is redeemable by the Issuer at any time, in whole or in part, in
accordance with Section 2.4 and Section 2.5 of the Agreement.

The Issuer and any authorized agent of the Issuer may deem and treat the Holder
in whose name this Note is registered as the absolute owner of this Note
(whether or not this Note shall be overdue and notwithstanding any notation of
ownership or other writing hereon), for the purpose of receiving payment of, or
on account of, the principal hereof and interest on this Note, and for all other
purposes, and neither the Issuer nor any authorized agent of the Issuer shall be
affected by any notice to the contrary.

This Note shall be governed by, and shall be construed in accordance with, the
laws of the State of New York.

 

G-4



--------------------------------------------------------------------------------

WITNESS THE SIGNATURE OF ITS DULY AUTHORIZED OFFICER.

 

    GENERAL MOTORS COMPANY Dated:   [                    ]        

 

    By:   [                    ]     Title:   [                    ]

 

G-5



--------------------------------------------------------------------------------

FOR VALUE RECEIVED the undersigned hereby sells,

assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

  

 

  

Please print or typewrite name and address including postal zip code of assignee

                                       
                                         
                                         
                                                                         the
within Note or portion thereof of General Motors Company (the “Issuer”) and
hereby irrevocably constitutes and appoints
                                                              attorney to
transfer said Note on the books of the within-named Issuer, with full power of
substitution in the premises.

Additional Certifications:

In connection with any transfer of this Note, the undersigned confirms that this
Note is being transferred:

 

  ¨ To a person whom the seller reasonably believes is a “qualified
institutional buyer” in a transaction meeting the requirements of Rule 144A
under the Securities Act of 1933, as amended; or

 

  ¨ To an Institutional Accredited Investor pursuant to and in compliance with
the Securities Act of 1933, as amended; or

 

  ¨ To Issuer or a Subsidiary or Affiliate thereof.

Dated:                     

 

SIGN HERE  

 

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE WITHIN INSTRUMENT IN EVERY PARTICULAR WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER.

SIGNATURE GUARANTEED



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF TRANSFER REPRESENTATION LETTER

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Attention: Chief Financial Officer

General Motors Company

767 Fifth Avenue, 14th Floor

New York, NY 10153

Attention: Treasurer

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Attention: Kimberly K. Hudolin

 

  Re: Transfer of General Motors Company $2,500,000,000 Note Due July 15, 2017

Ladies and Gentlemen:

This letter is delivered pursuant to Section 8.6 of the Secured Note Agreement
dated as of July 10, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”), duly executed and delivered by the General
Motors Company (the “Issuer”) and the UAW Retiree Medical Benefits Trust, in
connection with the transfer by                     (the “Seller”) to the
undersigned (the “Purchaser”) of $            aggregate Outstanding Principal
(the “Note”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Agreement.

(1) In connection with such transfer, the Purchaser hereby represents and
warrants to the addressees hereof that the Purchaser is an institutional
“accredited investor” (an entity meeting the requirements of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”)) and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Note, and the Purchaser and any accounts for which it is
acting are each able to bear the economic risk of the Purchaser’s or such
account’s investment. The Purchaser is acquiring the Note purchased by it for
its own account or for one or more accounts (each of which is an “institutional
accredited investor”) as to each of which the Purchaser exercises sole
investment discretion.

(2) The Purchaser acknowledges that the Note has not been registered or
qualified under the Securities Act or the securities laws of any State or any
other jurisdiction, and that the Note cannot be resold unless it is registered
or qualified thereunder or unless an exemption from such registration or
qualification is available.

 

H-2



--------------------------------------------------------------------------------

(3) The Purchaser hereby undertakes to be bound by the terms and conditions of
the Agreement in its capacity as an owner of a Note in all respects as if it
were a signatory thereto.

(4) The Purchaser will not sell or otherwise transfer any portion of the Note,
except in compliance with Section 8.6 of the Agreement.

(5) Please make all payments due on the Note:

 

  ¨ First, by wire transfer to the following account at a bank or entity in New
York, New York, having appropriate facilities therefor:

 

Bank:  

 

  ABA #:  

 

  Account #:  

 

  Attention:  

 

 

 

  ¨ Second, by mailing a check or draft to the following address:

 

 

 

 

 

 

 

(6) The Purchaser’s taxpayer identification number is             . The
Purchaser attaches hereto IRS Form W-8ECI, [W-8BEN, W-8IMY (and all appropriate
attachments)] ***** or W-9.

 

Very truly yours, By:  

 

[The Purchaser]

Name:   Title:  

Date

 

H-2



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY PURSUANT TO THE

FREEDOM OF INFORMATION ACT

Annex I

Form of Budget

***



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

Annex II

Form of Business Plan

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

EXHIBIT 1.1A

INITIAL NOTEHOLDER WIRE INSTRUCTIONS

***



--------------------------------------------------------------------------------

Schedule 1.1B

Guarantors

 

    

Guarantor Name

  

Form of

Organization

  

Jurisdiction of

Organization

1.    Annunciata Corporation    Corporation    Delaware 2.    Argonaut Holdings,
Inc.    Corporation    Delaware 3.    General Motors Asia Pacific Holdings, LLC
   Limited Liability Company    Delaware 4.    General Motors Asia, Inc.   
Corporation    Delaware 5.    General Motors International Holdings, Inc.   
Corporation    Delaware 6.    General Motors Overseas Corporation    Corporation
   Delaware 7.    General Motors Overseas Distribution Corporation   
Corporation    Delaware 8.    General Motors Product Services, Inc.   
Corporation    Delaware 9.    General Motors Research Corporation    Corporation
   Delaware 10.    GM APO Holdings, LLC    Limited Liability Company    Delaware
11.    GM Components Holdings, LLC    Limited Liability Company    Delaware 12.
   GM Eurometals, Inc.    Corporation    Delaware 13.    GM Finance Co. Holdings
LLC    Limited Liability Company    Delaware 14.    GM GEFS L.P.    Limited
Partnership    Nevada 15.    GM Global Steering Holdings, LLC    Limited
Liability Company    Delaware 16.    GM Global Technology Operations, Inc.   
Corporation    Delaware 17.    GM Global Tooling Company, Inc.    Corporation   
Delaware 18.    GM LAAM Holdings, LLC    Limited Liability Company    Delaware
19.    GM Preferred Finance Co. Holdings LLC    Limited Liability Company   
Delaware 20.    GM Subsystems Manufacturing, LLC    Limited Liability Company   
Delaware 21.    GM Technologies, LLC    Limited Liability Company    Delaware
22.    GM-DI Leasing Corporation    Corporation    Delaware 23.    GMOC
Administrative Services Corporation    Corporation    Delaware 24.    Grand
Pointe Holdings, Inc.    Corporation    Michigan 25.    OnStar, LLC    Limited
Liability Company    Delaware 26.    Riverfront Holdings, Inc.    Corporation   
Delaware 27.    Riverfront Holdings Phase II, Inc.    Corporation    Delaware



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1.1C

Mortgaged Property

 

No.

  

Site Designation

  

County/State

  

Owner

1.   

Warren Technical Center

 

30800 Mound Road, Warren

   Macomb, MI    GENERAL MOTORS COMPANY 2.   

Detroit Renaissance Center Campus
(including Renaissance Center Franklin Deck & Renaissance Center East)

 

100 Renaissance Center P.O. Box 100, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC. 3.   

Milford Proving Grounds

 

3300 General Motors Road, Milford

   Oakland/Livingston, MI    GENERAL MOTORS COMPANY 4.   

Mesa Dealership 2

 

6315 East Auto Park Drive, Mesa

   Maricopa, AZ    ARGONAUT HOLDINGS, INC. 5.   

Penske Cadillac Hummer South Bay Dealership

 

18600 Hawthorne Blvd., Torrance

   Los Angeles, CA    ARGONAUT HOLDINGS, INC. 6.   

Dublin BPG Dealership

 

4400 John Monego Court, Dublin

   Alameda, CA    ARGONAUT HOLDINGS, INC. 7.   

Cerritos Dealership

 

10901 E. 183rd Street & 18120 Studebaker, Cerritos

   Los Angeles, CA    ARGONAUT HOLDINGS, INC. 8.   

Los Angeles Dealership

 

444 S. Vermont Ave., Los Angeles

   Los Angeles, CA    ARGONAUT HOLDINGS, INC. 9.   

Saturn of Cerritos Dealership

 

18400 Studebaker Road, Cerritos

   Los Angeles, CA    ARGONAUT HOLDINGS, INC. 10.   

Saturn of Capitol Expressway Dealership

 

755 W. Capitol Expressway, San Jose

   Santa Clara, CA    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

11.   

Oakland G Truck Center Dealership

 

8099 South Coliseum Way, Oakland

     Alameda, CA    GENERAL MOTORS COMPANY 12.   

Lone Tree Dealerships

 

8101, 8201, 8301 & 8351 Parkway Drive, Lone Tree

     Douglas, CO    ARGONAUT HOLDINGS, INC. 13.   

Denver Dealership 2

 

8120 W. Tuffs Ave., Denver

     Denver, CO    ARGONAUT HOLDINGS, INC. 14.   

Estero Bay Chevrolet Dealership

 

SW corner Corkscrew Road & I-75, Estero

     Lee, FL    ARGONAUT HOLDINGS, INC. 15.   

Kendall (Dadeland) Chevrolet Dealership

 

8455 S. Dixie Highway, Miami

     Dade, FL    ARGONAUT HOLDINGS, INC. 16.   

Pinellas Park Dealership

 

9400 U.S. Highway 19 North, Pinellas Park

     Pinellas, FL    ARGONAUT HOLDINGS, INC. 17.   

Homestead Dealership

 

1395-1 N. Homestead Blvd., Homestead

     Miami-Dade, FL    ARGONAUT HOLDINGS, INC. 18.   

Alpharetta Training Center

 

6395 Shiloh Road, Alpharetta

     Forsyth, GA    GENERAL MOTORS COMPANY 19.   

Lou Sobh Automotive Dealership

 

1301 Thornton Road, Lithia Springs

     Douglas, GA    ARGONAUT HOLDINGS, INC. 20.   

Waterford PC Vacant Land (SPO – Drayton Plains)

 

5260 Williams Lake Road, Waterford

     Oakland, MI    GENERAL MOTORS COMPANY 21.   

Miller Buick Pontiac Dealership 920

 

Route 1 North, Woodbridge

     Middlesex, NJ    ARGONAUT HOLDINGS, INC. 22.   

Multi-Chevrolet Saturn Dealership

 

2675 Route 22 West, Union

     Union, NJ    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

23.   

Vacant Dealership Building

 

2915 Niagara Falls, Amherst

     Erie, NY    ARGONAUT HOLDINGS, INC. 24.   

Cheektowaga Dealership

 

2928 Walden Ave., Cheektowaga

     Erie, NY    ARGONAUT HOLDINGS, INC. 25.   

New Rochelle Chevrolet Dealership

 

288-300 Main Street, New Rochelle

     Westchester, NY    ARGONAUT HOLDINGS, INC. 26.   

Poughkeepsie Dealership (Hudson
Pontiac Buick)

 

1960 S. Road U.S. Route 9, Poughkeepsie

     Dutchess, NY    ARGONAUT HOLDINGS, INC. 27.   

RAB Motors Dealership

 

105-20 Queens Blvd., Forest Hills

     Queens, NY    ARGONAUT HOLDINGS, INC. 28.   

City Cadillac-Oldsmobile, Major Chevrolet, Regain Pontiac and Service Facility
Dealership

 

43-60 Northern Blvd., Long Island

     Queens, NY    GENERAL MOTORS COMPANY 29.   

Cunningham Motors Dealership

 

40-40 172 Street, Flushing

     Queens, NY    ARGONAUT HOLDINGS, INC. 30.   

86th Street Chevrolet Dealership

 

1575 86th Street, Brooklyn

     Kings, NY    ARGONAUT HOLDINGS, INC. 31.   

Bohemian Auto Group Dealership

 

4825 Sunrise Highway, Sayville

     Suffolk, NY    GENERAL MOTORS COMPANY 32.   

Vacant Dealership Land

 

Jericho Turnpike & Dix Terrace, Huntington Station

     Suffolk., NY    ARGONAUT HOLDINGS, INC. 33.   

Gildron Cadillac Dealership

 

1245 Central Park Ave., Yonkers

     Westchester, NY    ARGONAUT HOLDINGS, INC. 34.   

Mt. Kisco Dealership

 

175 N. Bedford Road, Mt. Kisco

     Westchester, NY    ARGONAUT HOLDINGS, INC. 35.   

Cincinnati Dealership 1

 

3015 Glenhills Way, Cincinnati

     Hamilton, OH    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

36.   

Wilkes Barre Dealership

 

2140 Sans Souci Pkwy., Wilkes Barre

     Luzerne, PA    ARGONAUT HOLDINGS, INC. 37.   

Jenkintown Dealership 2

 

830 Old York Road, Jenkintown

     Montgomery, PA    ARGONAUT HOLDINGS, INC. 38.   

Conshohocken Dealership

 

301 Alan Wood Road, Conshohocken

     Montgomery, PA    ARGONAUT HOLDINGS, INC. 39.   

Vancouver Dealership

 

10811 E. Mill Plain Blvd., Vancouver

     Clark, WA    ARGONAUT HOLDINGS, INC. 40.   

Everett Dealership

 

7300 & 7428 Evergreen Way, Everett

     Snohomish, WA    ARGONAUT HOLDINGS, INC. 41.   

Garland Training Center

 

Garland Road at Shiloh Road, Garland

     Dallas, TX    GENERAL MOTORS COMPANY 42.   

Orem Dealership

 

1260 S. Sandhill Road, Orem

     Utah, UT    ARGONAUT HOLDINGS, INC. 43.   

Fremont Dealership

 

43191 Boscell Road, Fremont

     Alameda, CA    ARGONAUT HOLDINGS, INC. 44.   

Novato Dealership 1

 

7123 Redwood Blvd., Novato

     Marin, CA    ARGONAUT HOLDINGS, INC. 45.   

Elk Grove Dealership 1

 

8480 Laguna Grove Drive, Elk Grove

     Sacramento, CA    ARGONAUT HOLDINGS, INC. 46.   

Tyco Dealership

 

312, 313, 314 Constitution Drive, Menlo Park

     San Mateo, CA    ARGONAUT HOLDINGS, INC. 47.   

Gilroy Dealership

 

6720 Bearcat Court, Gilroy

     Santa Clara, CA    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

48.   

Newark Dealership

 

43931 Boscell & 42992 Boyce

     Alameda, CA    ARGONAUT HOLDINGS, INC. 49.   

Thousand Oaks Consolidated Office Building

 

515 Marin Street, Thousand Oaks

     Ventura, CA    GENERAL MOTORS COMPANY 50.   

Smyrna Dealership

 

2155 Cobb Pkwy., SE, Smyrna

     Cobb, GA    ARGONAUT HOLDINGS, INC. 51.   

Chicago Dealership 1

 

5515, 5435, 5555 W. Irving Park Road, Chicago

     Cook, IL    ARGONAUT HOLDINGS, INC. 52.   

Hodgkins Dealership

 

9510 W. Joliet Road, Hodgkins

     Cook, IL    ARGONAUT HOLDINGS, INC. 53.   

Elgin Pontiac GMC

 

909 E. Chicago Street

     Kane, IL    ARGONAUT HOLDINGS, INC. 54.   

Brazil Dealership

 

2456 W. U.S. Highway 40, Brazil

     Clay, IN    ARGONAUT HOLDINGS, INC. 55.   

Indianapolis Dealership

 

7250 N. Keystone Ave., Indianapolis

     Marion, IN    ARGONAUT HOLDINGS, INC. 56.   

Former Woburn Dealership

 

399 Washington Street, Woburn

     Middlesex, MA    ARGONAUT HOLDINGS, INC. 57.   

Grand Blanc SPO Headquarters

 

6200 Grande Pointe Drive, Grand Blanc

     Genesee, MI    GENERAL MOTORS COMPANY 58.   

SPO Lansing (Lansing PDC Vacant Land)

 

4400 W. Mount Hope Road, Lansing

     Ingham, MI    GENERAL MOTORS COMPANY 59.   

Michael Chevrolet Dealership

 

29425 23 Mile Road, Chesterfield Township

     Macomb, MI    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

60.   

Farmington Hills Dealership

 

37901 Grand River Ave., Farmington Hills

     Oakland, MI    ARGONAUT HOLDINGS, INC. 61.   

Ypsilanti Vehicle Center

 

2901 Tyler Road, Ypsilanti

     Washtenaw, MI    GENERAL MOTORS COMPANY 62.   

Renaissance Center Land – East

 

TBD

     Oakland, MI    GENERAL MOTORS COMPANY 63.   

SPO Willow Run w/ Excess Land
(Willow Run PDC Vacant Land)

 

50000 Ecorse Road, Belleville

     Wayne, MI    GENERAL MOTORS COMPANY 64.   

Englewood Cliffs Dealership

 

374 Sylvan Ave. (Route 9W), Englewood Cliffs

     Bergen, NJ    ARGONAUT HOLDINGS, INC. 65.   

Lawrenceville Dealerships (2)

 

100 & 200 Renaissance Blvd., Lawrenceville

     Mercer, NJ    ARGONAUT HOLDINGS, INC. 66.   

Former Lawrenceville Dealership

 

500 Renaissance Blvd., Lawrenceville

     Mercer, NJ    ARGONAUT HOLDINGS, INC. 67.   

Syracuse Dealership

 

716 W. Genesee Street, Syracuse

     Onondaga, NY    ARGONAUT HOLDINGS, INC. 68.   

Kings Mountain Dealership

 

615 Broadway Drive, Kings Mountain

     Cleveland, NC    ARGONAUT HOLDINGS, INC. 69.   

Kennett Square Dealership

 

634 W. State Street, Kennett Square

     Chester, PA    ARGONAUT HOLDINGS, INC. 70.   

Simpsonville Dealership

 

3431 N. Industrial Drive, Simpsonville

     Greenville, SC    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

71.   

McMurray Dealership

 

2939 Washington Road, McMurray

     Washington, PA    ARGONAUT HOLDINGS, INC. 72.   

Irving Dealership

 

200 E. Airport Freeway, Irving

     Dallas, TX    ARGONAUT HOLDINGS, INC. 73.   

Dallas Dealership 3

 

8008 Marvin D. Love Freeway, Dallas

     Dallas, TX    ARGONAUT HOLDINGS, INC. 74.   

Houston Saturn Dealership 4

 

11750 Old Katy Road, Houston

     Harris, TX    ARGONAUT HOLDINGS, INC. 75.   

McAllen Dealership

 

1301 E. Expressway 83, McAllen

     Hidalgo, TX    ARGONAUT HOLDINGS, INC. 76.   

Detroit Dealership

 

17677 Mack Ave., Detroit

     Wayne, MI    GENERAL MOTORS COMPANY 77.   

Menomonee Falls Dealership

 

N70 W. 12900 Appleton Ave., Menomonee Falls

     Waukesha, WI    ARGONAUT HOLDINGS, INC. 78.   

Millender Center

 

333 E. Jefferson Ave., Detroit

     Wayne, MI    RIVERFRONT HOLDINGS, INC. 79.   

Grande Pointe Holdings Vacant Land (Outparcels)

 

TBD

     Genesee, MI    GRANDE POINT HOLDINGS, INC. 80.   

RenCen Land – West

 

West of Randolph, Detroit

     Wayne, MI    RIVERFRONT HOLDINGS, INC. 81.   

GM Powertrain Bedford

 

105 GM Drive, Bedford

     Lawrence, IN    GENERAL MOTORS COMPANY 82.   

GM MFD Marion

 

2400 W. Second Street, Marion

     Grant, IN    GENERAL MOTORS COMPANY 83.   

GM Assembly Fort Wayne

 

12200 Lafayette Center Road, Roanoke

     Huntington, IN    GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

84.   

GM Powertrain Bay City

 

1001 Woodside Ave., Bay City

 

*one parcel owned by REALM, Excluded Collateral

     Bay, MI    GENERAL MOTORS COMPANY 85.   

GM Assembly Detroit Hamtramck

 

2500 East Grand Blvd., Detroit

     Genesee., MI    GENERAL MOTORS COMPANY 86.   

GM MFD Flint Tool & Die

 

425 S. Stevenson Street, Flint

     Genesee, MI    GENERAL MOTORS COMPANY 87.   

GM Assembly Flint

 

G-3100 Van Slyke Road, Flint

     Genesee, MI    GENERAL MOTORS COMPANY 88.   

Flint Processing Center (SPO)

 

6060 Bristol Road, Swartz Creek

     Genesee, MI    GENERAL MOTORS COMPANY 89.   

GM Assembly Orion

 

4555 Giddings Road, Lake Orion

     Oakland, MI    GENERAL MOTORS COMPANY 90.   

GM Assembly Lansing Delta Township

 

8175 Millett Hwy, Lansing

     Ingham, MI    GENERAL MOTORS COMPANY 91.   

GM Assembly Lansing Grand River

 

920 Townsend Ave., Lansing

     Ingham, MI    GENERAL MOTORS COMPANY 92.   

GM MFD Lansing Regional Stamping

 

8175 Millett Hwy (2800 W. Saginaw Street), Lansing

     Ingham, MI    GENERAL MOTORS COMPANY 93.   

GM Powertrain Warren Transmission

 

23500 Mound Road, Warren

     Macomb, MI    GENERAL MOTORS COMPANY 94.   

GM Assembly Wentzville

 

1500-1 E Route A, Wentzville

     St. Charles, MO    GENERAL MOTORS COMPANY 95.   

GM Powertrain Tonawanda

 

2995 River Road, Buffalo

 

*one parcel owned by ENCORE, Excluded Collateral

     Erie, NY    GENERAL MOTORS COMPANY 96.   

GM Assembly Arlington

 

2525 E. Abram Street, Arlington

     Tarrant, TX    GENERAL MOTORS COMPANY 97.   

GM Assembly Janesville

 

1000 General Motors Drive, Janesville

     Rock, WI    GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

No.

  

Site Designation

    

County/State

  

Owner

98.   

GM MFD Flint

 

2238 W. Bristol Road, Flint

     Genesee, MI    GENERAL MOTORS COMPANY 99.   

GM Powertrain Flint Engine South

 

2100 Bristol Road, Flint

     Genesee, MI    GENERAL MOTORS COMPANY 100.   

GM Powertrain Defiance

 

26427 State Road, Defiance

     Defiance, OH    GENERAL MOTORS COMPANY 101.   

Colma Saturn Dealership

 

707-711 Serramonte Blvd., Colma

     San Mateo, CA    ARGONAUT HOLDINGS, INC. 102.   

Doraville Building

 

3900 Motors Industrial Way, Doraville

     DeKalb, GA    GENERAL MOTORS COMPANY 103.   

Tower 500/600

 

500 & 600 Renaissance Center, Detroit

     Wayne, MI    RIVERFRONT HOLDINGS PHASE II, INC. 104.    Vacant Lot on
Labadie Road      Oakland, MI    GENERAL MOTORS COMPANY 105.    Stamping –
Wentzville      St. Charles, MO    GENERAL MOTORS COMPANY 106.    GMPT –
Baltimore      Baltimore, MD    GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

Schedule 1.1D

Pledgors

 

    

Pledgor Name

  

Form of Organization

  

Jurisdiction of

Organization

1.    General Motors Asia Pacific Holdings, LLC    Limited Liability Company   
Delaware 2.    General Motors Asia, Inc.    Corporation    Delaware 3.   
General Motors International Holdings, Inc.    Corporation    Delaware 4.   
General Motors Overseas Corporation    Corporation    Delaware 5.    General
Motors Overseas Distribution Corporation    Corporation    Delaware 6.    GM APO
Holdings, LLC    Limited Liability Company    Delaware 7.    General Motors
Company    Corporation    Delaware 8.    GM Finance Co. Holdings LLC    Limited
Liability Company    Delaware 9.    GM GEFS L.P.    Limited Partnership   
Nevada 10.    GM LAAM Holdings, LLC    Corporation    Delaware 11.    GM
Preferred Finance Co. Holdings LLC    Limited Liability Company    Delaware 12.
   GM Technologies, LLC    Limited Liability Company    Delaware 13.    OnStar,
LLC    Limited Liability Company    Delaware 14.    Riverfront Holdings, Inc.   
Corporation    Delaware



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY PURSUANT TO THE
FREEDOM

OF INFORMATION ACT

Schedule 1.1G

Certain Excluded Subsidiaries

***



--------------------------------------------------------------------------------

Schedule 3.3

Material Litigation

Canadian Export Antitrust Class Actions

Approximately eighty purported class actions on behalf of all purchasers of new
motor vehicles in the United States since January 1, 2001, have been filed in
various state and federal courts against General Motors Corporation, General
Motors of Canada Limited (GM Canada), Ford Motor Company, Chrysler, LLC, Toyota
Motor Corporation, Honda Motor Co., Ltd., Nissan Motor Company, Limited, and
Bavarian Motor Works and their Canadian affiliates, the National Automobile
Dealers Association, and the Canadian Automobile Dealers Association. The
federal court actions have been consolidated for coordinated pretrial
proceedings under the caption In re New Market Vehicle Canadian Export Antitrust
Litigation Cases in the U.S. District Court for the District of Maine, and the
more than 30 California cases have been consolidated in the California Superior
Court in San Francisco County under the case captions Belch v. Toyota
Corporation, et al. and Bell v. General Motors Corporation. In the California
state court cases, oral arguments on the plaintiffs’ motion for class
certification and defendants’ motion in limine will be heard on April 21, 2009.

The nearly identical complaints alleged that the defendant manufacturers, aided
by the association defendants, conspired among themselves and with their dealers
to prevent the sale to U.S. citizens of vehicles produced for the Canadian
market and sold by dealers in Canada. The complaints alleged that new vehicle
prices in Canada are 10% to 30% lower than those in the United States, and that
preventing the sale of these vehicles to U.S. citizens resulted in the payment
of higher than competitive prices by U.S. consumers. The complaints, as amended,
sought injunctive relief under U.S. antitrust law and treble damages under U.S.
and state antitrust laws, but did not specify damages. The complaints further
alleged unjust enrichment and violations of state unfair trade practices act. On
March 5, 2004, the U.S. District Court for the District of Maine issued a
decision holding that the purported indirect purchaser classes failed to state a
claim for damages under federal antitrust law but allowed a separate claim
seeking to enjoin future alleged violations to continue. The U.S. District Court
for the District of Maine on March 10, 2006 certified a nationwide class of
buyers and lessees under Federal Rule 23(b)(2) solely for injunctive relief, and
on March 21, 2007 stated that it would certify 20 separate statewide class
actions for damages under various state law theories under Federal Rule
23(b)(3), covering the period from January 1, 2001 to April 30, 2003. On
October 3, 2007, the U.S. Court of Appeals for the First Circuit heard oral
arguments on our consolidated appeal of the both class certification orders.

On March 28, 2008, the U.S. Court of Appeals for the First Circuit reversed the
certification of the injunctive class and ordered dismissal of the injunctive
claim. The U.S. Court of Appeals for the First



--------------------------------------------------------------------------------

Circuit also vacated the certification of the damages class and remanded to the
U.S. District Court for the District of Maine for determination of several
issues concerning federal jurisdiction and, if such jurisdiction still exists,
for reconsideration of that class certification on a more complete record. On
remand, plaintiffs have again moved to certify a damages class, with argument on
that motion projected for March, 2009.

On July 6, 2009, the United States District Court for the district of Maine
granted summary judgment in favor of the defendants in the In re New Market
Vehicle Canadian Export Antitrust Litigation Cases.

American Export Antitrust Class Actions

On September 25, 2007, a claim was filed in the Ontario Superior Court of
Justice on behalf of a purported class of actual and intended purchasers of
vehicles in Canada claiming that a similar alleged conspiracy was now preventing
lower-cost U.S. vehicles from being sold to Canadians. No determination has been
made that the case may be maintained as a class action, and it is not possible
to determine the likelihood of liability or reasonably ascertain the amount of
any damages.

ERISA Class Actions

GMIMCo is one of numerous defendants in several purported class action lawsuits
filed in March and April 2005 in the U.S. District Court for the Eastern
District of Michigan, alleging violations of ERISA with respect to the Delphi
company stock plans for salaried and hourly employees. The cases have been
consolidated under the case caption In re Delphi ERISA Litigation in the Eastern
District of Michigan for coordinated pretrial proceedings with other Delphi
stockholder lawsuits in which GMIMCo is not named as a defendant. The complaints
essentially allege that GMIMCo, a named fiduciary of the Delphi plans, breached
its fiduciary duties under ERISA to plan participants by allowing them to invest
in the Delphi Common Stock Fund when it was imprudent to do so, by failing to
monitor State Street, the entity appointed by GMIMCo to serve as investment
manager for the Delphi Common Stock Fund, and by knowingly participating in,
enabling or failing to remedy breaches of fiduciary duty by other defendants. No
determination has been made that a class action can be maintained against
GMIMCo, and there have been no decisions on the merits of the claims. Delphi has
reached a settlement of these cases that, if implemented, would provide for
dismissal of all claims against GMIMCo related to this litigation without
payment by GMIMCo. That settlement has been approved by both the District Judge
in the Eastern District of Michigan and the Bankruptcy Judge in the Southern
District of New York presiding over Delphi’s bankruptcy proceeding. However,
implementation of the settlement remains conditioned upon i)



--------------------------------------------------------------------------------

the resolution of a pending appeal of the district court’s approval and ii) the
implementation of Delphi’s plan of reorganization approved by the Bankruptcy
Court. Accordingly, the disposition of the case remains uncertain, and it is not
possible to determine whether liability is probable or the amount of damages, if
any.

On March 8, 2007, a purported class action lawsuit was filed in the U.S.
District Court for the Southern District of New York captioned Young, et al. v.
General Motors Investment Management Corporation, et al. The case, brought by
four plaintiffs who are alleged to be participants in the General Motors
Savings-Stock Purchase Program for Salaried Employees and the General Motors
Personal Savings Plan for Hourly-Rate Employees, purports to bring claims on
behalf of all participants in these two plans as well as participants in the
General Motors Income Security Plan for Hourly-Rate Employees and the Saturn
Individual Savings Plan for Represented Members against GMIMCo and State Street.
The complaint alleges that GMIMCo and State Street breached their fiduciary
duties to plan participants by allowing participants to invest in five different
funds that each primarily held the equity of a single company: the EDS Fund, the
DIRECTV Fund, the News Corp. Fund, the Raytheon Fund and the Delphi Fund, all of
which plaintiffs allege were imprudent investments because of their inherent
risk and poor performance relative to more prudent investment alternatives. The
complaint also alleges that GMIMCo breached its fiduciary duties to plan
participants by allowing participants to invest in mutual funds offered by FMR
Corp. under the Fidelity brand name. Plaintiffs allege that by investing in
these funds, participants paid excessive fees and costs that they would not have
incurred had they invested in more prudent investment alternatives. The
complaint seeks a declaration that defendants have breached their fiduciary
duties, an order requiring defendants to compensate the plans for their losses
resulting from their breaches of fiduciary duties, the removal of defendants as
fiduciaries, an injunction against further breaches of fiduciary duties, other
unspecified equitable and monetary relief and attorneys’ fees and costs.

On April 12, 2007, a purported class action lawsuit was filed in the U.S.
District Court for the Southern District of New York captioned Mary M. Brewer,
et al. v. General Motors Investment Management Corporation, et al. The case was
brought by a plaintiff who alleges that she is a participant in the Delphi
Savings-Stock Purchase Program for Salaried Employees and purports to bring
claims on behalf of all participants in that plan as well as participants in the
Delphi Personal Savings Plan for Hourly-Rate Employees; the ASEC Manufacturing
Savings Plan and the Delphi Mechatronic Systems Savings-Stock Purchase Program
against GMIMCo and State Street. The complaint alleges that GMIMCo and State
Street breached their fiduciary duties to plan participants by allowing
participants to invest in five different funds that each primarily held the
equity of a single company: the EDS Fund, the DIRECTV Fund, the News Corp. Fund,
the Raytheon Fund and the GM Common Stock Fund, all of which plaintiffs allege
were imprudent investments because of their inherent risk and poor performance
relative to more prudent investment alternatives. The complaint also alleges
that GMIMCo breached its fiduciary duties to plan participants by allowing
participants to invest in mutual funds offered by FMR Corp. under the



--------------------------------------------------------------------------------

Fidelity brand name. Plaintiffs allege that by investing in these funds,
participants paid excessive fees and costs that they would not have incurred had
they invested in more prudent investment alternatives. The complaint seeks a
declaration that defendants have breached their fiduciary duties, an order
requiring defendants to compensate the plans for their losses resulting from
their breaches of fiduciary duties, the removal of defendants as fiduciaries, an
injunction against further breaches of fiduciary duties, other unspecified
equitable and monetary relief and attorneys’ fees and costs.

On March 24, 2008 the U.S. District Court for the Southern District of New York
granted GMIMCo’s motions to dismiss Young and Brewer on statute of limitations
grounds. Plaintiffs have appealed the dismissal in both cases. Oral argument in
the consolidated appeal is scheduled for late March 2009.

No determination has been made that either case may be maintained as a class
action. The scope of both actions is uncertain, and it is not possible to
determine the likelihood of liability or reasonably ascertain the amount of any
damages.1

Asbestos Litigation

Like most automobile manufacturers, we have been subject in recent years to
asbestos-related claims. We have used some products which incorporated small
amounts of encapsulated asbestos. These products, generally brake linings, are
known as asbestos-containing friction products. There is a significant body of
scientific data demonstrating that these asbestos-containing friction products
are not unsafe and do not create an increased risk of asbestos-related disease.
We believe that the use of asbestos in these products was appropriate. A number
of the claims are filed against us by automotive mechanics and their relatives
seeking recovery based on their alleged exposure to the small amount of asbestos
used in brake components. These claims generally identify numerous other
potential sources for the claimant’s alleged exposure to asbestos that do not
involve us or asbestos-containing friction products, and many of these other
potential sources would place users at much greater risk. Most of these
claimants do not have an asbestos-related illness and may not develop one. This
is consistent with the experience reported by other automotive manufacturers and
other end users of asbestos.

Two other types of claims related to alleged asbestos exposure that are asserted
against us — locomotive and premises — represent a significantly lower exposure
to liability than the automotive friction product claims. Like other locomotive
manufacturers, we used a limited amount of asbestos in locomotive brakes and in
the insulation used in some locomotives. (We sold our locomotive

 

1 Note: After the Form 10-K was filed, the US Court of Appeals for the Second
Circuit affirmed the dismissal in the Young and Brewer cases.



--------------------------------------------------------------------------------

manufacturing business in 2005). These uses have been the basis of lawsuits
filed against us by railroad workers seeking relief based on their alleged
exposure to asbestos. These claims generally identify numerous other potential
sources for the claimant’s alleged exposure to asbestos that do not involve us
or locomotives. Many of these claimants do not have an asbestos-related illness
and may never develop one. Moreover, the West Virginia and Ohio supreme courts
have ruled that federal law preempts asbestos tort claims asserted on behalf of
railroad workers. Such preemption means that federal law eliminates the
possibility that railroad workers could maintain state law claims against us. In
addition, a relatively small number of claims are brought by contractors who are
seeking recovery based on alleged exposure to asbestos-containing products while
working on premises owned by us. These claims generally identify numerous other
potential sources for the claimant’s alleged exposure to asbestos that do not
involve us.

GM/OnStar Analog Equipment Litigation

We or our wholly-owned subsidiary OnStar Corporation or both of us are parties
to more than 20 putative class actions filed in various states, including
Michigan, Ohio, New Jersey, Pennsylvania and California. All of these cases have
been consolidated for pretrial purposes in a multi-district proceeding under the
caption In re OnStar Contract Litigation in the U.S. District Court for the
Eastern District of Michigan. The litigation arises out of the discontinuation
by OnStar of services to vehicles equipped with analog hardware. OnStar was
unable to provide services to such vehicles because the cellular carriers which
provide communication service to OnStar terminated analog service beginning in
February 2008. In the various cases, the plaintiffs are seeking certification of
nationwide or statewide classes of owners of vehicles currently equipped with
analog equipment, alleging various breaches of contract, misrepresentation and
unfair trade practices. This proceeding is in the early stages of development
and has been stayed while the court considers the defendants’ motions to dismiss
the claims. Class certification motions have not been filed and the parties have
completed minimal document discovery. It is not possible at this time to
determine whether class certification or liability is probable as to GM or
OnStar or to reasonably ascertain the amount of any recoverable damages.

Greenhouse Gas Lawsuit

In California ex rel. Lockyer v. General Motors Corporation, et al., the
California Attorney General brought suit against a group of major vehicle
manufacturers including us for damages allegedly suffered by the state as a
result of greenhouse gas emissions from the manufacturers’ vehicles, principally
based on a common law nuisance theory. On September 18, 2007, the U.S. District
Court for the Northern District of California granted the defendants’ motion to
dismiss the complaint on the grounds that the



--------------------------------------------------------------------------------

claim under the federal common law of nuisance raised non-justiciable political
questions beyond the court’s jurisdiction. The court also dismissed without
prejudice the nuisance claim under California state law. Plaintiff filed an
appeal with the U.S. Court of Appeals for the Ninth Circuit on October 16, 2007,
and briefing is complete. Oral argument was set for March 10, 2009 but vacated
at the request of the California Attorney General, citing the possibility that
California may withdraw its case if greenhouse gas emissions are regulated by
the U.S. government under the Clean Air Act.

Carbon Dioxide Emission Standard Litigation

In a number of cases, we and the Alliance of Automobile Manufacturers, the
Association of International Automobile Manufacturers, Chrysler, various
automobile dealers have brought suit for declaratory and injunctive relief from
state legislation imposing stringent controls on new motor vehicle CO2
emissions. These cases argue that such state regulation of CO2 emissions is
preempted by two federal statutes, the Energy Policy and Conservation Act and
the Clean Air Act. The cases were brought against the CARB on December 7, 2004,
in the U.S. District Court for the Eastern District of California (Fresno
Division); against the Vermont Agency of Natural Resources and the Vermont
Department of Environmental Conservation on November 18, 2005, in the U.S.
District Court for the District of Vermont; and against the Rhode Island
Department of Environmental Management on February 13, 2006, in the U.S.
District Court for the District of Rhode Island.

On September 12, 2007, the U.S. District Court for the District of Vermont
issued an order rejecting plaintiffs’ argument and dismissing the complaint. The
industry plaintiffs, including us, have appealed to the U.S. Court of Appeals
for the Second Circuit. On December 12, 2007, the U.S. District Court for the
Eastern District of California issued an order granting summary judgment in
favor of the defendant State of California and interveners on industry’s claims
related to federal preemption. The court did not lift the order enjoining
California from enforcing the AB 1493 Rules in the absence of an EPA waiver. The
industry’s response to the ruling is under consideration. A related challenge in
the California Superior Court in Fresno is pending. On December 21, 2007, the
U.S. District Court for the District of Rhode Island denied the state’s motion
to dismiss the industry challenge and announced steps for the case to proceed to
trial. Also on December 27, 2007, several New Mexico auto dealers filed a
federal legal challenge to adoption of the standards in that state.

Financial Assurance Enforcement

The EPA has notified us that they intend to bring an administrative enforcement
action for alleged historic failures to comply with the RCRA’s annual financial
assurance requirements. We anticipate that the EPA will seek penalties exceeding
$100,000.



--------------------------------------------------------------------------------

Canadian Export Antitrust Class Actions

With respect to the previously reported antitrust class action consolidated in
the U.S. District Court for the District of Maine, captioned In re New Market
Vehicle Canadian Export Antitrust Litigation Cases, and the more than 30
California cases consolidated in the California Superior Court in San Francisco
County under the case captions Belch v. Toyota Corporation, et al. and Bell v.
General Motors Corporation, oral arguments on the plaintiffs’ motion for class
certification and defendants’ motion in limine was heard on April 21, 2009 for
the California state court cases.

Also, as previously reported, the U.S. Court of Appeals for the First Circuit
also vacated the certification of the damages class and remanded to the U.S.
District Court for the District of Maine for determination of several issues
concerning federal jurisdiction and, if such jurisdiction still exists, for
reconsideration of that class certification on a more complete record. On
remand, plaintiffs have again moved to certify a damages class, and defendants
again moved for summary judgment and to strike plaintiffs’ economic expert. Oral
arguments on the summary judgment motions and motion to strike were heard on
March 6, 2009.

Patent Infringement Litigation

On December 23, 2008, Kruse Technology Partnership v. General Motors Corporation
was filed in the U.S. District Court for the Central District of California. In
Kruse, the plaintiff alleges that we infringe four U.S. patents related to
“Internal Combustion Engine with Limited Temperature Cycle” by making and
selling Duramax diesel engines, which embody its patented technology. The
plaintiff has informed us that it believes that its royalty damages would be
significantly more than $100 million.

On April 14, 2009, Kruse Technology Partnership v. DMAX, Ltd. was filed in the
U.S. District Court for the Central District of California. The defendant DMAX
is a joint venture with Isuzu that is 60% owned by GM and that manufactures and
assembles the mechanical and other components of Duramax diesel engines for sale
to GM. The plaintiff alleges that DMAX infringes three U.S. patents related to
“Internal Combustion Engine with Limited Temperature Cycle” by making and
selling Duramax diesel engines. The complaint requests damages and an
injunction. DMAX is defending Kruse on several grounds, including
non-infringement and invalidity of the patents.



--------------------------------------------------------------------------------

Schedule 3.10

Chief Executive Office and Chief Operating Office

 

Name

 

Main Office Address

Borrower General Motors Company  

300 Renaissance Center

Detroit, MI 48265-3000

Guarantors Annunciata Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

Argonaut Holdings, Inc.  

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

General Motors Asia Pacific Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Asia, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors International Holdings, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Overseas Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Overseas Distribution Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Product Services, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Research Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

GM APO Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Components Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Eurometals, Inc.  

Powertrain Global Headquarters

– Nonferrous Metals

777 Joslyn Avenue

Pontiac, MI 48340-2925

GM Finance Co. Holdings LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM GEFS L.P.  

3895 Warren Way

Reno, NV 89509

GM Global Steering Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Global Technology Operations, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

GM Global Tooling Company, Inc.  

30001 Van Dyke

Warren, MI 48090

GM LAAM Holdings, LLC  

Huntington Centre I

2901 S.W. 149th Avenue

Suite 400

Miramar, FL 33027



--------------------------------------------------------------------------------

Name

  

Main Office Address

GM Preferred Finance    300 Renaissance Center Co. Holdings LLC    Detroit, MI
48265-3000 GM Subsystems    300 Renaissance Center Manufacturing, LLC   
Detroit, MI 48265-3000 GM Technologies, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM-DI Leasing Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

GMOC Administrative Services Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

Grand Pointe Holdings, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

OnStar, LLC   

OnStar Corporation

400 Renaissance Center

P.O. Box 400

Detroit, MI 48265-4000

Riverfront Holdings, Inc.   

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

Riverfront Holdings Phase II, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000



--------------------------------------------------------------------------------

Schedule 3.11

Location of Books and Records

 

Site/Property/Campus Designation

  

State /Province

  

City

Yuma Proving Ground    Arizona    Yuma Milford Proving Grounds    Michigan   
Milford Pontiac Centerpoint Campus—Central    Michigan    Pontiac Pontiac North
Campus (incl Lab)    Michigan    Pontiac Warren Technical Center    Michigan   
Warren Saginaw Technical & Casting Center    Michigan    Saginaw Romulus
Transmission Center    Michigan    Romulus Doraville Assembly Center    Georgia
   Doraville Janesville Assembly Center    Wisconsin    Janesville Moraine
Assembly Center    Ohio    Moraine Grand Rapids Metal Stamping    Michigan   
Wyoming Thousand Oaks Consolidated Office Building    California    Thousand
Oaks Detroit Renaissance Center Campus    Michigan    Detroit Grand Blanc SPO
Headquarters    Michigan    Grand Blanc Saginaw Administration Site    Michigan
   Saginaw Spring Hill Manufacturing Campus    Tennessee    Spring Hill
Alpharetta Training Center    Georgia    Alpharetta Garland Training Center   
Texas    Garland Willow Run PDC    Michigan    Belleville Lansing PDC   
Michigan    Lansing Pontiac North Plt 17    Michigan    Pontiac Pontiac North PC
   Michigan    Pontiac Waterford PC    Michigan    Waterford Ypsilanti Vehicle
Center    Michigan    Ypsilanti SPO PDC IV (b)    Tennessee    Memphis



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access

to Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

Execution Version

Schedule 3.15

Subsidiaries

***



--------------------------------------------------------------------------------

Schedule 3.16

Ownership of North American Group Members

 

Loan Party   

Form of

Organization

   Jurisdiction of    
Organization    Owner    Percent Owned

Capitalization of Loan Parties

Annunciata Corporation    Corporation    Delaware        General Motors
Company    100% Argonaut Holdings, Inc.    Corporation    Delaware       
General Motors
Company    100% General Motors Asia Pacific Holdings, LLC    Limited Liability
Company    Delaware       

General Motors
Company

 

General Motors Asia,
Inc.

 

General Motors
Overseas Corporation

   95.76%

 

3.6%

 

0.64%

General Motors Asia, Inc.    Corporation    Delaware        General Motors
Company    100% General Motors International Holdings, Inc.    Corporation   
Delaware        General Motors
Company    100% General Motors Overseas Corporation    Corporation   
Delaware        General Motors
Company    100% General Motors Overseas Distribution Corporation    Corporation
   Delaware        General Motors
Company    100% General Motors Product Services, Inc.    Corporation   
Delaware       

General Motors
Company General Motors of
Canada Limited

 

   88.4%
11.6% General Motors Research Corporation    Corporation    Delaware       
General Motors
Company    100% GM APO Holdings, LLC   

Limited Liability


Company

   Delaware        General Motors Asia
Pacific Holdings, LLC    100%



--------------------------------------------------------------------------------

Loan Party   

Form of

Organization

   Jurisdiction of    
Organization    Owner    Percent Owned GM Components Holdings, LLC    Limited
Liability
Company    Delaware        General Motors
Company    100% GM Eurometals, Inc.    Corporation    Delaware        General
Motors
Company    100% GM Finance Co. Holdings LLC    Limited Liability
Company    Delaware        General Motors
Company    100%

GM GEFS L.P.

  

Limited Partnership

  

Nevada    

  

General Motors
Company

 

GM Technologies,
LLC

   99.99%

 

0.01%

GM Global Steering Holdings, LLC    Limited Liability
Company    Delaware        General Motors
Company    100% GM Global Technology Operations, Inc.    Corporation   
Delaware        General Motors
Company    100% GM Global Tooling Company, Inc.    Corporation    Delaware    
   General Motors
Company    100% GM LAAM Holdings, LLC    Limited Liability
Company    Delaware        General Motors Asia
Pacific Holdings, LLC    100% GM Preferred Finance Co. Holdings LLC    Limited
Liability
Company    Delaware        General Motors
Company    100% GM Subsystems Manufacturing, LLC    Limited Liability
Company    Delaware        General Motors
Company    100% GM Technologies, LLC    Limited Liability
Company    Delaware        General Motors
Company    100% GM-DI Leasing Corporation    Corporation    Delaware       
General Motors
Company    100% GMOC Administrative Services Corporation    Corporation   
Delaware        General Motors
Overseas Corporation    100% Grand Pointe Holdings, Inc.    Corporation   
Michigan        WRE, Inc.    100% OnStar, LLC    Limited Liability
Company    Delaware        General Motors
Company    100% Riverfront Holdings, Inc.    Corporation    Delaware       
General Motors
Company    100% Riverfront Holdings Phase II, Inc.    Corporation   
Delaware        Riverfront Holdings,
Inc.    100%



--------------------------------------------------------------------------------

Schedule 3.21

Jurisdictions and Recording Offices

 

A. UCC Filing Jurisdictions and Offices

Entity

  

Form of

Organization

  

Jurisdiction of
Organization

  

Filing Jurisdiction and Filing Office

Annunciata Corporation    Corporation    Delaware    Delaware – Secretary of
State Argonaut Holdings, Inc.    Corporation    Delaware    Delaware – Secretary
of State General Motors Asia Pacific Holdings, LLC    Limited Liability Company
   Delaware    Delaware – Secretary of State General Motors Asia, Inc.   
Corporation    Delaware    Delaware – Secretary of State General Motors
International Holdings, Inc.    Corporation    Delaware    Delaware – Secretary
of State General Motors Overseas Corporation    Corporation    Delaware   
Delaware – Secretary of State General Motors Overseas Distribution Corporation
   Corporation    Delaware    Delaware – Secretary of State General Motors
Product Services, Inc.    Corporation    Delaware    Delaware – Secretary of
State General Motors Research Corporation    Corporation    Delaware    Delaware
– Secretary of State GM APO Holdings, LLC    Limited Liability Company   
Delaware    Delaware – Secretary of State GM Components Holdings, LLC    Limited
Liability Company    Delaware    Delaware – Secretary of State General Motors
Company    Corporation    Delaware    Delaware – Secretary of State GM
Eurometals, Inc.    Corporation    Delaware    Delaware – Secretary of State GM
Finance Co. Holdings LLC    Limited Liability Company    Delaware    Delaware –
Secretary of State GM GEFS L.P.    Limited Partnership    Nevada    Nevada –
Secretary of State GM Global Steering Holdings, LLC    Limited Liability Company
   Delaware    Delaware – Secretary of State



--------------------------------------------------------------------------------

 

Entity

  

Form of
Organization

  

Jurisdiction of
Organization

  

Filing Jurisdiction and Filing Office

GM Global Technology Operations, Inc.

   Corporation    Delaware    Delaware – Secretary of State

GM Global Tooling Company, Inc.

   Corporation    Delaware    Delaware – Secretary of State

GM LAAM Holdings, LLC

   Limited Liability Company    Delaware    Delaware – Secretary of State

GM Preferred Finance Co. Holdings LLC

   Limited Liability Company    Delaware    Delaware – Secretary of State

GM Subsystems Manufacturing, LLC

   Limited Liability Company    Delaware    Delaware – Secretary of State

GM Technologies, LLC

   Limited Liability Company    Delaware    Delaware – Secretary of State

GM-DI Leasing Corporation

   Corporation    Delaware    Delaware – Secretary of State

GMOC Administrative Services Corporation

   Corporation    Delaware    Delaware – Secretary of State

Grand Pointe Holdings, Inc.

   Corporation    Michigan    Michigan – Secretary of State

OnStar, LLC

   Limited Liability Company    Delaware    Delaware – Secretary of State

Riverfront Holdings, Inc.

   Corporation    Delaware    Delaware – Secretary of State

Riverfront Holdings Phase II, Inc.

   Corporation    Delaware    Delaware – Secretary of State

B. Intellectual Property Filing Offices

 

U.S. Patent and Trademark Collateral    United States Patent and Trademark
Office U.S. Copyright Collateral    United States Copyright Office



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

    

Property

 

County

 

State

 

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.      Mesa Dealership 2   Maricopa   AZ  
County Recorder of Maricopa, AZ ARGONAUT HOLDINGS, INC.      Dublin BPG
Dealership   Alameda   CA   County Recorder of Alameda, CA GENERAL MOTORS
CORPORATION      Oakland G Truck Center Dealership   Alameda   CA  
County Recorder of Alameda, CA ARGONAUT HOLDINGS, INC.      Fremont Dealership  
Alameda   CA   County Recorder of Alameda, CA ARGONAUT HOLDINGS, INC.     
Newark Dealership   Alameda   CA   County Recorder of Alameda, CA ARGONAUT
HOLDINGS, INC.      Penske Cadillac Hummer South Bay Dealership   Los Angeles  
CA   County Recorder of Los Angeles, CA ARGONAUT HOLDINGS, INC.      Cerritos
Dealership   Los Angeles   CA   County Recorder of Los Angeles, CA ARGONAUT
HOLDINGS, INC.      Los Angeles Dealership   Los Angeles   CA   County Recorder
of Los Angeles, CA



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

 

County

 

State

 

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Saturn of Cerritos Dealership   Los Angeles   CA  
County Recorder of Los Angeles, CA ARGONAUT HOLDINGS, INC.    Novato Dealership
1   Marin   CA   County Recorder of Marin, CA ARGONAUT HOLDINGS, INC.    Elk
Grove Dealership 1   Sacramento   CA   County Recorder of Sacramento, CA
ARGONAUT HOLDINGS, INC.    Tyco Dealership   San Mateo   CA   County Recorder of
San Mateo, CA ARGONAUT HOLDINGS, INC.    Colma Saturn Dealership   San Mateo  
CA   County Recorder of San Mateo, CA ARGONAUT HOLDINGS, INC.    Saturn of
Capitol Expressway Dealership   Santa Clara   CA   County Recorder of Santa
Clara, CA ARGONAUT HOLDINGS, INC.    Gilroy Dealership   Santa Clara   CA  
County Recorder of Santa Clara, CA GENERAL MOTORS CORPORATION    Thousand Oaks
Consolidated Office Building   Ventura   CA   County Recorder of Ventura, CA
ARGONAUT HOLDINGS, INC.    Denver Dealership 2   Denver   CO   County Recorder
of Denver, CO



--------------------------------------------------------------------------------

 

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

    

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.      Lone Tree Dealerships    Douglas    CO   
County Recorder of Douglas, CO ARGONAUT HOLDINGS, INC.     
Kendall (Dadeland) Chevrolet Dealership    Dade    FL    County Recorder of
Dade, FL ARGONAUT HOLDINGS, INC.      Estero Bay Chevrolet Dealership    Lee   
FL    County Recorder of Lee, FL ARGONAUT HOLDINGS, INC.      Homestead
Dealership    Miami-Dade    FL    County Recorder of Miami- Dade, FL ARGONAUT
HOLDINGS, INC.      Pinellas Park Dealership    Pinellas    FL    County
Recorder of Pinellas, FL ARGONAUT HOLDINGS, INC.      Smyrna Dealership    Cobb
   GA    County Recorder of Cobb, GA GENERAL MOTORS CORPORATION      Doraville
Building    DeKalb    GA    County Recorder of DeKalb, GA
ARGONAUT HOLDINGS, INC.      Lou Sobh Automotive Dealership    Douglas    GA   
County Recorder of Douglas, GA GENERAL MOTORS CORPORATION      Alpharetta
Training Center    Forsyth    GA    County Recorder of Forsyth, GA



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Chicago Dealership 1    Cook    IL   
County Recorder of Cook, IL ARGONAUT HOLDINGS, INC.    Hodgkins Dealership   
Cook    IL    County Recorder of Cook, IL ARGONAUT HOLDINGS, INC.    Elgin
Pontiac GMC    Kane    IL    County Recorder of Kane, IL ARGONAUT HOLDINGS, INC.
   Brazil Dealership    Clay    IN    County Recorder of Clay, IN GENERAL MOTORS
CORPORATION    GM MFD Marion    Grant    IN    County Recorder of Grant, IN
GENERAL MOTORS CORPORATION    GM Assembly Fort Wayne    Huntington    IN   
County Recorder of Huntington, IN GENERAL MOTORS CORPORATION    GM Powertrain
Bedford    Lawrence    IN    County Recorder of Lawrence, IN ARGONAUT HOLDINGS,
INC.    Indianapolis Dealership    Marion    IN    County Recorder of Marion, IN
ARGONAUT HOLDINGS, INC.    Former Woburn Dealership    Middlesex    MA    County
Recorder of Middlesex, MA



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GMPT – Baltimore    Baltimore    MD    County
Recorded of Baltimore, MD GENERAL MOTORS CORPORATION    GM Powertrain Bay City
   Bay    MI    County Recorder of Bay, MI GENERAL MOTORS CORPORATION    Grand
Blanc SPO Headquarters    Genesee    MI    County Recorder of Genesee, MI GRANDE
POINT HOLDINGS, INC.    Grande Pointe Holdings Vacant Land (Outparcels)   
Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS CORPORATION    GM
MFD Flint Tool & Die    Genesee    MI    County Recorder of Genesee, MI GENERAL
MOTORS CORPORATION    GM Assembly Flint    Genesee    MI    County Recorder of
Genesee, MI GENERAL MOTORS CORPORATION    Flint Processing Center (SPO)   
Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS CORPORATION    GM
MFD Flint    Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS
CORPORATION    GM Powertrain Flint Engine South    Genesee    MI    County
Recorder of Genesee, MI

 



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

 

Property

 

County

 

State

 

Filing Jurisdiction

GENERAL MOTORS CORPORATION   GM Assembly Detroit Hamtramck   Genesee   MI  
County Recorder of Genesee., MI GENERAL MOTORS CORPORATION   SPO Lansing
(Lansing PDC Vacant Land)   Ingham   MI   County Recorder of Ingham, MI GENERAL
MOTORS CORPORATION   GM Assembly Lansing Delta Township   Ingham   MI   County
Recorder of Ingham, MI GENERAL MOTORS CORPORATION   GM Assembly Lansing Grand
River   Ingham   MI   County Recorder of Ingham, MI GENERAL MOTORS CORPORATION  
GM MFD Lansing Regional Stamping   Ingham   MI   County Recorder of Ingham, MI
GENERAL MOTORS CORPORATION   Warren Technical Center   Macomb   MI   County
Recorder of Macomb, MI ARGONAUT HOLDINGS, INC.   Michael Chevrolet Dealership  
Macomb   MI   County Recorder of Macomb, MI GENERAL MOTORS CORPORATION   GM
Powertrain Warren Transmission   Macomb   MI   County Recorder of Macomb, MI
GENERAL MOTORS CORPORATION   Waterford PC Vacant Land (SPO - Drayton Plains)  
Oakland   MI   County Recorder of Oakland, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Farmington Hills Dealership    Oakland    MI   
County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Renaissance Center
Land - East    Oakland    MI    County Recorder of Oakland, MI GENERAL MOTORS
CORPORATION    GM Assembly Orion    Oakland    MI    County Recorder of Oakland,
MI GENERAL MOTORS CORPORATION    Vacant Lot on Labadie Road    Oakland    MI   
County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Milford Proving
Grounds    Oakland/Livingston    MI    County Recorder of Oakland/Livingston, MI
GENERAL MOTORS CORPORATION    Ypsilanti Vehicle Center    Washtenaw    MI   
County Recorder of Washtenaw, MI RIVERFRONT HOLDINGS, INC.    Detroit
Renaissance Center Campus (including Renaissance Center Franklin Deck &
Renaissance Center East)    Wayne    MI    County Recorder of Wayne, MI GENERAL
MOTORS CORPORATION    SPO Willow Run w/ Excess Land (Willow Run PDC Vacant Land)
   Wayne    MI    County Recorder of Wayne, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    Detroit Dealership    Wayne    MI   
County Recorder of Wayne, MI RIVERFRONT HOLDINGS, INC.    Millender Center   
Wayne    MI    County Recorder of Wayne, MI RIVERFRONT HOLDINGS, INC.    RenCen
Land - West    Wayne    MI    County Recorder of Wayne, MI

RIVERFRONT HOLDINGS

PHASE II, INC.

   Tower 500/600    Wayne    MI    County Recorder of Wayne, MI GENERAL MOTORS
CORPORATION    GM Assembly Wentzville    St. Charles    MO    County Recorder of
St. Charles, MO GENERAL MOTORS CORPORATION    Stamping - Wentzville    St.
Charles    MO    County Recorder of St. Charles, MO ARGONAUT HOLDINGS, INC.   
Kings Mountain Dealership    Cleveland    NC    County Recorder of Cleveland, NC
ARGONAUT HOLDINGS, INC.    Englewood Cliffs Dealership    Bergen    NJ    County
Recorder of Bergen, NJ ARGONAUT HOLDINGS, INC.    Lawrenceville Dealerships (2)
   Mercer    NJ    County Recorder of Mercer, NJ



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Former Lawrenceville Dealership    Mercer    NJ   
County Recorder of Mercer, NJ ARGONAUT HOLDINGS, INC.    Miller Buick Pontiac
Dealership    Middlesex    NJ    County Recorder of Middlesex, NJ ARGONAUT
HOLDINGS, INC.    Multi-Chevrolet Saturn Dealership    Union    NJ    County
Recorder of Union, NJ ARGONAUT HOLDINGS, INC.    Poughkeepsie Dealership (Hudson
Pontiac Buick)    Dutchess    NY    County Recorder of Dutchess, NY ARGONAUT
HOLDINGS, INC.    Vacant Dealership Building    Erie    NY    County Recorder of
Erie, NY ARGONAUT HOLDINGS, INC.    Cheektowaga Dealership    Erie    NY   
County Recorder of Erie, NY GENERAL MOTORS CORPORATION    GM Powertrain
Tonawanda    Erie    NY    County Recorder of Erie, NY ARGONAUT HOLDINGS, INC.
   86th Street Chevrolet Dealership    Kings    NY    County Recorder of Kings,
NY ARGONAUT HOLDINGS, INC.    Syracuse Dealership    Onondaga    NY    County
Recorder of Onondaga, NY



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    RAB Motors Dealership    Queens    NY   
County Recorder of Queens, NY GENERAL MOTORS CORPORATION    City
Cadillac-Oldsmobile, Major Chevrolet, Regain Pontiac and Service Facility
Dealership    Queens    NY    County Recorder of Queens, NY ARGONAUT HOLDINGS,
INC.    Cunningham Motors Dealership    Queens    NY    County Recorder of
Queens, NY GENERAL MOTORS CORPORATION    Bohemian Auto Group Dealership   
Suffolk    NY    County Recorder of Suffolk, NY ARGONAUT HOLDINGS, INC.   
Vacant Dealership Land    Suffolk    NY    County Recorder of Suffolk, NY
ARGONAUT HOLDINGS, INC.    New Rochelle Chevrolet Dealership    Westchester   
NY    County Recorder of Westchester, NY ARGONAUT HOLDINGS, INC.    Gildron
Cadillac Dealership    Westchester    NY    County Recorder of Westchester, NY
ARGONAUT HOLDINGS, INC.    Mt. Kisco Dealership    Westchester    NY    County
Recorder of Westchester, NY



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Powertrain Defiance    Defiance    OH   
County Recorder of Defiance, OH ARGONAUT HOLDINGS, INC.   
Cincinnati Dealership 1    Hamilton    OH    County Recorder of Hamilton, OH
ARGONAUT HOLDINGS, INC.    Kennett Square Dealership    Chester    PA    County
Recorder of Chester, PA ARGONAUT HOLDINGS, INC.    Wilkes Barre Dealership   
Luzerne    PA    County Recorder of Luzerne, PA ARGONAUT HOLDINGS, INC.   
Jenkintown Dealership 2    Montgomery    PA    County Recorder of Montgomery, PA
ARGONAUT HOLDINGS, INC.    Conshohocken Dealership    Montgomery    PA    County
Recorder of Montgomery, PA ARGONAUT HOLDINGS, INC.    McMurray Dealership   
Washington    PA    County Recorder of Washington, PA ARGONAUT HOLDINGS, INC.   
Simpsonville Dealership    Greenville    SC    County Recorder of Greenville, SC
GENERAL MOTORS CORPORATION    Garland Training Center    Dallas    TX    County
Recorder of Dallas, TX



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Irving Dealership    Dallas    TX   
County Recorder of Dallas, TX ARGONAUT HOLDINGS, INC.    Dallas Dealership 3   
Dallas    TX    County Recorder of Dallas, TX ARGONAUT HOLDINGS, INC.   
Houston Saturn Dealership 4    Harris    TX    County Recorder of Harris, TX
ARGONAUT HOLDINGS, INC.    McAllen Dealership    Hidalgo    TX    County
Recorder of Hidalgo, TX GENERAL MOTORS CORPORATION    GM Assembly Arlington   
Tarrant    TX    County Recorder of Tarrant, TX ARGONAUT HOLDINGS, INC.    Orem
Dealership    Utah    UT    County Recorder of Utah, UT ARGONAUT HOLDINGS, INC.
   Vancouver Dealership    Clark    WA    County Recorder of Clark, WA ARGONAUT
HOLDINGS, INC.    Everett Dealership    Snohomish    WA    County Recorder of
Snohomish, WA GENERAL MOTORS CORPORATION    GM Assembly Janesville    Rock    WI
   County Recorder of Rock, WI



--------------------------------------------------------------------------------

 

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Menomonee Falls Dealership    Waukesha    WI   
County Recorder of Waukesha, WI



--------------------------------------------------------------------------------

Schedule 3.25

Please refer to Schedule 3.25 of Exhibit 10.6.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

COMPANY PURSUANT TO THE FREEDOM OF INFORMATION ACT

Schedule 3.26

JV Agreements

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

COMPANY PURSUANT TO THE FREEDOM OF INFORMATION ACT

Schedule 3.28

Excluded Collateral

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

COMPANY PURSUANT TO THE FREEDOM OF INFORMATION ACT

Annex 1 to Schedule 3.28

***



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

Exhibit A

EXECUTION VERSION

 

GUARANTY AND SECURITY AGREEMENT

made by

GENERAL MOTORS COMPANY,

and certain of its Subsidiaries

in favor of

UAW RETIREE MEDICAL BENEFITS TRUST

Dated July 10, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1    DEFINED TERMS

   2 1.1     

Definitions.

   2 1.2     

Other Definitional Provisions.

   3

SECTION 2    GUARANTY

   4 2.1     

Guaranty.

   4 2.2     

Right of Contribution.

   5 2.3     

No Subrogation.

   5 2.4     

Amendments, Etc.

   5 2.5     

Guaranty Absolute and Unconditional.

   6 2.6     

Reinstatement.

   7 2.7     

Payments.

   7

SECTION 3    GRANT OF SECURITY INTEREST

   7 3.1     

Grant of Security Interest.

   7 3.2     

Right of Set-off.

   8 3.3     

Intentionally Omitted.

   9 3.4     

UCC Matters, Further Assurances.

   9 3.5     

Commercial Tort Claims.

   10

SECTION 4    MISCELLANEOUS

   10 4.1     

Noteholder’s Appointment as Attorney-in-Fact.

   10 4.2     

Proceeds.

   11 4.3     

Remedies.

   12 4.4     

Continuing Liability of each Grantor.

   13 4.5     

Limitation on Duties Regarding Preservation of Collateral.

   13 4.6     

Powers Coupled with an Interest.

   13 4.7     

Release of Security Interest Upon Satisfaction of all Obligations.

   13 4.8     

Partial Release of Collateral.

   14 4.9     

Waiver of Rights.

   14 4.10   

Notices.

   14 4.11   

Severability.

   14 4.12   

Integration.

   15 4.13   

Payment of Expenses.

   15 4.14   

Waiver; Amendment.

   15 4.15   

No Waiver; Cumulative Remedies.

   15 4.16   

Headings, etc.

   15 4.17   

Successors and Assigns.

   15 4.18   

Governing Law.

   15 4.19   

Submission to Jurisdiction; Waivers.

   15 4.20   

Waiver of Jury Trial.

   16 4.21   

Counterparts.

   16

 

-i-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

4.22   

Joint and Several Liability.

   16 4.23   

Intentionally Omitted.

   17 4.24   

Additional Guarantors.

   17 4.25   

Effect of Amendment and Restatement of the Original Guaranty and Security
Agreement.

  

Exhibits

Exhibit A List of Guarantors

Schedules

Schedule 1 Pledged Notes

Schedule 2 Commercial Tort Claims

 

-ii-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

GUARANTY AND SECURITY AGREEMENT

This GUARANTY AND SECURITY AGREEMENT, dated as of July 10, 2009 (as amended,
supplemented and otherwise modified from time to time, this “Agreement”), is
made by GENERAL MOTORS COMPANY (f/k/a NGMCO, Inc.) (together with its successors
and assigns, the “Issuer”), EACH OF THE ENTITIES SET FORTH ON EXHIBIT A HERETO
(each a “Guarantor” and together with any entity that may become a party hereto
as provided herein and each of their respective successors and assigns,
collectively, the “Guarantors”; and the Guarantors together with the Issuer,
each a “Grantor” and collectively, the “Grantors”) in favor of UAW RETIREE
MEDICAL BENEFITS TRUST (together with its successors and assigns,
the “Noteholder”).

RECITALS

WHEREAS, pursuant to (a) the Amended and Restated Master Sale and Purchase
Agreement dated as of June 26, 2009 (the “Master Transaction Agreement”) among
General Motors Corporation, a Delaware corporation, a debtor and
debtor-in-possession in a case pending under chapter 11 of the Bankruptcy Code
(“GM Oldco”) and certain other sellers party thereto (collectively, the
“Sellers”) and the Issuer, and (b) the other Transaction Documents, and in
accordance with the Bankruptcy Code, on the date hereof (i) the Sellers sold,
transferred, assigned, conveyed and delivered to the Issuer and certain of its
Subsidiaries, and the Issuer and certain of its Subsidiaries directly or
indirectly purchased, accepted and acquired from the Sellers, the Purchased
Assets (as defined in the Master Transaction Agreement) and assumed the Assumed
Liabilities (as defined in the Master Transaction Agreement) and (ii) the
Sellers and the Issuer and their respective Subsidiaries have entered into the
other Related Transactions;

WHEREAS, pursuant to the Master Transaction Agreement, on or prior to the
Closing (as defined in the Master Transaction Agreement), the Issuer and the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America (the “UAW”) will enter into a Settlement Agreement,
substantially the form attached as Exhibit D to the Master Transaction Agreement
(the “Settlement Agreement”), which will become legally binding on the Issuer
and the UAW through court approval and provides, among other things, for the
issuance of a note in the amount of “$2,500,000,000 to the Noteholder (the
“Note”);

WHEREAS, pursuant to that certain $2,500,000,000 Secured Note Agreement, dated
as of July 10, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Secured Note Agreement”), among the Issuer, the Guarantors party
thereto and the Noteholder, the Issuer shall issue the Note as consideration for
the agreement of the Noteholder to enter into the Settlement Agreement;

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor;



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

WHEREAS, each Grantor (other than the Issuer) hereby guarantees the Obligations
of the Issuer under the Secured Note Documents; and

WHEREAS, it is a condition precedent to the issuance of the Note under the
Secured Note Agreement and the Noteholder entering into the Settlement Agreement
that the Grantors shall have executed and delivered this Agreement to the
Noteholder.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1.

DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Secured Note Agreement and used herein shall have the meanings given to them in
the Secured Note Agreement, and the following terms are used herein as defined
in the New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Equipment, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

“Agreement”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.

“Escrow Account”: as defined in the UST Facility.

“Excluded Collateral”: as defined in the Secured Note Agreement.

“Grantor”: as defined in the preamble hereto.

“Guarantors”: as defined in the preamble hereto.

“Individual Property”: each parcel of real property, the improvements thereon
and all personal property owned by any Grantor.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and Pledged Equity Interests, in each case of clauses (i) and
(ii) above, other than such property constituting Excluded Collateral.

 

-2-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Pledged Equity Interests”: as defined in the Equity Pledge Agreement.

“Pledged Notes”: all Intercompany Notes at any time issued to or held by any
Grantor and all other promissory notes issued to or held by any Grantor, in each
case in an amount exceeding $25,000,000 individually (other than promissory
notes issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business) listed on Schedule 1.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include all dividends or other income
from the Investment Property, collections thereon or distributions or payments
with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Securities Act”: the Securities Act of 1933, as amended.

“UST Facility”: the $7,072,488,605 Secured Credit Agreement, dated as of the
date hereof, among the Issuer, as borrower, the Subsidiaries of the Issuer that
are guarantors, and the Treasury, as lender.

“Vehicles”: all cars, trucks, trailers and other vehicles covered by a
certificate of title law in any state.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole (including the Schedules and Annexes hereto)
and not to any particular provision of this Agreement (or the Schedules and
Annexes hereto), and Section and Schedule references are to this Agreement
unless otherwise specified.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(iv) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (v) references to any Person shall include its successors and
assigns.

 

-3-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.

GUARANTY

2.1 Guaranty. (a) Each Guarantor hereby jointly and severally, unconditionally
and irrevocably guarantees as primary obligor and not merely as a surety, to the
Noteholder and any other Person holding any Obligations and each of its
permitted indorsees, transferees and assigns the prompt and complete payment and
performance by the Issuer when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(b) Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) which may be paid or incurred by
the Noteholder or its agents, advisors, representatives, etc. in enforcing any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, any of the
Guarantors under this Agreement. This Agreement shall remain in full force and
effect until the Obligations are paid in full and the Secured Note Agreement is
terminated, notwithstanding that from time to time prior thereto there may not
be any outstanding Obligations.

(c) No payment or payments made by the Issuer, any Guarantor, any other
guarantor or any other Person, or received or collected by the Noteholder from
the Issuer, any Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder.

(d) Subject to Section 4.7 hereof, the Guaranty contained in this Section 2.1
shall remain in full force and effect and each Guarantor shall remain liable for
the Obligations until (i) the Obligations are satisfied and paid in full and
this Agreement has been terminated and (ii) the date on which any payment made
to the Noteholder in respect of the Obligations shall no longer be subject to
avoidance under the Bankruptcy Code.

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment on account of its liability hereunder, it will notify the
Noteholder in writing that such payment is made under this Agreement for such
purpose.

 

-4-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

(f) Anything herein or in any other Secured Note Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount that can be guaranteed by such Guarantor under
applicable federal and state laws relating to fraudulent conveyances or
transfers or the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

(g) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guaranty of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Noteholder hereunder.

2.2 Right of Contribution. (a) Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Noteholder, and each Guarantor shall remain liable to the
Noteholder for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Noteholder, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Noteholder against the Issuer or any other Guarantor or any collateral security
or guaranty or right of offset held by the Noteholder for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Issuer or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Noteholder by the Issuer on account of the Obligations are paid in full and the
Note has been terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Noteholder, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Noteholder in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Noteholder, if required), to be applied against the Obligations, whether
matured or unmatured, in such order as the Noteholder may determine. Each
Guarantor hereby agrees that any intercompany debt (including any Intercompany
Notes) and any amounts paid hereunder by such Guarantor shall be fully
subordinated to the indefeasible payments in full in cash of the Obligations
owing to the Lender.

2.4 Amendments, Etc. with Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Noteholder may be rescinded and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time

 

-5-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by the
Noteholder, and the Secured Note Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as provided therein, and any collateral
security, guaranty or right of offset at any time held by the Noteholder for the
payment of the Obligations or the obligations of any Guarantor may be sold,
exchanged, waived, surrendered or released. The Noteholder shall not have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Agreement or any property subject
thereto. When making any demand hereunder against any Guarantor, the Noteholder
may, but shall be under no obligation to, make a similar demand on the Issuer or
any other Guarantor, and any failure by the Noteholder to make any such demand
or to collect any payments from the Issuer or any such other Guarantor or any
release of the Issuer or such other Guarantor shall not relieve any Guarantor of
its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Noteholder against such Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.5 Guaranty Absolute and Unconditional. Each Guarantor understands and agrees
that this Agreement shall be construed as a continuing, absolute and
unconditional guaranty of the full and punctual payment and performance by the
Issuer of the Obligations and not of collectibility only and is in no way
conditioned upon any requirement that the Noteholder first attempt to collect
any of the Obligations from the Issuer or any other Guarantor, without regard to
(a) the validity, regularity or enforceability of the Secured Note Agreement or
any other Secured Note Document, any of the Obligations or any other collateral
security therefor or guaranty thereof or right of offset with respect thereto at
any time or from time to time held by the Noteholder, (b) any defense, set-off,
deduction, abatement, recoupment, reduction or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Issuer against the Noteholder or any other Guarantor, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Issuer or any Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge or defense of a surety or guarantor or any other
obligor on any obligation of the Issuer from the Obligations, or of any
Guarantor from this Agreement, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against any Guarantor, the Noteholder
may, but shall be under no obligation to, pursue such rights, powers, privileges
and remedies as it may have against the Issuer or any other Person or against
the Collateral or any other collateral security or guaranty for the Obligations
or any right of offset with respect thereto, and any failure by the Noteholder
to pursue such other rights or remedies or to collect any payments from the
Issuer or any such other Person or to realize upon any such collateral security
or guaranty or to exercise any such right of offset, or any release of the
Issuer or any such other Person or any such collateral security, guaranty or
right of offset, shall not relieve any Guarantor of any liability hereunder, and
shall not impair or affect the rights, powers, privileges and remedies, whether
express, implied or available as a matter of law or equity, of the Noteholder
against the Guarantors. This Agreement shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof,

 

-6-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

and shall inure to the benefit of the Noteholder, and each of its permitted
successors, indorsees, transferees and assigns, until all the Obligations
permitted shall have been satisfied by performance and payment in full and the
Secured Note Agreement and the other Secured Note Documents shall have been
terminated, notwithstanding that from time to time during the term of the
Secured Note Agreement the Issuer may be free from any Obligations.

2.6 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Noteholder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Issuer or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Issuer or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Noteholder, in Dollars, promptly after demand therefor and in
accordance with the wiring instructions of the Noteholder.

SECTION 3.

GRANT OF SECURITY INTEREST

3.1 Grant of Security Interest. Each Grantor hereby grants to the Noteholder, a
first priority security interest in all of the following property now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts (other than the Escrow Account)

(b) all Chattel Paper;

(c) all Deposit Accounts (other than the Escrow Account);

(d) all Documents (other than title documents with respect to Vehicles);

(e) all Equipment;

(f) all General Intangibles (other than the Escrow Account);

(g) all Instruments (including Instruments evidencing the Pledged Notes listed
on Schedule 1);

(h) all Intellectual Property;

 

-7-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

(i) each Individual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all Receivables;

(n) all Commercial Tort Claims that, individually, exceed $25,000,000 each of
which is specified on Schedule 2 and otherwise to the extent specifically
notified to the Secured Party from time to time;

(o) all Goods and other property not otherwise described above;

(p) all books and Records pertaining to the Collateral; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
Guarantees given by any Person with respect to any of the foregoing;

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise), provided that,
notwithstanding anything to the contrary contained herein or in any other
Secured Note Document, the term “Collateral” and each other term used in the
definition thereof shall not include, and no Grantor is pledging or granting a
security interest in, any Property to the extent that such Property constitutes
Excluded Collateral; provided further, however, that if and when, and to the
extent that, any Property ceases to be Excluded Collateral, such Grantor hereby
grants to the Noteholder, and at all times from and after such date, the
Noteholder shall have a first priority Lien in and on such Property (subject to
Permitted Liens), and such Grantor shall cooperate in all respects to ensure the
prompt perfection of the Noteholder’s security interest therein.

The Obligations of each Grantor under the Secured Note Documents constitute
recourse obligations of such Grantor, and therefore, their satisfaction is not
limited to payments from the Collateral.

With respect to each right to payment or performance included in the Collateral
from time to time, the Lien granted therein includes a continuing security
interest in (i) any Supporting Obligation that supports such payment or
performance and (ii) any Lien that (A) secures such right to payment or
performance or (B) secures any such Supporting Obligation.

3.2 Right of Set-off. Each Grantor hereby irrevocably authorizes the Noteholder
at any time and from time to time without notice to any Grantor, any such notice

 

-8-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

being expressly waived by Grantors, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Noteholder to or for the credit or the account of any Grantor, or
any part thereof in such amounts as the Noteholder may elect, against and on
account of the obligations and liabilities of such Grantor to the Noteholder
hereunder and claims of every nature and description of the Noteholder against
such Grantor, in any currency, whether arising hereunder, under the Secured Note
Agreement, or under any other Secured Note Document, as the Noteholder may
elect, whether or not the Noteholder has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Noteholder may set-off cash, the proceeds of the liquidation of
any Collateral and all other sums or obligations owed by the Noteholder to any
Grantor against all of such Grantor’s obligations to the Noteholder, whether
under this Agreement or under any other agreement with such Grantor, or
otherwise, whether or not such obligations are then due, without prejudice to
the Noteholder’s right to recover any deficiency. The rights of the Noteholder
under this Section are in addition to other rights and remedies (including
without limitation, other rights of set-off) which the Noteholder may have. Upon
the occurrence of any Event of Default with respect to any Grantor, the
Noteholder shall have the right to cause liquidation, termination or
acceleration to the extent of any assets pledged by such Grantor to secure their
Obligations hereunder or under any other Secured Note Document to which
Section 3 applies.

3.3 Intentionally Omitted.

3.4 UCC Matters, Further Assurances. Each Grantor, shall, at all times on and
after the date hereof, and at its expense, cause New York UCC financing
statements and continuation statements to be filed in all applicable
jurisdictions as required to continue the perfection of the security interests
created by this Agreement. Each Grantor shall, from time to time, at its expense
and in such manner and form as the Noteholder may reasonably require, execute,
deliver, file and record any other statement, continuation statement, specific
assignment or other instrument or document and take any other action that may be
necessary, or that the Noteholder may reasonably request, to create, evidence,
preserve, perfect or validate the security interests created hereunder or to
enable the Noteholder to exercise and enforce its rights hereunder with respect
to any of the Collateral. Each Grantor agrees that, if the grant of a security
interest in any Property to the Noteholder requires a consent to such grant from
any other Person (other than such Grantor or any of its Affiliates), such
Grantor shall use its best efforts to procure such consent, taking into
consideration the likelihood that such consent will be given. Further, each
Grantor agrees that if any Excluded Collateral should, at any time following the
Effective Date, become Collateral on which the Noteholder is, in accordance with
the terms of the Secured Note Documents, permitted to take a Lien, such Grantor
shall so notify the Noteholder and cooperate with and shall take all steps as
may be reasonably required by the Noteholder to enable and continue the
perfection of the Noteholder’s security interests therein. Without limiting the
generality of the foregoing, such Grantors shall, upon the request of the
Noteholder, execute and file such New York UCC financing or continuation
statements, or amendments thereto or assignments thereof, Mortgages and such
other instruments or notices, as

 

-9-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

may be necessary or appropriate or as the Noteholder may reasonably request with
respect to the Collateral. Each Grantor hereby authorizes the Noteholder to file
one or more New York UCC financing or continuation statements, and amendments
thereto and assignments thereof, relative to all or any of the Collateral now
existing or hereafter arising without the signature of such Grantor where
permitted by law. A carbon, photographic or other reproduction of this Agreement
or any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement.

3.5 Commercial Tort Claims. Each Grantor shall promptly notify the Noteholder
if, at any time, it is the beneficiary of a Commercial Tort Claim that,
individually exceeds $25,000,000, and shall deliver an amendment to Schedule 2
to reflect such additional Commercial Tort Claims.

SECTION 4.

MISCELLANEOUS

4.1 Noteholder’s Appointment as Attorney-in-Fact. (a) Each Grantor hereby
irrevocably constitutes and appoints the Noteholder and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, from
time to time in the Noteholder’s discretion, for the purpose of carrying out the
terms of this Agreement to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, which such Grantor is required to do
hereunder but has failed to do so within the time limits required, including
without limitation, to protect, preserve and realize upon the Collateral, to
file such financing statements relating to the Collateral as the Noteholder at
its option deems appropriate, and, without limiting the generality of the
foregoing, such Grantor hereby gives the Noteholder the power and right, on
behalf of such Guarantor, without assent by, but with notice to, such Guarantor,
if an Event of Default shall have occurred and be continuing, to do the
following:

(i) in the name of such Grantor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policies or
with respect to any of the Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Noteholder for the purpose of collecting any and all such
moneys due with respect to any other Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

 

-10-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Noteholder or as the Noteholder shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any part thereof and to enforce any other right in respect of any
Collateral; (E) to defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Noteholder may deem
appropriate; and (G) in connection with its exercise of its remedies hereunder
pursuant to Section 4.3, generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Noteholder were the absolute owner thereof for all
purposes, and to do, at the Noteholder’s option and such Grantor’s expense, at
any time, or from time to time, all acts and things which the Noteholder deems
necessary to protect, preserve or realize upon the Collateral and the
Noteholder’s Liens thereon and to effect the intent of this Agreement and the
other Secured Note Documents, all as fully and effectively as such Grantor might
do.

(b) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.

(c) Each Grantor also authorizes the Noteholder, at any time and from time to
time, to execute, in connection with any sale of Collateral provided for in
Section 4.3, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

(d) The powers conferred on the Noteholder are solely to protect the
Noteholder’s interests in the Collateral and, except as required under
Applicable Law, shall not impose any duty upon the Noteholder to exercise any
such powers. The Noteholder shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Noteholder nor any of its respective officers, directors, agents or employees
shall be responsible to such Grantor for any act or failure to act hereunder,
except for its own gross negligence or willful misconduct.

4.2 Proceeds. If an Event of Default shall occur and be continuing, (a) all
proceeds of Collateral received by such Grantor consisting of cash, checks and
Cash Equivalents shall be held by such Grantor in trust for the Noteholder,
segregated from other funds of such Grantor, and shall forthwith upon receipt by
such Grantor be turned over to the Noteholder in the exact form received by such
Grantor (duly endorsed by such Grantor to the Noteholder, if

 

-11-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

required), and (b) any and all such proceeds received by such Grantor will be
applied by the Noteholder against the Obligations (whether matured or
unmatured), such application to be in such order as the Noteholder shall elect.
For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, royalty payments, license fees, all prepayments
and payoffs, all dividends and distributions, insurance claims, condemnation
awards, sale proceeds, rents and any other income and all other amounts received
with respect to the Collateral and upon the liquidation of any Collateral, all
such proceeds received by the Noteholder will be distributed by the Noteholder
in such order as the Noteholder shall elect. Any balance of such proceeds
remaining after the Obligations shall have been paid in full and this Agreement
shall have been terminated shall be promptly paid over to such Grantor or to
whomsoever may be lawfully entitled to receive the same.

4.3 Remedies. If an Event of Default shall occur and be continuing, the
Noteholder may exercise, in addition to all other rights and remedies granted to
it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC, at law and in equity. Without limiting the
generality of the foregoing, the Noteholder, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon such Grantor or any
other Person (all and each of which demands, defenses, presentments, protests,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of the Noteholder or elsewhere upon such terms and conditions and at
prices that are consistent with the prevailing market for similar collateral as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Noteholder shall act in good faith to obtain the best execution possible under
prevailing market conditions. The Noteholder shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in the related Grantor, which right or
equity is hereby waived and released to the extent not prohibited by Applicable
Law. Each Grantor further agrees, at the Noteholder’s request, to assemble the
Collateral and make it available to the Noteholder at places that the Noteholder
shall reasonably select, whether at the related Grantor’s premises or elsewhere.
The Noteholder shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Noteholder hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Noteholder may elect, and only after such application and after the
payment by the Noteholder of any other amount required or permitted by any
provision of law, including Section 9-608(a)(1)(c) of the New York UCC, need the
Noteholder account for the surplus, if any, to the related Grantor. To the
extent permitted by Applicable Law, each Grantor waives all

 

-12-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

claims, damages and demands it may acquire against the Noteholder arising out of
the exercise by the Noteholder of any of its rights hereunder. If any notice of
a proposed sale or other Disposition of Collateral shall be required by
Applicable Law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other Disposition. Each Grantor shall
remain liable for any deficiency (plus accrued interest thereon) if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the reasonable fees and disbursements incurred by the
Noteholder, including reasonable fees and expenses of any attorneys employed by
the Noteholder to collect such deficiency. Because each Grantor recognizes that
the Noteholder may not be able to purchase or sell all of the Collateral on a
particular Business Day, or in a transaction with the same purchaser, or in the
same manner because the market for such Collateral may not be liquid, each
Grantor agrees that liquidation of the Collateral does not require a public
purchase or sale and that a good faith private purchase or sale shall be deemed
to have been made in a commercially reasonable manner. Accordingly, the
Noteholder may elect, in its sole discretion, the time and manner of liquidating
any Collateral and nothing contained herein shall (i) obligate the Noteholder to
liquidate any Collateral on the occurrence of a Event of Default or to liquidate
all Collateral in the same manner or on the same Business Day or (ii) constitute
a waiver of any of the Noteholder’s rights or remedies.

4.4 Continuing Liability of each Grantor. The security interests described above
are granted as security only and shall not subject the Noteholder or any of its
assigns to, or transfer or in any way affect or modify, any obligation,
liability or indemnity of each Grantor with respect to, any of the Collateral or
any transaction relating thereto. None of the Noteholder or its respective
assigns shall be required or obligated in any manner to make any inquiry as to
the nature or sufficiency of any payment received by it or the sufficiency of
any performance by any party under any such obligation, or to make any payment
or present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amount thereunder to which any such Person may
be entitled at any time.

4.5 Limitation on Duties Regarding Preservation of Collateral. The Noteholder’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be in accordance with Section 9-207 of the
New York UCC. Neither the Noteholder nor any of its respective directors,
officers or employees shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the related Grantor or otherwise.

4.6 Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

4.7 Release of Security Interest Upon Satisfaction of all Obligations. Upon
termination of this Agreement and repayment to the Noteholder of all Obligations
and the performance of all obligations under the Secured Note Documents, the
Noteholder shall release its security interest in any remaining Collateral;
provided that if any payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the

 

-13-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

Noteholder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the related Grantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or a trustee or similar officer for
such Grantor or any substantial part of its Property, or otherwise, this
Agreement, all rights hereunder and the Liens created hereby shall continue to
be effective, or be reinstated, until such payments have been made.

4.8 Partial Release of Collateral. The Noteholder shall, in connection with any
Disposition of Collateral permitted under the Secured Note Agreement, release
from the Lien created hereby on such Collateral the portion of the Collateral
Disposed of, upon the related Grantor’s satisfaction of any applicable
conditions set forth in the Secured Note Agreement. In connection therewith, the
Noteholder, at the request and sole cost and expense of the Grantor, shall
execute and deliver to the Grantor all releases or other documents including,
without limitation, UCC termination statements reasonably necessary for the
release of the Lien created hereby on such Collateral. For the avoidance of
doubt, the Lien of the Noteholder on Collateral shall not be released in
connection with the Disposition of Collateral between and among the Grantors.

4.9 Waiver of Rights. Except as otherwise expressly provided herein, each
Grantor waives any and all notice of any kind including notice of the creation,
renewal, extension or accrual of any of the Obligations, and notice of or proof
of reliance by the Noteholder upon this Agreement or acceptance of this
Agreement. All of the Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived in
reliance upon this Agreement and all dealings between the Grantors, on the one
hand, and the Noteholder, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Agreement. Each
Grantor waives diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Issuer or the Guarantors with respect to
the Obligations to the fullest extent permitted by law. In addition, each
Guarantor waives any requirement that the Noteholder exhaust any right, power or
remedy or proceed against the Issuer or any other Guarantor.

4.10 Notices. Except as otherwise expressly permitted by this Agreement, all
notices, requests and other communications provided for herein (including any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including by telecopy or electronic transmission)
delivered to the intended recipient at the “Address for Notices” specified on
the signatures pages hereof, beneath each party’s name; or, as to any party, at
such other address as shall be designated by such party in a written notice to
each other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or electronic transmission or personally delivered or, in the case of
a mailed notice, upon receipt, in each case given or addressed as aforesaid.

4.11 Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable

the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

-14-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

4.12 Integration. This Agreement and the other Secured Note Documents represent
the entire agreement of the Grantors and the Noteholder with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Noteholder relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Note Documents.

4.13 Payment of Expenses. Each Grantor agrees to pay on demand by the Noteholder
any and all reasonable out-of-pocket costs, fees and expenses (including
reasonable legal fees and expenses) incurred by the Noteholder or its agents,
representatives or advisors in enforcing any of its rights or remedies under
this Agreement, in each case in accordance with Section 8.5 of the Secured Note
Agreement.

4.14 Waiver; Amendment. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 8.1 of the Secured Note Agreement.

4.15 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Noteholder, any right, remedy, power or privilege
hereunder or under the other Secured Note Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

4.16 Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

4.17 Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of each Grantor and shall inure to the benefit of the
Noteholder and its permitted respective successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Noteholder (and any
attempted assignment or transfer by any Grantor without such consent shall be
null and void).

4.18 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.19 Submission to Jurisdiction; Waivers. All judicial proceedings brought
against any Grantor arising out of or relating to this Agreement or any other
Secured Note

 

-15-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

Document, or any Obligations hereunder and thereunder, may be brought in the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. Each
Issuer Party hereby irrevocably and unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Secured Note Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non exclusive jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Issuer at its
address set forth in Section 4.10 or at such other address of which each Issuer
Party shall have been notified pursuant thereto; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.20 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER SECURED NOTE DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

4.21 Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument
and any of the parties hereto may execute this Agreement by signing any such
counterpart.

4.22 Joint and Several Liability. Each Grantor hereby acknowledges and agrees
that the Grantors are jointly and severally liable to the Noteholder for all
representations, warranties, covenants, obligations and liabilities of each
Grantor hereunder and under the Secured Note Documents. Each Grantor hereby
further acknowledges and agrees that (a) any Event of Default or any default, or
breach of a representation, warranty or covenant by any Grantor hereunder or
under any Secured Note Document is hereby considered a default or breach by each
Grantor, as applicable, and (b) the Noteholder shall have no obligation to
proceed against one Grantor before proceeding against the other Grantors. Each
Grantor hereby waives

 

-16-



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

any defense to its obligations under this Agreement based upon or arising out of
the disability or other defense or cessation of liability of one Grantor versus
the other. A Grantor’s subrogation claim arising from payments to the Noteholder
shall constitute a capital investment in the other Grantor subordinated to any
claims of the Noteholder and equal to a ratable share of the equity interests in
such Grantor.

4.23 Intentionally Omitted.

4.24 Additional Guarantors. Each Subsidiary of the Issuer that is required to
become a party to this Agreement pursuant to Section 5.23 of the Secured Note
Agreement, or that the Issuer desires to become a party to this Agreement, shall
become a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Joinder Agreement in the form of Annex 1
hereto.

[SIGNATURE PAGE TO FOLLOW]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

ISSUER: GENERAL MOTORS COMPANY By:      

Name:

 

Title:

ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention:

Telephone:

Facsimile:

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

ANNUNCIATA CORPORATION

 

ARGONAUT HOLDINGS, INC.

 

GENERAL MOTORS ASIA PACIFIC HOLDINGS, LLC

 

GENERAL MOTORS ASIA, INC.

 

GENERAL MOTORS INTERNATIONAL HOLDINGS, INC.

 

GENERAL MOTORS OVERSEAS CORPORATION

 

GENERAL MOTORS OVERSEAS DISTRIBUTION CORPORATION

 

GENERAL MOTORS PRODUCT SERVICES, INC.

 

GENERAL MOTORS RESEARCH CORPORATION

 

GM APO HOLDINGS, LLC

 

GM EUROMETALS, INC.

 

GM FINANCE CO. HOLDINGS LLC

 

GM GLOBAL STEERING HOLDINGS, LLC

 

GM GLOBAL TECHNOLOGY OPERATIONS, INC.

 

GM GLOBAL TOOLING COMPANY, INC.

 

GM LAAM HOLDINGS, LLC

 

GM PREFERRED FINANCE CO. HOLDINGS LLC

 

GM SUBSYSTEMS MANUFACTURING, LLC

 

GM TECHNOLOGIES, LLC

 

GM-DI LEASING CORPORATION

 

GMOC ADMINISTRATIVE SERVICES CORPORATION

 

GRAND POINTE HOLDINGS, INC.

 

ONSTAR, LLC

 

GM COMPONENTS HOLDINGS, LLC

 

RIVERFRONT HOLDINGS, INC.

 

RIVERFRONT HOLDINGS PHASE II, INC.

By:    

Name:

Title:

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

ADDRESS FOR NOTICES: 767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention:

Telephone:

Facsimile:

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

GM GEFS L.P. By:     Name:   Title:   ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention:

Telephone:

Facsimile:

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

Exhibit E-2

July 10, 2009

UAW Retiree Medical Benefits Trust,

    as the Noteholder under the Note Agreement

    (as defined below)

Ladies and Gentlemen:

As attorneys on the Legal Staff of General Motors Corporation, a Delaware
corporation (“GM”), we have acted as counsel to the entities organized under
Delaware law listed on Exhibit A (the “Delaware Guarantors”), and counsel to the
entities organized under Michigan law listed on Exhibit B (the “Michigan
Guarantors”). The Delaware Guarantors and the Michigan Guarantors are
collectively referred to as the “Opinion Parties”. We have acted as counsel to
the Opinion Parties in connection with the preparation, authorization, execution
and delivery of, and the consummation of the transactions contemplated by the
$2,500,000,000 Secured Note Agreement, dated as of the date hereof (the “Note
Agreement”), among, inter alios, General Motors Company (formerly known as
NGMCO, Inc.)(the “Issuer”) and the UAW Retiree Medical Benefits Trust, as the
noteholder (the “Noteholder”). The individual signing this letter does so only
in her role as an attorney member of GM’s Legal Staff, and on behalf of such
Legal Staff. Capitalized terms used but not defined in this letter are used as
defined in the Note Agreement. In so acting, we have examined and relied on
originals or copies certified or otherwise identified to our satisfaction, of :

 

  1. the Note Agreement;

 

  2. the Note issued pursuant to the Note Agreement, dated as of the date hereof
and made by the Issuer payable to the Noteholder;

 

  3. the Guaranty and Security Agreement, dated as of the date hereof (the
“Security Agreement”), among the Issuer, the Opinion Parties named therein and
the Noteholder;

 

  4. the Equity Pledge Agreement, dated as of the date hereof (the “Pledge
Agreement”), among the Issuer, the Opinion Parties named therein and the
Noteholder;

 

  5. the Intellectual Property Pledge Agreement, dated as of the date hereof
(the “IP Pledge Agreement”), among the Issuer, the Opinion Parties named therein
and the Noteholder;

 

  6. the Environmental Agreement, dated as of the date hereof, among the Issuer
and the Opinion Parties named therein, and the Noteholder;

 

C-1



--------------------------------------------------------------------------------

  7. the Intercreditor Agreement, dated as of the date hereof, among, inter
alios, the Issuer and the Opinion Parties named therein, and the Noteholder;

 

  8. the mortgages, deeds of trust and other deeds to secure debt listed on
Exhibit C, dated as of the date hereof (the “Mortgages”), among the Opinion
Parties named therein and the Noteholder; and

 

  9. the Post-Closing Letter Agreement, dated as of the date hereof between the
Issuer and the Noteholder.

The agreements and instruments specified in paragraphs (1) through (9) above are
collectively referred to as the “Secured Note Documents”.

In addition, we have examined and relied on originals or copies, certified or
otherwise identified to our satisfaction, of such instruments and certificates
of public officials, officers and representatives of the Opinion Parties and
such other persons, and such corporate and limited liability company records of
the Opinion Parties, and we have made such investigations of law, as we have
deemed appropriate as a basis for the opinions expressed below. As to various
questions of fact material to this opinion, we have relied with your permission
and without independent verification upon the representations made in the
Secured Note Documents and upon certificates of and discussions with officers
and other representatives of the Opinion Parties. In rendering the opinions
herein set forth, we have assumed with your permission and without independent
verification (i) the authenticity of all documents and instruments submitted to
us as originals and the conformity to authentic original documents and
instruments of all documents and instruments submitted to us as copies, (ii) the
genuineness of all signatures (other than those Persons signing on behalf of the
Delaware Guarantors), (iii) the power and authority of the parties to each
Secured Note Document (other than the Delaware Guarantors) to execute, deliver
and perform such Secured Note Document, (iv) that each Secured Note Document has
been duly authorized, executed and delivered by each party thereto (other than
the Delaware Guarantors) and is the legal, valid and binding obligation of each
party thereto (other than the Delaware Guarantors), enforceable against each
such other party in accordance with its terms, (v) that each party (other than
the Opinion Parties) is in compliance with all applicable state and federal laws
regulating lenders or the conduct of their business, and (vi) that all parties
to the transactions contemplated by the Note Agreement (other than the Opinion
Parties) have acted and will continue to act in good faith. In rendering the
opinions herein set forth we have also assumed, with your permission (x) that
the law of the State of New York is the same as the law of the State of
Michigan, and (y) the validity of the obligations of each Opinion Party under
the Secured Note Documents under the law of the State of New York.

 

C-2



--------------------------------------------------------------------------------

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

 

  1. Each Delaware Guarantor (a) is a corporation or a limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of the State of Delaware; (b) has all requisite power
and authority, and the legal right, to own, lease and operate its properties and
to carry on its business as now being conducted and (c) is duly qualified as a
foreign corporation or limited liability company, as applicable, and is in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that all failures to be duly qualified and
in good standing could not reasonably be expected to, in the aggregate, have a
Material Adverse Effect.

 

  2. Each Delaware Guarantor has all requisite corporate or limited liability
company power and authority, as the case may be, and the legal right, to execute
and deliver the Secured Note Documents to which such Delaware Guarantor is a
party and to borrow and perform its obligations thereunder and to grant the
security interests to be granted pursuant to the Secured Note Documents to which
such Delaware Guarantor is a party. The execution, delivery and performance of
the Secured Note Documents to which such Delaware Guarantor is a party by such
Delaware Guarantor have been duly authorized by all necessary corporate or
limited liability company action, as the case may be, on the part of such
Delaware Guarantor. Each Secured Note Document has been duly and validly
executed and delivered by each Delaware Guarantor party thereto.

 

  3. The execution and delivery by each Opinion Party of the Secured Note
Documents to which such Opinion Party is a party, its borrowings, if any, in
accordance with the Secured Note Documents and the performance by such Opinion
Party of its obligations thereunder and the granting of the security interests
to be granted by it pursuant to the Security Agreement, the Pledge Agreement,
the Mortgages and the IP Security Agreements to which it is a party will not
(i) conflict with, constitute a default under or violate, (A) any of the terms,
conditions or provisions of the certificate of incorporation or bylaws, or the
certificate of formation or limited liability company operating agreement, as
the case may be, of such Opinion Party, (B) any of the terms, conditions or
provisions of any Contractual Obligation to which such Opinion Party is a party
or by which it is bound, or (C) any judgment, writ, injunction, decree, order or
ruling of any court or governmental authority binding on such Opinion Party; or
(ii) result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of such Opinion Party pursuant to any Contractual
Obligation, except (x) for Liens contemplated by the Secured Note Documents and
(y) to the extent that such conflicts, defaults, violations and creation or
imposition of Liens could not reasonably be expected to, in the aggregate, have
a Material Adverse Effect. For purposes of this paragraph, “Contractual
Obligations” means those material documents, agreements and other instruments of
GM that have been filed as an exhibit to any Report on Form 8-K, 10-K or 10-Q of
GM filed with the Securities and Exchange Commission (the “SEC”).

 

C-3



--------------------------------------------------------------------------------

  4. Except as set forth in any Report on Form 8-K, 10-K or 10-Q of GM filed
with the SEC, there is no litigation, proceeding or governmental investigation
pending or, to the best of our knowledge, threatened by or against the Opinion
Parties or any of their respective Subsidiaries or against any of their
respective properties or revenues with respect to (a) the Note Agreement or any
of the transactions contemplated by the Secured Note Documents or (b) which
involves a probable risk of an adverse decision that would materially restrict
the ability of any Opinion Party to comply with its obligations under the
Secured Note Documents.

 

  5. The execution, delivery and performance of the Note Agreement by any of the
Opinion Parties, the borrowings thereunder and the use of proceeds thereof as
contemplated in the Note Agreement will not violate the federal laws of the
United States of America (including, without limitation, Regulations U or X of
the Board of Governors of the Federal Reserve System).

 

  6. None of the Opinion Parties is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

The opinions expressed above are subject to the following qualifications and
limitations:

(a) The enforceability of any document, agreement or other instrument may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally (including,
without limitation, preference and fraudulent conveyance or transfer laws).

(b) Rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of general applicability (regardless of whether
enforcement is considered in a proceeding in equity or at law).

(c) We express no opinion as to whether the requirements in the Note Agreement
to impose restrictions on executive privileges and compensation may conflict
with, constitute a default under or violate any Contractual Obligation.

The opinions expressed herein are subject to the qualification that we express
no opinion as to any obligation of any of the Opinion Parties under the Secured
Note Documents to the extent that such obligation might be deemed to be
inconsistent with public policy.

The opinions expressed herein are limited to the Delaware General Corporation
Law, the Michigan Business Corporation Act and the federal law of the United
States of America, which, in our experience, are normally applicable to general
business corporations that are not engaged in regulated business activities and
to transactions of the type contemplated by the Secured Note Documents (without
having made any investigation as to any other laws), and we do not express any
opinion herein concerning the laws of any other jurisdiction (including foreign
jurisdictions) or any other laws.

 

C-4



--------------------------------------------------------------------------------

The opinions expressed herein are limited to the specific issues addressed
herein and are limited in all respects to documents, laws and facts existing on
the date hereof. By rendering these opinions, we do not undertake to advise you
of any changes in such documents, laws or facts that may occur after the date
hereof.

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies hereof be furnished
to a third party, filed with a governmental agency quoted, cited or otherwise
referred to without our prior written consent.

 

Very truly yours, GENERAL MOTORS CORPORATION LEGAL STAFF By:       Kimberly K.
Hudolin

 

C-5



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF LEGAL OPINION OF CADWALADER, WICKERSHAM & TAFT LLP

NOT PROVIDED TO GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF LEGAL OPINION OF HONIGMAN MILLER SCHWARTZ AND COHN LLP

NOT PROVIDED TO GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

EXHIBIT E-5

FORM OF LEGAL OPINION OF GUNDERSON LAW FIRM,

A PROFESSIONAL CORPORATION

NOT PROVIDED TO GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF LEGAL OPINION OF WEIL, GOTSHAL & MANAGES LLP

NOT PROVIDED TO GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

EXECUTION VERSION

ENVIRONMENTAL AGREEMENT

This ENVIRONMENTAL AGREEMENT (this “Agreement”) made as of the 10th day of July,
2009, among GENERAL MOTORS COMPANY (f/k/a NGMCO, Inc.), a Delaware corporation
(together with its successors and assigns, the “Issuer”), the Guarantors party
to the Secured Note Agreement, and UAW RETIREE MEDICAL BENEFITS TRUST (the
“Noteholder”).

W I T N E S S E T H:

WHEREAS, pursuant to (a) the Amended and Restated Master Sale and Purchase
Agreement dated as of June 26, 2009, as amended (the “Master Transaction
Agreement”) among General Motors Corporation, a Delaware corporation (“GM
Oldco”), a debtor and debtor-in-possession in a case pending under chapter 11 of
the Bankruptcy Code and certain other sellers party thereto (collectively, the
“Sellers”) and the Issuer, and (b) the other Transaction Documents, and in
accordance with the Bankruptcy Code, on the date hereof (i) the Sellers sold,
transferred, assigned, conveyed and delivered to the Issuer and certain of its
Subsidiaries and the Issuer and certain of its Subsidiaries directly or
indirectly purchased, accepted and acquired from the Sellers, the Purchased
Assets (as defined in the Master Transaction Agreement) and assumed the Assumed
Liabilities (as defined in the Master Transaction Agreement) and (ii) the
Sellers and the Issuer and one or more of their respective Subsidiaries have
entered into the other Related Transactions;

WHEREAS, pursuant to the Master Transaction Agreement, on or prior to the
Closing (as defined in the Master Transaction Agreement), the Issuer and the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America (the “UAW”) will enter into a Settlement Agreement, in
substantially the form attached as Exhibit D to the Master Transaction Agreement
(the “Settlement Agreement”), which will become legally binding on the Issuer
and the UAW through court approval and provides, among other things, for the
issuance of a note in the amount of “$2,500,000,000 to the Noteholder (the
“Note”);

WHEREAS, pursuant to that certain $2,500,000,000 Secured Note Agreement, dated
as of July 10, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Secured Note Agreement”), among the Issuer, the Guarantors party
thereto and the Noteholder, the Issuer shall issue the Note as consideration for
the agreement of the Noteholder to enter into the Settlement Agreement;

WHEREAS, the Noteholder is unwilling to enter into the Settlement Agreement and
the Secured Note Agreement unless the Noteholder agrees to provide the
representations, warranties, covenants and other matters described in this
Agreement for the benefit of the Noteholder; and

WHEREAS, the Issuer is entering into this Agreement to induce the Noteholder to
enter into the Settlement Agreement and the Secured Note Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce the Noteholder to enter into Settlement
Agreement and the Secured Note Agreement, and in consideration of the
substantial benefit the Issuer will derive from the Settlement Agreement and the
Secured Note Agreement and for good and valuable consideration, receipt of which
by the parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used herein and not specifically defined herein shall have the
respective meanings ascribed to such terms in the Secured Note Agreement. As
used in this Agreement, the following terms shall have the following meanings:

“Collateral Property” means any real property and physical facilities thereon
included as Collateral.

“Environmental Laws” means any and all foreign, Federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, permits, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or
natural resources, as now or may at any time hereafter be in effect.

“Hazardous Materials” shall mean any material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste”,
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law, including
petroleum and petroleum products, derivatives and compounds, including gasoline,
diesel fuel, and oil; explosives, flammable materials; radioactive material;
soil vapors; polychlorinated biphenyls; lead and lead-based paint; asbestos or
asbestos-containing materials; and any substance the presence of which on, at or
from any Collateral Property is prohibited by any foreign, federal, state or
local authority.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts and
all actual damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement of whatever kind or
nature (including, but not limited to, costs of investigations, natural resource
damages, reasonable attorneys’ fees and other costs of defense).

“Properties” shall mean, collectively, each and every Collateral Property.

“Release” and “Released” with respect to any Hazardous Materials means any
release, deposit, discharge, emission, leaking, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping or disposing
of Hazardous Materials into the environment.

 

-2-



--------------------------------------------------------------------------------

“Responsible Environmental Person” shall mean, with respect to the Issuer, any
Person with direct knowledge and responsibility for monitoring environmental
conditions and assuring compliance with Environmental Laws.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1 Intentionally Omitted.

Section 2.2 Environmental Representations and Warranties. As of the date hereof,
the Issuer represents and warrants that, to the best of any Responsible
Environmental Person’s knowledge and belief after reasonable due inquiry, except
as either disclosed on Schedule A attached hereto, or as provided to the
Noteholder prior to the date hereof or which would not reasonably be expected to
give rise to material liabilities under Environmental Laws: (a) Hazardous
Materials and underground storage tanks at each Collateral Property are in
compliance with Environmental Law; (b) Releases of Hazardous Materials at the
Mortgage Properties for which investigation or remediation is required by a
Governmental Authority are being investigated and remediated in material
compliance with Environmental Law; (c) there is no non-compliance with current
Environmental Laws; (d) to any Responsible Environmental Person’s actual
knowledge after reasonable inquiry there is no known threat of any Release of
Hazardous Materials migrating to any Collateral Property; (e) no Responsible
Environmental Person knows of, nor has any Responsible Environmental Person
received, any written notice or other communication from any Person (including
but not limited to a Governmental Authority) relating to Hazardous Materials at,
on, under or from any Collateral Property; (f) the Issuer and Guarantors have
(1) disclosed to the Noteholder, in writing, (A) all outstanding notices or
claims of alleged non-compliance with applicable Environmental Laws and (B) each
Collateral Property where investigation or remediation activities are ongoing,
and (2) made available (or otherwise shall use diligent efforts to promptly make
available) any and all material information relating to adverse environmental
conditions at, on, under or from any Collateral Property that would reasonably
be expected to result in material liabilities under Environmental Laws,
including but not limited to any reports relating to Hazardous Materials at, on,
under or from or migrating to or from any Collateral Property and/or to the
environmental condition of any Collateral Property for which investigation or
remediation is required by a Governmental Authority; (g) as of 5 p.m. EDT on
July 9, 2009, Schedule A lists all Environmental Liens (as defined below) in
regard to the Collateral Properties; (h) there is no judicial, administrative,
or arbitral proceeding under or relating to any Environmental Law that is
pending or, to the knowledge of the Issuer, threatened, naming the Issuer;
(i) except as provided for in the Secured Note Documents and the Master
Transaction Agreement, the Issuer has not entered into or agreed to any consent
decree, order, or settlement or other agreement, or is subject to any judgment,
decree, or order or other agreement, in any judicial, administrative, arbitral,
or other forum for dispute resolution, relating to compliance with or liability
under any Environmental Law; and (j) except as provided for in the Secured Note
Documents and the Master Transaction Agreement, the Issuer has not assumed or
retained, by contract, any liabilities of any kind, fixed or contingent, known
or unknown, under any Environmental Law or with respect to any Hazardous
Materials.

 

-3-



--------------------------------------------------------------------------------

Section 2.3 Environmental Covenants.

(a) Except as would not reasonably be expected to give rise to material
liabilities under Environmental Laws, Issuer and, with respect to itself and the
Properties it owns, each Guarantor, covenants and agrees that so long as the
Note is outstanding, and until payment in full of all Obligations and
termination of the Secured Note Documents: (i) all uses and operations on or of
the Properties, whether by such Issuer, Guarantor, or to the extent commercially
reasonable any other Person, shall be in compliance with all Environmental Laws;
(ii) there shall be no Releases of Hazardous Materials at, on, under or from any
of the Properties at concentrations exceeding those allowed by Environmental
Law; (iii) Hazardous Materials at, on, or under any of the Properties for which
investigation or remediation is required by a Governmental Authority shall be
investigated and remediated in compliance with Environmental Laws; and
(iv) except for environmental deed restrictions, institutional controls and
access agreements required by agency order or a voluntary remedial action, the
Issuer and each Guarantor shall keep the Properties free and clear of all liens
and other encumbrances imposed pursuant to any Environmental Law, whether due to
any act or omission of the Issuer any Guarantor or any other Person (the
“Environmental Liens”).

(b) Issuer and, with respect to itself and the Properties it owns, each
Guarantor, shall (i) promptly and reasonably cooperate, at its sole cost and
expense, in all reasonable activities pursuant to Section 2.3(c) below,
including but not limited to providing all material, non-privileged information
and making knowledgeable persons reasonably available for interviews;
(ii) perform any environmental compliance or site assessment or other
investigation of environmental conditions in connection with any of the
Properties, at its sole cost and expense, pursuant to any reasonable written
request of the Noteholder, upon the Noteholder’s reasonable belief that
conditions at a Collateral Property not in compliance with Environmental Law and
could result in material liability under Environmental Laws or that a Release of
Hazardous Materials at, on, under or from or migrating to any Collateral
Property could result in material liabilities under Environmental Laws, and
share with the Noteholder the reports and other results thereof, and the
Noteholder shall be entitled to rely on such reports and other results thereof;
(iii) comply with all reasonable written requests of the Noteholder, at its sole
cost and expense, to reasonably effectuate investigation or remediation of any
Hazardous Materials Released at, on, under, from or migrating to any Collateral
Property that the Noteholder reasonably believes could result in material
liabilities under Environmental Laws; (iv) use commercially reasonable efforts
to cause all tenants and other users of any of the Properties to materially
comply with all Environmental Laws; and (v) except for those events and
conditions disclosed to the Noteholder prior to the date hereof and except for
those which would not reasonably be expected to give rise to material
liabilities under Environmental Laws, within ten (10) Business Days notify the
Noteholder in writing after a Responsible Environmental Person has become aware
of (A) any Release of Hazardous Materials at, on, under, from or migrating
towards any of the Properties; (B) any non-compliance with any Environmental
Laws related to any of the Properties; (C) any actual Environmental Lien imposed
on any Collateral Property; (D) any required or proposed investigation or
remediation relating to a Release of Hazardous Materials at, on, under, from or
migrating to any of the Properties; and (E) any written notice or other
communication of which any Responsible Environmental Person receives from any
source whatsoever (including but not limited to a Governmental Authority)
relating in any way to Releases of Hazardous Materials at, on, under or from any
Collateral Property.

 

-4-



--------------------------------------------------------------------------------

(c) Upon (i)(A) the occurrence and during the continuance of an Event of Default
or (B) the Noteholder’s reasonable belief that a Collateral Property is not in
compliance with all Environmental Laws and such noncompliance would reasonably
be expected to result in material liabilities under Environmental Laws, or
(C) the Noteholder’s reasonable belief that a Release of Hazardous Materials at,
on, under or from or migrating to any of the Collateral Properties has occurred
or is occurring and would reasonably be expected to result in Issuer or any
Guarantor incurring material liabilities under Environmental Law and
(ii) reasonable notice to the Issuer and any Guarantor that owns the Collateral
Property at issue, the Noteholder and any other Person designated by the
Noteholder, including but not limited to any environmental consultant, and any
receiver appointed by any court of competent jurisdiction, shall have the right,
but not the obligation, to enter upon such Collateral Property at all reasonable
times, subject to the terms of any applicable lease in place for a Collateral
Property, to assess any and all aspects of the environmental condition of such
Collateral Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in the
Noteholder’s reasonable discretion taking into account the perceived
environmental risk and the magnitude of the potential liability) and taking
samples of soil, groundwater or other water, air, or building materials, and
conducting other invasive testing. Each Issuer or Guarantor shall cooperate with
and provide reasonable access to the Noteholder and any such Person or entity
designated by the Noteholder. Upon prior written request to the Noteholder, the
Issuer and Guarantors shall be entitled at their sole cost and expense to take
split samples of any samples collected by the Noteholder or its designees.

ARTICLE III

MISCELLANEOUS

Section 3.1 Notices. All notices required or permitted hereunder shall be given
and shall become effective as provided in the Secured Note Agreement.

Section 3.2 No Third-Party Beneficiary. The terms of this Agreement are for the
sole and exclusive protection and use of the Noteholder. No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party.

Section 3.3 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Issuer and the Noteholder.

Section 3.4 No Oral Change. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 8.1 of the Secured Note Agreement.

 

-5-



--------------------------------------------------------------------------------

Section 3.5 Headings, etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

Section 3.6 Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the terms “Issuer” and “Guarantor” shall be deemed to refer to
each and every person or entity comprising a Issuer or Guarantor from time to
time, as the sense of a particular provision may require, and to include the
heirs, executors, administrators, legal representatives, successors and assigns
of such Issuer or Guarantor, all of whom shall be bound by the provisions of
this Agreement, provided that no obligation of any Issuer or Guarantor may be
assigned except with the written consent of the Noteholder. Each reference
herein to the Noteholder shall be deemed to include its successors and assigns.

Section 3.7 Joint and Several Liability. The Issuer and Guarantors hereby
acknowledge and agree that the Issuer and each of the Guarantors are jointly and
severally liable to the Noteholder for all representations, warranties,
covenants, and other obligations of the Issuer and Guarantors hereunder. The
Issuer and Guarantors hereby further acknowledge and agree that (a) any Event of
Default or any default, or breach of a representation, warranty or covenant by
any Guarantor or Issuer hereunder is hereby considered a default or breach by
the Issuer or Guarantor, as applicable, and (b) the Noteholder shall have no
obligation to proceed against the Issuer or any Guarantor before proceeding
against the others. The Issuer and Guarantors hereby waive any defense to its
obligations under this Agreement based upon or arising out of the disability or
other defense or cessation of liability of one versus the other. Any Issuer or
Guarantor’s subrogation claim arising from payments to the Noteholder shall
constitute a capital investment in the other (Issuer or Guarantor, as the case
may be) subordinated to any claims of the Noteholder and equal to a ratable
share of the equity interests in the Issuer or Guarantor.

Section 3.8 Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

Section 3.9 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Noteholder, any right, remedy, power or
privilege hereunder or under the other Secured Note Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Section 3.10 Severability. Any provision of this Agreement that is held to be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-6-



--------------------------------------------------------------------------------

Section 3.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 3.12 Submission to Jurisdiction; Waivers. All judicial proceedings
brought against Issuer or any Guarantor arising out of or relating to this
Agreement or any other Secured Note Document, or any Obligations hereunder and
thereunder may be brought in the courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof. Each Issuer Party hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Secured Note Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non exclusive jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Issuer at its
address set forth in Section 3.1; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 3.13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 3.14 Exculpation. Notwithstanding anything appearing to the contrary in
this Agreement, or in the Notes, the Secured Note Agreement, the Mortgages or
any of the other Secured Note Documents, Noteholder shall not be entitled to
enforce the liability and obligation of the Issuer or any Guarantor to perform
and observe the obligations contained in this Agreement by any action or
proceeding against any member, shareholder, partner, manager, director, officer,
agent, affiliate, beneficiary, trustee or employee of Issuer or any Guarantor
(or any direct or indirect member, shareholder, partner or other owner of any
such member, shareholder, partner, manager, director, officer, agent, affiliate
or employee of Issuer or any Guarantor, or any director, officer, employee,
agent, manager or trustee of any of the foregoing);

 

-7-



--------------------------------------------------------------------------------

provided, however, for purposes of clarification, the foregoing is not intended
to exempt any Issuer Parties from their respective obligations and liabilities
under this Agreement or any of the other Secured Note Documents.

[NO FURTHER TEXT ON THIS PAGE]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Issuer and Noteholder has caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

ISSUER: GENERAL MOTORS COMPANY By:  

 

  Name:   Title:

[Signature Page to Amended and Restated Environmental Indemnity Agreement]



--------------------------------------------------------------------------------

GUARANTORS: ANNUNCIATA CORPORATION ARGONAUT HOLDINGS, INC. GENERAL MOTORS ASIA
PACIFIC HOLDINGS, LLC GENERAL MOTORS ASIA, INC. GENERAL MOTORS INTERNATIONAL
HOLDINGS, INC. GENERAL MOTORS OVERSEAS CORPORATION GENERAL MOTORS OVERSEAS
DISTRIBUTION CORPORATION GENERAL MOTORS PRODUCT SERVICES, INC. GENERAL MOTORS
RESEARCH CORPORATION GM APO HOLDINGS, LLC GM EUROMETALS, INC. GM FINANCE CO.
HOLDINGS LLC GM GLOBAL STEERING HOLDINGS, LLC GM GLOBAL TECHNOLOGY OPERATIONS,
INC. GM GLOBAL TOOLING COMPANY, INC. GM LAAM HOLDINGS, LLC GM PREFERRED FINANCE
CO. HOLDINGS LLC GM SUBSYSTEMS MANUFACTURING, LLC GM TECHNOLOGIES, LLC GM-DI
LEASING CORPORATION GMOC ADMINISTRATIVE SERVICES CORPORATION GRAND POINTE
HOLDINGS, INC. ONSTAR, LLC GM COMPONENTS HOLDINGS, LLC RIVERFRONT HOLDINGS, INC.
RIVERFRONT HOLDINGS PHASE II, INC. By:  

 

  Name:   Title:

[Signature Page to Amended and Restated Environmental Indemnity Agreement]



--------------------------------------------------------------------------------

ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention: Telephone: Facsimile:

[Signature Page to Amended and Restated Environmental Indemnity Agreement]



--------------------------------------------------------------------------------

GM GEFS L.P. By:  

 

Name:   Title:   ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention: Telephone: Facsimile:

[Signature Page to Amended and Restated Environmental Indemnity Agreement]



--------------------------------------------------------------------------------

UAW RETIREE MEDICAL BENEFITS TRUST By:  

 

Name:   Title:  

[Signature Page to Amended and Restated Environmental Indemnity Agreement]



--------------------------------------------------------------------------------

Exhibit J

MORTGAGE

 

 

GENERAL MOTORS COMPANY, as mortgagor

                                (Mortgagor)

to

STATE STREET BANK AND TRUST COMPANY, AS TRUSTEE OF THE UAW RETIREE MEDICAL
BENEFITS TRUST under agreement dated October 16, 2008, having an address at 200
Newport Ave., JQB7S, North Quincy, MA 02172, as noteholder of the note issued
pursuant to the Secured Note Agreement, dated as of July 10, 2009, between
General Motors Company, the guarantors thereunder and the UAW Retiree Medical
Benefits Trust, as mortgagee

(Lender)

 

Dated:   As of July     , 2009 Address:      

Warren Technical Center

30800 Mound Road

Warren, MI 48093

County:   Macomb County, MI PIN:                                          
                             



--------------------------------------------------------------------------------

THIS MORTGAGE (the “Security Instrument”) is made as of the             day of
July, 2009, by GENERAL MOTORS COMPANY (f/k/a NGMCO, Inc.), a Delaware
corporation, having its principal place of business at 300 Renaissance Center,
Detroit, Michigan 48265, as mortgagor (the “Mortgagor” or “Borrower”), in favor
of STATE STREET BANK AND TRUST COMPANY, AS TRUSTEE OF THE UAW RETIREE MEDICAL
BENEFITS TRUST under agreement dated October 16, 2008 (the “Lender”) having an
address at 200 Newport Ave., JQB7S, North Quincy, MA 02172, as noteholder of the
note issued pursuant to the Secured Note Agreement, dated as of July 10, 2009,
(the “Credit Agreement”) between General Motors Company, the Guarantors (defined
therein) thereunder and Lender.

RECITALS:

WHEREAS, this Security Instrument is given to secure Mortgagor’s obligation
under the Credit Agreement to Lender (the “Loan”) in the amount of TWO BILLION
FIVE HUNDRED MILLION AND 00/100 DOLLARS ($2,500,000,000) evidenced by one or
more notes (together with all extensions, renewals, replacements, restatements,
amendments, supplements, severances or modifications thereof, are hereinafter
referred to collectively as the “Note”).

WHEREAS, Mortgagor is the owner of the real property described in Exhibit A
attached hereto and made a part hereof (the “Land”).

WHEREAS, Mortgagor has agreed to execute and deliver this Security Instrument in
accordance with the provisions of the Credit Agreement in order to secure the
payment and performance of all of the Obligations (as defined in Section 2.3
hereof). All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Credit Agreement.

ARTICLE 1

GRANTS OF SECURITY

Section 1.1 Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to and grants
a security interest to Lender and its successors and assigns in, the following
property, rights, interests and estates now owned, or hereafter acquired by
Mortgagor (collectively, the “Property”):

(a) Land. The Land described in Exhibit A attached hereto and made a part
hereof;

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;



--------------------------------------------------------------------------------

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Mortgagor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures, inventory and goods) and other
property of every kind and nature whatsoever owned by Mortgagor, or in which
Mortgagor has or shall have an interest, now or hereafter located upon the Land
and the Improvements, or appurtenant thereto, and usable in connection with the
present or future operation and occupancy of the Land and the Improvements and
all building equipment, materials and supplies of any nature whatsoever owned by
Mortgagor, or in which Mortgagor has or shall have an interest, now or hereafter
located upon the Land and the Improvements, or appurtenant thereto, or usable in
connection with the present or future operation and occupancy of the Land and
the Improvements (collectively, the “Personal Property”), and the right, title
and interest of Mortgagor in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the State or States where any of the Property is located
(the “Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

(f) Leases and Rents. All leases, subleases and other agreements, whether or not
in writing, to which Mortgagor is a party, affecting the use, enjoyment or
occupancy of the Land and/or the Improvements heretofore or hereafter entered
into and all extensions, amendments and modifications thereto, to the extent
assignable, whether before or after the filing by or against Mortgagor of any
petition for relief under the Bankruptcy Code (collectively, the “Leases”) and
all right, title and interest of Mortgagor, its successors and assigns therein
and thereunder, including, without limitation, any guaranties of the lessees’
obligations thereunder, cash or securities deposited thereunder to secure the
performance by the lessees of their obligations thereunder and all rents,
additional rents, payments in connection with any termination, cancellation or
surrender of any Lease, revenues, issues and profits (including all oil and gas
or other mineral royalties and bonuses) from the Land and/or the Improvements
whether paid or accruing before or after the filing by or against Mortgagor of
any petition for relief under the Bankruptcy Code and all proceeds from the sale
or other disposition of the Leases (the “Rents”) and the right to receive and
apply the Rents to the payment of the Obligations;



--------------------------------------------------------------------------------

(g) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

(h) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies of the Mortgagor covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;

(i) Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction,
subject, in each case, to the rights of tenants;

(j) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

(k) Rights. The right, in the name and on behalf of Mortgagor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

(l) Agreements. To the extent assignable, all agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted on the Land and any part thereof
and all right, title and interest of Mortgagor therein and thereunder,
including, without limitation, the right, upon the happening and during the
continuance of an Event of Default, to receive and collect any sums payable to
Mortgagor thereunder;

(m) Intangibles. All trade names, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;

(n) Causes of Action. All causes of action and claims (including, without
limitation, all causes of action or claims arising in tort, by contract, by
fraud or by concealment of material fact) against any Person for damages or
injury to the Property or in connection with any transactions financed in whole
or in part by the proceeds of the Loan (“Causes of Action”); and

(o) Other Rights. Any and all other rights of Mortgagor in and to the items set
forth in Subsections (a) through (n) above;

in each case subject to the Permitted Encumbrances (as defined in Section 3.4
below).



--------------------------------------------------------------------------------

Section 1.2 Assignment of Leases And Rents. Mortgagor hereby absolutely and
unconditionally assigns to Lender all of Mortgagor’s right, title and interest
in and to all current and future Leases and Rents; it being intended by
Mortgagor that this assignment constitutes a present, absolute assignment and
not an assignment for additional security only. Nevertheless, subject to the
terms of this Section 1.2 and Section 9.1(h) below, Lender grants to Mortgagor a
revocable license to collect and receive the Rents.

Section 1.3 Security Agreement. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Mortgagor in the
Property. By executing and delivering this Security Instrument, Mortgagor hereby
grants to Lender, as security for the Obligations, (as herein defined) a
security interest in the Personal Property, to the full extent that the Personal
Property may be subject to the Uniform Commercial Code.

Section 1.4 Pledge of Monies Held. Mortgagor hereby pledges to Lender any and
all monies now or hereafter held by Lender, including, without limitation, any
insurance proceeds and condemnation awards, as additional security for the
Obligations until expended or applied as provided in the Credit Agreement or
this Security Instrument, as applicable.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if (a)(i)
Borrower shall well and truly pay to Lender the outstanding principal amount of
the Loan set forth in, and evidenced by, the Credit Agreement and the Note,
together with all interest accrued and unpaid thereon and all other sums due to
Lender in respect of the Loan under the Note, the Credit Agreement or any other
Secured Note Document (such amounts being herein referred to, collectively, as
the “Debt”) at the time and in the manner provided in the Note, the Credit
Agreement and the other Secured Note Documents, and the Credit Agreement is
terminated or (ii) Mortgagor and the other Guarantors shall pay the obligations
to Lender as provided in the Guaranty, and each Guarantor shall well and truly
perform each and every covenant and condition set forth in the Guaranty and each
of the other Secured Note Documents to which it is a party, and the Guaranty is
terminated, and (b) Mortgagor shall well and truly perform the Other Obligations
(as herein defined) as set forth in this Security Instrument, these presents and
the estate hereby granted shall cease, terminate and be void.

ARTICLE 2

OBLIGATIONS SECURED

Section 2.1 Obligations Secured. This Security Instrument and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the payment and performance of the obligations of Mortgagor under the
Credit Agreement (the “Credit Agreement Obligations”).



--------------------------------------------------------------------------------

Section 2.2 Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

(a) the performance of all obligations of Mortgagor contained herein;

(b) the payment of all sums advanced pursuant to this Security Instrument to
protect and preserve the Property and the lien and the security interest created
hereby;

(c) the performance of each obligation of Mortgagor contained in any other
agreement given by Mortgagor to Lender which is for the purpose of further
securing the obligations secured hereby, and any renewals, extensions,
substitutions, replacements, amendments, modifications and changes thereto; and

(d) the performance of each obligation of Mortgagor contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, any of the other Secured Note Documents to which Mortgagor is a
party.

Section 2.3 Obligations. Mortgagor’s obligation for the payment and performance
of the Credit Agreement Obligations and the Other Obligations are referred to
collectively below as the “Obligations.”

ARTICLE 3

MORTGAGOR COVENANTS

Mortgagor covenants and agrees that:

Section 3.1 Payment and Performance of the Obligations. Mortgagor will pay and
perform the Obligations at the time and in the manner provided in the Credit
Agreement, this Security Agreement and the other Secured Note Documents, as
applicable.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in each of the other Secured Note Documents executed by
Mortgagor are hereby made a part of this Security Instrument to the same extent
and with the same force as if fully set forth herein.

Section 3.3 Insurance. Mortgagor shall obtain and maintain, or cause to be
maintained, insurance in full force and effect at all times with respect to
Mortgagor and the Property as required pursuant to the Credit Agreement.

Section 3.4 Liens. Mortgagor shall not, create, incur, assume or suffer to
exist, directly or indirectly, any Lien (as defined herein) on the Property,
other than the following (collectively, the “Permitted Encumbrances”):

(a) Permitted Liens existing on the date hereof or hereafter created in
accordance with the terms of the Credit Agreement and/or this Security
Instrument;



--------------------------------------------------------------------------------

(b) Leases existing on the date hereof, if any or hereafter entered into in
accordance with the terms of the Credit Agreement and/or this Security
Instrument;

(c) Liens for Taxes (as defined in Section 3.5 below) and Other Charges (as
defined in Section 3.5 below) not yet subject to penalties for non-payment or
which are being contested in accordance with Section 3.5 hereof; provided that
adequate reserves with respect thereto are maintained on the books of Mortgagor
in conformity with GAAP;

(d) Liens of mechanics, materialmen and other Liens imposed by law created in
the ordinary course of business for amounts not yet due or which are being
contested in accordance with Section 3.8 hereof and will not cause a Material
Adverse Effect;

(e) Easements, rights-of-way, covenants, restrictions, zoning and similar
restrictions and other similar charges or encumbrances not interfering with the
ordinary conduct of the business of Mortgagor and will not cause a Material
Adverse Effect; and

(f) this Security Instrument.

As used in this Security Instrument, the term “Lien” means any mortgage, deed of
trust, lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting the Property, any portion
thereof or any interest therein, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances, and permitted Dispositions.

Section 3.5 Payment of Taxes, Etc. Mortgagor shall pay or cause to be paid, as
the same become due and payable, all (i) real estate and personal property
taxes, assessments, water rates or sewer rents, now or hereafter levied or
assessed or imposed against the Property or part thereof (collectively, the
“Taxes”) and (ii) ground rents, maintenance charges, impositions and any other
charges, including, without limitation, vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof
(collectively, the “Other Charges”). At Lender’s request, Mortgagor shall
furnish to Lender receipts, or other evidence of the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent. Mortgagor
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge (other than Permitted Encumbrances) which may be or become a Lien or
charge against the Property, and shall promptly pay for all utility services
provided to the Property (provided however this applies only to utility services
the failure to pay could result in the creation of a lien that has a Material
Adverse Effect). After prior written notice to Lender, Mortgagor, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, other than ground
rent, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Mortgagor is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all Requirements of Laws; (iii) neither the Property nor any
part thereof or interest therein will be in



--------------------------------------------------------------------------------

danger of being sold, forfeited, terminated, cancelled or lost; (iv) Mortgagor
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and
(vi) Mortgagor shall furnish such security as may be required in the proceeding
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon.

Section 3.6 Maintenance and Use of Property. Mortgagor shall cause the Property
to be maintained in a good and safe condition and as otherwise required under
the terms of the Credit Agreement. The Improvements and the Personal Property
shall not be removed, demolished or materially altered or expanded (except for
normal replacement of the Personal Property) in any respect that could
reasonably be expected to have a Material Adverse Effect without the consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. Mortgagor shall not initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof if doing so would have a Material Adverse Effect.
If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Mortgagor will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned if doing so would have a Material Adverse Effect.

Section 3.7 Waste. Mortgagor shall not commit or suffer any intentional physical
waste of the Property or make any change in the use of the Property which will
in any way materially increase the risk of fire or other hazard arising out of
the operation of the Property, or take any action that might invalidate or give
cause for cancellation of any insurance policy related to the Property, or do or
permit to be done thereon anything that may in any way materially impair the
value of the Property or the security of this Security Instrument in any,
material respect. Mortgagor will not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.8 Payment for Labor and Materials. Mortgagor will pay when due all
bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with the Property in accordance with the requirements of
Section 5.4 of the Credit Agreement unless such bills and costs are being
contested in accordance with Section 5.4 of the Credit Agreement.

Section 3.9 Performance of Other Agreements. Mortgagor shall observe and perform
each and every term to be observed or performed by Mortgagor pursuant to the
terms of any of the Secured Note Documents given by Mortgagor to Lender for the
purpose of further securing the Obligations, and any amendments, modifications
or changes thereto. Mortgagor shall observe and perform all of its obligations
under any agreement or recorded instrument affecting or pertaining to the
Property, the failure of which, if not observed or performed, could reasonably
be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 3.10 Change of Name, Identity or Structure. If Mortgagor shall
(i) change the location of its chief executive office/chief place of business
from that set forth in the introductory paragraph hereof, (ii) change its name,
identity or corporate structure (or the equivalent) or change the location where
it maintains records with respect to the Property, or (iii) reincorporate or
reorganize under the laws of another jurisdiction, it shall give Lender written
notice thereof not less than ten (10) days after such event occurs, and shall
deliver to Lender all Uniform Commercial Code financing statements and
amendments as Lender shall request and take all other actions deemed reasonably
necessary by Lender to continue its perfected status in the Property with the
same or better priority. Mortgagor hereby authorizes Lender, prior to or
contemporaneously with the effective date of any such change, to file any
financing statement or financing statement change required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Mortgagor shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Mortgagor intends to operate the Property, and representing and warranting that
Mortgagor does business under no other trade name with respect to the Property.

Section 3.11 Access to Properties. Mortgagor shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice, subject to the
rights of tenants under their respective Leases.

Section 3.12 Cooperate in Legal Proceedings. Mortgagor shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way adversely affect the rights of
Lender hereunder or any rights obtained by Lender under this Security Instrument
or any of the other Secured Note Documents to which Mortgagor is a party, and,
in connection therewith, permit Lender, at its election, to participate in any
such proceedings.

Section 3.13 Awards and Insurance Benefits. Mortgagor shall cooperate with
Lender in obtaining for Lender the benefits of any condemnation awards or
insurance proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be reimbursed for any expenses incurred in connection
therewith out of such condemnation award or insurance proceeds. All Net Cash
Proceeds received in connection with any casualty or condemnation relating to
the Property shall be applied as set forth in the Credit Agreement.

Section 3.14 Mortgage and Intangible Taxes. Mortgagor shall pay or cause to be
paid all State, county and municipal recording, mortgage, intangible, and all
other taxes imposed upon the execution and recordation of this Security
Instrument.

Section 3.15 Leasing Matters. Mortgagor shall not enter into any new Lease or
renew or extend any existing Lease unless such proposed Lease or renewed or
extended Lease, as applicable, (i) provides for rental rates and terms
comparable to existing local market rates and terms (taking into account the
type and quality of the tenant) as of the date such Lease is executed by
Mortgagor, (ii) does not have a Material Adverse Effect, and (iii) is subject
and subordinate to this Security Instrument and the lessee thereunder agrees to
attorn to Lender. All proposed Leases which do not satisfy the requirements set
forth in this Section 3.15 shall be subject to the prior approval of Lender,
which approval shall not be unreasonably withheld,



--------------------------------------------------------------------------------

conditioned or delayed. Mortgagor shall not amend, modify or waive the
provisions of any Lease or terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, any Lease (including any guaranty, letter
of credit or other credit support with respect thereto) if such action would
have a Material Adverse Effect.

Section 3.16 Management Agreement. Mortgagor shall not engage a property manager
without Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed) unless (i) such agreement is with a reputable
and experienced professional management organization which manages properties of
a type, quality and size similar to the Property, (ii) such agreement provides
for management fees that are customary and reasonable management fees for
properties of a type, quality and size similar to the Property and is otherwise
on market terms and conditions for properties of a type, quality and size
similar to the Property, (iii) entering into such agreement could not reasonably
be expected to have a Material Adverse Effect, (iv) such agreement is pursuant
to an arms length transaction with a property manager that is not an affiliate
of any Issuer Party, (v) such agreement is terminable upon thirty (30) days
prior written notice by Mortgagor for any reason, and (vi) such property manager
executes an agreement in accordance with the terms of the following sentence. In
the event that Lender approve the engagement of a property manager or Mortgagor
shall, without Lender’s consent, engage a property manager pursuant to the terms
of the immediately preceding sentence, Mortgagor and such property manager shall
execute an agreement reasonably acceptable to Lender conditionally assigning
Mortgagor’s interest in such management agreement to Lender and subordinating,
during the continuance of an Event of Default, manager’s right to receive fees
and expenses under such agreement while the Obligations remain outstanding.

Section 3.17 Alterations. Mortgagor shall not make any alterations to the
Improvements that have a Material Adverse Effect.

Section 3.18 Zoning. Mortgagor shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Property in any manner that could result in a Material Adverse Effect.

Section 3.19 No Joint Assessment. Mortgagor shall not suffer, permit or initiate
the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Property.

Section 3.20 Intentionally deleted.

Section 3.21 Intentionally deleted.

Section 3.22 Intentionally deleted.



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Mortgagor represents and warrants to Lender that:

Section 4.1 Warranty of Title. Mortgagor has good and marketable title to the
Property and has the right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the same and that Mortgagor possesses a fee simple
absolute estate in the Land and the Improvements and that it owns the Property
free and clear of all liens, encumbrances and charges whatsoever except for the
Permitted Encumbrances. To Mortgagor’s knowledge, this Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
herewith, will create (i) a valid, perfected lien on the Property, subject only
to Permitted Encumbrances and (ii) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, subject only to Permitted Encumbrances to
the extent a security interest in personalty may be perfected by the filing of a
mortgage/deed of trust. No Person other than Mortgagor owns any interest in any
payments due under such Leases that is superior to or of equal priority with
Lender’s interest therein except as may be reflected by the Permitted
Encumbrances. Mortgagor shall forever warrant, defend and preserve the title and
the validity and priority of the lien of this Security Instrument and shall
forever warrant and defend the same to Lender against the claims of all Persons
whomsoever, subject only to Permitted Encumbrances.

Section 4.2 Organization. Mortgagor is duly organized or formed, as the case may
be, and is validly existing and in good standing in the jurisdiction in which it
is organized, with requisite power and authority to own the Property and to
transact the businesses in which it is now engaged. Mortgagor is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with the Property, its businesses and
operations, except where failure so to qualify would not be reasonably likely
(either individually or in the aggregate) to have a Material Adverse Effect.
Mortgagor possesses all material rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own the Property and to
transact the businesses in which it is now engaged, except to the extent the
failure to possess the same will not have a Material Adverse Effect.

Section 4.3 Proceedings. This Security Instrument has been duly executed and
delivered by or on behalf of Mortgagor and constitutes the legal, valid and
binding obligations of Mortgagor enforceable against Mortgagor in accordance
with its terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

Section 4.4 Intentionally deleted.

Section 4.5 Compliance. To the Mortgagor’s actual knowledge, Mortgagor and the
Property and the use thereof comply in all respects with all Requirements of
Law, including, without limitation, all applicable environmental laws, building
and zoning ordinances and codes, except where the failure to do so would not
have a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 4.6 Condemnation. No condemnation, eminent domain or other similar
proceeding has been commenced or, to the best of Mortgagor’s knowledge, is
threatened or contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.

Section 4.7 Separate Lots. The Land is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Land.

Section 4.8 Enforceability. The Secured Note Documents to which Mortgagor is a
party are not subject to any right of rescission, set-off, counterclaim or
defense by Mortgagor, including the defense of usury, and Mortgagor has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

Section 4.9 Filing and Recording Taxes. Except as permitted by the Credit
Agreement, all transfer taxes, deed stamps, intangible taxes or other amounts in
the nature of transfer taxes required to be paid by any Person under
Requirements of Law currently in effect in connection with the transfer of the
Property to Mortgagor have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
Requirements of Law currently in effect in connection with the execution,
delivery, recordation, filing, registration and perfection of this Security
Instrument, have been paid or will be paid simultaneously with the recordation
hereof.

Section 4.10 Intentionally deleted.

Section 4.11 Forfeiture. Neither Mortgagor nor, to Mortgagor’s actual knowledge,
any other Person in occupancy of or involved with the operation or use any of
the Property has committed any act or omission affording any Governmental
Authority the right of forfeiture as against the Property or any part thereof.
Mortgagor hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture.

Section 4.12 Intentionally deleted.

ARTICLE 5

OBLIGATIONS AND RELIANCES

Section 5.1 Relationship of Mortgagor and Lender. The relationship between
Mortgagor and Lender with respect to the Property and the Obligations is solely
that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Mortgagor, and no term or condition of this Security
Instrument and of any of the other Secured Note Documents shall be construed so
as to deem the relationship between Mortgagor and Lender to be other than that
of debtor and creditor.



--------------------------------------------------------------------------------

Section 5.2 No Reliance On Lender. The officers, members, general partners,
employees, principals and (if Mortgagor is a trust) beneficial owners of
Mortgagor are, collectively, experienced in the ownership and operation of
properties similar to the Property, and Mortgagor and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Mortgagor is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

Section 5.3 No Lender Obligations. (a) Notwithstanding the provisions of
Section 1.1(a), (f), (l) and (m) or Section 1.2 hereof, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to any of the agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents
referred to in Section 1.1 hereof.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument and the
other Secured Note Documents to which Mortgagor is a party, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

Section 5.4 Reliance. Mortgagor recognizes and acknowledges that in accepting
the Note, the Credit Agreement, the Guaranty, this Security Instrument and the
other Secured Note Documents, (i) Lender is expressly and primarily relying on
the truth and accuracy of the warranties and representations of Mortgagor set
forth in Article 4 hereof and in each of the other Secured Note Documents
executed by Mortgagor, without any obligation to investigate the Property and
notwithstanding any investigation of the Property by Lender; (ii) that such
reliance existed on the part of Lender prior to the date hereof; (iii) that the
warranties and representations of Mortgagor are a material inducement to Lender
in accepting the Note, the Credit Agreement, the Guaranty, this Security
Instrument and the other Secured Note Documents; and (iv) that Lender would not
be willing to make the Loan and accept this Security Instrument in the absence
of the warranties and representations of Mortgagor set forth in Article 4 hereof
and in each of the other Secured Note Documents executed by Mortgagor.

ARTICLE 6

FURTHER ASSURANCES

Section 6.1 Recording of Security Instrument, Etc. Mortgagor forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument and any of the other Secured Note
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Mortgagor will pay, or cause to be paid, all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of this Security



--------------------------------------------------------------------------------

Instrument and any instrument of further assurance, and any modification or
amendment of this Security Instrument, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Security Instrument, or any
instrument of further assurance, and any modification or amendment of this
Security Instrument, except where prohibited by law so to do.

Section 6.2 Further Acts, Etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, require, for the better assuring, conveying, assigning, transferring, and
confirming unto Lender the Property and rights hereby deeded, mortgaged,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Mortgagor may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Requirements of Law. Mortgagor hereby authorizes Lender
to file one or more financing statements or execute in the name of Mortgagor to
the extent Lender may lawfully do so, one or more chattel mortgages or other
instruments, to evidence more effectively the lien and security interest of
Lender in the Property. Mortgagor grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation such rights and remedies available to Lender
pursuant to this Section 6.2; provided, however, Lender agree not to exercise
such power of attorney unless an Event of Default has occurred and is
continuing.

Section 6.3 Intentionally deleted.

Section 6.4 Replacement Documents. Upon receipt of an affidavit of an officer or
agent of Lender as to the loss, theft, destruction or mutilation of any Secured
Note Document which Mortgagor is a party to and which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Secured Note Document that Mortgagor is a party to, Mortgagor will issue, in
lieu thereof, a replacement Secured Note Document in the same form as, and dated
the date of, such lost, stolen, destroyed or mutilated Secured Note Document.

Section 6.5 Legal Fees for Enforcement. Mortgagor shall pay to Lender on demand
any and all expenses, including legal expenses and reasonable attorneys’ fees,
incurred or paid by Lender in protecting its interest in the Property or in
collecting any amount payable hereunder or in enforcing its rights hereunder
with respect to the Property (including commencing any foreclosure action),
whether or not any legal proceeding is commenced hereunder or thereunder,
together with interest thereon at the rate provided for in the Credit Agreement
from the date paid or incurred by Lender until such expenses are paid by
Mortgagor, in accordance with Section 8.5 of the Credit Agreement.



--------------------------------------------------------------------------------

ARTICLE 7

DUE ON SALE/ENCUMBRANCE

Section 7.1 Lender Reliance. Mortgagor acknowledges that Lender has examined and
relied on the experience of Mortgagor and its officers, partners, members,
principals and (if Mortgagor is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Mortgagor’s ownership of the Property as a means of
maintaining the value of the Property as security for payment and performance of
the Obligations. Mortgagor acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Mortgagor
default in the payment and performance of the Obligations, Lender can recover
the Obligations by a sale of the Property.

Section 7.2 No Sale/Encumbrance. Mortgagor shall not Dispose of or suffer to
permit or grant a Lien on the Property or any part thereof or any interest
therein or permit or suffer the Property or any part thereof or any interest
therein to be Disposed of or encumbered by a Lien other than as expressly
permitted pursuant to the terms of this Security Instrument or the Credit
Agreement. Upon any permitted sale or other Disposition of the Property or any
portion thereof, Lender shall execute and deliver to Mortgagor, at Mortgagor’s
reasonable cost and expense, all documents or instruments, in recordable form,
necessary to (i) release the Property or such portion thereof from and satisfy
and/or terminate the lien of this Security Instrument and the other Secured Note
Documents, or (ii) transfer and assign this Security Instrument to Mortgagor or
its designee.

ARTICLE 8

PREPAYMENT

Section 8.1 Prepayment. The Debt may be prepaid in whole or in part in
accordance with the express terms and conditions of the Credit Agreement.

ARTICLE 9

RIGHTS AND REMEDIES

Section 9.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Lender may take such action, without
notice or demand (except for such notice or demand as may be expressly required
(during identical circumstances) pursuant to this Security Instrument or such
other Secured Note Document that both Mortgagor and Lender are parties to), as
it deems advisable to protect and enforce its rights against Mortgagor and in
and to the Property, including, but not limited to, the following actions, each
of which may be pursued concurrently or otherwise, at such time and in such
order as Lender may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Lender:

(a) reserved;



--------------------------------------------------------------------------------

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of law in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by Requirements of Law, institute proceedings for the
partial foreclosure of this Security Instrument for the portion of the
Obligations then due and payable, subject to the continuing lien and security
interest of this Security Instrument for the balance of the Obligations not then
due, unimpaired and without loss of priority;

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, in one or more parcels, at such time and place, upon such terms and after
such notice thereof as may be required or permitted by law;

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein;

(f) recover judgment against Borrower on the Note either before, during or after
any proceedings for the enforcement of this Security Instrument or the other
Secured Note Documents;

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Obligations and without regard for the solvency of Mortgagor,
any Guarantor or of any Person liable for the payment of the Obligations;

(h) subject to any Requirements of Law, the license granted to Mortgagor under
Section 1.2 hereof shall automatically be revoked and Lender may enter into or
upon the Property, either personally or by its agents, nominees or attorneys and
dispossess Mortgagor and its agents and servants therefrom, without liability
for trespass, damages or otherwise and exclude Mortgagor and its agents or
servants wholly therefrom, and take possession of all books, records and
accounts relating thereto and Mortgagor agrees to surrender possession of the
Property and of such books, records and accounts to Lender upon demand, and
thereupon Lender may (i) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct business thereon; (ii) complete any construction on the Property in such
manner and form as Lender deem advisable; (iii) make alterations, additions,
renewals, replacements and improvements to or on the Property; (iv) exercise all
rights and powers of Mortgagor with respect to the Property, whether in the name
of Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for,
collect and receive all Rents of the Property and every part thereof;
(v) require Mortgagor to pay monthly in advance to Lender, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Mortgagor;
(vi) require Mortgagor to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Mortgagor may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts



--------------------------------------------------------------------------------

from the Property to the payment of the Obligations, in such order, priority and
proportions as Lender shall deem appropriate in its sole discretion after
deducting therefrom all expenses (including reasonable attorneys’ fees) incurred
in connection with the aforesaid operations and all amounts necessary to pay the
Taxes, Other Charges, insurance premiums and other expenses in connection with
the Property, as well as just and reasonable compensation for the services of
Lender, its counsel, agents and employees;

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of any Collateral
owned by Mortgagor (including, without limitation, the Personal Property) or any
part thereof, and to take such other measures as Lender may deem necessary for
the care, protection and preservation of the Collateral owned by Mortgagor
(including, without limitation, the Personal Property), and (ii) request
Mortgagor at its expense to assemble the Collateral it owns, including, without
limitation, the Personal Property, and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral owned by Mortgagor,
including, without limitation, the Personal Property, sent to Mortgagor in
accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Mortgagor;

(j) apply any sums held in escrow or otherwise by Lender in accordance with the
terms of this Security Instrument or any other Secured Note Document to which
Mortgagor is a party to the payment of the Obligations in such priority and
proportions as Lender in its discretion shall deem proper;

(k) surrender any insurance policies relating to the Property, collect the
unearned insurance premiums thereon and apply such sums as a credit on the
Obligations in such priority and proportion as Lender in its discretion shall
deem proper, and in connection therewith, Mortgagor hereby appoints Lender as
agent and attorney-in-fact (which appointment is coupled with an interest and is
therefore irrevocable) for Mortgagor to collect such insurance premiums during
the continuance of an Event of Default;

(l) foreclose by STATUTORY POWER OF SALE or otherwise and apply the proceeds of
any recovery to the Obligations in accordance with Section 9.2 hereof or to any
deficiency under this Security Instrument;

(m) exercise all rights and remedies under any Causes of Action, whether before
or after any sale of the Property by foreclosure, power of sale, or otherwise
and apply the proceeds of any recovery to the Obligations in accordance with
Section 9.2 hereof or to any deficiency under this Security Instrument; or

(n) pursue such other remedies as Lender may have under Requirements of Law.

In the event of a sale, by foreclosure, power of sale, or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.



--------------------------------------------------------------------------------

Section 9.2 Application of Proceeds. The purchase money, proceeds and avails of
any disposition of the Property, or any part thereof, or any other sums
collected by Lender pursuant to this Security Instrument may be applied by
Lender upon the occurrence and during the continuance of an Event of Default to
the payment of the Obligations in such priority and proportions as Lender in its
discretion shall deem proper.

Section 9.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, or any default which in Lender’s reasonable
opinion constitutes an emergency or dangerous condition at the Property, Lender
may, but without any obligation to do so and without notice to or demand on
Mortgagor and without releasing Mortgagor from any obligation hereunder, make or
do the same in such manner and to such extent as Lender may deem necessary to
protect the security hereof. Lender is authorized to enter upon the Property for
such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in the Property or to foreclose this Security Instrument or
collect the Obligations. The cost and expense of any cure hereunder (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided below, shall constitute a portion of the Obligations and shall be due
and payable to Lender upon demand. All such costs and expenses incurred by
Lender in remedying such default or Event of Default shall bear interest at the
rate provided for in the Credit Agreement for the period after notice from
Lender that such cost or expense was incurred to the date of payment to Lender
and shall be deemed to constitute a portion of the Obligations and be secured by
this Security Instrument and the other Secured Note Documents and shall be
immediately due and payable upon demand by Lender therefor.

Section 9.4 Actions and Proceedings. Lender has the right (but not the
obligation) to appear in and defend any action or proceeding brought with
respect to the Property and to bring any action or proceeding, in the name and
on behalf of Mortgagor, which Lender, in its discretion, decide should be
brought to protect its interest in the Property; provided, however, that Lender
agrees not to exercise any of the rights set forth in this Section 9.4 unless an
Event of Default, or any default which in Lender’s reasonable opinion
constitutes an emergency or dangerous condition at the Property, has occurred
and is continuing.

Section 9.5 Recovery of Sums Required to be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Obligations as the same become due, without regard to whether or not
the balance of the Obligations shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
an Event of Default by Mortgagor existing at the time such earlier action was
commenced.

Section 9.6 Other Rights, Etc.

(a) The failure of Lender to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Security Instrument.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (i) the failure of Lender to comply with any request of any Guarantor to take
any action to foreclose this Security Instrument or otherwise enforce any of the
provisions hereof or of the Note or the other Secured Note Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any Person liable for the Debt or any other Obligations or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, the
Credit Agreement, the Guaranty, this Security Instrument or the other Secured
Note Documents.



--------------------------------------------------------------------------------

(b) It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the insurance policies required hereunder
or under the Credit Agreement with respect to the Property, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Lender shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to the
Property or any other Collateral not in Lender’s possession.

(c) Lender may resort for the payment of the Debt or other Obligations to any
other security held by Lender in such order and manner as Lender, in its
discretion, may elect. Lender may take action to recover the Obligations, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to foreclose this Security Instrument. The rights of
Lender under this Security Instrument shall be separate, distinct and cumulative
and none shall be given effect to the exclusion of the others. No act of Lender
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision. Lender shall not be limited exclusively to
the rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

Section 9.7 Right to Release Any Portion of the Property. Lender may release any
portion of the Property for such consideration as Lender may require without, as
to the remainder of the Property, in any way impairing or affecting the lien or
priority of this Security Instrument, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and Lender may
accept by assignment, pledge or otherwise any other property in place thereof as
Lender may require without being accountable for so doing to any other
lienholder. This Security Instrument shall continue as a lien and security
interest in the remaining portion of the Property.

Section 9.8 Violation of Laws. Subject to the terms of the Credit Agreement
(including the right, if any, for Mortgagor to contest non-compliance with any
Requirements of Laws), if the Property is not in compliance with Requirements of
Law and such non-compliance is reasonably likely to have a Material Adverse
Effect, Lender may impose such additional reasonable requirements upon Mortgagor
in connection herewith including, without limitation, monetary reserves or
financial equivalents as is permitted under the Credit Agreement.

Section 9.9 Right of Entry. Subject to the terms of the Credit Agreement and the
rights of tenants under their respective Leases, Lender and its agents shall
have the right to enter and inspect the Property at all reasonable times.

Section 9.10 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any Indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the



--------------------------------------------------------------------------------

holder of such Indebtedness and such former rights, claims, liens, titles, and
interests, if any, are not waived but rather are continued in full force and
effect in favor of Lender and are merged with the lien and security interest
created herein as cumulative security for the repayment, performance and
discharge of the Obligations.

ARTICLE 10

INDEMNIFICATIONS

Section 10.1 General Indemnification. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the each
Indemnitee from and against any Losses imposed upon or incurred by or asserted
against any Indemnitee and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any Requirements of Law; (e) any and
all claims and demands whatsoever which may be asserted against Lender by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any Lease; provided,
however, that Mortgagor shall not be liable for the payment of any Losses to the
extent the same arise (x) by reason of the gross negligence or willful
misconduct of Lender or (y) solely after Lender or any agent or successor
thereof takes title and possession of the Property through foreclosure, exercise
of a power of sale or a deed in lieu of foreclosure, unless such Losses are a
result of the acts or omissions of Mortgagor. Any amounts payable to Lender by
reason of the application of this Section 10.1 shall become immediately due and
payable and shall bear interest at the rate provided for in the Credit Agreement
from the date loss or damage is sustained by Lender until paid. As used in this
Security Instrument, the term “Losses” means any and all claims, suits, actions,
proceedings, obligations, liabilities (including, without limitation, strict
liabilities) and debts, and all actual damages, losses, costs, expenses, fines,
penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement of whatever kind or nature (including, but not limited to, reasonable
attorneys’ fees and other costs of defense).

Section 10.2 Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless each
Indemnitee from and against any and all Losses imposed upon or incurred by or
asserted against any such Indemnitee and directly or indirectly arising out of
or in any way relating to any tax on the making and/or recording of this
Security Instrument.



--------------------------------------------------------------------------------

ARTICLE 11

WAIVERS

Section 11.1 Waiver of Counterclaim. To the extent permitted by Requirements of
Law, Mortgagor hereby waives its right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument.

Section 11.2 Marshalling and Other Matters. Mortgagor hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Mortgagor hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Mortgagor, and on behalf of
each Person acquiring any interest in or title to the Property subsequent to the
date of this Security Instrument and on behalf of all persons to the extent
permitted by Requirements of Law.

Section 11.3 Waiver of Notice. Mortgagor shall not be entitled to any notices of
any nature whatsoever from Lender except (a) with respect to matters for which
this Security Instrument, the Credit Agreement, the Guaranty or any other
Secured Note Document, specifically and expressly provides for the giving of
notice by Lender to Mortgagor, and (b) with respect to matters for which Lender
is required by any Requirements of Law to give notice, and Mortgagor hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Security Instrument does not specifically and expressly
provide for the giving of notice by Lender to Mortgagor.

Section 11.4 Intentionally deleted.

Section 11.5 Waiver of Trial by Jury. EACH OF MORTGAGOR, AND BY ITS ACCEPTANCE
HEREOF, LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT.

ARTICLE 12

SUBMISSION TO JURISDICTION

Section 12.1 Submission to Jurisdiction. With respect to any claim or action
arising hereunder, Mortgagor irrevocably and unconditionally: (a) submits to the
exclusive jurisdiction of any court of the State and County of New York, or in
the United States District Court for the Southern District of New York, and
appellate courts from any thereof; (b) consents that any such action or
proceeding may be brought in such courts and, to the extent permitted by law,
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that, to the extent permitted by



--------------------------------------------------------------------------------

Requirements of Law, service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in the Credit Agreement or at such other address of which Lender shall have been
notified; and (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

ARTICLE 13

APPLICABLE LAW

Section 13.1 Choice of Law. INSOFAR AS THERE MAY BE NO APPLICABLE FEDERAL LAW,
THIS SECURITY INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY RULE OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD RESULT IN THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST OF THIS SECURITY
INSTRUMENT, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE
WHERE THE LAND IS LOCATED SHALL APPLY.

Section 13.2 Provisions Subject to Requirements of Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any Requirements of Law.

ARTICLE 14

DEFINITIONS

Section 14.1 General Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Mortgagor” shall mean “each Mortgagor and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Note,” shall mean “the Note and any other evidence of indebtedness secured by
this Security Instrument,” the word “Property” shall include any portion of the
Property and any interest therein, and the phrases “legal fees”, “attorneys’
fees” and “counsel fees” shall include any and all reasonable attorneys’,
paralegal and law clerk fees and disbursements, including, but not limited to,
fees and disbursements at the pre-trial, trial and appellate levels incurred or
paid by Lender in protecting its interest in the Property, the Leases and the
Rents and enforcing its rights hereunder.



--------------------------------------------------------------------------------

Section 14.2 Headings, Etc. The headings and captions of various Articles and
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.

Section 14.3 Defined Terms. Defined terms used herein but not defined herein
shall have the meanings as defined in the Credit Agreement.

ARTICLE 15

MISCELLANEOUS PROVISIONS

Section 15.1 No Oral Change. This Security Instrument and any provisions hereof,
may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Mortgagor or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

Section 15.2 Liability. (a) If Mortgagor consists of more than one person (each
such person, a “Borrower Party”), the obligations and liabilities of each such
Borrower Party hereunder shall be joint and several. Each Borrower Party hereby
acknowledges and agrees that the Borrower Parties are jointly and severally
liable to Lender for all representations, warranties, covenants, obligations and
liabilities of each Borrower Party hereunder. Each Borrower Party hereby further
acknowledges and agrees that (a) any Event of Default or any default, or breach
of a representation, warranty or covenant by any Borrower Party hereunder or
under any Secured Note Document to which Mortgagor is a party is hereby
considered a default or breach by each Borrower Party, as applicable, and
(b) Lender shall have no obligation to proceed against one Borrower Party before
proceeding against the other Borrower Parties. Each Borrower Party hereby waives
any defense to its obligations under this Security Instrument based upon or
arising out of the disability or other defense or cessation of liability of one
Borrower Party versus the other. A Borrower Party’s subrogation claim arising
from payments to Lender shall constitute a capital investment in the other
Borrower Party subordinated to any claims of Lender and equal to a ratable share
of the equity interests in such Borrower Party.

(a) Notwithstanding anything appearing to the contrary in this Security
Instrument, or in the Note, the Credit Agreement or any of the other Secured
Note Documents, neither Lender nor any other Indemnitee shall be entitled to
enforce the liability and obligation of Mortgagor to pay, perform and observe
the obligations contained in this Security Instrument by any action or
proceeding against any member, shareholder, partner, manager, director, officer,
agent, affiliate, beneficiary, trustee or employee of Mortgagor (or any direct
or indirect member, shareholder, partner or other owner of any such member,
shareholder, partner, manager, director, officer, agent, affiliate or employee
of Mortgagor, or any director, officer, employee, agent, manager or trustee of
any of the foregoing); provided, however, for purposes of clarification, the
foregoing is not intended to exempt any of the Issuer Parties from its
obligations and liabilities under any of the Secured Note Documents to which
such Issuer Party is a party.



--------------------------------------------------------------------------------

Section 15.3 Inapplicable Provisions. If any term, covenant or condition of this
Security Instrument is held to be invalid, illegal or unenforceable in any
respect, this Security Instrument shall be construed without such provision.

Section 15.4 Duplicate Originals; Counterparts. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 15.5 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 15.6 Notices. All notices required or permitted under this Security
Instrument shall be given and be effective in accordance with the notice
provisions of the Credit Agreement.

Section 15.7 Fixture Filing Provisions. This Security Instrument shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included in the Property and is to be filed and recorded in the real
estate records of the county where the Property is located. For this purpose the
following information is included: (i) Mortgagor shall be deemed the “Debtor”
and is a corporation organized under the laws of the state of Delaware with the
address set forth on the first page hereof and the organization number assigned
Debtor by the state in which Debtor is organized is 4692623; (ii) Lender shall
be deemed the “Secured Party” with the address set forth on the first page
hereof; (iii) this Security Instrument covers goods which are or are to become
fixtures; and (iv) the name of the record owner of the Land is the Debtor.

Section 15.8 Intentionally deleted.

Section 15.9 Conflicts. In the event of any conflict, inconsistency or ambiguity
between the provisions of this Security Instrument and the provisions of the
Credit Agreement, the provisions of the Credit Agreement shall control.

Section 15.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under Article 9 hereof, the assignment of the Rents and Leases under
Article 1 hereof, the security interests under Article 1 hereof, nor any other
remedies afforded to Mortgagee under the Secured Note Documents, at law or in
equity, other than taking of title to the Property by foreclosure or otherwise,
shall cause Mortgagee to be deemed or construed to be a mortgagee in possession
of the Property, to obligate Mortgagee to lease the Property or attempt to do
so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.
Mortgagor shall, and hereby agrees to indemnify Mortgagee for, and to hold
Mortgagee harmless from and against, any and all claims, liability, expenses,
losses or damages which may or might be asserted against or incurred by
Mortgagee, as the case may be, solely by reason of Mortgagee’s status as an
assignee pursuant to



--------------------------------------------------------------------------------

the assignment of Rents and Leases contained herein, but excluding any claim to
the extent of Mortgagee’s gross negligence or willful misconduct. Should
Mortgagee incur any such claim, liability, expense, loss or damage, which is
required to be reimbursed under Section 8.5 of the Credit Agreement, the amount
thereof, including all actual expenses and reasonable fees of attorneys, shall
constitute Obligations secured hereby, and Mortgagor shall reimburse Mortgagee,
as the case may be, therefor as provided in Section 8.5 of the Credit Agreement.

Section 15.11 Discontinuance of Proceedings. If Lender shall have proceeded to
invoke any right, remedy or recourse permitted under the Secured Note Documents
and shall thereafter elect to discontinue or abandon it for any reason, Lender
shall have the unqualified right to do so and, in such an event, Mortgagor and
Lender shall be restored to their former positions with respect to the
Obligations, the Secured Note Documents, the Property and otherwise, and the
rights, remedies, recourses and powers of Lender shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Lender thereafter to exercise any right, remedy or recourse under the Secured
Note Documents for such Event of Default.

Section 15.12 Covenant Running with the Land. All representations, warranties,
covenants and Obligations contained in the Credit Agreement are incorporated
herein by this reference and, to the extent relating to the Property, are
intended by the parties to be, and shall be construed as, covenants running with
the land. All persons or entities who may have or acquire an interest in the
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Secured Note Documents; however, no such party
shall be entitled to any rights thereunder without the prior written consent of
Lender.

Section 15.13 Last Dollars Secured. The parties agree that any payments or
repayments of Obligations by Mortgagor shall be and be deemed to be applied
first to the portion of the Obligations that is not secured hereby, if any, it
being the parties’ intent that the portion of the Obligations last remaining
unpaid shall be secured hereby.

ARTICLE 16

CROSS-COLLATERALIZATION

Section 16.1 Cross-Collateralization. Mortgagor acknowledges that the
Obligations are secured by this Security Instrument together with those
additional security instruments given by Mortgagor and/or certain Affiliates of
Mortgagor to Lender, together with the other Secured Note Documents securing or
evidencing the Obligations, and encumbering the Collateral and other real and
personal property, all as more specifically set forth in the Credit Agreement
and the other Secured Note Documents. Upon the occurrence of an Event of
Default, Lender shall have the right to institute a proceeding or proceedings
for the total or partial foreclosure of this Security Instrument and any or all
of such other security instruments whether by court action, power of sale or
otherwise, under any applicable provision of law, for all or any portion of the
Obligations, and the lien and the security interest created by such other
security instruments shall continue in full force and effect without loss of
priority as a lien and security interest securing the payment of that portion of
the Obligations then due and payable but still outstanding. Mortgagor
acknowledges and agrees that the Property and the other real and



--------------------------------------------------------------------------------

personal property securing the Obligations are located in one or more States and
counties, and therefore Lender shall be permitted to enforce payment of the
Obligations and the performance of any term, covenant or condition of the
Guaranty, this Security Instrument or the other Secured Note Documents and
exercise any and all rights and remedies under the Guaranty, this Security
Instrument or the other Secured Note Documents, or as provided by law or at
equity, by one or more proceedings, whether contemporaneous, consecutive or
both, to be determined by Lender, in its sole discretion, in any one or more of
the States or counties in which the Property, the Collateral or any other real
or personal property securing the Obligations is located. Neither the acceptance
of this Security Instrument or the other Secured Note Documents nor the
enforcement thereof in any one State or county, whether by court action,
foreclosure, power of sale or otherwise, shall prejudice or in any way limit or
preclude enforcement by court action, foreclosure, power of sale or otherwise,
of the Note, this Security Instrument or any of the other Secured Note Documents
through one or more additional proceedings in that State or county or in any
other State or county. Any and all sums received by Lender under the Guaranty,
this Security Instrument and the other Secured Note Documents on account of the
Obligations shall be applied to the Obligations in such order and priority as
Lender shall determine, in its sole discretion.

ARTICLE 17

INTENTIONALLY DELETED

ARTICLE 18

STATE SPECIFIC PROVISIONS

Section 18.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 18 and the other provisions of
this Security Instrument, the terms and conditions of this Article 18 shall
control and be binding.

Section 18.2 Granting Clause. The preamble to Section 1.1 is hereby modified in
its entirety to state as follows:

Mortgagor does hereby irrevocably mortgage and warrant to Lenders and their
successors and assigns, and does hereby assign and grant a security interest to
Lender and their successors and assigns in, the following property, rights,
interests and estates now owned or hereafter acquired by Mortgagor
(collectively, the “Property”):

Section 18.3 Leases and Rents. The following sentences are hereby added at the
end of subparagraph (f) of Section 1.1 entitled “Leases and Rents” and after the
first sentence of Section 1.2 hereof entitled “Assignment of Leases and Rents”:



--------------------------------------------------------------------------------

Lender shall also be entitled to all the rights and remedies conferred by Act
No. 210 of the Michigan Public Acts of 1953 as amended by Act No. 151 of the
Michigan Public Acts of 1966 (M.C.L.A. 554.231, et seq.), or Act No. 228 of the
Michigan Public Acts of 1925, as amended by Act No. 55 of the Michigan Public
Acts of 1933 (M.C.L.A. 554.211, et seq.), whichever is applicable, and pursuant
to Act No. 66 of the Michigan Public Acts of 1956 (M.C.L.A. 565.81, et seq.).
The assignment of leases and rents provided for in this Security Instrument
shall, notwithstanding anything to the contrary contained herein, constitute an
assignment of rents pursuant to M.C.L.A. 554.231, et seq., or M.C.L.A. 554.211,
et seq., whichever is applicable, and M.C.L.A. 565.81, et seq., and shall be
interpreted and applied in accordance therewith.

Section 18.4 Foreclosure. The word “or” is hereby deleted at the end of
Subsection (m) of Section 9.1 of this Security Instrument entitled “Remedies,”
and the following text is hereby added after Subsection (m):

(n) commence (i) foreclosure proceedings against the Property through judicial
proceedings or (ii) foreclosure proceedings against the Property constituting
real estate by advertisement pursuant to the applicable statute in such case
made and provided and to sell the Property or to cause the same to be sold at
public sale in accordance with the applicable statute in a single parcel or in
several parcels at the option of Lender. Mortgagor hereby acknowledges that this
Security Instrument contains a POWER OF SALE and that in the event Lender elect
to foreclose by advertisement pursuant to the POWER OF SALE, in accordance with
M.C.L.A. 600.3201, et seq., MORTGAGOR EXPRESSLY WAIVES NOTICE THEREOF (EXCEPT
ANY NOTICE REQUIRED UNDER THE AFORESAID STATUTE), A HEARING PRIOR TO SALE AND
ANY RIGHT, CONSTITUTIONAL OR OTHERWISE, THAT MORTGAGOR MIGHT OTHERWISE HAVE TO
REQUIRE A JUDICIAL FORECLOSURE.

Subsection (n) is renumbered as subsection (o),

Section 18.5 Appointment of Receiver. The following is hereby added to the end
of Section 9.1, subparagraph (g):

The failure of Mortgagor to pay any taxes or assessments assessed against the
Property, or any installment thereof, or any premiums payable with respect to
any insurance policies covering the Property, shall constitute waste as provided
by Act No. 236 of the Michigan Public Acts of 1961, as amended (M.C.L.A.
600.2927). Mortgagor further hereby consents to the appointment of a receiver
under said statute, should Lender elect to seek such relief thereunder;



--------------------------------------------------------------------------------

Section 18.6 Future Advances. (THIS SECURITY INSTRUMENT IS ALSO A FUTURE ADVANCE
MORTGAGE UNDER APPLICABLE MICHIGAN LAW). THIS SECURITY INSTRUMENT IS A “FUTURE
ADVANCE MORTGAGE” UNDER PUBLIC ACT 348 OF PUBLIC ACTS OF 1990, AS AMENDED
(M.C.L.A. 565.901 ET SEQ.). ALL FUTURE ADVANCES UNDER THE NOTE, THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL HAVE THE SAME PRIORITY AS IF THE
FUTURE ADVANCE WAS MADE ON THE DATE THAT THIS SECURITY INSTRUMENT WAS RECORDED.
THIS SECURITY INSTRUMENT SHALL SECURE ALL INDEBTEDNESS OF MORTGAGOR, ITS
AFFILIATES, SUCCESSORS AND ASSIGNS UNDER THE NOTES, THIS SECURITY INSTRUMENT OR
ANY OF THE LOAN DOCUMENTS, WHENEVER INCURRED, INDEBTEDNESS TO BE DUE AT THE
TIMES PROVIDED IN THE NOTES, THE CREDIT AGREEMENT, THIS SECURITY INSTRUMENT AND
THE OTHER LOAN DOCUMENTS. NOTICE IS HEREBY GIVEN THAT THE INDEBTEDNESS SECURED
HEREBY MAY INCREASE AS A RESULT OF ANY ADVANCES, VOLUNTARY OR INVOLUNTARY, UNDER
THE NOTE, THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
DEFAULTS HEREUNDER BY THE MORTGAGOR DUE TO, FOR EXAMPLE, AND WITHOUT LIMITATION,
UNPAID INTEREST OR LATE CHARGES, UNPAID TAXES OR INSURANCE PREMIUMS WHICH
LENDERS ELECT TO ADVANCE, DEFAULTS UNDER LEASES THAT LENDERS ELECT TO CURE,
ATTORNEY FEES OR COSTS INCURRED IN ENFORCING THE LOAN DOCUMENTS OR OTHER
EXPENSES INCURRED BY LENDERS IN PROTECTING THE PROPERTY, THE SECURITY OF THIS
SECURITY INSTRUMENT OR LENDERS’ RIGHTS AND INTERESTS.

Section 18.7 Michigan Law. The following is hereby added to the end of
Section 9.1, subparagraph (h):

In connection with Lender’ right to possession of the Property Mortgagor
acknowledges that it has been advised that there is a significant body of law in
Michigan which purportedly provides that in the absence of a showing of waste of
a character sufficient to endanger the value of the Property (or of other
special factors) a person in the role of Mortgagor is entitled to remain in
possession of the Property and to enjoy the earnings, revenues, rents, issues,
profits and income of the Property during the pendency of foreclosure
proceedings and until the expiration of the redemption period, notwithstanding
that the mortgage expressly provides to the contrary. Mortgagor further
acknowledges that it has been advised that Lender consider that the value of the
security granted hereby is inextricably intertwined with the effectiveness of
the management, maintenance and general operation of the Property and that the
Lender would not make the loan secured hereby unless they could be assured that
they would have the right to enjoy the earnings, revenues, rents, issues,
profits and income of the Property



--------------------------------------------------------------------------------

therefrom and/or take possession of the Property and manage or control
management thereof immediately upon an Event of Default notwithstanding that
foreclosure proceedings may not have been instituted or are pending or that the
redemption period, if any, may not have expired. Mortgagor hereby knowingly,
intelligently and voluntarily waives all rights to possession of the Property
from and after the occurrence of an Event of Default and upon demand for
possession by Lender Mortgagor agrees not to assert any objection or defense to
Lender’ request or to petition to a court for possession, and hereby consents to
this appointment of a receiver for the Property. The rights hereby conferred
upon Lender have been agreed upon prior to the occurrence of an Event of Default
and the exercise by Lender of these rights shall not be deemed to put Lender in
the status of a “mortgagee in possession.” Mortgagor acknowledges that this
provision is material to this transaction and that the Lender would not make the
loan secured hereby but for this paragraph.

Section 18.8 Additional Fixture Filing Provisions. This Security Instrument
shall be effective as a financing statement filed as a fixture filing with
respect to all fixtures included in the Property and is to be filed and recorded
in the real estate records of the county where the Property is located. For this
purpose the following information is included: (i) Mortgagor shall be deemed the
“Debtor” and is a corporation organized under the laws of the state of Delaware
with the address set forth on the first page hereof and the organization number
assigned Debtor by the state in which Debtor is organized is 4692623;
(ii) Lender shall be deemed the “Secured Party” with the address set forth on
the first page hereof; (iii) this Security Instrument covers goods which are or
are to become fixtures; and (iv) the name of the record owner of the Land is the
Debtor.

Section 18.9 Waiver of Priority. The Lender reserve the right to waive the
priority of this Security Instrument as to any Lease otherwise subordinate to
this Security Instrument by recording a declaration of subordination in the
public records at any time prior to a sale on foreclosure of this Security
Instrument.

Section 18.10 Marshalling and Other Matters. The word “law” in the first
sentence of Section 11.2 of this Security Instrument is hereby deleted and the
words “Applicable Law” are replaced in its stead. The following is hereby added
after the word “Further,” and before the word “Mortgagor” at the beginning of
the second sentence in Section 11.2 hereof: “to the extent permitted by
Applicable Law”.

ARTICLE 19

[Reserved]

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

EXECUTION VERSION

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

Exhibit K

INTELLECTUAL PROPERTY PLEDGE AGREEMENT

THIS INTELLECTUAL PROPERTY PLEDGE AGREEMENT (this “Agreement”), dated as of
July 10, 2009, by GENERAL MOTORS COMPANY (together with its successors and
assigns, the “Issuer”) and Annunciata Corporation, Argonaut Holdings, Inc.,
General Motors Asia Pacific Holdings, LLC, General Motors Asia, Inc., General
Motors International Holdings, Inc., General Motors Overseas Corporation,
General Motors Overseas Distribution Corporation, General Motors Product
Services, Inc., General Motors Research Corporation, GM APO Holdings, LLC, GM
Eurometals, Inc., GM Finance Co. Holdings LLC, GM GEFS L.P., GM Global
Technology Operations, Inc., GM Global Tooling Company, Inc., GM LAAM Holdings,
LLC, GM Preferred Finance Co. Holdings LLC, GM Technologies, LLC, GM-DI Leasing
Corporation, GMOC Administrative Services Corporation, OnStar, LLC, GM Global
Steering Holdings, LLC, Grand Pointe Holdings, Inc., GM Subsystems
Manufacturing, LLC, Riverfront Holdings, Inc., Riverfront Holdings Phase II,
Inc. and GM Components Holdings, LLC (collectively, “Guarantors”, and together
with the Issuer, the “Issuer Parties”), in favor of UAW RETIREE MEDICAL BENEFITS
TRUST (together with its permitted successors and assigns, the “Secured Party”
or “Noteholder”).

W I T N E S S E T H:

WHEREAS, pursuant to (a) the Amended and Restated Master Sale and Purchase
Agreement dated as of June 26, 2009, as amended, (the “Master Transaction
Agreement”) among General Motors Corporation, a Delaware corporation (“GM
Oldco”), a debtor and debtor-in-possession in a case pending under chapter 11 of
the Bankruptcy Code and certain other sellers party thereto (collectively, the
“Sellers”) and the Issuer, and (b) the other Transaction Documents, and in
accordance with the Bankruptcy Code, on the date hereof (i) the Sellers sold,
transferred, assigned, conveyed and delivered to the Issuer and certain of its
Subsidiaries, and the Issuer and certain of its Subsidiaries directly or
indirectly purchased, accepted and acquired from the Sellers, the Purchased
Assets (as defined in the Master Transaction Agreement) and assumed the Assumed
Liabilities (as defined in the Master Transaction Agreement) and (ii) the
Sellers and the Issuer and one or more of their respective Subsidiaries have
entered into the other Related Transactions;

WHEREAS, pursuant to the Master Transaction Agreement, on or prior to the
Closing (as defined in the Master Transaction Agreement), the Issuer and the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America (the “UAW”) will enter into a Settlement Agreement,
substantially the form attached as Exhibit D to the Master Transaction Agreement
(the “Settlement Agreement”), which will become legally binding on the Issuer
and the UAW through court approval and provides, among other things, for the
issuance of a note in the amount of “$2,500,000,000 to the Secured Party (the
“Note”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain $2,500,000,000 Secured Note Agreement, dated
as of July 10, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Secured Note Agreement”), among the Issuer, the Guarantors party
thereto and the Secured Party, the Issuer shall issue the Note as consideration
for the agreement of the Secured Party to enter into the Settlement Agreement;

WHEREAS, it is a condition precedent to the issuance of the Note under the
Secured Note Agreement and the Secured Party entering into the Settlement
Agreement that the Issuer Parties shall have executed and delivered this
Agreement to the Secured Party.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein have the meaning given to them in the Secured Note Agreement.

Section 2. Grant of Security Interest in Collateral. As security for the prompt
and complete payment when due of the Obligations and the performance by the
Issuer of all the covenants and obligations to be performed by it pursuant to
the Secured Note Agreement and the other Secured Note Documents, the Issuer, and
each Guarantor, in order to secure its guaranty under the Amended and Restated
Guaranty and Security Agreement, dated as of the date hereof (the “Guaranty”),
hereby grants to the Secured Party a Lien on and first priority security
interest in all of its rights, title and interest in and to the following
property of the Issuer or such Guarantor, as the case may be, whether now owned
or existing or hereafter acquired or arising and regardless of where located
(the “Collateral”):

(a) All domestic and foreign letters patent, design patents, utility patents,
industrial designs, and all intellectual property rights in inventions, trade
secrets, ideas, concepts, methods, techniques, processes, proprietary
information, technology, know-how, formulae, and other general intangibles of
like nature, now existing or hereafter acquired, owned or licensed by any Issuer
Party (including, without limitation, all domestic and foreign letters patent,
design patents, utility patents, industrial designs, inventions, trade secrets,
ideas, concepts, methods, techniques, processes, proprietary information,
technology, know-how and formulae described in Exhibit A hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office, or in any similar office or agency of the United
States or any other country or any political subdivision thereof), and all
reissues, reexaminations, divisions, continuations, continuations in part and
extensions or renewals thereof;

(b) All domestic and foreign trademarks, service marks, collective marks,
certification marks, trade dress, trade names, corporate names, business names,
d/b/as, Internet domain names, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, used, acquired, or licensed by any Issuer Party (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade dress, trade names, business names, d/b/as,
Internet domain names, designs, logos and other source or

 

-2-



--------------------------------------------------------------------------------

business identifiers described in Exhibit B hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof), and
all reissues, extensions or renewals thereof, together with all goodwill of the
business symbolized by such marks;

(c) All domestic and foreign copyrights, whether registered or unregistered,
including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising), in any and all media (whether now or
hereafter developed), in and to all original works of authorship (including,
without limitation, all marketing materials created by or on behalf of any
Issuer Party), acquired, owned or licensed by any Issuer Party (including,
without limitation, all copyrights described in Exhibit C hereto) all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues, renewals,
restorations, extensions or revisions thereof;

(d) all Proceeds with respect to the foregoing clauses (a) through (c); and

(e) to the extent not included in the foregoing, all proceeds, damages,
products, offspring, rents, revenues, issues, profits, royalties, income,
benefits, accessions, additions, improvements, substitutions and replacements of
and to any and all of the foregoing, including all rights to sue in law or in
equity.

Notwithstanding the foregoing, in no event shall the Collateral include any
Excluded Collateral.

Section 3. Pledge Agreement. (a) THE INTEREST IN THE COLLATERAL BEING GRANTED
HEREUNDER SHALL NOT BE CONSTRUED AS A CURRENT ASSIGNMENT BUT, RATHER AS A
SECURITY INTEREST THAT PROVIDES THE SECURED PARTY SUCH RIGHTS AS ARE PROVIDED TO
HOLDERS OF SECURITY INTERESTS UNDER APPLICABLE LAW.

(b) The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Secured Party pursuant to
the Secured Note Agreement and the Guaranty and the Issuer and each of the
Guarantors hereby acknowledge and affirm that the rights and remedies of the
Secured Party with respect to the security interest in the Collateral made and
granted hereby are more fully set forth in the Secured Note Agreement and the
Guaranty, the terms and provisions of which are incorporated by reference herein
as if fully set forth herein. In the event of any conflict between the terms of
the Secured Note Agreement and this Agreement, the Secured Note Agreement shall
govern.

(c) It shall not be necessary for the Secured Party (and the Issuer and each
Guarantor hereby waive any right which the Issuer or such Guarantor may have to
require the Secured Party), in order to enforce the obligations of the Issuer or
such Guarantor hereunder,

 

-3-



--------------------------------------------------------------------------------

first to (i) institute suit or exhaust its remedies against the Issuer, any
Guarantor or others liable on the Note or the Obligations or any other person,
(ii) enforce the Secured Party’s rights against any collateral which shall ever
have been given to secure the Note, (iii) enforce the Secured Party’s rights
against any other guarantors of the Obligations, (iv) join the Issuer, the
Guarantor or any others liable on the Obligations in any action seeking to
enforce this Agreement, (v) exhaust any remedies available to the Secured Party
against any collateral which shall ever have been given to secure the Note, or
(vi) resort to any other means of obtaining payment of the Obligations. The
Secured Party shall not be required to mitigate damages or take any other action
to reduce, collect or enforce the Obligations.

Section 4. Authorization. (a) To the extent applicable, the parties hereto
authorize and request that the Commissioner of Patents and Trademarks of the
United States record this security interest in the Collateral.

(b) To the extent applicable, the parties hereto authorize and request that the
Copyright Office of the United States record this security interest in the
Collateral.

Section 5. (a) Continuing Security Interest; Release and Discharge of Security
Interest. This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have matured and have been paid and satisfied in full, (ii) be binding upon and
inure to the benefit of the Issuer Parties, each of the Issuer Parties’
executors, administrators, successors and assigns, and (iii) inure to the
benefit of and be binding upon the Secured Parties and each of their successors,
transferees and assigns.

(b) Release of Security Interest upon Satisfaction of all Obligations. Upon
termination of this Agreement and repayment to the Secured Party of all
Obligations and the performance of all obligations under the Secured Note
Documents, the Secured Party shall release its security interest in any
remaining Collateral; provided, that if any payment, or any part thereof, of any
of the Obligations is rescinded or must otherwise be restored or returned by the
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Issuer or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or a trustee or similar
officer for the Issuer or any Guarantor or any substantial part of its Property,
or otherwise, this Agreement, all rights hereunder and the Liens created hereby
shall continue to be effective, or be reinstated, until such payments have been
made.

(c) Partial Release of Collateral. Provided that no Default or Event of Default
shall then exist, the Issuer or a Guarantor may, in connection with any
Disposition of any Collateral permitted under the Secured Note Agreement, obtain
the release from the Lien of the Secured Note Documents of the portion of the
Collateral sold, upon the satisfaction of the conditions set forth in the
Secured Note Agreement.

Section 6. Miscellaneous.

(a) Waiver; Amendment. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 8.1 of the Secured Note Agreement.

 

-4-



--------------------------------------------------------------------------------

(b) Notices. Except as otherwise expressly permitted by this Agreement, all
notices, requests and other communications provided for herein (including,
without limitation, any modifications of, or waivers, requests or consents
under, this Agreement) shall be given or made in writing (including, without
limitation, by telecopy or Electronic Transmission) delivered to the intended
recipient at the “Address for Notices” specified on the signatures pages hereof,
beneath each party’s name; or, as to any party, at such other address as shall
be designated by such party in a written notice to each other party.

(c) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Secured Party, any right, remedy, power or
privilege hereunder or under the other Secured Note Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

(d) Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Secured Note Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
issuance of the Note and other extensions of credit hereunder and thereunder.

(e) Payment of Expenses. The Issuer and each Guarantor agree to pay on demand by
the Secured Party any and all reasonable out-of-pocket costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses) incurred by
the Secured Party and agents, representatives or advisers in enforcing any of
its rights or remedies under this Agreement, in accordance with Section 8.5 of
the Secured Note Agreement.

(f) Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of the Issuer and each Guarantor and shall inure to the
benefit of the Secured Party and its permitted successors and assigns; provided
that neither the Issuer nor any Guarantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Secured Party (and any attempted assignment or transfer by the
Issuer or any Guarantor without such consent shall be null and void).

(g) Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Issuer and the Secured Party.

(h) Agreement Constitutes Security Agreement. This Agreement shall constitute a
security agreement within the meaning of the Uniform Commercial Code as in
effect in the State of New York.

 

-5-



--------------------------------------------------------------------------------

(i) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(j) Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement shall be help invalid or unenforceable (in whole or in part)
as against any one or more of the Guarantors, then this Agreement shall continue
to be enforceable against all other Guarantors and the Issuer, as applicable,
without regard to any such invalidity or unenforceability.

(l) Integration. This Agreement and the other Secured Note Documents represent
the entire agreement of the Issuer, the Guarantor and the Secured Party with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Secured Note Documents. In the event of any conflict or inconsistency
between the provisions of this Agreement and the Guaranty, the provisions of the
Guaranty shall control.

(n) Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

(o) Submission to Jurisdiction; Waivers. All judicial proceedings brought
against any Issuer Party arising out of or relating to this Agreement or any
other Secured Note Document, or any Obligations hereunder and thereunder, may be
brought in the courts of the State of New York, the courts of the United States
of America for the Southern District of New York, and appellate courts from any
thereof. Each Issuer Party hereby irrevocably and unconditionally:

(i) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Secured Note Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non exclusive jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-6-



--------------------------------------------------------------------------------

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Issuer at its
address set forth in Section 6(b) hereof or at such other address of which the
Secured Party shall have been notified pursuant thereto; and

(iv) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(p) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER SECURED NOTE DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

(q) Intentionally Omitted.

(r) Additional Guarantors. Each Subsidiary of the Issuer that is required to
become, or that the Issuer desires to become, a party to this Agreement pursuant
to Section 5.23 of the Secured Note Agreement shall become a Guarantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Joinder Agreement in the form of Exhibit D hereto.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

ISSUER: GENERAL MOTORS COMPANY By:                                       
                                                          

Name:

Title:

ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention: Telephone: Facsimile:

[Signature Page to Intellectual Property Pledge Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

ANNUNCIATA CORPORATION

 

ARGONAUT HOLDINGS, INC.

 

GENERAL MOTORS ASIA PACIFIC HOLDINGS, LLC

 

GENERAL MOTORS ASIA, INC.

 

GENERAL MOTORS INTERNATIONAL HOLDINGS, INC. GENERAL MOTORS OVERSEAS CORPORATION

 

GENERAL MOTORS OVERSEAS DISTRIBUTION CORPORATION GENERAL MOTORS PRODUCT
SERVICES, INC.

 

GENERAL MOTORS RESEARCH CORPORATION

 

GM APO HOLDINGS, LLC

 

GM EUROMETALS, INC.

 

GM FINANCE CO. HOLDINGS LLC

 

GM GLOBAL STEERING HOLDINGS, LLC

 

GM GLOBAL TECHNOLOGY OPERATIONS, INC.

 

GM GLOBAL TOOLING COMPANY, INC.

 

GM LAAM HOLDINGS, LLC

 

GM PREFERRED FINANCE CO. HOLDINGS LLC

 

GM SUBSYSTEMS MANUFACTURING, LLC

 

GM TECHNOLOGIES, LLC

 

GM-DI LEASING CORPORATION

 

GMOC ADMINISTRATIVE SERVICES CORPORATION

 

GRAND POINTE HOLDINGS, INC.

 

ONSTAR, LLC

 

GM COMPONENTS HOLDINGS, LLC

 

RIVERFRONT HOLDINGS, INC.

 

RIVERFRONT HOLDINGS PHASE II, INC.

 

By:                                       
                                         
                                               Name: Title:

[Signature Page to Intellectual Property Pledge Agreement]



--------------------------------------------------------------------------------

ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention: Telephone: Facsimile:

[Signature Page to Intellectual Property Pledge Agreement]



--------------------------------------------------------------------------------

GM GEFS L.P. By:                                       
                                                       Name: Title: ADDRESS FOR
NOTICES: 767 Fifth Avenue, 14th Floor New York, New York 10153 Attention:
Telephone: Facsimile:

[Signature Page to Intellectual Property Pledge Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

 

Exhibit L

 

 

EQUITY PLEDGE AGREEMENT

made by

THE PARTIES SET FORTH ON ANNEX A HERETO

in favor of

UAW RETIREE MEDICAL BENEFITS TRUST

Dated July 10, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

SECTION 1    DEFINITIONS

   2 1.1      Definitions.    2 1.2      Other Definitional Provisions.    3

SECTION 2    PLEDGE OF CAPITAL STOCK

   3 2.1      Pledge.    3 2.2      Subsequently Acquired Capital Stock.    4
2.3      Delivery of Share Certificates and Powers of Attorney.    4 2.4     
Uncertificated Securities.    4

SECTION 3    APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

   5

SECTION 4    VOTING, ETC. PRIOR TO AN EVENT OF DEFAULT

   5

SECTION 5    DIVIDENDS AND OTHER DISTRIBUTIONS

   5

SECTION 6    REPRESENTATION AND WARRANTIES OF THE PLEDGOR

   6 6.1      Representations and Warranties.    6

SECTION 7    FURTHER ASSURANCES; POWER-OF-ATTORNEY

   6

SECTION 8    TRANSFER BY THE PLEDGOR

   7

SECTION 9    REMEDIES; PRIVATE SALE

   7 9.1      Remedies.    7 9.2      Registration Rights.    9 9.3      Private
Sale.    9 9.4      Cooperation.    10 9.5      Deficiency.    10 9.6     
Revocation of Existing Proxies.    10 9.7      No Duty to Others.    10

SECTION 10    COVENANTS OF THE PLEDGOR

   11 10.1    Maintenance of Perfected Security Interest.    11 10.2    No Other
Liens.    11 10.3    Restrictions on Voting and Transfers.    12 10.4    Books
and Records.    12 10.5    Investment Property.    12

SECTION 11    PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC.

   12

SECTION 12    NOTICES, ETC.

   13

 

-i-



--------------------------------------------------------------------------------

SECTION 13    WAIVER; AMENDMENT

   13

SECTION 14    GOVERNING LAW

   13

SECTION 15    SUBMISSION TO JURISDICTION; WAIVERS.

   14 15.1    Submission to Jurisdiction.    13 15.2    Waiver of Jury Trial.   
14

SECTION 16    CONTINUING SECURITY INTEREST; RELEASE

   14

SECTION 17    MISCELLANEOUS

   15 17.1    No Waiver; Cumulative Remedies.    15 17.2    Survival of
Representations and Warranties.    15 17.3    Payment of Expenses.    15 17.4   
Successors and Assigns.    16 17.5    Counterparts.    16 17.6    Severability.
   16 17.7    Integration.    16 17.8    Headings, etc.    16 17.9    Additional
Pledgors.    16

SECTION 18    EFFECT OF AMENDMENT AND RESTATEMENT OF ORIGINAL EQUITY PLEDGE

  

SECTION 19    JOINT AND SEVERAL LIABILITY

   17

SECTION 20    ENFORCEMENT EXPENSES; INDEMNIFICATION

   17 20.1    Enforcement Expenses.    17 20.2    Indemnification.    17 20.3   
Survival of Agreements.    17

Annex A

   Capital Stock in Issuing Entities Pledged by Pledgors   

Annex B

   Acknowledgment and Consent   

Annex C

   Form of Joinder Agreement   

 

-ii-



--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

THIS EQUITY PLEDGE AGREEMENT, dated as of July 10, 2009 (as amended,
supplemented and otherwise modified from time to time, this “Agreement”), made
by the undersigned, each of which is further identified on Annex A hereto (each,
a “Pledgor” and together with their respective successors and assigns,
collectively, the “Pledgors”), in favor of UAW RETIREE MEDICAL BENEFITS TRUST
(together with its permitted successors and assigns, the “Pledgee”). Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
referred to below shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to (a) the Amended and Restated Master Sale and Purchase
Agreement dated as of June 26, 2009, as amended (the “Master Transaction
Agreement”) among General Motors Corporation, a Delaware corporation, and a
debtor and debtor-in-possession in a case pending under chapter 11 of the
Bankruptcy Code (“GM Oldco”), and certain other sellers party thereto
(collectively, the “Sellers”) and General Motors Company (f/k/a NGMCO, Inc.), a
Delaware corporation (together with its successor and assigns, the “Borrower”),
and (b) the other Transaction Documents, and in accordance with the Bankruptcy
Code, on the date hereof (i) the Sellers sold, transferred, assigned, conveyed
and delivered to the Borrower and certain of its Subsidiaries and the Borrower
and certain of its Subsidiaries directly or indirectly purchased, accepted and
acquired from the Sellers, the Purchased Assets (as defined in the Master
Transaction Agreement) and assumed the Assumed Liabilities (as defined in the
Master Transaction Agreement) and (ii) the Sellers and the Borrower and one or
more of their respective Subsidiaries have entered into the other Related
Transactions;

WHEREAS, pursuant to the Master Transaction Agreement, on or prior to the
Closing (as defined in the Master Transaction Agreement), the Issuer and the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America (the “UAW”) will enter into a Settlement Agreement, in
substantially the form attached as Exhibit D to the Master Transaction Agreement
(the “Settlement Agreement”), which will become legally binding on the Issuer
and the UAW through court approval and provides, among other things, for the
issuance of a note in the amount of $2,500,000,000 to the Pledgee (the “Note”);

WHEREAS, pursuant to that certain $2,500,000,000 Secured Note Agreement, dated
as of July 10, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Secured Note Agreement”), among the Issuer, the Guarantors party
thereto and the Pledgee, the Issuer shall issue the Note as consideration for
the agreement of the Pledgee to enter into the Settlement Agreement;

WHEREAS, each of the Pledgors will derive a substantial direct and/or indirect
benefit from the issuance of the Note and the execution of the Settlement
Agreement. To induce the Pledgee to enter into the Secured Note Agreement and
the Settlement Agreement, and for



--------------------------------------------------------------------------------

other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Pledgor has agreed to pledge and grant a security
interest in the Collateral (as defined herein) in which such Pledgor has rights,
title and interests in and to, as security for the Note; and

WHEREAS, it is a condition precedent to the issuance of the Note under the
Secured Note Agreement that the Pledgors shall have executed and delivered this
Agreement to the Pledgee.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1 Definitions. Unless otherwise defined herein, terms defined in the Secured
Note Agreement and used herein shall have the meanings given to them in the
Secured Note Agreement, and the following terms are used herein as defined in
the New York UCC: Certificated Security, Chattel Paper, Documents, Instruments
and General Intangibles.

(a) The following terms shall have the following meanings:

“Agreement”: this Equity Pledge Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Collateral”: the Pledged Equity Interests, together with (i) all Chattel Paper,
Investment Property, Documents, Instruments and General Intangibles attributable
solely to the Pledged Equity Interests; (ii) all rights of any Pledgor to
receive moneys (including dividends) due but unpaid or to become due with
respect to the Pledged Equity Interests and all property received in
substitution or exchange therefor; (iii) all of Pledgors’ rights and privileges
with respect to the Pledged Equity Interests; (iv) all rights of Pledgors to
property of the related Issuing Entities with respect to the Pledged Equity
Interests; and (v) all Proceeds with respect to the foregoing clauses (i)
through (iv); and (vi) to the extent not included in the foregoing, all
proceeds, products, offspring, rents, revenues, issues, profits, royalties,
income, benefits, accessions, additions, substitutions and replacements of and
to any and all of the foregoing; provided that, notwithstanding anything to the
contrary contained herein or in any other Secured Note Document, the term
Collateral and each other term used in the definition thereof shall not include,
and the Pledgee shall not have a pledge or any other Lien pursuant to this
Agreement on, any of the Excluded Collateral of any Pledgor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and Pledged Equity Interests,

 

-2-



--------------------------------------------------------------------------------

in each case of clauses (i) and (ii) above, other than such property
constituting Excluded Collateral.

“Issuing Entity”: each of the entities listed under the heading “Issuing Entity”
on Annex A hereto.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Pledged Equity Interests”: the shares of Capital Stock set forth on Annex A
hereto, together with any other shares, stock certificates, options or rights of
any nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Pledgor while this Agreement is in effect;
provided, that in no event shall any Excluded Collateral be required to be
pledged hereunder.

“Proceeds”: all “proceeds” as that term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Equity Interests, collections thereon
or distributions or payments with respect thereto.

“Securities Act”: the Securities Act of 1933, as amended.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2

PLEDGE OF CAPITAL STOCK

2.1 Pledge. As collateral security for the prompt satisfaction and performance
of the Obligations when due (whether at the stated maturity, by acceleration or
otherwise), each Pledgor hereby: (i) pledges, collaterally assigns and
hypothecates to the Pledgee and hereby grants to the Pledgee for the benefit of
the Pledgee and its assigns a first priority security interest in all of the
Collateral now or from time to time, which such Pledgor now has or at any time
in the future may acquire any right, title or interest in; (ii) pledges and
deposits as security with the Pledgee the Pledged Equity Interests of the
related Issuing Entities owned by such Pledgor on the date hereof and delivers
to the Pledgee, any certificates therefor or instruments thereof, accompanied by
such other instruments of transfer as are reasonably acceptable to the Pledgee;
and (iii) collaterally assigns, transfers, hypothecates, mortgages, charges and
sets over to the Pledgee all of such Pledgor’s right, title and interest in and
to the Pledged Equity Interests of the related Issuing Entities (and in and to
the certificates or instruments evidencing such Pledged Equity Interests of the
related Issuing Entities) to be held by the Pledgee, upon the terms and
conditions set forth in this Agreement.

 

-3-



--------------------------------------------------------------------------------

2.2 Subsequently Acquired Capital Stock. If, at any time or from time to time
after the date hereof, a Pledgor acquires (by purchase, stock dividend or
otherwise) any additional Capital Stock (other than any such Capital Stock
constituting Excluded Collateral) of the related Issuing Entities or, if any
Capital Stock constituting Excluded Collateral ceases to be Excluded Collateral,
such Pledgor hereby automatically pledges and shall forthwith deposit such
Capital Stock of the related Issuing Entities (including any certificates or
instruments representing such Capital Stock of the related Issuing Entities) as
security with the Pledgee, together with related stock powers duly executed in
blank by such Pledgor authorizing Pledgee to transfer ownership of any Pledged
Equity Interests acquired or received by such Pledgor after the date of this
Agreement to a third party in accordance with the terms of this Agreement.

2.3 Delivery of Share Certificates and Powers of Attorney. Simultaneously with
the delivery of this Agreement, each Pledgor is delivering to the Pledgee, all
certificated securities (including, without limitation, stock certificates)
representing the Pledged Equity Interests, together with related stock powers
duly executed in blank by the relevant Pledgor authorizing Pledgee to transfer
ownership of such Pledged Equity Interests to a third party in accordance with
the terms of this Agreement. Each Pledgor shall promptly deliver to the Pledgee,
or cause the Issuer or any Issuing Entity to deliver directly to the Pledgee,
(i) share certificates or other instruments representing any Pledged Equity
Interests acquired or received by such Pledgor after the date of this Agreement
and (ii) related stock powers duly executed in blank by such Pledgor authorizing
Pledgee to transfer ownership of any Pledged Equity Interests acquired or
received by such Pledgor after the date of this Agreement to a third party in
accordance with the terms of this Agreement. For so long as the $7,042,882,605
loan made by The United States Department of the Treasury (“Treasury”) to the
Issuer pursuant to that certain $7,042,882,605 Secured Credit Agreement, dated
as of the date hereof among the Issuer, the Guarantors party thereto and
Treasury (the “Secured Credit Agreement”) is still outstanding delivery of the
certificated securities representing the Pledged Equity Interests by the Pledgor
to Treasury shall satisfy any delivery requirements in the relevant provisions
of Sections 2.1, 2.2 and this Section 2.3. The Noteholder acknowledges that
Treasury (or its agents or bailees) shall hold the Collateral as gratuitous
bailee for purposes of perfecting its Liens on any part of the Collateral
required to be delivered under this Agreement that is in Treasury’s possession
or control (or in the possession or control of its agents or bailees), to the
extent that possession or control is taken to perfect a Lien thereon under the
New York UCC (such bailment being intended, among other things, to satisfy the
requirements of Section 8-301(a)(2) and 9-313(c) of the New York UCC).

2.4 Uncertificated Securities. Notwithstanding anything to the contrary
contained in Sections 2.1 and 2.2, if any Pledged Equity Interests are
uncertificated securities, the respective Pledgor hereby notifies the Pledgee
thereof in Annex A hereof, and hereby covenants that it shall take all actions
reasonably required by the Noteholder to perfect the security interest of the
Pledgee in such uncertificated Pledged Equity Interests under Applicable Law.
Each Pledgor further agrees to take such actions as the Pledgee deems reasonably
necessary to effect the foregoing and to permit the Pledgee to exercise any of
its rights and remedies hereunder and under applicable law.

 

-4-



--------------------------------------------------------------------------------

SECTION 3

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

The Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining physical possession of any certificated Pledged Equity
Interests, which may be held (in the discretion of the Pledgee) in the name of
the relevant Pledgor, endorsed or assigned in blank or, if an Event of Default
shall have occurred and be continuing, in the name of the Pledgee or any nominee
or nominees of the Pledgee or a sub-agent appointed by the Pledgee; provided
that, prior to any transfer resulting from the Noteholder’s exercise of remedies
under this Agreement, the Pledgee shall remain primarily liable for any and all
actions and inactions of any such sub-agent or nominee of the Pledgee.

SECTION 4

VOTING, ETC. PRIOR TO AN EVENT OF DEFAULT

Unless and until an Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to exercise all voting rights attaching to any and all
Pledged Equity Interests owned by it, and to give consents, waivers or
ratifications in respect thereof, provided that no vote shall be cast or any
consent, waiver or ratification given or any action taken which would violate,
result in a breach of any covenant contained in, or be materially inconsistent
with, any of the terms of this Agreement, the Secured Note Agreement or any
other Secured Note Document or that would have the effect of materially
impairing the value of the Collateral or any part thereof or the position or
interests of the Pledgee therein. All such rights of a Pledgor to vote and to
give consents, waivers and ratifications shall cease in case an Event of Default
shall occur and be continuing and Section 9 hereof shall become applicable;
provided that, the Pledgee shall have the right from time to time during the
continuance of an Event of Default to permit such Pledgor to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of this Section 4.

SECTION 5

DIVIDENDS AND OTHER DISTRIBUTIONS

Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends, interest and principal or other amounts payable in respect of
the Pledged Equity Interests shall be paid to the Pledgors in accordance with
the related certificate of incorporation, by-laws, certificate of formation, or
operating agreement (or equivalent thereof), as the case may be. On and after
the date on which an Event of Default shall have occurred and be continuing, all
such amounts shall be paid to and shall constitute Collateral of the Pledgee
under the Secured Note Documents. All dividends, distributions or other payments
which are received by a Pledgor contrary to the provisions of this Section 5 or
Section 9 shall be received in trust for the benefit of the Pledgee, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
paid over to the Pledgee for the benefit of the Pledgee as collateral for the
Obligations in the same form as so received (with any necessary endorsement).

 

-5-



--------------------------------------------------------------------------------

SECTION 6

REPRESENTATION AND WARRANTIES OF THE PLEDGOR

6.1 Representations and Warranties. Each Pledgor represents, warrants and
covenants that:

(a) it is the sole owner of the Pledged Equity Interests pledged by it
hereunder, free and clear of all claims, mortgages, pledges, Liens, security
interests and other encumbrances of any nature whatsoever (and no right or
option to acquire the same exists in favor of any other person or entity),
except for the assignment, pledge and security interest in favor of the Pledgee
created or provided for herein or under any other Secured Note Document and
Permitted Liens, and (except to the Pledgee hereunder) such Pledgor agrees that,
except as permitted by the Secured Note Agreement, it will not encumber or grant
any Lien in or with respect to the Pledged Equity Interest or permit any of the
foregoing;

(b) except in connection with the Permitted Liens, no options, warrants or other
agreements with respect to the Collateral owned by such Pledgor are outstanding;

(c) except for Excluded Collateral, the Pledged Equity Interests pledged by such
Pledgor hereunder, represent all of the shares of Capital Stock of the Issuing
Entities owned by such Pledgor;

(d) to the knowledge of such Pledgor, all of the Pledged Equity Interests owned
by it have been duly and validly issued, are fully paid and non-assessable; and

(e) the pledge and collateral assignment to the Pledgee of the Pledged Equity
Interests by such Pledgor pursuant to this Agreement, together with the delivery
in the State of New York by such Pledgor to the Pledgee or the Treasury (in
accordance with Section 2.3) of all certificated Pledged Equity Interests
together with related stock powers with respect thereto in blank, and the filing
of New York UCC financing statements in the applicable filing jurisdiction set
forth on Annex A, will create a valid and perfected first priority Lien in the
Collateral, and the proceeds thereof, subject to no other Lien or to any
agreement purporting to grant to any third party a Lien on the property or
assets of such Pledgor which would include the Collateral other than a Permitted
Lien allowable under the Secured Note Agreement.

SECTION 7

FURTHER ASSURANCES; POWER-OF-ATTORNEY

7.1 Further Assurances. Each Pledgor agrees that it will cooperate with the
Pledgee in filing and refiling under the New York UCC such financing statements,
continuation

 

-6-



--------------------------------------------------------------------------------

statements and other documents in such filing offices in any Uniform Commercial
Code jurisdiction as may reasonably be necessary or advisable and wherever
required or advisable by law in order to perfect and preserve the Pledgee’s
first priority security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder. Each Pledgor authorizes the
Pledgee to use the collateral description “all personal property” or words of
similar effect in any such financing statements.

7.2 Power-of-Attorney. Each Pledgor hereby constitutes and irrevocably appoints
the Pledgee as its true and lawful attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise, at
any time and from time to time after an Event of Default shall have occurred and
be continuing, to (i) affix to any documents representing the Collateral, the
stock powers delivered with respect thereto, (ii) transfer or cause the transfer
of the Collateral, or any part thereof, on the books of the Issuing Entity, to
the name of the Pledgee or any nominee, (iii) exercise with respect to such
Collateral, all the rights, powers and remedies of an owner, and (iv) take any
action and execute any instrument which the Pledgee may deem necessary or
advisable to accomplish the purposes of this Agreement, which such Pledgor is
required to do hereunder but has failed to do within the required time frames
hereunder. The power of attorney granted pursuant to this Section 7.2 and all
authority hereby conferred are granted and conferred solely to protect the
Pledgee’s interest in the Collateral and shall not impose any duty upon the
Pledgee to exercise any power. This power of attorney shall be irrevocable as
one coupled with an interest until the Obligations are paid in full and the
Secured Note Documents have been terminated.

SECTION 8

TRANSFER BY THE PLEDGOR

No Pledgor will sell or otherwise dispose of, grant any Lien or option with
respect to, or mortgage, pledge or otherwise encumber any of the Collateral
except in accordance with the terms of this Agreement and the Secured Note
Documents or as may otherwise be agreed to in writing by the Pledgee.

SECTION 9

REMEDIES; PRIVATE SALE

9.1 Remedies. During the period during which an Event of Default is continuing:

(a) the Pledgee shall have all of the rights and remedies with respect to the
Collateral of a secured party under the New York UCC and such additional rights
and

 

-7-



--------------------------------------------------------------------------------

remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted (including,
without limitation, the right, to the maximum extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Pledgee was the sole and absolute owner thereof (and the
Pledgors agree to take all such action as may be appropriate to give effect to
such right));

(b) the Pledgee may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Pledgee may, in its name or in the name of related Pledgor or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or in exchange for, any of the Collateral, but shall
be under no obligation to do so;

(d) the Pledgee may, with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Pledgee or any of its agents, sell, lease, assign or otherwise dispose of
all or any part of such Collateral, at such place or places as the Pledgee deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and any Person may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by Applicable Law, at any private sale)
and thereafter hold the same absolutely free from any claim or right of
whatsoever kind, including any right or equity of redemption (statutory or
otherwise), of any Pledgor, any such demand, notice and right or equity being
hereby expressly waived and released. The Pledgee may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned;

(e) the Pledgee shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Collateral and make
application thereof to the Obligations in such order as the Pledgee shall elect;
and

(f) any or all of the Collateral may be registered in the name of the Pledgee or
its nominee, and the Pledgee or its nominee may thereafter exercise, (A) all
voting, corporate or other organizational and other rights pertaining to such
Collateral at any meeting of shareholders or other equity holders of the
relevant Issuing Entities or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Collateral as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate or other organizational structure of
any

 

-8-



--------------------------------------------------------------------------------

Issuing Entity, or upon the exercise by any Pledgor or the Pledgee of any right,
privilege or option pertaining to such Collateral, and in connection therewith,
the right to deposit and deliver any and all of the Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Noteholder may determine), all without
liability except to account for property actually received by it, but the
Noteholder shall have no duty to any Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

The Pledgors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws (to the extent not preempted), the Pledgee may be compelled,
with respect to any sale of all or any part of the Collateral which constitutes
a “security” under the Securities Act, to limit purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The
Pledgors acknowledge that any such private sale may be at prices and on terms
less favorable to the Pledgee than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Pledgee shall not have any obligation to engage
in public sales and no obligation to delay the sale of any such Collateral for
the period of time necessary to permit the respective issuer thereof to register
it for public sale.

9.2 Registration Rights. If the Pledgee shall determine to exercise its right to
sell any or all of the Collateral pursuant to Section 9 at any time when an
Event of Default has occurred and is continuing, and if in the opinion of the
Pledgee it is necessary or advisable to have the Collateral, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use commercially reasonable efforts to cause the Issuing
Entity thereof to (i) execute and deliver, and cause the directors and officers
of such Issuing Entity to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Pledgee, necessary or advisable to register the Collateral, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of two
years from the date of the first public offering of the Collateral, or that
portion thereof to be sold, and (iii) use commercially reasonable efforts to
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Pledgee, are necessary, all in conformity with the requirements
of the Securities Act and the rules and regulations of the Securities and
Exchange Commission applicable thereto. Each Pledgor agrees to cause such
Issuing Entity to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Pledgee shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) that will satisfy the provisions of Section 11(a) of
the Securities Act.

9.3 Private Sale. The Pledgee shall not incur any liability as a result of the
sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 9.1 of this Agreement conducted in good faith. Each Pledgor hereby
waives any claims against the Pledgee by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of any obligations.

 

-9-



--------------------------------------------------------------------------------

9.4 Cooperation. Each Pledgor agrees to use commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Collateral pursuant to this Section 9
valid and binding and in compliance with any and all other Applicable Law. Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section 9 will cause irreparable injury to the Pledgee, that the Pledgee has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 9 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees (to
the extent not prohibited by Applicable Law) not to assert any defenses against
an action for specific performance of such covenants except for a defense that
no Event of Default has occurred.

9.5 Deficiency. Each Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Pledgee to collect such deficiency.

9.6 Revocation of Existing Proxies. Without limitation to Section 9.1 and
subject to restrictions in the documents governing the Permitted Liens, each
Pledgor hereby revokes all previous proxies with regard to the Collateral and
appoints the Pledgee as its proxy holder to attend and vote at any and all
meetings of the shareholders (or other equity holders, as applicable) of the
Issuing Entities, and any adjournments thereof, held on or after the date of the
giving of this proxy and prior to the termination of this proxy and to execute
any and all written consents of shareholders (or other equity holders, as
applicable) of such Issuing Entities executed on or after the date of the giving
of this proxy and prior to the termination of this proxy, with the same effect
as if such Pledgor had personally attended the meetings or had personally voted
the Collateral or had personally signed the written consents; provided, however,
that the proxy holder shall have rights hereunder only upon the occurrence and
during the continuance of an Event of Default. Each Pledgor hereby authorizes
the Pledgee to substitute another Person as the proxy holder and, upon the
occurrence or during the continuance of an Event of Default, hereby authorizes
and directs the proxy holder to file this proxy and the substitution instrument
with the secretary or other appropriate officer of the appropriate Issuing
Entity. This proxy is coupled with an interest and is irrevocable until the
Obligations have been paid in full and the Secured Note has been terminated.

9.7 No Duty to Others. It shall not be necessary for any Pledgee (and the
Pledgor hereby waives any right which the Pledgor may have to require any
Pledgee), in order to enforce the obligations of the Pledgor hereunder, first to
(i) institute suit or exhaust its remedies against the Pledgor or others liable
on the Note or the Obligations or any other person, (ii) enforce any Pledgee’s
rights against any collateral which shall ever have been given to secure the
Note, (iii) enforce any Pledgee’s rights against any other guarantors of the
Obligations, (iv) join the Pledgor or any others liable on the Obligations in
any action seeking to enforce this Agreement, (v) exhaust any remedies available
to the Pledgee against any collateral which shall ever have been given to secure
the Note, or (vi) resort to any other means of obtaining payment of the
Obligations. The Pledgee shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Obligations.

 

-10-



--------------------------------------------------------------------------------

SECTION 10

COVENANTS OF THE PLEDGOR

10.1 Maintenance of Perfected Security Interest. Each Pledgor covenants and
agrees that subject to the right, title and interest of holders of Permitted
Liens, it will take all reasonable steps to defend the right, title and interest
of the Pledgee in and to the Collateral and the Proceeds thereof against the
claims and demands of all persons whomsoever; and each Pledgor covenants and
agrees that it will have like title to and right to pledge any other property at
any time hereafter pledged to the Pledgee as Collateral hereunder and will
likewise take all reasonable steps to defend its rights thereto and interests
therein.

10.2 No Other Liens. Each Pledgor covenants and agrees that it shall not
(i) create, incur, assume or permit to exist any Lien or encumbrance on the
Collateral (other than the Lien granted hereunder and Permitted Liens) and
(ii) take any action which would have the effect of materially impairing the
position or interests of the Pledgee hereunder except to the extent not
prohibited by this Agreement.

No Pledgor will, nor will it permit any of the related Issuing Entities (for so
long as all or a portion of its related Capital Stock constitutes Collateral
hereunder) to, without the prior written consent of the Pledgee, (i) enter into
or permit to exist any arrangement or agreement (excluding the Secured Note
Agreement and the other Secured Note Documents) which directly or indirectly
prohibits such Pledgor or any of the related Issuing Entities from creating,
assuming or incurring any Lien upon such Pledgor’s properties, revenues or
assets whether now owned or hereafter acquired other than as permitted in the
Secured Note Agreement, (ii) permit any Lien to exist on any of the Capital
Stock of the related Issuing Entities (other than the Lien granted to the
Pledgee hereunder and Permitted Liens), (iii) sell, transfer or otherwise
dispose of any of the Capital Stock with respect to the Issuing Entities,
regardless of whether such Capital Stock constitutes Collateral hereunder, other
than in a transaction permitted under the Secured Note Agreement or (iv) except
as otherwise permitted in the Secured Note Agreement, enter into any agreement,
contract or arrangement (excluding the Secured Note Agreement and the other
Secured Note Documents) restricting the ability of any Issuing Entity to pay or
make dividends or distributions in cash or kind to the Pledgor or the Pledgee
(to the extent the Pledgee is entitled hereunder to receive the payment of
same), to make loans, advances or other payments of whatsoever nature to the
Pledgor, or to make transfers or distributions of all or any part of its assets
to the Pledgor or any Person owning or holding the Capital Stock with respect to
such Issuing Entity; in each case other than (x) customary anti-assignment
provisions contained in leases, permits, licensing agreements and other
contracts entered into by the Pledgor or such Issuing Entity in the ordinary
course of its business, (y) restrictions and conditions imposed by any laws,
rules or regulations of any Governmental Authority, and (z) restrictions and
conditions arising under the Secured Note Agreement and the other Secured Note
Documents.

 

-11-



--------------------------------------------------------------------------------

10.3 Restrictions on Voting and Transfers. Except as otherwise permitted under
the Secured Note Agreement, without the prior written consent of the Pledgee,
each Pledgor covenants and agrees that it will not (i) vote to enable, or take
any other action to permit, any Issuing Entity to issue any stock or other
equity securities or interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities or interests of any Issuing Entity or (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Pledged Equity Interests.

10.4 Books and Records. Each Pledgor covenants and agrees that it will cause its
pledge hereunder to be noted conspicuously on its books and records.

10.5 Investment Property. Except as indicated on Annex A hereto with respect to
each Issuing Entity that is a partnership or a limited liability company
(i) each Pledgor confirms that none of the terms of any Capital Stock issued by
the applicable Issuing Entity provides that such Capital Stock is a “security”
within the meaning of Sections 8-102 and 8-103 of the New York UCC (a
“Security”), (ii) each Pledgor agrees that it will not take and will cause the
Issuing Entity not to take any action to cause or permit any such Capital Stock
to become a Security, (iii) each Pledgor agrees that it will not permit the
applicable Issuing Entity to issue any certificate representing any such Capital
Stock and (iv) Pledgor agrees that if, notwithstanding the foregoing, any such
Capital Stock shall be or become a Security, such Pledgor will (and will
instruct such Issuing Entity to) comply with instructions originated by the
Pledgee without further consent by such Pledgor. Each Pledgor covenants and
agrees that those Pledged Equity Interests that are noted as uncertificated on
Annex A hereto (the “Uncertificated Pledged Equity Interests”) are “general
intangibles” under Article 9 of the New York UCC, and are not “securities” for
purposes of Article 8 of the New York UCC or “investment property” for purposes
of Article 9 of the New York UCC, and that it will not modify any
organizational, operating or other agreements to permit such Capital Stock to be
governed by Article 8 of the New York UCC without the prior written consent of
the Pledgee.

SECTION 11

PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC.

Subject to Section 16, the obligations of each Pledgor under this Agreement
shall be absolute and unconditional and shall remain in full force and effect
without regard to, and shall not be released, suspended, discharged, terminated
or otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation:

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Secured Note Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement;

 

-12-



--------------------------------------------------------------------------------

(c) any furnishing of any additional security to Pledgee or its assignee or any
acceptance thereof or any release of any security by Pledgee or its assignee;

(d) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Affiliate of such Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Pledgors in respect of its obligations hereunder or
the Pledgors in respect of this Agreement or otherwise.

SECTION 12

NOTICES, ETC.

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the other Secured Note
Documents (including, without limitation, any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including, without limitation, by telecopy or Electronic Transmission)
delivered to the intended recipient at the “Address for Notices” specified
(i) on the signatures pages hereof, beneath each party’s name or (ii) in
Section 8.2 of the Secured Note Agreement or; (iii) as to any party, at such
other address as shall be designated by such party in a written notice to each
other party.

SECTION 13

WAIVER; AMENDMENT

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 8.1 of the
Secured Note Agreement.

SECTION 14

GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

-13-



--------------------------------------------------------------------------------

SECTION 15

SUBMISSION TO JURISDICTION; WAIVERS.

15.1 Submission to Jurisdiction. All judicial proceedings brought against any
Pledgor arising out of or relating to this Agreement or any other Secured Note
Document, or any Obligations hereunder and thereunder, may be brought in the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. Each
Issuer Party hereby irrevocably and unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Secured Note Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non exclusive jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Issuer at its
address set forth in Section 12 or at such other address of which the Noteholder
shall have been notified pursuant thereto; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

15.2 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 16

CONTINUING SECURITY INTEREST; RELEASE

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Obligations have matured
and have been paid and satisfied in full, (ii) be binding upon and inure to the
benefit of the Pledgors, each of the Pledgors’ executors, administrators,
successors and assigns, and (iii) inure to the benefit of and be binding upon
the Pledgee and its successors, transferees and assigns. Upon the payment and
satisfaction in full of the Obligations, each Pledgor shall be entitled to the
return, upon its request

 

-14-



--------------------------------------------------------------------------------

and at its expense, of such of the Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof.

(b) Upon termination of the Secured Note Agreement and repayment to the
Noteholder of all Obligations and the performance of all obligations under the
Secured Note Documents, the Pledgee shall release its security interest in any
remaining Collateral; provided that if any payment, or any part thereof, of any
of the Obligations is rescinded or must otherwise be restored or returned by the
Pledgee upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Issuer, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or a trustee or similar officer for the
Issuer or any substantial part of its Property, or otherwise, this Agreement,
all rights hereunder and the Liens created hereby shall continue to be
effective, or be reinstated, until such payments have been made.

(c) The Noteholder shall, in connection with any Disposition of any Collateral
permitted under the Secured Note Agreement, release from the Lien created hereby
on such Collateral the portion of the Collateral Disposed of, upon any
applicable Issuer Parties’ satisfaction of the applicable conditions set forth
in the Secured Note Agreement. In connection therewith, the Noteholder, at the
request and sole cost and expense of the Pledgor, shall execute and deliver to
the Pledgor all releases or other documents including, without limitation, UCC
termination statements, reasonably necessary for the release of the Lien created
hereby on such Collateral. For the avoidance of doubt, the Lien of the
Noteholder on the Collateral shall not be released in connection with the
Disposition of Collateral between and among the Pledgors and the other Issuer
Parties.

SECTION 17

MISCELLANEOUS

17.1 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Noteholder, any right, remedy, power or privilege
hereunder or under the other Secured Note Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

17.2 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Secured Note Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
issuance of the Note and other extensions of credit hereunder.

 

-15-



--------------------------------------------------------------------------------

17.3 Payment of Expenses. Each Pledgor hereby agrees to pay on demand by the
Noteholder any and all reasonable out-of-pocket costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses) incurred by
the Noteholder or its agents, representatives, advisors in enforcing any of its
rights or remedies under this Agreement, in each case in accordance with
Section 8.5 of the Secured Note Agreement.

17.4 Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of the each Pledgor and shall inure to the benefit of the
Pledgee and its permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Noteholder (and any attempted
assignment or transfer by any Pledgor without such consent shall be null and
void).

17.5 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Issuer and the Noteholder.

17.6 Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

17.7 Integration. This Agreement and the other Secured Note Documents represent
the entire agreement of the Pledgors and the Pledgee with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Noteholder relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Note Documents.

17.8 Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

17.9 Additional Pledgors. Each Subsidiary of the Issuer that is required to
become, or that the Issuer desires to become, a party to this Agreement pursuant
to Section 5.23 of the Secured Note Agreement shall become a Pledgor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Joinder Agreement in the form of Annex C hereto.

 

-16-



--------------------------------------------------------------------------------

SECTION 18

JOINT AND SEVERAL LIABILITY

Each Pledgor hereby acknowledges and agrees that the Pledgors are jointly and
severally liable to the Noteholder for all representations, warranties,
covenants, obligations and liabilities of each Pledgor hereunder and under the
Secured Note Documents. Each Pledgor hereby further acknowledges and agrees that
(a) any Event of Default or any default, or breach of a representation, warranty
or covenant by any Pledgor hereunder or under any Secured Note Document is
hereby considered a default or breach by each Pledgor, as applicable, and
(b) the Noteholder shall have no obligation to proceed against one Pledgor
before proceeding against the other Pledgors. Each Pledgor hereby waives any
defense to its obligations under this Agreement based upon or arising out of the
disability or other defense or cessation of liability of one Pledgor versus the
other. A Pledgor’s subrogation claim arising from payments to the Noteholder
shall constitute a capital investment in the other Pledgor subordinated to any
claims of the Noteholder and equal to a ratable share of the Capital Stock in
such Pledgor.

SECTION 19

ENFORCEMENT EXPENSES; INDEMNIFICATION

19.1 Enforcement Expenses. Each Pledgor agrees to pay or reimburse the
Noteholder for all its costs and expenses incurred in collecting against the
Pledgor or enforcing or preserving any rights under this Agreement, including,
without limitation, the fees and disbursements of counsel to the Noteholder, in
each case in accordance with Section 8.5 of the Secured Note Agreement.

19.2 Indemnification. The Pledgor agrees to pay, and to save the Noteholder
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of its Collateral or in
connection with any of the transactions contemplated by this Agreement, in each
case in accordance with Sections 2.12 and 8.5 of the Secured Note Agreement. The
Pledgor agrees to pay, and to save the Noteholder harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement.

19.3 Survival of Agreements. The agreements in this Section 19 shall survive
repayment of the Obligations and all other amounts payable under the Note.

[remainder of page intentionally left blank; signature page follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

PLEDGORS:

 

GENERAL MOTORS ASIA PACIFIC HOLDINGS, LLC

 

GENERAL MOTORS ASIA, INC.

 

GENERAL MOTORS INTERNATIONAL HOLDINGS, INC.

 

GENERAL MOTORS OVERSEAS CORPORATION

 

GENERAL MOTORS OVERSEAS DISTRIBUTION CORPORATION

 

GM APO HOLDINGS, LLC

 

GM FINANCE CO. HOLDINGS LLC

 

GM LAAM HOLDINGS, LLC

 

GM PREFERRED FINANCE CO. HOLDINGS LLC

 

GM TECHNOLOGIES, LLC

 

RIVERFRONT HOLDINGS, INC.

 

RIVERFRONT HOLDINGS PHASE II, INC.

 

By:                                       
                                                      

Name:

Title:

ADDRESS FOR NOTICES:

767 Fifth Avenue,

14th Floor

New York, New York 10153

Attention:

Telephone:

Facsimile:

[Signature Page to Equity Pledge Agreement]



--------------------------------------------------------------------------------

GM GEFS L.P.

By:                                       
                                                      

Name:

Title:

ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention: Telephone: Facsimile:

[Signature Page to Equity Pledge Agreement]



--------------------------------------------------------------------------------

GENERAL MOTORS COMPANY

By:                                       
                                                          

Name:

Title:

ADDRESS FOR NOTICES:

767 Fifth Avenue

14th Floor

New York, NY 10153

[Signature Page to Equity Pledge Agreement]



--------------------------------------------------------------------------------

UAW RETIREE MEDICAL BENEFITS TRUST

By:

 

 

 

Name:

 

Title:

[Signature Page to Equity Pledge Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to

with respect to Section 2.3:

THE UNITED STATES DEPARTMENT OF THE TREASURY

 

By:

 

 

 

Name:

 

Title:

[Signature Page to Equity Pledge Agreement]